Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 1 of 404




                            Exhibit A
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 2 of 404

                                       CONFIDENTIAL

                                                                        Page 1

 1                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
 2                            HOUSTON DIVISION
 3         TOSHIBA INTERNATIONAL       )
           CORPORATION                 )
 4                                     )
                   Plaintiff,          )
 5                                     )
           v.                          ) NO.: 4:19-cv-04274
 6                                     )
           ABRAHAM JOSEPH, an          )
 7         individual, ONEPOINT,       )
           INC., RUDOLPH CULP, as      )
 8         independent administrator )
           of the ESTATE OF PABLO      )
 9         D'AGOSTINO, PD RENTALS,     )
           LLC, JANUARY 22 1992,       )
10         LLC, VINOD VEMPARALA, an    )
           individual, V2V             )
11         SOLUTIONS, LLC, and         )
           CHETAN VYAS, an             )
12         individual,                 )
                                       )
13                 Defendants.         )
14
15
16      ********************************************************
17                  ORAL AND VIDEOTAPED DEPOSITION OF
18                            CONFIDENTIAL
19                           ABRAHAM JOSEPH
20                         December 16, 2020
21                              Volume 1
22      ********************************************************
23
24
25

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 3 of 404

                                       CONFIDENTIAL

                                                                        Page 2

 1                   ORAL AND VIDEOTAPED DEPOSITION OF ABRAHAM
 2      JOSEPH, produced as a witness at the instance of the
 3      Plaintiff, and duly sworn, was taken in the above-styled
 4      and numbered cause on the 16th day of December, 2020,
 5      from 7:03 p.m. to 7:20 p.m., via videoconference before
 6      Abigail Guerra, CSR, in and for the State of Texas,
 7      reported by machine shorthand, via Zoom where all
 8      attendees appeared at their respective locations,
 9      pursuant to the Federal Rules of Civil Procedure and the
10      provisions stated on the record or attached hereto.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 4 of 404

                                       CONFIDENTIAL

                                                                         Page 3

1                             A P P E A R A N C E S
2
3       FOR THE PLAINTIFF:
4       Mr. Daniel Fridman (Via Videoconference)
        FRIDMAN FELS & SOTO, PLLC
5       2525 Ponce de Leon Boulevard
        Suite 750
6       Coral Gables, Florida 33134
        Phone: (305) 569-7720
7       Email: Dridman@ffslawfirm.com
8            - and -
9       Mr. Samuel J. Sharp
        WHITE & CASE LLP
10      701 13th Street, N.W.
        Washington D.C. 20005
11      Phone: (202) 626-3600
        Email: Samuel.sharp@whitecase.com
12
              - and -
13
        Ms. Stephanie Rice
14      WHITE & CASE LLP
        1200 Smith Street
15      Suite 2300
        Houston, Texas 77002
16      Phone: (713) 496-9700
        Email: Stephanie.rice@whitecase.com
17
              - and -
18
        Ms. Dara Jeffries
19      Ms. Ashley Stoner
        WHITE & CASE LLP
20      200 S Biscayne Boulevard
        Southeast Financial Center
21      Suite 4900
        Miami, Florida 33131
22      Phone: (305) 371-2700
        Email: Dara.jeffries@whitecase.com
23              Ashley.stoner@whitecase.com
24
25

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 5 of 404

                                       CONFIDENTIAL

                                                                        Page 4

 1                       A P P E A R A N C E S (cont'd)
 2
 3      FOR THE DEFENDANTS ONEPOINT INC. and JOSEPH ABRAHAM:
 4      Mr. Doug Daniel (Via Videoconference)
        THE JACKSON LAW FIRM
 5      3900 Essex Lane
        Suite 1116
 6      Houston, Texas 77027
        Phone: (713) 522-4435
 7      Email: Daniel@jacksonlaw-tx.com
 8           - and -
 9      Mr. Kelly Stephens
        STEPHENS DOMNITZ MEINEKE PLLC
10      2500 Tanglewilde
        Suite 3210
11      Houston, Texas 77063
        Phone: (713) 463-6000
12      Email: Kstephens@sdmattorneys.com
13           - and -
14      Ms. Lauren Held Harris
        DANIELS & TREDENNICK
15      6363 Woodway Drive
        Suite 700
16      Houston, Texas 77057
        Phone:    (713) 917-0024
17      Email: Lauren@dtlawyers.com
18
        FOR THE DEFENDANTS D'AGOSTINO:
19
        Mr. Sanford L. Dow
20      DOW GOLUB REMELS & GILBREATH, PLLC
        2700 Post Oak Boulevard
21      Suite 1750
        Houston, Texas 77056
22      Phone: (713) 526-3700
        Email: Dow@dowgolub.com
23
24
25

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 6 of 404

                                       CONFIDENTIAL

                                                                        Page 5

 1                       A P P E A R A N C E S (cont'd)
 2
        FOR THE DEFENDANTS VINOD VEMPARALA, V2V SOLUTIONS:
 3
 4      Mr. Penn Huston
        MOUER HUSTON
 5      349 Heights Boulevard
        Houston, Texas 77007
 6      Phone:      (832) 209-8836
        Email:      Phuston@mouerhuston.com
 7
 8      ALSO PRESENT:
               Mr. Dan Lapeyrouse, Videographer
 9             Ms. Margaret McKay
               Ms. Kay Peterson
10             Mr. Timothy Fraser
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 7 of 404

                                        CONFIDENTIAL

                                                                        Page 6

 1                                          INDEX
 2
 3        Appearances......................................                       3
 4        ABRAHAM JOSEPH
 5              Examination by Mr. Fridman....................                   12
 6              Examination by Mr. Dow........................               326
 7              Examination by Mr. Huston.....................               330
 8              Examination by Mr. Fridman....................               333
 9        Signature and Changes............................                  338
10        Reporter's Certificate...........................                  340
11
12                                 EXHIBITS
13        NO.               DESCRIPTION                                   PAGE
14        Exhibit 11        TMPE Area Building Proposal                      143
15                          Package
16                          Bates Nos. TIC-00110858 to 860
17        Exhibit 12        Letter                                           145
18                          Bates Nos. OnePoint021887 to 888
19        Exhibit 23        Purchase Requisition                             162
20                          Bates Nos. TIC-00119704 to 9713
21        Exhibit 24        ERC Proposal Remediation Module                  166
22                          #1
23        Exhibit 37        OnePoint's Verified Supplemental                     32
24                          Responses to Plaintiff's First
25                          Interrogatories

                                     Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 8 of 404

                                       CONFIDENTIAL

                                                                        Page 7

 1                            EXHIBITS (cont'd)
 2        .................................................
 3        NO.               DESCRIPTION......................... PAGE
 4        Exhibit 48        First Interrogatories to one point                   17
 5        Exhibit 50        Ford Truck Composite                                 52
 6                          Bates Nos. TIC-00129337 to 339;
 7                          OnePoint36609
 8        Exhibit 55        Atkins Bids Combined                             156
 9                          Bates Nos. TIC-00054122 to 47226
10        Exhibit 60        Invoice                                          189
11                          Bates Nos. OnePoint016246
12        Exhibit 61        Invoice                                          190
13                          Bates Nos. OnePoint016248 to 249
14        Exhibit 62        Invoice                                          203
15                          Bates Nos. OnePoint021427
16        Exhibit 63        Invoice                                          201
17                          Bates Nos. OnePoint021428 to 429
18        Exhibit 64        Invoice                                          208
19                          Bates Nos. OnePoint000810 to 815
20        Exhibit 71        Email                                            217
21                          Bates Nos. TIC-00091911 to 913
22        Exhibit 74        Email                                            219
23                          Bates Nos. TIC-00106193 to 199
24        Exhibit 75        Email                                            222
25                          TIC-00106186 to 191

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 9 of 404

                                        CONFIDENTIAL

                                                                        Page 8

 1                            EXHIBITS (cont'd)
 2        .................................................
 3        NO.               DESCRIPTION......................... PAGE
 4        Exhibit 76        Purchase Requisition                             225
 5                          Bates Nos. TIC-00010807 to 879
 6        Exhibit 77        Email                                            233
 7                          Bates Nos. TIC-00062110 to 111
 8        Exhibit 78        Email                                            236
 9                          Bates Nos. KIT_CIVIL_00066003 to
10                          119333
11        Exhibit 80        Email                                            246
12        Exhibit 81        Email                                            261
13                          Bates Nos. KIT_CIVIL_00119209
14        Exhibit 82        Email                                            264
15                          Bates Nos. KIT_CIVIL_00036551 to
16                          554
17        Exhibit 90        Notice of Deposition                             270
18        Exhibit 92        Expert Report of Randall Lemer                   294
19        Exhibit 105       Restroom Remodel Policies                        121
20                          Bates Nos. OnePoint000387 to 460;
21                          OnePoint000387-1 to
22                          OnePoint000387-74
23
24
25

                                     Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 10 of 404

                                       CONFIDENTIAL

                                                                         Page 9

 1                          THE VIDEOGRAPHER:         We're now on the record.
 2       Today is December 16, 2020.            The time is approximately
 3       9:11.       This is Video 1 of Abraham Joseph.
 4                          Will counsel please identify themselves and
 5       the parties they represent.
 6                          MR. DANIELS:      This is Doug Daniels.       With
 7       me in the room is Kelly Stephens and Lauren Harris on
 8       behalf of OnePoint and Mr. Joseph.
 9                          MR. DOW:    Sanford Dow on behalf of the
10       D'Agostino defendants.
11                          MR. HUSTON:      Penn Huston on behalf of
12       Vinod Vemparala and V2V Solutions.
13                          MR. FRIDMAN:      All right.       For the
14       plaintiffs, I am Dan Fridman from the law firm of
15       Fridman, Fels & Soto on behalf of the plaintiff Toshiba
16       International Corporation.
17                          With me here today is cocounsel, appearing
18       virtually, Sam Sharp, Stephanie Rice, Dara Jeffries --
19       just a second -- and Ashley Stoner.
20                          And appearing on behalf of Toshiba
21       International Corporation are Timothy Fraser, Margaret
22       McKay, and Kay Peterson.
23                          THE VIDEOGRAPHER:         Thank you.
24                          Will the court reporter please swear in the
25       witness.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 11 of 404

                                       CONFIDENTIAL

                                                                        Page 10

 1                         (Witness sworn.)
 2                         MR. DANIELS:       Can we get a couple of things
 3       on the record first, Dan?
 4                         MR. FRIDMAN:       Sure.      Go ahead.
 5                         MR. DANIELS:       So first of all, we're going
 6       to designate this transcript as confidential pursuant to
 7       the protective order.        I want to do that now in case I
 8       forget it again.
 9                         And then the other thing is, we didn't talk
10       about time limits.        I -- I wanted to make this point
11       that -- that OnePoint is not Toshiba.                 Toshiba is a huge
12       company with hundreds of thousands of different people,
13       different operation areas.           OnePoint is, in effect,
14       Mr. Joseph in the sense that there's very little aside
15       from a few mundane details about -- that he would know
16       as the corporate rep that he would not also know
17       individually.
18                         So I'm willing to extend the normal seven
19       hours by a little bit, but I think we ought to be able
20       to do this, his individual and corporate rep capacity in
21       eight hours of testimony.           I'm willing to concede that,
22       but let's -- you know, we -- let's see how it goes, and
23       if it looks like we may need a little more, we can talk
24       about it.     But I just wanted to make that point at the
25       outset that most of what he would know as a corporate

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 12 of 404

                                       CONFIDENTIAL

                                                                       Page 11

 1       representative, he would also know in his individual
 2       capacity.
 3                         MR. FRIDMAN:       Understood, Mr. Daniels.          We
 4       have taken some steps ourselves to try to expedite the
 5       deposition by sending you, by FileShare, all the
 6       exhibits premarked in advance, and we've already
 7       uploaded them all to the share site so we don't have to
 8       spend time waiting for documents to load.
 9                         And, you know, we -- we'll see how it goes.
10       Our goal is to finish today, but we'll -- we'll check in
11       throughout the day and -- and make sure we're on track
12       for that.
13                         MR. DANIELS:       Okay.
14                         MR. HUSTON:       Can I ask a question?       This is
15       Penn Huston.      If you do not finish today, do you intend
16       to continue tomorrow or -- or reconvene at -- on a
17       different day?
18                         MR. FRIDMAN:       We've discussed with counsel,
19       Mr. Joseph {sic}, to have tomorrow open if -- if needed
20       as we did for Toshiba's corporate reps.                So that --
21       that's our -- our plan.         Although, again, we -- we would
22       like to try to finish today.
23                         MR. HUSTON:       Okay.      Yeah.   That -- that
24       would be wonderful.        And I have some -- some interest in
25       knowing as soon as possible whether this will continue

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 13 of 404

                                       CONFIDENTIAL

                                                                          Page 12

 1       into tomorrow.      So if you discuss that offline, please
 2       include me in those communications.                   I have some things
 3       I need to move around.
 4                         MR. FRIDMAN:       Understood.
 5                         MR. HUSTON:       Thank you.
 6                         MR. FRIDMAN:       All right.          Any other
 7       preliminary matters?
 8                         MR. DANIELS:       None here.
 9                         MR. FRIDMAN:       All right.          Then let's
10       proceed.
11                         Has Mr. Joseph been sworn in?
12                         MR. DANIELS:       He has.
13                         THE WITNESS:       Yes.
14                         MR. FRIDMAN:       I'm -- I'm looking at the
15       transcript, and I -- I don't see -- I don't see the
16       sworn in.     Can we just repeat it just in case?
17                         THE CERTIFIED STENOGRAPHER:               He was sworn,
18       and I just put in the blurb that he was sworn in.                     We
19       did it before you did the instructions.
20                         MR. FRIDMAN:       Understood.
21                                  ABRAHAM JOSEPH,
22       having been first duly sworn, testified as follows:
23                               DIRECT EXAMINATION
24       BY MR. FRIDMAN:
25              Q.   All right.     Good morning, Mr. Joseph.

                                    Veritext Legal Solutions
      800-726-7007                                                             305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 14 of 404

                                       CONFIDENTIAL

                                                                       Page 13

 1              A.   Good morning, Dan.
 2              Q.   Have you been sworn in to testify under oath
 3       today, Mr. Joseph?
 4              A.   Yes.
 5              Q.   And the testimony you will give today will be
 6       truthful, right?
 7              A.   Yes.
 8              Q.   Mr. Joseph, do you know what a bribe is?
 9              A.   Yes.
10              Q.   Tell me what is your understanding of what a
11       bribe is.
12                          MR. DANIELS:      Objection.       Form.
13                          You can answer.
14              A.   A bribe is where someone gets something for
15       a -- for a service that is -- that is rendered to them,
16       almost like quid pro quo.
17              Q.   (BY MR. FRIDMAN)        So can -- can we agree that a
18       bribe is a giving of a benefit to a company employee to
19       influence that employee's decision in your favor?
20                          MR. DANIELS:      Objection.       Form.
21                          You can answer.
22              A.   It's not just a company.            It could be an
23       individual.      It could be anybody.
24              Q.   (BY MR. FRIDMAN)        Like a politician?
25              A.   Yes.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 15 of 404

                                       CONFIDENTIAL

                                                                          Page 14

 1              Q.   All right.     So focusing in on a company
 2       employee, tell me what your understanding would be of
 3       paying a bribe to a company employee.
 4                          MR. DANIELS:      Objection.          Form.
 5                          You can answer, if you know.
 6              A.   I -- I cannot answer that.                I -- I don't have
 7       the answer to that.
 8              Q.   (BY MR. FRIDMAN)        Okay.      So can we agree that
 9       for a company employee, the payment of a bribe is the
10       giving of a benefit to that employee to influence a
11       decision that that employee would make in your favor?
12                          MR. DANIELS:      Objection.          Form.
13                          Answer if you can.
14              A.   I don't know the answer to that.
15              Q.   (BY MR. FRIDMAN)        All right.          Well, is it wrong
16       to pay bribes?
17                          MR. DANIELS:      Object to the form.
18              A.   Yes.
19              Q.   (BY MR. FRIDMAN)        Why?
20              A.   Because you're getting something for paying
21       that you're not entitled to.
22              Q.   And who are you paying?
23                          MR. DANIELS:      Objection.          Form.
24              A.   To the person making the decision.
25              Q.   (BY MR. FRIDMAN)        And you said before that it's

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 16 of 404

                                       CONFIDENTIAL

                                                                       Page 15

 1       like a quid pro quo, right?
 2              A.   That is correct.
 3              Q.   You pay the employee, and the employee returns
 4       the favor to you, right?
 5              A.   Correct.
 6              Q.   That's what a bribe is?
 7              A.   Correct.
 8              Q.   Do you understand that it is against the law to
 9       pay bribes?
10                          MR. DANIELS:      Object to the form.
11              A.   Yes.
12              Q.   (BY MR. FRIDMAN)        Does your company, OnePoint,
13       allow its employees to accept bribes?
14              A.   No.
15              Q.   Why not?
16              A.   Because it's not the right thing to do.
17              Q.   Does your company, OnePoint, allow its
18       employees to pay bribes?
19              A.   No.
20              Q.   Why not?
21              A.   It's not the right thing to do.
22              Q.   Do you expect your employees to always do
23       things in the best interest of your company?
24              A.   Yes.
25              Q.   Did you ever give a bribe to Pablo D'Agostino?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 17 of 404

                                       CONFIDENTIAL

                                                                       Page 16

 1              A.   No.
 2              Q.   All right.     I'm going to put on the screen the
 3       first exhibit, which will be Exhibit 48.
 4                         MR. FRIDMAN:       So if everyone goes through
 5       the marked exhibits and clicks through Exhibit 48, you
 6       will see that Exhibit 48 is Toshiba International
 7       Corporation's first set of interrogatories to defendant,
 8       OnePoint, Inc.
 9                         MR. DANIELS:       Just a second.
10                         MR. FRIDMAN:       What I'm going to do --
11                         MR. DANIELS:       Yeah, just a second.       We're
12       trying to pull it up.
13                         MR. FRIDMAN:       What I'm going to do is share
14       the screen so that you can see the document.
15                         MR. DANIELS:       Do you see it?
16                         THE WITNESS:       I see it, but I need -- I --
17       I have another little thing that is on top of it.                So
18       should I click "continue" --
19                         MR. DANIELS:       Not yet.
20                         MR. FRIDMAN:       Having a little trouble
21       hearing you, Mr. Joseph.          Can -- maybe you got --
22                         MR. DANIELS:       Yeah.      He had -- he had a --
23       a Zoom --
24                         THE WITNESS:       -- superimposed on the
25       document.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 18 of 404

                                       CONFIDENTIAL

                                                                        Page 17

 1                          MR. FRIDMAN:      Superimposed.        He fixed that,
 2       so he can see it now.
 3                          THE WITNESS:      Yeah.
 4              Q.   (BY MR. FRIDMAN)        Okay.      And -- and I -- I've
 5       zoomed in on the document that I'm showing you.
 6                          Can you see that, Mr. Joseph?
 7                          (Exhibit 48 marked.)
 8              A.   Yes.
 9              Q.   (BY MR. FRIDMAN)        All right.        So have you seen
10       Exhibit 48 before?
11              A.   Yes.
12              Q.   These are questions that Toshiba International
13       Corporation asked you to answer in this litigation,
14       right?
15              A.   Yes.
16              Q.   And did you answer the questions?
17              A.   Yes.
18              Q.   So what I'm going to do now is I'm going to go
19       to one of the exhibits that's attached to Exhibit 48 at
20       the end.
21                          Actually, before I get there, let's --
22       yeah, let's -- let's go straight to Exhibit A.
23                          Do you see that on your screen?
24              A.   Yes.
25              Q.   All right.     Exhibit A contains two W-2s issued

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 19 of 404

                                       CONFIDENTIAL

                                                                       Page 18

 1       by OnePoint, Inc.       I'm going to scroll through them so
 2       that you can see them.         One is for 2007, and the other
 3       is for 2008.
 4                          Do you see that?
 5              A.   Yes.
 6              Q.   Let's start with the 2007 W-2.            It says that
 7       the employer's name is OnePoint, Inc., correct?
 8              A.   Correct.
 9              Q.   And the employee's name is identified as
10       Pablo H. D'Agostino; is that right?
11              A.   That is correct.
12              Q.   And it says that Pablo H. D'Agostino received
13       wages in 2007, from OnePoint, Inc. of $24,084; is that
14       right?
15              A.   Correct.
16              Q.   So in 2007, did OnePoint have Pablo D'Agostino
17       on its payroll?
18              A.   Yes.
19              Q.   You were responsible for putting Pablo
20       D'Agostino on OnePoint's payroll, right?
21              A.   Yes.
22              Q.   So in 2007, how much did OnePoint pay Pablo
23       D'Agostino through payroll?
24              A.   24,084.
25              Q.   Okay.    Let's go to 2008.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 20 of 404

                                       CONFIDENTIAL

                                                                       Page 19

 1                          Did -- did OnePoint have Pablo D'Agostino
 2       on its payroll as an employee in 2008?
 3              A.   Yes.
 4              Q.   How much did OnePoint pay Pablo D'Agostino as
 5       an employee in 2008?
 6              A.   66,553.90.
 7              Q.   Okay.    So I -- I believe -- you can correct me
 8       if I'm wrong -- I believe it's 66,453.90?
 9              A.   That is correct.
10              Q.   All right.     Were you uncomfortable putting
11       Pablo D'Agostino on OnePoint's payroll?
12              A.   I was hesitant to do it.
13              Q.   Why?
14              A.   The way he put it to me, he said that if you
15       want to continue to work at Toshiba, you'll have to
16       compensate me, and I -- I looked -- I viewed him as
17       Toshiba.     He was the face of Toshiba, and I complied to
18       his and Toshiba's requirements.
19              Q.   Did you have any concerns that it was against
20       the law to place Pablo D'Agostino on OnePoint's payroll?
21              A.   I did not know that.
22              Q.   Well, you said you were hesitant to do it.              Why
23       were you hesitant?
24              A.   My initial thought was that I just didn't want
25       to put him on my payroll.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 21 of 404

                                       CONFIDENTIAL

                                                                        Page 20

 1              Q.   Why?
 2              A.   Because no one is -- none of my other clients
 3       have -- has ever told me to do that before.                 This is the
 4       first time that someone from a major company asked me to
 5       do that.
 6              Q.   So why did you do it?
 7              A.   I did it because we wanted to stay in Toshiba
 8       and continue working in Toshiba, and he said -- and we
 9       complied with what -- to me, he was the face of Toshiba.
10       He demanded it, and I complied to it.                 And I played by
11       his rules -- Toshiba's rules.
12              Q.   So is that a -- an example of a quid pro quo?
13              A.   I don't know.
14              Q.   What is a quid pro quo?
15              A.   I think a quid pro quo is something that is
16       directly assigned to -- to a project or something that
17       you're guaranteed.        This is just -- there is no
18       guarantee that I will be there.              But he said that this
19       is the requirement, and I was following the
20       requirements.
21              Q.   All right.     So Pablo -- your -- your testimony
22       is that Pablo D'Agostino said to you that in order for
23       you to do business with Toshiba, you had to pay him; is
24       that right?
25              A.   He said if you want to continue to stay in

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 22 of 404

                                       CONFIDENTIAL

                                                                       Page 21

 1       Toshiba, then put me on your payroll.
 2              Q.   Okay.   And that's what you did, right?
 3              A.   That's what I did.
 4              Q.   When was the first payment that you made to
 5       Pablo when he was on your payroll?
 6              A.   I'll have to go back.          Whatever the date was.
 7       I think -- I -- I don't remember the exact date.
 8              Q.   All right.     How often did you pay Pablo
 9       D'Agostino?
10              A.   There was no fixed -- as and when he asked me,
11       I wouldn't pay him.
12              Q.   So he wasn't getting payments from OnePoint
13       every week or every month?
14              A.   Oh.   On this payroll, yes, he was getting on a
15       biweekly basis.
16              Q.   Biweekly?
17              A.   Yeah.
18              Q.   So what was his salary?
19              A.   I don't remember, and I don't want to
20       speculate.     But if we -- I guess if we do the math, we
21       can -- I think it was -- I'm just going to speculate, it
22       was 25, 30 bucks an hour, maybe.
23              Q.   So you had him on your payroll as an hourly
24       employee?
25              A.   That is correct.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 23 of 404

                                       CONFIDENTIAL

                                                                       Page 22

 1              Q.   And you were paying him 25 to $30 an hour?
 2              A.   I -- I don't know the exact number, but
 3       probably in that range.
 4              Q.   Were you paying him overtime?
 5              A.   No.
 6              Q.   And all this time that Pablo D'Agostino was on
 7       OnePoint's payroll, he was a full-time employee at
 8       Toshiba International Corporation, right?
 9                         MR. DANIELS:       Objection to form.
10                         Answer if you know.
11              A.   That is correct.
12              Q.   (BY MR. FRIDMAN)        What work did Pablo
13       D'Agostino do for OnePoint while he was on OnePoint's
14       payroll?
15              A.   Nothing really.       But every once in a while he
16       would say, Hey, there is a project that you could do,
17       you know, somewhere else.           He would just give me a
18       little lead or something.
19              Q.   He would refer you work?
20              A.   He wouldn't refer me directly to a person.              He
21       would just suggest to me what other work I could do
22       somewhere else.
23              Q.   And would he personally work on the project?
24              A.   No, he would not.
25              Q.   And did any of the leads that Pablo D'Agostino

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 24 of 404

                                       CONFIDENTIAL

                                                                       Page 23

 1       gave you result in any work for you?
 2              A.   It did not.
 3              Q.   How did OnePoint pay Pablo D'Agostino?
 4                         MR. DANIELS:       Object to form.
 5                         You're talking about during this time?
 6                         MR. FRIDMAN:       Yes.      Between 2007 and 2008,
 7       when Pablo D'Agostino was on OnePoint's payroll, how did
 8       OnePoint transfer the funds for its payment to him?
 9              A.   I don't recall exactly whether it was directly
10       through Paychex or if I wrote a check.                I don't recall.
11              Q.   (BY MR. FRIDMAN)        So do you remember if it was
12       a physical check or a wire transfer?
13              A.   It was a physical check.
14              Q.   And who would sign the checks?
15              A.   I'm looking at this W-2.            If Paychex is the
16       company that I used, they would -- they already have my
17       signature in their -- my signature block is in there.
18       So I was not personally signing it to the best of my
19       knowledge.
20              Q.   Okay.   How would Paychex know to send a payment
21       to Pablo D'Agostino?
22              A.   Because they are in the -- in the list of all
23       the other employees.        So the checks would be billable to
24       us by a paycheck, or in some cases, it would be a direct
25       deposit.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 25 of 404

                                       CONFIDENTIAL

                                                                       Page 24

 1              Q.   So did Pablo D'Agostino give you his bank
 2       account information for direct deposit?
 3              A.   I don't recall if it was direct deposit or if
 4       he was picking up the check.            I don't recall.
 5              Q.   Did you mail the checks to him or give them to
 6       him personally?
 7              A.   I did not mail it to him, but I don't recall
 8       how he picked it up.
 9              Q.   Did you give him the checks in person at
10       Toshiba?
11              A.   I don't remember that.
12              Q.   So if I'm doing my math right, OnePoint paid
13       Pablo a total of about $100,000 between 2007 and 2008?
14              A.   If that is the total, yes.
15              Q.   Did OnePoint pay taxes on Pablo D'Agostino's
16       wages?
17                          MR. DANIELS:      Objection.       Form.
18              A.   Yes.
19              Q.   (BY MR. FRIDMAN)        Did OnePoint take a deduction
20       as an expense in its income tax filings for Pablo
21       D'Agostino's salary?
22              A.   I don't remember.        But if -- if he was on the
23       payroll, yes.
24              Q.   Okay.    Was Pablo D'Agostino ever a real, bona
25       fide employee of OnePoint?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 26 of 404

                                       CONFIDENTIAL

                                                                       Page 25

 1                         MR. DANIELS:       Object to the form.
 2              A.   No.
 3              Q.   (BY MR. FRIDMAN)        So he was a fake employee on
 4       your payroll, right?
 5                         MR. DANIELS:       Form.
 6                         (Reporter clarification.)
 7              A.   I'm not sure if he was a fake employee because
 8       he said he was going to give me some leads.               I was
 9       hoping something would happen.
10              Q.   (BY MR. FRIDMAN)        But he also said that you
11       needed to pay him so that he would send you business
12       from Toshiba International Corporation, right?
13                         MR. DANIELS:       Object to the form.
14              A.   He did not say he'll send me business.             He
15       said, if you want to continue to stay in Toshiba and if
16       you want to be in Toshiba, put me on the payroll.
17              Q.   (BY MR. FRIDMAN)        Did you tell your accountant
18       for OnePoint that Pablo D'Agostino was not a bona fide
19       employee?
20              A.   I don't recall that conversation.
21              Q.   Who was your accountant in 2007 and 2008?
22              A.   I don't recall his name right now.
23              Q.   Can you find out?
24              A.   I can find out.
25              Q.   Is -- do you have the same accountant today?

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 27 of 404

                                       CONFIDENTIAL

                                                                         Page 26

 1              A.   No.
 2              Q.   Who is your accountant today?
 3              A.   His name is Jay Ojha.
 4              Q.   Can you spell that?
 5              A.   J-A-Y, O-J-H-A.
 6              Q.   And is Mr. Ojha in the Houston area?
 7              A.   Yes.
 8              Q.   Why did you put Mr. D'Agostino on your payroll
 9       instead of, say, giving him a suitcase of $100,000 in
10       cash?
11                          MR. DANIELS:      Objection.         Asked and
12       answered.
13              A.   He did not ask me for a suitcase full of bank.
14       He asked me to put me on the payroll if I wanted to
15       continue to stay at Toshiba.
16              Q.   (BY MR. FRIDMAN)        Okay.      So -- and was -- was
17       the reason for it to disguise the wages -- to disguise
18       as wages the illegal purpose of the money you were
19       paying him?
20                          MR. DANIELS:      Object to the form.
21              A.   No, it was not to disguise.               I followed his
22       instructions.       I viewed him as Toshiba Corporation, and
23       I complied with his requirements.
24              Q.   (BY MR. FRIDMAN)        Did you ever discuss with
25       anyone at Toshiba International Corporation the fact

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 28 of 404

                                       CONFIDENTIAL

                                                                       Page 27

 1       that you were placing Pablo D'Agostino on your payroll?
 2              A.   I did not.
 3              Q.   Why not?
 4              A.   At that time, the only person I knew at Toshiba
 5       was Pablo.
 6              Q.   So you didn't complain to Pablo's supervisor?
 7              A.   No, I did not.
 8              Q.   You didn't complain to the president of
 9       Toshiba?
10              A.   No, I did not.
11              Q.   Why not?
12              A.   Because I thought I was doing what both him and
13       the company required.
14              Q.   Well, if you were uncomfortable about it, as
15       you put it, "hesitant," why didn't you complain to
16       someone higher up in the company?
17              A.   I was hesitant because none of my other 20-odd
18       clients that I have have ever made this request.                It was
19       a very strange request.         So I was initially hesitant.
20              Q.   So you agreed with Pablo D'Agostino to pay him
21       in this way through your payroll, right?
22              A.   I complied with his -- his request, and I
23       played with TIC's requirements.
24              Q.   Well, you keep saying it's TIC's requirements,
25       and I understand that is the defense you come here with

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 29 of 404

                                       CONFIDENTIAL

                                                                       Page 28

 1       today, but please explain to me where you got, other
 2       than from Pablo D'Agostino, that Toshiba required you to
 3       pay its facilities manager?
 4                         MR. DANIELS:       Object to the sidebar.
 5                         You can answer.
 6              A.   Can you repeat the question, please?
 7              Q.   (BY MR. FRIDMAN)        Yes.
 8                         I understand that is the defense you've
 9       come here today, but please explain to me where you got,
10       other than from Pablo D'Agostino, that it was a
11       requirement of Toshiba International Corporation for you
12       to put its facilities manager on its payroll?
13                         MR. DANIELS:       Again, I object to the
14       sidebar.
15                         Answer if you can.
16              A.   I -- I don't know the answer.             I don't know.
17                         I viewed him -- I viewed him as a
18       representative of Toshiba.
19              Q.   (BY MR. FRIDMAN)        Did you understand that each
20       payment you made to Pablo D'Agostino on a bimonthly
21       basis was a bribe?
22                         MR. DANIELS:       Object to the form.
23              A.   No, it's not.
24              Q.   (BY MR. FRIDMAN)        Why isn't it a bribe?
25                         MR. DANIELS:       Object to the form.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 30 of 404

                                         CONFIDENTIAL

                                                                       Page 29

 1              A.     Because, there again, I'm complying with what
 2       he asked me to do.
 3              Q.     (BY MR. FRIDMAN)        So if Mr. D'Agostino asked
 4       you to join him in robbing a bank, would you have
 5       complied with that?
 6                            MR. DANIELS:      Object to the form.
 7              A.     I would not.
 8              Q.     (BY MR. FRIDMAN)        Why not?
 9              A.     Because that would be -- I -- I wouldn't rob a
10       bank.       I've not done that.        So I wouldn't comply with
11       it.
12              Q.     All right.   So you're willing to say that you
13       wouldn't do everything that Pablo D'Agostino might ask
14       you to do to -- to continue to do business with Toshiba?
15       There's a limit; is that right?
16              A.     Yes.
17              Q.     So robbing a bank with him is out of the
18       question, right?
19              A.     Yes.
20              Q.     Placing him on his payroll -- on your payroll,
21       that was okay?
22              A.     At that time, I thought it was okay.
23              Q.     And do you understand that by agreeing to pay
24       Pablo D'Agostino, you were engaging in theft from
25       Toshiba?

                                      Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 31 of 404

                                       CONFIDENTIAL

                                                                          Page 30

 1                         MR. DANIELS:       Object to the form.
 2              A.   I didn't see it that way.
 3              Q.   (BY MR. FRIDMAN)        Do you see it that way now?
 4              A.   I don't see it that way now, too.
 5              Q.   All right.     So let me go to the next document
 6       here.
 7                         Was this the only time that you had
 8       Pablo D'Agostino on your payroll?
 9              A.   That is correct.
10              Q.   When did you remove Pablo D'Agostino from
11       his -- from your payroll?
12              A.   I have to look at the W-2.                I guess it was
13       in -- whatever is on the W-2.             It was in August 2009.            I
14       don't know the exact dates.
15              Q.   You think it was August of 2009?
16              A.   I think so.     I'm not sure.
17              Q.   And when did you first place him on the
18       payroll?
19              A.   I don't know the exact date.                Maybe six or
20       seven months prior to that.
21              Q.   Well, he had about $26,000 -- sorry -- $24,000
22       of wages in 2007, right?
23              A.   I'm not sure if I put him on 2007 or 2008.                   But
24       if you can put the W-2 back, I can tell you exactly.
25              Q.   All right.     Let me share my screen again.

                                    Veritext Legal Solutions
      800-726-7007                                                              305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 32 of 404

                                       CONFIDENTIAL

                                                                       Page 31

 1                         Can you see that now?
 2              A.   Yeah, I see that now.
 3              Q.   All right.     Clearly part of it.
 4              A.   Yeah, probably.
 5              Q.   So what is your -- your best understanding of
 6       when OnePoint first put Pablo D'Agostino on its payroll
 7       in 2007, considering that he received $24,084 that year?
 8              A.   My best estimate would be towards the latter
 9       part of 2007.
10              Q.   Was that close to the time that you first
11       started doing work for Toshiba International
12       Corporation?
13              A.   It wouldn't be the exact time, but it would be
14       after some time that I was there.
15              Q.   Approximately, how long after you started doing
16       work for Toshiba International Corporation did you pay
17       -- pay -- place Pablo D'Agostino on your payroll?
18              A.   It was in the same year, but I don't know it --
19       exactly how many months later.
20              Q.   It was in the same year, but -- of 2007, right?
21              A.   That is correct.
22              Q.   And maybe a few months before?
23              A.   It's definitely a few months.             I started
24       definitely a few months later.             But I don't know exactly
25       how many months lapsed between me starting and starting

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 33 of 404

                                       CONFIDENTIAL

                                                                       Page 32

 1       him on the payroll, but there was definitely a gap in
 2       between.
 3                          MR. FRIDMAN:      All right.       I'm going to show
 4       Mr. Joseph Exhibit 37.
 5                          (Exhibit 37 marked.)
 6              Q.   (BY MR. FRIDMAN)        And I'm going to put that on
 7       the screen for you, Mr. Joseph.
 8              A.   Okay.
 9              Q.   Can you see Exhibit 37?
10              A.   Yes.
11              Q.   All right.     Exhibit 37 is "Defendant OnePoint,
12       Inc.'s Supplemental Objections and Responses to
13       Plaintiff's First Set of Interrogatories," right?
14              A.   Right.
15              Q.   Do you recognize Exhibit 37?
16              A.   Yes.
17              Q.   Are these the sworn interrogatory responses
18       that you provided, answering the questions that we sent
19       to OnePoint?
20                          MR. DANIELS:      Can you page all the way down
21       so we can confirm that his signature --
22              Q.   (BY MR. FRIDMAN)        So I've turned to page -- I
23       think it would be 55 where it says, "verification."
24                          Is that your signature on Page 55?
25              A.   Yes.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 34 of 404

                                       CONFIDENTIAL

                                                                       Page 33

 1              Q.   And you wrote (as read):            "I, Abraham Joseph,
 2       declare that I am properly authorized to execute
 3       defendant OnePoint, Inc.'s Supplemental Objections and
 4       Responses to Plaintiff's First Set of Interrogatories,"
 5       right?
 6              A.   Right.
 7              Q.   And you wrote (as read):            "I have reviewed
 8       OnePoint, Inc.'s Supplemental Responses and declare,
 9       under penalty or {sic} perjury, under the laws of the
10       United States that the facts stated in the foregoing
11       supplemental responses are true and correct as of
12       October 14th, 2020, to the extent those facts are based
13       upon my personal knowledge that I am informed and
14       believe that the facts are true and correct," correct?
15              A.   That's correct.
16              Q.   So I want to turn your attention to your
17       response to Interrogatory No. 1.               And Interrogatory
18       No. 1 asks you to explain why OnePoint placed TIC's
19       facilities manager, Pablo D'Agostino, on its payroll as
20       an employee, right?
21              A.   Right.
22              Q.   You understand that when I say "TIC" during
23       this deposition, I'm referring to the plaintiff Toshiba
24       International Corporation, right?
25              A.   Right.

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 35 of 404

                                       CONFIDENTIAL

                                                                       Page 34

 1              Q.   So in your response, you wrote (as read):              "In
 2       November 2007, Pablo D'Agostino pressured OnePoint to
 3       put him on its payroll and Mr. D'Agostino was removed
 4       from OnePoint's payroll in August 2008"; is that right?
 5              A.   That is correct.
 6              Q.   So is November 2007, when you first put
 7       Pablo D'Agostino on your payroll?
 8              A.   That is correct.
 9              Q.   Do you have any records that you're aware of
10       that would show when Pablo D'Agostino was placed on your
11       payroll?
12              A.   I believe I do.
13              Q.   What records would you have?
14              A.   It could be from Paychex.
15              Q.   So you think it's something that you can
16       request from Paychex?
17              A.   I can -- yes.
18              Q.   And do you understand that the W-2s that I
19       showed you, we didn't get those W-2s from OnePoint.
20              A.   I did not have the W-2 in my possession.             They
21       did ask me.      I do not have it.
22              Q.   We received them from the estate of
23       Pablo D'Agostino.
24                         Did you know that?
25              A.   I -- I don't know where you got it from.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 36 of 404

                                       CONFIDENTIAL

                                                                          Page 35

 1              Q.   And Mr. D'Agostino apparently had it in a safe
 2       deposit box.
 3                         MR. DANIELS:       Is that a question?
 4                         MR. FRIDMAN:       Yes.
 5              Q.   (BY MR. FRIDMAN)        Are you aware of that?
 6              A.   Oh, no.    I was not aware of that.
 7              Q.   What efforts did you make to contact Paychex to
 8       get records of these payments for Toshiba International
 9       Corporation?
10                         MR. DANIELS:       Him personally or his lawyers
11       on his behalf?
12                         MR. FRIDMAN:       Both.
13                         MR. DANIELS:       Don't answer about your
14       lawyers.     You can answer if you personally did.
15              A.   I looked for actual Paychex reports that we
16       had, not -- I definitely did not have the W-2.                   I told
17       them that point-blank.         But as far as the -- the yearly
18       reports, I could not go as far back as 2007.                   But I -- I
19       recently moved and -- I recently moved and we -- we
20       moved from one office to the other.                   So I think I may
21       have -- not the W-2s for sure -- I may have Paychex's --
22       biweekly reports where I can probably look for this
23       particular document that shows that he was on the
24       payroll.
25              Q.   (BY MR. FRIDMAN)        All right.          Do you have

                                    Veritext Legal Solutions
      800-726-7007                                                             305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 37 of 404

                                       CONFIDENTIAL

                                                                        Page 36

 1       company tax returns from 2007 and 2008?
 2              A.   I believe I do, but I'm not sure.
 3              Q.   Have you tried to locate those tax returns?
 4              A.   Not recently.
 5              Q.   All right.     So Pablo D'Agostino asked you to
 6       pay him, right?
 7              A.   He didn't ask me to pay him.              He told me to put
 8       -- put him on the payroll.
 9              Q.   Okay.   And you did that, right?
10              A.   Yes, I did that.
11              Q.   And you had Paychex issue him checks bimonthly,
12       right?
13              A.   I believe it was -- yeah, bimonthly.              That is
14       correct.
15              Q.   And in exchange, Pablo D'Agostino made sure
16       that OnePoint won lucrative TIC projects for
17       construction and maintenance, right?
18                         MR. DANIELS:       Objection to form.
19              A.   That is not true.        I was guaranteed that I will
20       be kept at TIC and not fired from TIC.
21              Q.   (BY MR. FRIDMAN)        I fail to see the
22       distinction, Mr. Joseph.
23                         What -- what about my statement is not
24       true?
25                         MR. DANIELS:       Object to the sidebar.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 38 of 404

                                       CONFIDENTIAL

                                                                       Page 37

 1              A.   He did not clearly tell me that -- put me on
 2       the payroll, and I'm going to give you an X, Y, and Z
 3       project.     There was no direct correlation.
 4              Q.   (BY MR. FRIDMAN)        But from 2007 to about 2011,
 5       OnePoint received at least $32 million worth of business
 6       from TIC, right?
 7              A.   I don't have the exact number, but close to
 8       that.
 9              Q.   That sounds about right, doesn't it?
10              A.   I don't know exactly, but it -- it could be
11       close.
12              Q.   And OnePoint won probably close to at least 100
13       bids in that period of time, right?
14                         MR. DANIELS:       I'm going to object to you
15       asking him about specific numbers if you have documents
16       that show that.       Otherwise, you're asking him to recall
17       numbers from 13 years ago that -- it's not fair.                You're
18       asking him specific numbers, not showing him anything to
19       refresh his recollection, so I'm objecting to that.
20                         MR. FRIDMAN:       Mr. Daniels, are you
21       testifying here today?
22                         MR. DANIELS:       You know the answer to that.
23                         MR. FRIDMAN:       All right.       So please stop
24       coaching the witness.
25                         MR. DANIELS:       No.     I'm not coaching the

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 39 of 404

                                       CONFIDENTIAL

                                                                       Page 38

 1       witness.     I'm coaching you to ask better questions.
 2              Q.   (BY MR. FRIDMAN)        Mr. Joseph, can you answer
 3       the question, please?
 4              A.   Can you repeat the question?
 5              Q.   Yes.
 6                          Give me your best recollection of how many
 7       times you bid and won a bid at TIC between 2007 and
 8       2011?
 9              A.   I cannot give you an exact number because we
10       did several projects over there.               So without going
11       through my actual reports, I cannot tell you that.                 But
12       we have also launched several projects, too.
13              Q.   Is it more than ten projects that you bid on
14       and won?
15              A.   In a period of how long?
16              Q.   Between 2007 and 2011?
17              A.   It's more than ten.
18              Q.   Is it more than 20?
19              A.   Yes.
20              Q.   More than 30?
21              A.   Yes.
22              Q.   More than 50?
23              A.   I'm not sure.      I don't know.
24              Q.   So between 30 and 50 projects that OnePoint bid
25       on and won at Toshiba between 2007 and 2011, right?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 40 of 404

                                       CONFIDENTIAL

                                                                       Page 39

 1              A.   That's my best estimate.
 2              Q.   Okay.
 3              A.   It could be more; it could be less.
 4              Q.   So Pablo D'Agostino delivered for OnePoint,
 5       right?
 6                         MR. DANIELS:       Objection.       Form.
 7              A.   He did not deliver.         We -- we bid on projects,
 8       we gave them our quality work.             They were happy with our
 9       work, and we got paid for our work.
10              Q.   (BY MR. FRIDMAN)        And you didn't tell anyone
11       at TIC that you paid Pablo almost $100,000, right?
12              A.   No, I did not.
13              Q.   And you didn't tell anyone at TIC because you
14       wanted to keep your payments to Pablo D'Agostino secret,
15       right?
16              A.   I didn't -- I didn't tell anybody that because
17       I wanted to -- the business with TIC and stay in TIC.
18              Q.   Well, I mean, and you knew that if Pablo
19       D'Agostino's supervisor found out about it, you would no
20       longer be doing business for TIC, right?
21              A.   I -- I don't know that.
22              Q.   You're telling me you think TIC was going to
23       let Pablo D'Agostino get payments from a major vendor?
24                         MR. DANIELS:       Objection.       Form.
25              A.   I don't know what -- what their policy is.              I

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 41 of 404

                                       CONFIDENTIAL

                                                                        Page 40

 1       viewed Pablo as the front of TIC.
 2              Q.   (BY MR. FRIDMAN)        Is that your policy for your
 3       company?     Do you allow your employees to take payments
 4       of $100,000 from vendors?
 5              A.   It depends on what conditions they are taking
 6       it.
 7              Q.   Okay.   What -- what condition would you allow
 8       your employees to get paid by a vendor?
 9              A.   I can't think of an answer for that.
10              Q.   It's because it's unreasonable, right?
11                         MR. DANIELS:       Objection.       Form.
12              A.   It may not be unreasonable to some companies.
13       That might be their normal business practice.
14              Q.   (BY MR. FRIDMAN)        What company have you ever
15       heard of that would allow this conduct?
16              A.   I can't name any particular companies, but
17       there could be some.
18              Q.   Isn't this just a justification you've come up
19       with after the fact to justify bribery of Toshiba's
20       facilities manager, right?
21                         MR. DANIELS:       Objection.       Form.   Don't
22       answer that.
23                         (Reporter clarification.)
24              Q.   (BY MR. FRIDMAN)        You didn't want TIC's
25       payments to OnePoint to end, right?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 42 of 404

                                       CONFIDENTIAL

                                                                       Page 41

 1              A.   Can you repeat that question, please?
 2              Q.   You didn't want TIC's payments to OnePoint --
 3       which, as you've testified, were in the neighborhood of
 4       $32 million between 2007 and 2011 -- to end, right?
 5              A.   I did not wanted to be fired from TIC, I wanted
 6       to continue to stay in TIC.
 7              Q.   Were you aware that in later years,
 8       Pablo D'Agostino received payments from Mr. Sudhakar
 9       Kalaga?
10              A.   I found out about that after this lawsuit
11       happened in reading some of the -- I guess the -- the
12       complaints.
13              Q.   So you did not know that Pablo D'Agostino was
14       receiving payments at the time he was receiving them
15       from Mr. Kalaga?
16              A.   I did not know that for a fact.           I couldn't
17       prove it.
18              Q.   Did you suspect it?
19              A.   Just a little bit, yes.
20              Q.   Tell me, when did you first suspect Pablo was
21       receiving payments from Sudhakar Kalaga?
22              A.   I don't know when he first received it.
23       Sorry -- what was your question again?
24              Q.   My question was when you first suspected that
25       Pablo was receiving money from Sudhakar Kalaga.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 43 of 404

                                       CONFIDENTIAL

                                                                       Page 42

 1              A.   Well, I had a little suspicion because I would
 2       be bidding on a lot of jobs, and I would never get those
 3       projects.     And so -- and he would be getting all those
 4       projects.     And each time, I would go back to Toshiba,
 5       and I would see the projects that I bid on would be
 6       under construction.        I was never told I didn't even get
 7       it.
 8                         I would ask Pablo.           I said, How come I
 9       didn't get this job?        And he would say, Well, that --
10       that was a corporate decision, and I had nothing to do
11       with it.     And then I would see Sudhakar's stack on the
12       jobsite.     So that's when I started suspecting something
13       was going on.
14              Q.   And did you discuss your suspicions with
15       anyone?
16              A.   No, I did not.
17              Q.   And why did you suspect that Pablo was getting
18       paid by Mr. Kalaga?
19              A.   Because he's -- he almost quit, and then he --
20       he started giving -- I saw they were -- they were
21       getting a lot of jobs.         And so I just felt that
22       something was up, but I had no proof to prove it.
23              Q.   So did you suspect that Pablo was doing with
24       Mr. Kalaga what Pablo had been doing with you?
25              A.   I don't know what exactly he was doing with

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 44 of 404

                                       CONFIDENTIAL

                                                                         Page 43

 1       Kalaga, so I cannot speculate on that.
 2              Q.   Did you suspect that Mr. Kalaga was paying
 3       Pablo more than you paid Pablo?
 4              A.   I -- I don't know exactly what Kalaga paid
 5       Pablo, so I can't make a comparison.
 6              Q.   Do you know now?
 7              A.   I know now by looking at all these reports.
 8              Q.   And what is your understanding of how much
 9       Mr. Kalaga paid Pablo?
10                         MR. DANIELS:       Object to the form.
11              A.   I don't know the exact dollar amount, but I
12       read the whole thing about some properties that they
13       have together and stuff like that.
14              Q.   (BY MR. FRIDMAN)        Do you have an understanding
15       that Mr. Kalaga paid Pablo millions of dollars?
16                         MR. DANIELS:       Objection.        Form.   Objection
17       speculation.
18                         MR. FRIDMAN:       Just asking what he
19       understands about the litigation.               Not asking him to
20       speculate.
21              A.   I don't know the exact dollar amount.
22              Q.   (BY MR. FRIDMAN)        All right.        Let's stick with
23       Exhibit 37, and I'm going to take you to Interrogatory
24       No. 2.
25                         Interrogatory No. 2 asked you to identify

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 45 of 404

                                       CONFIDENTIAL

                                                                       Page 44

 1       all persons with knowledge, including current and former
 2       OnePoint, Inc. officers, directors, and employees about
 3       OnePoint, Inc. having Pablo D'Agostino on its payroll as
 4       an employee.
 5                          Do you recall that question?
 6              A.   Yes.
 7              Q.   (BY MR. FRIDMAN)        And in response, you
 8       identified David Headrick, right?
 9              A.   Yes.
10              Q.   Who's David Headrick?
11              A.   He was one of my employees.
12              Q.   And what was his position?
13              A.   Project manager.
14              Q.   Between what years did he work for you?
15              A.   I don't know the exact years, but he was there
16       roughly 2007 to 2017, '18.
17              Q.   In response -- go ahead and finish.
18                          MR. DANIELS:      He didn't say anything.        He
19       was finished.
20              A.   I'm finished.
21              Q.   (BY MR. FRIDMAN)        In response to Interrogatory
22       No. 2, you wrote (as read):            "Sometime well after
23       Mr. D'Agostino was taken off the OnePoint payroll,
24       Mr. Headrick learned D'Agostino was once on the
25       payroll."

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 46 of 404

                                       CONFIDENTIAL

                                                                       Page 45

 1                         Do you see that?
 2              A.   Yeah, I see that.
 3              Q.   Did you listen in on the deposition of
 4       Mr. Headrick that occurred last week?
 5              A.   I saw bits and pieces of it, not the entire
 6       deposition.
 7              Q.   Are you aware that Mr. Headrick denied any
 8       knowledge of -- that OnePoint had Pablo D'Agostino on
 9       its payroll?
10              A.   That is correct.
11              Q.   So why did you think that he knew about this?
12              A.   Because after this lawsuit happened, as soon as
13       I was -- I -- I called David and I told him that, Hey,
14       just want to let you know there is an investigation
15       going on, and I'm -- and I'm involved, and I'm dragged
16       into it or whatever.        I don't know the exact words.           So
17       he just listened to the whole thing and he immediately
18       said -- he said, you know, Abraham, I've never told you
19       this, but during my time at OnePoint, sometimes I would
20       just look at the Paychex reports.               And I did see Pablo's
21       name in there.
22                         So the minute he told me that, I
23       immediately informed -- that's -- so I don't know why he
24       never told me while I was there.               But when he told me
25       that, I let my attorneys know about it.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 47 of 404

                                       CONFIDENTIAL

                                                                       Page 46

 1              Q.   Well, first -- first -- yeah.             First of all, I
 2       don't want to know what you discussed with your
 3       attorneys.
 4              A.   Okay.    Thank you.
 5              Q.   But on -- on the first point, so was -- was
 6       Mr. Headrick lying during his deposition that he did not
 7       remember Pablo D'Agostino ever being on the payroll?
 8              A.   I'm not sure if he was lying.             Maybe he did not
 9       recall it, that conversation with me.
10              Q.   Well, it seems like from the way you tell it,
11       it was the first thing that came to his mind, right?
12              A.   I'm not sure it was the first thing but he --
13       he said, Well, that's pretty bad, and Pablo was a jerk
14       and this and that.        And then he said, Oh, by the way, I
15       just want to let you know that I have seen Pablo's name
16       in the Paychex reports.         But he never mentioned to -- to
17       me during his employment.           He told me after his
18       employment.
19              Q.   Right.    I understand.
20                         And approximately, when was this
21       conversation?       Was it -- maybe to give you a better
22       sense, was it before or after the interview that we had
23       with you on December 4th, 2019?
24              A.   Definitely after the interview.
25              Q.   So it was approximately --

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 48 of 404

                                       CONFIDENTIAL

                                                                        Page 47

 1              A.   I don't know exactly.
 2              Q.   In 2020?
 3              A.   Yes, in 2020 for sure.
 4              Q.   Was it before or after OnePoint and -- and
 5       yourself got sued by Toshiba International Corporation
 6       in February of 2020?
 7              A.   And what was that date?
 8              Q.   February of 2020.
 9              A.   Might have been April or so.              I don't know the
10       exact month.
11              Q.   Okay.   Other than putting Pablo D'Agostino on
12       your payroll, tell me in every other instance in which
13       you provided Pablo D'Agostino with something of value.
14              A.   I did sell him a -- a Ford 250 truck for a --
15       for a good price -- for a -- for a lower-than-market
16       price.
17              Q.   Okay.   Let me -- let me stop the screen share
18       here so we can see each other better.
19                         Tell me about the truck.
20              A.   I don't know the exact date, but the truck was
21       purchased in August or something.               And six months later,
22       I transferred the title to his name for $9,000.                 And it
23       was worth more than that.
24              Q.   Was that August of 2009?
25              A.   About right.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 49 of 404

                                       CONFIDENTIAL

                                                                       Page 48

 1              Q.   What do you think the market price was of the
 2       truck when you transferred it to him?
 3              A.   Probably 20,000.
 4              Q.   $20,000?
 5              A.   Approximately.
 6              Q.   Do you know how much OnePoint paid for the
 7       truck?
 8              A.   Roughly back six months ago, about 37 or so.
 9              Q.   So you're applying a lot of depreciation for
10       six months; is that right?
11              A.   I'm just -- I'm just coming up with some
12       numbers that -- that I think is fair.
13              Q.   But was there something wrong with the truck?
14       For example, had the truck been in an accident?
15              A.   Well, it was a construction truck.            So it was
16       not in the best condition.
17              Q.   When OnePoint purchased that truck in
18       August 2009, was that at Pablo's direction?
19              A.   No.   I bought it on my own.
20              Q.   So tell me, how did you come to transfer that
21       truck to Pablo?
22              A.   He told me to transfer the truck to -- on his
23       name.
24              Q.   And you say that in -- that he paid you $9,000?
25              A.   That is correct.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 50 of 404

                                        CONFIDENTIAL

                                                                       Page 49

 1              Q.     Was that by check or in cash?
 2              A.     In cash.
 3              Q.     And what -- how -- how did you receive the
 4       cash?       Was it in a paper bag or a suitcase?
 5              A.     He just handed it to me.
 6              Q.     So do you have any proof that Pablo paid you
 7       $9,000 in cash for that truck?
 8              A.     I don't have anything now, no.
 9              Q.     All right.   Let me -- I'm going to put another
10       exhibit on the screen.
11                          Tell me, why did you transfer that truck to
12       Pablo at a below-market price?
13              A.     I just wanted to get rid of that truck.           We
14       already had two or three trucks at that time.
15              Q.     You said that Pablo asked you for it?
16              A.     He said he liked the truck, and he asked me if
17       I wanted to sell it.
18              Q.     And how did you agree to give -- sell it to him
19       for, as you say, $9,000 in cash?
20              A.     That's what we both agreed upon.
21              Q.     All right.   I'm going to put another exhibit on
22       the screen.       So this is Exhibit 37, and I'm going to do
23       a share screen.       Sorry.    This will be Exhibit 48.         I'm
24       going to put Exhibit 48 on the screen.
25                          Can you see Exhibit 48?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 51 of 404

                                       CONFIDENTIAL

                                                                       Page 50

 1              A.   Yes.
 2              Q.   Do you need me to zoom it in more?
 3              A.   Yes, please.
 4              Q.   Is that better?
 5              A.   That's better.
 6              Q.   All right.     So once again, this is Toshiba
 7       International Corporation's first set of interrogatories
 8       to defendant, OnePoint, and we're going to go to Exhibit
 9       C.
10                          Exhibit C is a motor vehicle report, and I
11       want to check with you to see if this is the same truck
12       that you -- we are talking about right now.
13                          MR. DANIELS:      I think you need to zoom out.
14              Q.   (BY MR. FRIDMAN)        Can you see it now?
15              A.   Yeah, I can see it.
16                          (Simultaneous cross-talk ensues.)
17                          MR. DANIELS:      We have it there.
18                          MR. FRIDMAN:      Oh, okay.
19                          THE WITNESS:      I've yet to see it on the
20       screen.
21              Q.   (BY MR. FRIDMAN)        So you see the -- the company
22       is identified as OnePoint with the "I" -- the letter "I"
23       is missing.
24              A.   Right.
25              Q.   But that is the address that your company had

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 52 of 404

                                       CONFIDENTIAL

                                                                       Page 51

 1       at that time, right?
 2              A.   That is correct.
 3              Q.   And it says the original registration date was
 4       August 18th of 2009?
 5              A.   Right.
 6              Q.   And the truck is identified as a 2009 Ford
 7       F-250 Super Duty, right?
 8              A.   Right.
 9              Q.   And the last five digits of the vehicle
10       identification number are - -49561?
11              A.   Right.
12              Q.   So can we agree that this is the same truck
13       you've been talking about?
14              A.   Yes.
15              Q.   Then if we scroll up to the next entry in the
16       motor vehicle registration report, we see the name of a
17       new owner, Pablo H. D'Agostino.
18                          Do you see that?
19              A.   Yes.
20              Q.   And same truck, - -49561, right?
21              A.   Right.
22              Q.   So this shows that the truck was, in fact,
23       transferred to Pablo D'Agostino, right?
24              A.   It was the title transfer, yes.
25              Q.   And it says that the base price was $37,950 at

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 53 of 404

                                       CONFIDENTIAL

                                                                       Page 52

 1       the time of transfer.
 2              A.   That was the price of purchase, not at the time
 3       of transfer, I think.
 4              Q.   That's the purchase price?
 5              A.   That's the base -- base price of the truck.
 6              Q.   All right.     Well, I see that that matches up
 7       with the base price on -- when OnePoint was the owner,
 8       right?
 9              A.   Right.
10              Q.   Okay.    So I am going to show you another
11       exhibit now, Exhibit 50.          Exhibit 50 is a composite
12       exhibit that we have put together to save time,
13       combining some research that we did at the Motor
14       Vehicles Department and some of the documents that we
15       received from OnePoint.
16                         Can you see Exhibit 50 on your screen?
17                         (Exhibit 50 marked.)
18                         MR. DANIELS:       What's the Bates number on
19       this document, Dan?
20                         MR. FRIDMAN:       It's TIC-129337.
21                         MR. DANIELS:       Okay.      Thank you.
22                         MR. FRIDMAN:       And the last document was the
23       one that was produced by OnePoint.                It's OnePoint 36609.
24              Q.   (BY MR. FRIDMAN)        So this is a document that we
25       received as a supplemental production from OnePoint for

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 54 of 404

                                       CONFIDENTIAL

                                                                       Page 53

 1       a -- a 2010 F-250, which appears to have a net price of
 2       $57,820.
 3                          What -- what does this truck have to do
 4       with the truck that you transferred to Pablo D'Agostino?
 5              A.   Well, I -- I had this in my -- I was shopping
 6       around for trucks, so I had several of these printouts.
 7                          Can you scroll it down a little bit?            All
 8       the way down to the bottom?
 9              Q.   Yes.
10              A.   Yeah.    So I was looking at trucks on different
11       websites, and this was one of the ones that I -- I had
12       it with me.
13              Q.   Okay.    I see the date of this printout is
14       July 27th, 2009.
15              A.   Right.
16              Q.   Is this the truck that you wound up buying?
17              A.   I don't think so.        I'm not -- I'm not sure.        I
18       don't know.
19              Q.   Is that your handwriting on this paper?
20              A.   Yes.    That is my handwriting, yes.
21              Q.   All right.     Then if we scroll up to the next
22       document, which is TIC-129339, we see a certificate of
23       origin for the truck that has the VIN number ending in -
24       -49561.     So this is for the truck that we are talking
25       about that you gave to Pablo, right?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 55 of 404

                                       CONFIDENTIAL

                                                                       Page 54

 1              A.   If it's the same VIN -- VIN number, yes.
 2              Q.   Okay.    Remember, we agreed it was -49561.            Do
 3       you see that on the screen?            Can you see me pointing --
 4              A.   I see that on the screen, yes.
 5              Q.   Can you see me pointing at different parts of
 6       the document on your screen?
 7              A.   Yes, I -- I do.
 8              Q.   Okay.    So I scrolled up to the next document,
 9       which is TIC-129335, and that shows a sales price of
10       $46,999.
11              A.   Yeah, I see that.
12              Q.   And it's the same VIN number, -49561, right?
13              A.   Right.
14              Q.   So is it -- is it possible that that's really
15       how much the car cost?
16              A.   I don't know.
17              Q.   You have no records to show how much you paid
18       for the truck?
19              A.   I have no records.
20              Q.   But you agree with me this is an official
21       record of the Texas Department of Transportation, right?
22              A.   If it says Texas Department of Transportation,
23       yes, it is an official record.
24              Q.   And it says here that there was a trade-in
25       allowance of $18,000.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 56 of 404

                                       CONFIDENTIAL

                                                                       Page 55

 1                          Did you trade in another truck to buy this?
 2              A.   I may have, but I don't recall.
 3              Q.   Well, scroll up to TIC-129337.            Everything is
 4       blacked out here because of Texas privacy laws, but we
 5       can tell that we're talking about the same truck by
 6       looking at the VIN number, which is -49561.
 7                          Do you see that?
 8              A.   Yes.
 9              Q.   So this appears to be the application for a
10       certificate of title for the truck when it was new with
11       16 miles on the odometer.
12                          Do you see that?
13              A.   Yes.
14              Q.   And it says here that the sales price is
15       $46,999.
16                          Do you see that?
17              A.   Yes.
18              Q.   And it was a trade-in of $18,000?
19              A.   Yes.
20              Q.   And they computed a net -- net taxable amount
21       of $28,999.
22              A.   Yes.
23              Q.   And it's dated August 7th, 2009.
24              A.   Yes.
25              Q.   So it appears from this document that OnePoint

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 57 of 404

                                       CONFIDENTIAL

                                                                        Page 56

 1       paid $46,999 for this truck, right?
 2                         MR. DANIELS:       Object to form.
 3              A.   Based on this document, yes.
 4              Q.   (BY MR. FRIDMAN)        Does that appear unreasonable
 5       to you, or does it seem right?
 6              A.   It seemed high to me now that I -- I thought it
 7       was around 30,000 or 40,000.            I didn't know it was
 8       46,000 -- 47,000.
 9              Q.   All right.     So assuming that you paid $46,999
10       for the truck, do you really think the truck was only
11       worth $20,000 when it was transferred to
12       Pablo D'Agostino?
13                         MR. DANIELS:       Object to the form.
14              A.   I don't know what it was worth when I
15       transferred it to him at that time.
16              Q.   (BY MR. FRIDMAN)        Is it reasonable to assume
17       that it was probably worth more than $20,000?
18                         MR. DANIELS:       Object to the form.
19              A.   I really don't know.
20              Q.   (BY MR. FRIDMAN)        All right.        So we've been
21       going for about an hour, would you like to take a break?
22                         MR. DANIELS:       Yes, I would like to.
23                         MR. FRIDMAN:       Is that what you were going
24       to ask, Mr. Daniels?
25                         MR. DANIELS:       It is.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 58 of 404

                                       CONFIDENTIAL

                                                                        Page 57

 1                          MR. FRIDMAN:      I -- I anticipated your --
 2       your thought.       All right.      So let's take a -- how long?
 3       Ten minutes?
 4                          MR. DANIELS:      I don't need that long.
 5                          MR. FRIDMAN:      All right.        Seven minutes.
 6                          MR. DANIELS:      That's fine.
 7                          MR. FRIDMAN:      All right.        Let's go off the
 8       record.
 9                          THE VIDEOGRAPHER:         This now ends Video 1 of
10       Abraham Joseph.       Off the record at 10:24.
11                          (A break was taken from 10:24 a.m. to
12       10:33 a.m.)
13                          THE VIDEOGRAPHER:         We're now back on the
14       record with Video 2 of Abraham Joseph.                 The time is
15       approximately 10:33.
16              Q.   (BY MR. FRIDMAN)        All right.        So, Mr. Joseph --
17       so we've -- we've discussed that in 2007 and 2008 you
18       had Pablo D'Agostino on your payroll, right?
19              A.   Yes.
20              Q.   In 2009, you gave Pablo D'Agostino a truck at a
21       below market value price, right?
22              A.   I didn't give it to him.            I -- I sold it to him
23       for a price.
24              Q.   You say you sold it to him at a below market
25       value price, right?

                                    Veritext Legal Solutions
      800-726-7007                                                            305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 59 of 404

                                       CONFIDENTIAL

                                                                       Page 58

 1              A.   Slightly below market value, yes.
 2              Q.   Why did you take Pablo D'Agostino off your
 3       payroll in 2008?
 4              A.   I don't know why I did that, but I did take him
 5       off.
 6              Q.   Was that at your decision, or was it at his
 7       request?
 8              A.   It was my decision.
 9              Q.   Was it because you were uncomfortable with
10       having a Toshiba employee on your payroll?
11              A.   I just didn't want him on my payroll.             So I
12       took him off.
13              Q.   You didn't want him on your payroll because you
14       didn't like the amount of money you had to pay him?
15              A.   I just didn't want him on my payroll.
16              Q.   So instead, did you find other ways to pay
17       Pablo?
18              A.   No, I did not.
19              Q.   Well, what about the truck in 2009?            Wasn't
20       that another way to transfer something of value to
21       Pablo?
22              A.   I sold the truck to Pablo.
23              Q.   Right.
24                         And as we've seen, the truck
25       was potentially as -- as valuable as $47,000, right?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 60 of 404

                                       CONFIDENTIAL

                                                                         Page 59

 1                          MR. DANIELS:      Object to the form.
 2              A.   I don't know what the value of the truck was at
 3       that time.
 4              Q.   (BY MR. FRIDMAN)        And Pablo kept sending you
 5       business from Toshiba International Corporation, right?
 6              A.   He did not send me business.               He would ask me
 7       to look at projects.
 8              Q.   Right.
 9                          And as you've said, during this period of
10       time, OnePoint received around $32 million from Toshiba
11       International Corporation, right?
12              A.   If that is the number, yes.
13              Q.   So that was a quid pro quo, right?
14                          MR. DANIELS:      Object to the form.
15              A.   No, it's not.
16                          We performed our work.             We did good work.
17       There was no complaints, and we got paid for our work.
18              Q.   (BY MR. FRIDMAN)        Were there -- does OnePoint
19       have other customers?
20              A.   Yes.
21              Q.   And for these other customers, did you put
22       their employees on your payroll?
23              A.   No.
24              Q.   And for these other customers, did you sell
25       them trucks at below market value?

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 61 of 404

                                       CONFIDENTIAL

                                                                        Page 60

 1              A.   I must have sold them some equipments that they
 2       were interested in.
 3              Q.   Did you sell them at below market value?
 4              A.   I must have sold them at fair market value.
 5              Q.   And were you selling it to the company or the
 6       employees of the company?
 7              A.   I've sold some to companies, and I've sold some
 8       to employees.
 9              Q.   Are you proud that you had Pablo D'Agostino on
10       your payroll?
11                          MR. DANIELS:      Object to the form.
12              A.   I don't know the answer to that.
13              Q.   (BY MR. FRIDMAN)        All right.        Let's go back to
14       Exhibit 37.      Once again, Exhibit 37 is OnePoint's
15       "Supplemental Objection and Responses to Plaintiff's
16       First Set of Interrogatories."
17                          I want to take your attention to
18       Interrogatory No. 3.
19                          Can you see that?
20              A.   Yes.
21              Q.   Interrogatory No. 3 states (as read):
22       "Identify each instance in which OnePoint, Inc. and/or
23       Abraham Joseph gave Pablo D'Agostino, Melissa
24       D'Agostino, and/or Ashley Tucker a gift.                 Gift includes
25       giving cash, vacations, show tickets, payment of credit

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 62 of 404

                                       CONFIDENTIAL

                                                                          Page 61

 1       card expenses, and the payment of personal expenses such
 2       as the purchases reflected in the 2018 Home Depot
 3       receipts attached as Exhibit B to these
 4       interrogatories."
 5                           Do you recall answering that question?
 6              A.    Yes.
 7              Q.    So the first part of your answer you write (as
 8       read):      "In or about 2009, Mr. Joseph and Mr. D'Agostino
 9       traveled to Las Vegas, Nevada for one, two-day trip.
10       The trip was Mr. D'Agostino's idea.                   OnePoint does not
11       have receipts for this client development trip.                   Based
12       on Mr. Joseph's recollection, the airfare, hotel, and
13       entertainment cost less than $2,000"; is that correct?
14              A.    That is correct.
15              Q.    Did you pay the cost of Mr. D'Agostino's trip
16       to Las Vegas?
17              A.    Yes, I did.
18              Q.    Tell me how this trip came about.
19              A.    He told me he wanted to see a show in Las
20       Vegas, and he told me, Why don't you arrange for that
21       trip.
22              Q.    And was it just you and him that went, or did
23       other people go?
24              A.    Just me and him.
25              Q.    And what show did he want to see?

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 63 of 404

                                       CONFIDENTIAL

                                                                          Page 62

 1              A.    The Criss Angel show.
 2              Q.    And why did you do this trip?
 3              A.    It's part of the business development.               It's
 4       marketing strategy.        Companies take clients out for
 5       golfs.      So I -- I thought it was appropriate to take the
 6       client out for a trip.
 7              Q.    Did you enjoy spending time with
 8       Pablo D'Agostino?
 9              A.    I enjoyed the Criss Angel show.
10              Q.    But not spending time with Pablo D'Agostino?
11              A.    It wasn't an enjoyable time.               It was just okay.
12              Q.    Next, you say (as read):           "Sometime in 2010 or
13       2011, Mr. D'Agostino requested that Mr. Joseph pay for a
14       trip, hotel, and airfare to San Francisco, California
15       for Mr. D'Agostino and a companion.                   OnePoint has no
16       records or receipts for this trip.                Based on
17       Mr. Joseph's recollection, the best estimation of the
18       cost of the trip was less than $3,000"; is that correct?
19              A.    That's correct.
20              Q.    Tell me how this trip that cost $3,000 came
21       about.
22              A.    He asked me to go with him for this trip to
23       California, and I -- I told him no because I -- I just
24       didn't want to go with him.            So he said, Well, I'm going
25       to go with someone.        Can you arrange for the tickets?

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 64 of 404

                                        CONFIDENTIAL

                                                                       Page 63

 1       And I did.
 2              Q.     Do you know who he took?
 3              A.     I have no idea.
 4              Q.     And why did you pay for this trip?
 5              A.     It was part of our marketing expense for the
 6       company, and -- and we do that for clients.               We take
 7       them out for baseball games.            So this was a way to
 8       appreciate the customer.
 9              Q.     Do the baseball games cost $3,000?
10              A.     No, they don't.
11              Q.     Are they less?
12              A.     Yes.
13              Q.     How much does a baseball game cost?
14              A.     Well, the whole thing might be 4-, $500 with
15       everything; parking, food.           Well, it depends on what
16       seats we -- it depends on the seats I guess.               Maybe
17       1,000 bucks.
18              Q.     Did you pay this trip for Pablo D'Agostino
19       because he asked you to?
20              A.     He asked me for the trip -- to join him on the
21       trip.       I did not join him, but it was part of our
22       business development program.
23              Q.     Okay.   So you call -- you don't call this a
24       bribe?
25              A.     Oh, absolutely not.

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 65 of 404

                                       CONFIDENTIAL

                                                                       Page 64

 1              Q.   You call this business development?
 2              A.   Correct.
 3              Q.   Was having Pablo D'Agostino on your payroll
 4       in 2007 and 2008 business development?
 5              A.   This was purely what TIC and Pablo wanted, and
 6       I complied with their rules.
 7              Q.   Well, you've told me that no one other than
 8       Pablo D'Agostino at TIC told you to put him on your
 9       payroll, right?
10              A.   He's the one -- he was the face of Toshiba, so
11       I listened to him.
12




17              Q.   Is it a bribe?
18              A.   It's not a bribe.
19              Q.   Was it a quid pro quo?
20              A.   No.
21              Q.   All right.     Let's scroll a little further down
22       in your answer here.        You say at the end of
23       Interrogatory No. 3 (as read):             "Off and on,
24       Mr. D'Agostino also demanded cash from Mr. Joseph.
25       Mr. D'Agostino threatened to stop sending TIC business

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 66 of 404

                                       CONFIDENTIAL

                                                                       Page 65

 1       to OnePoint if Mr. Joseph did not provide him with
 2       spending money.       As a result, OnePoint had to provide
 3       Mr. D'Agostino cash payments."
 4                         Do you see that?
 5              A.   Yes, I see that.
 6              Q.   Is that correct?
 7              A.   That is correct.
 8              Q.   Tell me how much cash did you provide to
 9       Mr. D'Agostino off and on.
10              A.   I don't have the exact dollar amount.
11              Q.   Give me your best recollection.
12                         MR. DANIELS:       Object to the form.
13              A.   It could be $400 at one time or it could be
14       $1,000 at another time.         It could be $1,500 at another
15       time, but I don't know the exact amount.
16              Q.   (BY MR. FRIDMAN)        And you say off and on you
17       provided this cash of between 300 and $1,500, right?
18              A.   In that range.      I don't know the exact number.
19              Q.   Can you tell me the period of time in which you
20       provided him with this cash?
21              A.   It could have been from 2010, maybe, or so.
22              Q.   Until when?
23              A.   Maybe until 2017, '18 -- '17.
24              Q.   When was the last time you remember giving
25       Pablo D'Agostino cash?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 67 of 404

                                       CONFIDENTIAL

                                                                       Page 66

 1              A.   I don't remember the exact date.
 2              Q.   Was it in 2019?
 3              A.   Possible.
 4              Q.   It's possible you gave him cash in 2019?
 5              A.   Yes.
 6              Q.   How much cash is it possible you gave him in
 7       2019?
 8              A.   I don't know the exact amount.
 9              Q.   Is it in the range of $300 to $1,500 or more?
10              A.   It could be more.
11              Q.   Okay.    How much more?
12                          MR. DANIELS:      Object to form.
13              A.   It could be $2,000.
14              Q.   (BY MR. FRIDMAN)        Okay.      So you think you gave
15       him $2,000 in 2019?
16                          MR. DANIELS:      Objection --
17              A.   No.    I don't know the entire amount given to
18       him in 2019.       I don't have a grand total per se.
19              Q.   (BY MR. FRIDMAN)        Was it multiple payments or
20       one single payment?
21              A.   It was multiple.
22              Q.   How would you deliver cash to Pablo D'Agostino
23       in 2019?
24              A.   I may have given it to him either at the TIC
25       property or at his -- at his residence.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 68 of 404

                                       CONFIDENTIAL

                                                                       Page 67

 1              Q.   You would bring cash to TIC's property and give
 2       it to Pablo in -- at TIC; is that right?
 3              A.   I've done it on a few occasions, yes.
 4              Q.   Would you do that in his office?
 5              A.   That is correct.
 6              Q.   With his door closed?
 7              A.   His door was open.
 8              Q.   And would the -- the cash be concealed in any
 9       way --
10              A.   No.
11              Q.   -- or were you giving cash out in the open?
12              A.   It would be in an envelope.
13              Q.   You would give it to him in an envelope?
14              A.   Correct.
15              Q.   And what would he say to you?
16              A.   He -- he wouldn't say anything.
17              Q.   Would he thank you?
18              A.   No.   He didn't -- he didn't -- he never said
19       thank you.
20              Q.   And you would also visit Pablo D'Agostino at
21       his home?
22              A.   I wouldn't visit him at his home.           I would meet
23       him in his -- in the lobby area of his building.
24              Q.   Which building is it?
25              A.   The -- the Bancroft Building.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 69 of 404

                                       CONFIDENTIAL

                                                                       Page 68

 1              Q.   When he lived at Bancroft --
 2              A.   That's correct.
 3              Q.   -- you would meet in the lobby of the Bancroft
 4       Building and give him an envelope of cash; is that
 5       right?
 6              A.   Correct.
 7              Q.   In 2019, right?
 8              A.   No.   2019, he was -- it was in Arabella.
 9              Q.   Okay.   Did you ever meet -- meet him in the
10       lobby of Arabella and give him cash?
11              A.   I may have met him once or twice in the
12       Arabella lobby, yes.
13              Q.   And that was in 2019?
14              A.   Yeah.   2019, yes.
15              Q.   And how -- how much cash did you give him the
16       time that you remember meeting him at Arabella?
17              A.   I don't know the exact total.
18              Q.   Was it between $300 and $1500, or more?
19              A.   Sometimes it was more, sometimes it was less.
20              Q.   Up to $2,000 in cash?
21              A.   I don't remember the exact dollar amount.
22              Q.   Was it ever more than $2,000 in cash?
23              A.   Possible.
24              Q.   Okay.   What's the largest amount of cash you
25       remember giving to Pablo D'Agostino?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 70 of 404

                                       CONFIDENTIAL

                                                                       Page 69

 1              A.   I think up to $4,000.
 2              Q.   $4,000 at one time?
 3              A.   Yes.
 4              Q.   When did you give Pablo D'Agostino $4,000 in
 5       cash?
 6              A.   I don't know the exact date.
 7              Q.   Can you give me your best recollection of when
 8       that was?
 9              A.   It would be 2018, '19.
10              Q.   So in 2018 or '19, you gave Pablo D'Agostino
11       $4,000 in cash at one time --
12              A.   Correct.
13              Q.   -- correct?
14                          And where did you do this?
15              A.   I believe it was in his building -- his
16       residence building in the lobby.
17              Q.   In the lobby of his residence, is that --
18              A.   Correct.
19              Q.   -- what you're saying?
20              A.   Correct.
21              Q.   And which lobby was it?            Bancroft or Arabella?
22              A.   I believe it was Bancroft.
23              Q.   You recall it was Bancroft?
24              A.   Yes.
25              Q.   Did anyone ever witness you give

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 71 of 404

                                       CONFIDENTIAL

                                                                       Page 70

 1       Pablo D'Agostino this cash?
 2              A.   I'm not aware of it.          No.     No one -- no, one
 3       saw it, no.
 4              Q.   Did Ashley Tucker ever see you give
 5       Pablo D'Agostino cash?
 6              A.   No, she did not.
 7              Q.   Was Pablo D'Agostino alone when you gave him
 8       cash?
 9              A.   Yes, correct.
10              Q.   Every time?
11              A.   Every time.
12              Q.   So why did you give Pablo D'Agostino $4,000 in
13       cash in the lobby of the Bancroft in 2018 or 2019?
14              A.   Because he demanded it.            And we wanted to do --
15       to continue to work at Toshiba in --
16              Q.   So it was a quid pro quo?
17              A.   No.   It was our way of staying in Toshiba.
18              Q.   Is that a bribe?
19              A.   It's not a bribe.
20              Q.   Did you continue doing business with Toshiba
21       after you paid him $4,000 in cash in 2018 or 2019?
22              A.   Yes, we were still there.
23              Q.   In fact, you continued doing business with
24       Toshiba until Pablo D'Agostino's termination in
25       September 2019, right?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 72 of 404

                                       CONFIDENTIAL

                                                                       Page 71

 1              A.   Right.
 2              Q.   After Pablo was terminated, you stopped doing
 3       business with Toshiba, right?
 4              A.   I didn't stop.      Toshiba did not call me back.
 5              Q.   Toshiba stopped sending you business after
 6       Pablo D'Agostino was terminated, right?
 7              A.   I never heard back from Toshiba, so I did not
 8       go there.
 9              Q.   And during this period of time, 2018 and 2019,
10       what was the primary business that you had with Toshiba?
11              A.   It was mostly with the journeymen electricians
12       and then some repair works throughout the -- like, some
13       repair works in the complex.            Maintenance-type
14       activities.
15              Q.   So with the journeymen electricians, how much
16       business was OnePoint doing, approximately per year,
17       with Toshiba in 2018 and 2019?
18              A.   I don't know the exact amount.
19              Q.   Is it in the hundreds of thousands of dollars?
20              A.   I really don't know, but -- I don't know right
21       now.
22              Q.   Okay.    Is it $1 million?
23              A.   No, it's not $1 million.
24              Q.   So less than $1 million?
25              A.   Definitely less than $1 million in '18 and '19,

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 73 of 404

                                       CONFIDENTIAL

                                                                          Page 72

 1       yes.
 2              Q.   More than $200,000?
 3              A.   Trying to think.        We were billing them every
 4       two weeks, so I don't -- I don't want to do quick math
 5       in my head.      So I really don't have the numbers in front
 6       of me, so I cannot give you an exact number.
 7              Q.   Okay.    But the business was important enough to
 8       you that you gave Pablo D'Agostino $4,000 in cash,
 9       right?
10              A.   I wanted to stay in Toshiba and continue to
11       provide them with service.           Yes, I wanted to be there.
12              Q.   Right.    You wanted to continue to receive those
13       payments every other week from Toshiba?
14              A.   I wanted to continue to receive payments for
15       services that we rendered to them and to retain us over
16       there in Toshiba.
17              Q.   But how many times a year did you give
18       Pablo D'Agostino cash?
19              A.   I don't know the exact number of times.
20              Q.   Well, let's break this up.                Let's talk about
21       2017, 2018, and 2019.
22                         In those years, how often would you give
23       Pablo D'Agostino an envelope of cash?
24              A.   I don't know the exact duration, but...
25              Q.   Please give me your best estimate.

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 74 of 404

                                       CONFIDENTIAL

                                                                       Page 73

 1              A.   What's the question, again?
 2              Q.   In 2017, 2018, and 2019, how often did you give
 3       Pablo D'Agostino cash?
 4              A.   About 30, 40 -- 30 times, maybe, in three
 5       years.
 6              Q.   So an average of ten times a year?
 7              A.   Sometimes more, sometimes less.
 8              Q.   Was it every time you saw Pablo you gave him
 9       cash?
10              A.   It's not each and every time I saw him, but I
11       had to see him to give it to him.
12              Q.   More often than not, when you went to see
13       Pablo, you also had an envelope of cash for him?
14              A.   Can you repeat the question, please?
15              Q.   Yes.
16                          Is it fair to say that more often than not,
17       when you went to see Pablo D'Agostino in 2017, 2018, and
18       2019, you had an envelope of cash for him?
19              A.   Not each and every time I went to see him, no.
20              Q.   Right.
21                          So is it greater than 50 percent of the
22       time that you went to see him you had an envelope of
23       cash?
24              A.   I -- I don't know whether it was 50 percent or
25       30 percent.      I don't know, so...

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 75 of 404

                                       CONFIDENTIAL

                                                                       Page 74

1               Q.   All right.     Where did the cash come from?
2               A.   I would withdraw it from my bank.
3               Q.   From your personal bank account or from
4        OnePoint's bank account?
5               A.   My company account.
6




25

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
    Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 76 of 404

                                      CONFIDENTIAL

                                                                      Page 75

1




                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 77 of 404

                                       CONFIDENTIAL

                                                                       Page 76

 1




18




24                         It wasn't just for Pablo.           It could be for
25       anybody, any client.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
    Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 78 of 404

                                      CONFIDENTIAL

                                                                      Page 77

1              Q.   Are there other clients that you gave envelopes
2       of cash to?
3              A.   No, I did not --
4              Q.   Pablo --
5              A.   -- except TIC.
6              Q.   Pablo was the only person that you gave
7       envelopes of cash to?
8              A.   That is correct.
9




                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
    Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 79 of 404

                                      CONFIDENTIAL

                                                                      Page 78

1




                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 80 of 404

                                       CONFIDENTIAL

                                                                       Page 79

 1
 2              Q.   Who is in charge of OnePoint's accounting
 3       books?
 4              A.   It would be my CPA.
 5              Q.   Who is your CPA?
 6              A.   I believe I said that earlier, but I can say it
 7       again if you want to.
 8              Q.   Let's see.     Jay Ojha?
 9              A.   That is correct.
10              Q.   O-J-H-A?
11              A.   That is correct.
12              Q.   Does Mr. Ojha know about you paying
13       Pablo D'Agostino in cash?
14              A.   No, he does not.
15              Q.   You've never told your accountants about that?
16              A.   No, I did not.
17              Q.   Does Mr. Ojha also provide bookkeeping services
18       for OnePoint?
19              A.   I believe he does.
20              Q.   Or do you have a bookkeeper that works for you
21       in-house?
22              A.   We have an in-house person, but she's not
23       qualified.     So I think Ojha does most of the -- the
24       accounting-related work.
25              Q.   Who is your in-house person?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 81 of 404

                                       CONFIDENTIAL

                                                                       Page 80

 1              A.   Anne.
 2              Q.   Who is Anne?
 3              A.   She is my bookkeeper in the office.
 4              Q.   Okay.
 5              A.   And -- and she's my sister.
 6              Q.   What is Anne's full name?
 7              A.   Anne Kurian.
 8              Q.   And Anne Kurian is your sister?
 9              A.   Yes.
10              Q.   And does she function as a bookkeeper for you?
11              A.   She doesn't have the formal education, but she
12       does -- she does the -- the numbers, the invoicing, and
13       all that, yes.
14              Q.   What bookkeeping software do you use?
15              A.   QuickBooks.
16              Q.   And how long have you been using QuickBooks?
17              A.   I believe we've had it since 2010, I believe.
18              Q.   Do you have QuickBooks records going back to
19       2010?
20              A.   We may have it, yes.          I -- I don't get into
21       QuickBooks but -- I'm -- I'm not sure, but, yes.                I
22       don't know.
23              Q.   So QuickBooks is not your domain.           It is the
24       domain of Anne Kurian or Mr. Ojha?
25              A.   That is correct.

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 82 of 404

                                       CONFIDENTIAL

                                                                       Page 81

 1              Q.   Does Anne Kurian know that you were paying
 2       Pablo D'Agostino cash?
 3              A.   No, she does not know that.
 4              Q.   Does she know that now?
 5              A.   Yes, she does.
 6              Q.   When did she find out?
 7              A.   After this.     After I got sued.
 8              Q.   You had a conversation with her?
 9              A.   Yes, I did.
10              Q.   And what did you tell her?
11              A.   I told her about all the allegations on the
12       lawsuit.
13              Q.   Did you tell her that they were true?
14                         MR. DANIELS:       Object to the form.
15              A.   I told her portions of it was true.
16              Q.   (BY MR. FRIDMAN)        Which portions of the
17       allegations in the complaint are true?
18                         MR. DANIELS:       Object to the form.
19                         Don't answer that.
20                         Too broad.      If you want to ask him specific
21       allegation by allegation, but you -- I'm not going to
22       have him testify from memory to a 40-plus page
23       petition -- complaint.
24                         MR. FRIDMAN:       Are you finished,
25       Mr. Daniels?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 83 of 404

                                       CONFIDENTIAL

                                                                        Page 82

 1                         MR. DANIELS:       Yeah.
 2              Q.   (BY MR. FRIDMAN)        All right.        Mr. Joseph,
 3       please answer the question.
 4                         MR. DANIELS:       No.     He's been instructed not
 5       to answer the question, Counsel.               It isn't a fair
 6       question.
 7                         MR. FRIDMAN:       It is.       I -- I disagree with
 8       you.    It is not --
 9                         MR. DANIELS:       If you're going to ask him
10       allegation by allegation, you can do so.
11                         MR. FRIDMAN:       Well --
12                         MR. DANIELS:       I told you you can't ask him
13       the topic.     I'm saying I'm not going to have him testify
14       from memory and by narrative.
15              Q.   (BY MR. FRIDMAN)        Do you remember your
16       conversation with your sister, Mr. Joseph?
17              A.   Briefly, yes.
18              Q.   Okay.   What do you remember about your
19       conversation with your sister?
20              A.   I told her there's an investigation going on by
21       Toshiba, and I'm getting sued.
22              Q.   And you told her about the allegations in the
23       lawsuit, right?
24              A.   I mentioned most of it to her, yes.              I did not
25       show the --

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 84 of 404

                                       CONFIDENTIAL

                                                                       Page 83

 1              Q.   What about --
 2              A.   Go ahead.
 3              Q.   No, I want you to finish.
 4              A.   I said I did not show the actual document.              I
 5       -- I mentioned, I guess, most of it, not the details of
 6       it.
 7              Q.   What allegations did you mention to her?
 8              A.   I did mention to her about the -- about the
 9       bribery, or whatever y'all call it in your thing, about
10       paying cash, and about the trips to Las Vegas, the --
11       the truck, the -- the W-2s, the payroll thing.                That's
12       all I can remember for right now.
13              Q.   Did you tell her about the fake bids?
14              A.   I believe I did.        Yes, I did.
15              Q.   You told her that -- that you had created bids
16       in the names of other companies?
17              A.   Yes, I did.
18              Q.   She didn't know about that before?
19              A.   She did not know about it.
20              Q.   And you told her about payments that you had
21       made to Pablo?
22              A.   I didn't tell her exact payments.           I said I
23       have made some payments to Pablo, yes.
24              Q.   What was her reaction?
25              A.   I -- I don't recall her reaction, but -- I

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 85 of 404

                                       CONFIDENTIAL

                                                                          Page 84

 1       don't recall her reaction.
 2              Q.   Was she upset?
 3              A.   I -- I didn't see it on her face, but I'm -- I
 4       don't know what her reaction internally was.                   I can't
 5       speak for her.
 6              Q.   All right.     What did she say --
 7              A.   But obviously, not -- she was not excited, I
 8       guess, so...
 9              Q.   Was she shocked or was she not surprised about
10       this at all?
11              A.   She was -- she was unhappy to hear that I'm --
12       I'm being sued.
13              Q.   Was she unhappy with the fake bids and the
14       payments to Pablo?
15              A.   She did not tell me that specifically, but she
16       was unhappy about the fact that I'm being sued.
17              Q.   Other than your sister Anne Kurian, who else
18       did you discuss this lawsuit with apart from your
19       lawyers, as well?
20              A.   I did talk to Jay Atkins.             I talked to Sam
21       Kurian.     I spoke to Kommy Azarpour.                I mentioned it to
22       my wife and Brad Jackson.
23              Q.   You had these conversations with these people
24       you identified after you got sued?
25              A.   I believe in some cases.            Some of them I spoke

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 86 of 404

                                       CONFIDENTIAL

                                                                          Page 85

 1       to them after the December meeting at TIC.
 2              Q.   Okay.   Tell me about your conversation with
 3       Jay Atkins.
 4              A.   Actually, he was the one who called me.                He
 5       called me and he said that there was a private
 6       investigator who showed up at his house, and they said
 7       it was something regarding Toshiba.                   So he called me,
 8       and that's when I told him that there is an ongoing
 9       investigation going on.
10              Q.   Did you tell Mr. Atkins that you had created
11       bids in the name of his company?
12              A.   Yes, I did tell him that.
13              Q.   And that it was done without his knowledge?
14              A.   I did tell him that, yes.
15              Q.   That's what you did, right?
16              A.   Yes, I did.
17              Q.   And the name of Mr. Atkin's company is A & A --
18       sorry, the Atkins Group, right?
19              A.   That is correct.
20              Q.   And what did Mr. Atkins tell you?
21              A.   He was not happy about the fact that the PI
22       showed at his house while he was not in the house.                   So
23       he was not happy about it.
24              Q.   Was he upset that you had created bids for
25       Toshiba International Corporation in the name of his

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 87 of 404

                                       CONFIDENTIAL

                                                                         Page 86

 1       company without his knowledge?
 2              A.   I'm sure he was upset, but I didn't see his
 3       facial reaction to judge that.             He was on the phone
 4       talking to me.
 5              Q.   Anything else you discussed with Mr. Atkins?
 6              A.   No, that was it.
 7              Q.   Did you apologize to him?
 8              A.   I don't recall apologizing to him.             I did
 9       apologize to Kommy.
10              Q.   Kommy Azarpour?
11              A.   Yes, I did.
12              Q.   Okay.   What about Sam Kurian.            What --
13              A.   I --
14              Q.   Tell me about the conversation with Sam Kurian.
15              A.   I told him that I had used his company name as
16       complementary bids, and I -- and I signed his signature.
17              Q.   What's the name of Sam Kurian's company?
18              A.   Millenium Enterprise, Millenium Construction.
19              Q.   Could it be Millenium Performance?
20              A.   I don't know exactly, but I have to look.
21              Q.   Okay.   And did you make these complementary
22       bids without Sam Kurian's knowledge?
23              A.   Yes.
24              Q.   Did you apologize to Sam Kurian?
25              A.   I don't think so.

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 88 of 404

                                       CONFIDENTIAL

                                                                       Page 87

 1              Q.   Did you explain to him why you did those bids
 2       in his name?
 3              A.   No.    I didn't get into the details.
 4              Q.   Is Sam Kurian related to your sister Anne
 5       Kurian?
 6              A.   Yes.
 7              Q.   How are they related?
 8              A.   That's her husband.
 9              Q.   So Sam Kurian is your brother-in-law?
10              A.   Correct.
11              Q.   And what do you mean by complementary bids?
12              A.   Pablo requested us -- requested me rather, and
13       he -- on some of the bids, he would say, get me two
14       other bids.       I don't care where you get it from.           Just
15       get me two bids and -- and the number should be higher
16       than yours.
17              Q.   So you received this instruction from Pablo?
18              A.   Yes.
19              Q.   It wasn't your idea?
20              A.   It's not my idea.
21              Q.   He told you to get him two other bids?
22              A.   Yes.
23              Q.   Did you tell him that you were going to do the
24       bids yourself?
25              A.   No, I did not.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 89 of 404

                                       CONFIDENTIAL

                                                                       Page 88

 1              Q.   Did Pablo know that you were providing bids in
 2       the names of other companies?
 3              A.   I don't think he knew that I was the one
 4       preparing it.
 5              Q.   Okay.   How -- but you would send them to him,
 6       right?
 7              A.   That is correct.
 8              Q.   How did you send him those bids?
 9              A.   I would hand-deliver it to him.
10              Q.   Along with OnePoint's bid?
11              A.   Maybe at different times, whenever -- whenever
12       I prepared it.      Not all three at the same time.
13              Q.   Would you mail it to him?
14              A.   I would hand-carry it to him.             I would -- I
15       would not mail it to him.
16              Q.   You would hand-carry it to him and say, here
17       Pablo, here's a bid from Millenium Performance?
18              A.   Correct.
19              Q.   So Pablo knew that he was getting those
20       complementary bids from you?
21              A.   I don't know if he knew whether I was preparing
22       it or if I was seeking it directly from them.
23              Q.   But he knew that you were obtaining, for him,
24       bids in the names of other companies at a higher price
25       than your bid?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 90 of 404

                                       CONFIDENTIAL

                                                                        Page 89

 1              A.   That is correct.
 2              Q.   And why did they have to be at a higher price
 3       than what you bid?
 4              A.   That I would get the job.
 5              Q.   Right.    That's right.
 6              A.   Right.
 7              Q.   You understood that he had to present to
 8       Toshiba management multiple bids for a project, right?
 9              A.   I'm -- I'm assuming so, yes.              I'm -- I'm not
10       sure what their internal processing is for bids.
11              Q.   Well, I'm asking you about your understanding,
12       what you -- what you thought at the time.
13              A.   My understanding is, yeah, they probably
14       required one or two other bids.              Not on each and every
15       project but on some projects.
16              Q.   The more expensive ones?
17              A.   I would think generally as a rule, yes.
18              Q.   So you understood that these bids that you were
19       getting for Pablo at prices higher than yours were to
20       fool Toshiba management into thinking that there had
21       been a competitive bid process, right?
22              A.   I gave Pablo what he requested.              He told me to
23       get two other complementary bids, and I gave it to him.
24       How he used it, I -- I really don't know about their
25       internal decision-making process.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 91 of 404

                                       CONFIDENTIAL

                                                                         Page 90

 1              Q.   Did you ever lose a bid to one of the
 2       complementary bidders that you provided to Pablo?
 3              A.   I don't recall.       But there were several that
 4       did not even materialize -- they decided not to do it.
 5              Q.   Right.    For the ones that they decided to do
 6       that you submitted a complementary bid, did you ever
 7       lose?
 8              A.   I don't think so.
 9              Q.   Were you uncomfortable providing these bids?
10              A.   I thought it was strange because none of my
11       other clients have ever asked me to do this.                  But then I
12       thought this might be the TIC's -- I don't know.                  I -- I
13       was surprised, yes.
14              Q.   Do you know what the term "bid rigging" means?
15              A.   Not really.
16              Q.   Have you ever heard that term before?
17              A.   I've heard it after this lawsuit.             I -- I have
18       heard it in passing, yes.
19              Q.   What is your understanding of what bid rigging
20       is?
21                         MR. DANIELS:       Objection.       Form.
22              A.   I don't know the exact meaning, so I'm not
23       going to -- I can't tell you what exactly it means.
24              Q.   (BY MR. FRIDMAN)        Do you understand what fake
25       bids are?

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 92 of 404

                                       CONFIDENTIAL

                                                                        Page 91

 1                         MR. DANIELS:       Objection.        Form.
 2              A.   I don't know the exact definition of a fake
 3       bid.
 4              Q.   (BY MR. FRIDMAN)        Were the complementary bids
 5       that you described coming from the Atkins Group or
 6       Millenium -- were those real bids or fake bids?
 7                         MR. DANIELS:       Objection.        Form.
 8              A.   They were -- they were bids.              I don't know if I
 9       would classify them as complementary or fake.
10              Q.   (BY MR. FRIDMAN)        Well, they were bids to -- at
11       a higher price than OnePoint's bids, right?
12              A.   That's correct.
13              Q.   And they were designed to allow OnePoint to be
14       the lowest bidder, right?
15              A.   I'm not sure if it was designed.              They asked me
16       for two more bids at a slightly higher price, and I
17       complied with their requirements.
18              Q.   When you say "their," do you mean
19       Pablo D'Agostino?
20              A.   To me, TIC and Pablo is the same.              He is the --
21       he is the officer of the company, and I -- they are the
22       same to me.
23              Q.   Did you ever discuss your complementary bids
24       with anyone at TIC other than Pablo D'Agostino?
25              A.   No, I did not.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 93 of 404

                                       CONFIDENTIAL

                                                                        Page 92

 1              Q.   Why not?
 2              A.   I -- I just assumed that this is the norm for
 3       TIC, and I just continued to comply with their
 4       requirements.
 5              Q.   Have you ever heard of any other company asking
 6       for complementary bids prepared by one of the bidders?
 7              A.   Aside from TIC, no other companies I've heard
 8       that's -- do that.
 9              Q.   So did you ever complain to Pablo D'Agostino's
10       supervisor that Pablo was asking you to submit bids in
11       the names of other companies at higher prices?
12              A.   No, I did not.
13              Q.   Did you ever complain to the president of
14       Toshiba International Corporation?
15              A.   No, I did not.
16              Q.   Why did you keep it a secret?
17              A.   It was not a secret.          Pablo made it very, very
18       clear that no one goes past him.               He is very adamant
19       about us talking to -- to his immediate bosses, forget
20       about talking to the president.              So that was his
21       requirement -- that you don't go past me.               I am -- I am
22       the face of Toshiba, and you deal with me.
23              Q.   So were you concerned that if you went past
24       Pablo, you might stop doing business with TIC?
25              A.   I just didn't want to rock the boat.            If that

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 94 of 404

                                       CONFIDENTIAL

                                                                       Page 93

 1       was -- that's what he told me to do, I followed his
 2       instruction.       He said to not talk with anybody else.
 3       Not -- he was very protective about us -- anybody
 4       talking to anybody above him.
 5              Q.     Tell me the process you followed to prepare
 6       these bids -- or complementary bids, as you call them --
 7       from the Atkins Group and Millenium.
 8              A.     Well, I would first walk the project.           I would
 9       look at the scope of work.           I would prepare my bid
10       first.       And in their cases, I would -- I would make up a
11       -- a Word document and put in the information that's put
12       in, into that project and give it to him.
13              Q.     So you developed a template for the Atkins
14       Group and Millenium?
15              A.     It was just something that I just made on -- on
16       a Word document, yes.
17              Q.     And what -- what computer did you use to make
18       these documents?
19              A.     My personal computer, I guess.
20              Q.     What is that?
21              A.     The -- the letterhead -- well, I take that
22       back.       The letterhead -- in some -- some cases, I just
23       did it on the Word document.            In some cases, I actually
24       went to a printing place, and I got them to print me a
25       letterhead.

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 95 of 404

                                       CONFIDENTIAL

                                                                        Page 94

 1              Q.   You got them to print you a letterhead?
 2              A.   Correct.
 3              Q.   What printing place would you go to?
 4              A.   I don't recall where it was.              It could be --
 5              Q.   So --
 6              A.   -- FastSigns -- FastSigns or Signarama.
 7              Q.   Do you have -- do you still have these Word
 8       documents?
 9              A.   No, I don't.
10              Q.   Why not?
11              A.   Well, the Word documents was strictly the --
12       the scope of work, which I would just print it onto
13       the -- onto the letterhead.
14              Q.   And how would you figure out what higher price
15       to put on the letterhead?
16              A.   I would just come up with a random
17       percentage -- 10, 15 percent, more, 20 percent.
18                         MR. FRIDMAN:       So we've been going for about
19       another hour.       Do -- do you want to take a break or keep
20       going?
21                         MR. DANIELS:       It's lunchtime where some of
22       you guys are.       What do you want to do?            We're going to
23       just have lunch brought in up here so we can kind of
24       break whenever, but -- I mean -- I think we're good to
25       go for at least another 15 or 20 minutes if you want to

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 96 of 404

                                       CONFIDENTIAL

                                                                        Page 95

 1       do that.
 2                          MR. FRIDMAN:      All right.        That's fine.   We
 3       -- we can keep going.
 4                          MR. DANIELS:      Why don't we go until 12:45
 5       your time, 11:45 here --
 6                          MR. FRIDMAN:      All right.
 7                          MR. DANIELS:      -- and break then.
 8              Q.   (BY MR. FRIDMAN)        All right.        So, Mr. Joseph,
 9       you mentioned that you would hand-deliver these
10       complementary bids from the Atkins Group and Millenium
11       to Pablo, right?
12              A.   Yes.
13              Q.   Why wouldn't you email them to him?
14              A.   Because he wanted me to hand-deliver it to him.
15              Q.   Were those his instructions?
16              A.   That is correct.
17              Q.   And what was your understanding of why he
18       wanted you to hand-deliver them to him?
19              A.   I have no idea what his understanding was.
20              Q.   I'm asking for your understanding.
21                          Why did you think he wanted you to
22       hand-deliver them and not give him -- not email it to
23       him?
24              A.   I don't know.
25              Q.   Did you think that it was so that there would

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 97 of 404

                                       CONFIDENTIAL

                                                                           Page 96

 1       not be an electronic trail that these complementary bids
 2       were coming from you?
 3              A.   I don't know.
 4              Q.   I'm asking you if -- if you thought that.                Is
 5       that what you thought?
 6              A.   If I thought, that would be speculation.
 7              Q.   Well, not -- not if it's what you thought.                I'm
 8       only asking what you thought at the time.
 9                         What did -- why did you think Pablo asked
10       you to hand-deliver them instead of emailing it to him?
11              A.   I really don't know.
12              Q.   You didn't think about it at all?
13              A.   I didn't think about it.
14              Q.   Did you think that it was probably better that
15       way for you and Pablo so that there wouldn't be an
16       electronic mail trail that you had sent these documents
17       to Pablo?
18                         MR. DANIELS:       Objection.        Form.
19                         I'm sorry.      Madame Court Reporter, I
20       objected to that question.
21              Q.   (BY MR. FRIDMAN)        You can answer.
22                         MR. DANIELS:       Yeah, you can answer.
23              A.   He asked me to hand-deliver it, and I
24       hand-delivered it to him.
25              Q.   (BY MR. FRIDMAN)        All right.        Was there

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 98 of 404

                                       CONFIDENTIAL

                                                                       Page 97

 1       anything else about the conversation with Sam Kurian
 2       about the lawsuit that you remember?
 3              A.    Not really.
 4              Q.    Was he disappointed by what you told him?
 5              A.    I believe so.     But I couldn't -- I -- I don't
 6       know what was going on through his mind.
 7              Q.    Did you apologize to him?
 8              A.    No, I did not.
 9              Q.    Did Sam Kurian have any knowledge about what
10       you were doing -- using the name of his company in
11       preparing complementary bids for Toshiba?
12              A.    No, he did not.
13              Q.    You also mentioned that you spoke to Kommy
14       Azarpour about this lawsuit, right?
15              A.    Right.
16              Q.    Tell me about your conversation with Mr.
17       Azarpour.
18              A.    I told him about the lawsuit and the meetings
19       that we had in December.          And I -- I did tell him that I
20       was sorry for what I did, and he was obviously not
21       happy.      And he said you shouldn't have done this thing.
22              Q.    And what did you tell him that you did?
23              A.    I told him I created fake bids on his company
24       letterhead.
25              Q.    And what company's letterhead did you use to

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
     Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 99 of 404

                                       CONFIDENTIAL

                                                                       Page 98

 1       create these fake bids?
 2              A.   In his case, it was A & A Premier.
 3              Q.   And how did Mr. Azarpour react to you telling
 4       him this?
 5              A.   He was disappointed.
 6              Q.   Was he mad at you?
 7              A.   He was disappointed.
 8              Q.   Did you tell Mr. Azarpour how many fake bids
 9       you created in the name of A & A Premier Builders?
10              A.   I don't recall telling him that.
11              Q.   Do you recall how many fake bids you created in
12       the name of A & A Premier Builders that you submitted to
13       Pablo D'Agostino?
14              A.   I don't recall that number.
15              Q.   More than ten?
16              A.   Yes.
17              Q.   More than 20?
18              A.   I don't know.
19              Q.   30?
20              A.   I really don't know.
21              Q.   And for A & A Premier Builders, did you use the
22       same method that you described for Millenium and the
23       Atkins Group?
24              A.   Yes.
25              Q.   You had a template in Word?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 100 of 404

                                      CONFIDENTIAL

                                                                    Page 99

 1             A.   I didn't have a template in Word, I had a
 2      letterhead that I got printed.             And I would type it on
 3      Word and then print it on the letterhead.
 4             Q.   Where did you get the letterhead printed?
 5             A.   I don't recall from where I did it.
 6             Q.   Does Mr. Azarpour have any other companies?
 7             A.   Yes, he does.
 8             Q.   What -- what are Mr. Azarpour's other
 9      companies?
10             A.   It's ERC.
11             Q.   What is ERC?
12             A.   Environmental Resource Consultant.          It's an
13      abatement company.
14             Q.   What is an abatement company?
15             A.   They do asbestos abatement or any environmental
16      issues in industrial buildings.
17             Q.   Did you create fake bids in the name of ERC?
18             A.   Yes, I did.
19             Q.   How many fake bids did you create in the name
20      of ERC?
21             A.   No more than two or three.
22             Q.   Did you tell Mr. Azarpour that you had done
23      that?
24             A.   Yes, I did.
25             Q.   So so far, we have four companies that you have

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 101 of 404

                                    CONFIDENTIAL

                                                                  Page 100

 1      told us you created fake bids for, right?
 2             A.   Correct.
 3             Q.   Are there any others?
 4             A.   None that I recall.
 5             Q.   You said you spoke to Brad Jackson as well,
 6      right?
 7             A.   Yes.
 8             Q.   Who is Brad Jackson?
 9             A.   He's the owner of Electrical & Mechanical
10      Solutions.
11             Q.   What is Electrical & Mechanical Solutions?
12             A.   It's an electrical company.
13             Q.   Do they also go by the initials "EMS"?
14             A.   Correct.
15             Q.   And what relationship do you have with Brad
16      Jackson?
17             A.   I've used him for electrical work, and I've
18      also used him to supply me with journeymen electricians.
19             Q.   Did you use him to provide you with journeymen
20      electricians for projects at TIC?
21             A.   I believe so.    Maybe on 1 or 2 project but
22      mostly for the -- for the journeymen electrician.
23             Q.   What is the distinction?
24             A.   Well, if it's a project, then it's a turnkey
25      project that involves the -- the construction, supplying

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 102 of 404

                                    CONFIDENTIAL

                                                                   Page 101

 1      the materials, supplying the labor, supplying all the
 2      equipments.     It's a whole package.           Whereas supplying
 3      labor would be I'm just supplying them labor, and then
 4      TIC uses them at their discretion.
 5             Q.   I understand.
 6                       Tell me about your conversation with
 7      Brad Jackson.
 8             A.   I told him about the investigation and about
 9      the -- the meeting with you in December, and I told him
10      I am -- I'm not worried about it because you did good
11      work for us.     You supplied us the labor.           And I told him
12      that -- that Pablo is being sued, and I was not sued at
13      that point.
14             Q.   Were you concerned that you were going to be
15      sued?
16             A.   I wasn't thinking about that at that time.
17             Q.   So why did you reach out to him to talk about
18      the lawsuit against Pablo?
19             A.   If I'm not mistaken, he -- he called me to tell
20      me that -- that Pat Medacki [phonetic] called him, and
21      that's what initiated the conversation.              Pat Medacki
22      called him, and then Pat directed the phone to you, and
23      you'd started questioning him, and then he said that,
24      I'm working under OnePoint, and I'm going to be talking
25      to OnePoint.     I -- I believe, so he -- he called me, and

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 103 of 404

                                     CONFIDENTIAL

                                                                   Page 102

 1      that's when this whole conversation started.
 2             Q.   I see.
 3                        Did you talk to him about how much you were
 4      billing Toshiba for journeymen electricians that he
 5      provided?
 6             A.   No.   I did not tell him the number.
 7             Q.   Did you talk to him about the fake bids?
 8             A.   No.
 9             Q.   Did you ever create any fake bids from
10      Brad Jackson?
11             A.   No.
12             Q.   Or EMS?
13             A.   No.
14             Q.   All right.   Is there anyone else that you've
15      discussed this lawsuit with, other than your lawyers and
16      your wife?
17             A.   I mentioned it to my brother.
18             Q.   What is your brother's name?
19             A.   Reggie Joseph.
20             Q.   Okay.    Who else?
21             A.   Well, obviously, Millenium and Jay -- I don't
22      know if Jay Atkins know about it.              I haven't talked
23      to -- Kommy obviously knows about it now that he was
24      deposed.
25             Q.   Right.    We've talked about Kommy.

                                  Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 104 of 404

                                     CONFIDENTIAL

                                                                  Page 103

 1                         Did you also talk to his business partner,
 2      Kambiz Moayedi?
 3             A.   I did not.
 4             Q.   All right.    So you spoke to Reggie Joseph.
 5      Anyone else?
 6             A.   I'm trying to think.
 7             Q.   Did you ever talk to Pablo?
 8             A.   No.    He -- I think he was dead by the time I
 9      got sued, I think.       I did talk to him after he was fired
10      from them.
11             Q.   Okay.    All right.     So on the question of who
12      did you talk to about the lawsuit against your --
13      yourself, who else?
14             A.   I talked to Anne about it, about the lawsuit.
15             Q.   Uh-huh.
16             A.   And my office staff -- they have a rough idea
17      that something is going on.           So there's two employees,
18      they know that I'm going through this thing.
19             Q.   How many people do you have working for you
20      right now?
21             A.   In the office, there is just three people.
22             Q.   And do you have any other direct employees?
23             A.   Yes.    I do have -- I believe we gave you the
24      whole list.       But if you want me to give you the list, I
25      can -- I can give you the names again.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 105 of 404

                                     CONFIDENTIAL

                                                                  Page 104

 1             Q.   It wasn't clear from the list who is still
 2      working for you and who isn't.
 3             A.   Okay.
 4             Q.   So if you can tell me who is working for
 5      OnePoint right now as a direct employee?
 6             A.   Yeah, there is Mary Alar.            Susan.
 7             Q.   What is Susan's last name?
 8             A.   Bautista?
 9             Q.   Uh-huh.
10             A.   Fredrico Lara [phonetic].
11             Q.   Uh-huh.
12             A.   My wife is on the payroll, Regina Joseph.
13             Q.   What does she do specifically for the company?
14             A.   And Gabriel Perez.
15             Q.   Mm-hmm.
16             A.   And that's it.
17             Q.   Okay.
18             A.   And myself.
19             Q.   Right.    You're an employee, as well?
20             A.   Correct.
21             Q.   Is your company a corporation or an S Corp?
22             A.   It's an S Corp.
23             Q.   Okay.    And what is your wife's name?
24             A.   Regina Joseph.
25             Q.   Okay.    And what have you told the employees

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 106 of 404

                                     CONFIDENTIAL

                                                                       Page 105

 1      that aren't related to you about this case?
 2             A.   Well, Fredrico was already subpoenaed, I guess.
 3      So he -- I had to tell him that I'm being -- I said I
 4      cannot -- based on my counsel's advice, I said I can't
 5      discuss anything further, but there is a possibility
 6      that you will have to do a deposition.                  I told that to
 7      Fredrico for sure.       And Mary and Susan knows they --
 8      that -- that something is going on.                  So I just told them
 9      that I -- I am being sued by Toshiba.
10             Q.   Okay.
11             A.   I did not explain -- I did not say anything to
12      Gabriel.
13             Q.   All right.    What was the last fake bid that you
14      remember preparing?
15                         MR. DANIELS:     Counsel, can I clarify?          Are
16      you asking for the date or the day of the project?
17                         MR. FRIDMAN:     I'm asking for the when.
18             Q.   (BY MR. FRIDMAN)       When was the last fake bid
19      you prepared?
20             A.   I'm going to guess it was 2011, maybe 2012.
21             Q.   You kept bidding on Toshiba projects after
22      2012, right?
23             A.   Yes.
24             Q.   And for any of those bids, did you prepare
25      complementary bids as well?

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 107 of 404

                                     CONFIDENTIAL

                                                                  Page 106

 1             A.   Not that I know of.
 2             Q.   So if we see an A & A Premier bid, is that from
 3      you?
 4             A.   One is from me, and one is not from me.
 5             Q.   Okay.   Which one is from you?
 6             A.   I don't have it in front of me, so I can't -- I
 7      don't know which one it is.
 8             Q.   Okay.   I will show them to you --
 9             A.   Okay.
10             Q.   -- and we can go through that.
11                       I'm going to put an exhibit on the screen
12      for you.     It is a -- again, it -- it's Exhibit 37, the
13      interrogatory answers.
14                       Can you see that?
15             A.   Yes, I can see that.
16             Q.   Is it big enough for you?
17             A.   Yes, it is.
18             Q.   Okay.   So we were talking about all the cash
19      that you had given to Pablo, the trips that you had paid
20      for, but there are a couple of things that we still
21      haven't reviewed.     So I'd like to go over that with you
22      right now, all right?
23             A.   Okay.
24             Q.   So we're looking at Interrogatory No. 3 -- your
25      response to Interrogatory No. 3 -- and I want to direct

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 108 of 404

                                    CONFIDENTIAL

                                                                  Page 107

 1      your attention to the paragraph that starts where you
 2      write (as read):     "Prior to June 2014, Mr. D'Agostino
 3      would sporadically demand that OnePoint pay his Bank of
 4      America credit card bills.         Mr. D'Agostino made it clear
 5      to Mr. Joseph that if OnePoint did not make payments to
 6      his credit card account, OnePoint would lose TIC's
 7      business.     OnePoint will produce documents reflecting
 8      payments it made to Bank of America due to the -- the
 9      demands of Mr. D'Agostino"; is that correct?
10             A.   That is correct.
11             Q.   So tell me about OnePoint paying Pablo
12      D'Agostino's Bank of America credit card bills.
13             A.   He would write his -- his credit card account
14      number and -- and give it to me on a piece of paper, and
15      he would ask me -- he'd say, can you -- can you pay X
16      amount of dollars on this credit card account?
17             Q.   And how would you send the payment?
18             A.   I would write a check, and I would go in person
19      and pay it at Bank of America.
20             Q.   Would the check be a personal check from you,
21      Mr. Joseph, or from OnePoint?
22             A.   It's a OnePoint check.
23             Q.   And tell me the amount that you paid
24      Mr. D'Agostino's credit card bills for.
25             A.   I don't recall all those numbers right now.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 109 of 404

                                      CONFIDENTIAL

                                                                     Page 108

 1             Q.   I just want to get an idea of the range of
 2      amounts that you recall paying.
 3             A.   Anywhere from $4,000 to $8,000.
 4             Q.   From $4,000 to $8,000?
 5             A.   Correct.
 6             Q.   Was it ever more than $8,000?
 7             A.   Possible.   I -- I don't -- I don't recall.
 8             Q.   How often would you pay Mr. D'Agostino's credit
 9      card bills from Bank of America?
10             A.   Whenever he told me to do it.             I -- I believe I
11      did it about 8 or 9 times.
12             Q.   So 8 or 9 times between 4,000 and $8,000; is
13      that fair?
14             A.   That's fair.
15             Q.   So between 36,000 and $72,000; is that right?
16             A.   Total?
17             Q.   Yes.
18             A.   It's more than that.
19             Q.   You paid more than that?
20             A.   Yes.
21             Q.   Okay.    Tell me what you think you paid for
22      Mr. D'Agostino's Bank of America credit card bills.
23             A.   I don't know the exact number, but it's more
24      than the number that you just give.
25             Q.   It's more than $100,000?

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 110 of 404

                                     CONFIDENTIAL

                                                                  Page 109

 1             A.   Possible.
 2             Q.   More than 150,000?
 3             A.   I don't -- I don't know.
 4             Q.   What's -- what's your best estimate of the
 5      range of amounts?
 6             A.   Under 200,000.
 7             Q.   So somewhere between 100,000 and $200,000 worth
 8      of Pablo D'Agostino's credit card bills were paid by
 9      OnePoint; is that right?
10             A.   Based on my recollection, yes.
11




19             Q.   Okay.   Did you tell your accountant that you
20      were paying the expenses of Pablo D'Agostino?
21             A.   No, I did not.
22             Q.   So how can we identify the checks that you
23      wrote to Pablo D'Agostino's credit card?
24             A.   Because it is made to Bank of America.
25             Q.   Do you have it -- go ahead.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 111 of 404

                                     CONFIDENTIAL

                                                                    Page 110

 1             A.   I don't have an account -- I don't have an
 2      account with Bank of America.
 3             Q.   You don't have an account anymore?
 4             A.   Well, I do have an account now, just last year,
 5      but back then I did not have an account with Bank of
 6      America.
 7             Q.   I see.    You -- you weren't paying OnePoint's
 8      bills, you were paying Pablo's bills with -- at Bank of
 9      America?
10             A.   I was paying -- he -- his credit card was with
11      Bank of America, and I was writing with my company Wells
12      Fargo checks.
13             Q.   Right.    So your company account was at Wells
14      Fargo?
15             A.   Yes.
16             Q.   All right.    And every time, you would
17      personally go to Bank of America and deposit a check to
18      pay Mr. D'Agostino's credit card bills?
19             A.   Yes.
20             Q.   Were you doing this for him every month?
21             A.   There was no consistency.            It could have been
22      every two months, every three months, every month.
23      There was no pattern.
24             Q.   Okay.    And from what period of time did you do
25      this?

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 112 of 404

                                     CONFIDENTIAL

                                                                  Page 111

 1             A.   I don't know the exact period, but I can give
 2      you a broad range if you want me to.
 3             Q.   Sure.    Give me a broad range as best you can.
 4             A.   2011 to 2013 maybe.
 5             Q.   To 2013?
 6             A.   Possibly.
 7             Q.   Right.
 8                       Because I -- I noticed in your answer that
 9      you write (as read):       "Prior to June 2014."
10                       So what -- what happened in June 2014?
11             A.   He stopped asking me to pay for his credit
12      cards.
13             Q.   And then -- so you stopped paying the credit
14      cards when he stopped asking?
15             A.   Correct.
16             Q.   And how do you pinpoint it to June 2014?           How
17      do you know that that's the month he stopped asking?
18             A.   In reading this, I must have found the last
19      check that was written to Bank of America, and that's
20      how I came up with that date.
21             Q.   You found the last check?
22             A.   Right.
23             Q.   I see.
24                       Can you describe the -- the document to me?
25             A.   What document?

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 113 of 404

                                     CONFIDENTIAL

                                                                       Page 112

 1             Q.     The -- the last check.
 2                         Or do you have a physical copy of the check
 3      that you wrote?
 4             A.     I don't have it with me.         Yeah.   There is -- I
 5      mean, there's -- there's probably an image of the check
 6      with me.
 7                         MR. FRIDMAN:     Okay.      Has that been produced
 8      to us, Mr. Daniels?
 9                         MR. DANIELS:     I am the last person to
10      answer that question, but I will find out.
11                         MR. FRIDMAN:     Okay.      Please let us know.
12                         I -- I don't -- my -- my cocounsel may
13      correct me, but I -- I don't remember seeing that.
14                         MR. DANIELS:     Yeah.      I know it's in our
15      response to the interrogatory.            We say we'll produce the
16      documents reflecting payments.            I don't know.
17                         MR. FRIDMAN:     Right.       I didn't --
18                         MR. DANIELS:     And, Lauren -- Ms. Harris is
19      telling me we did produce the checks, but we'll -- I'll
20      try to find out where that is in the production.
21                         By the way, it's -- it's past 11:45, almost
22      noon.       Whenever you get to a logical stopping point,
23      let's break for lunch.
24                         MR. FRIDMAN:     Okay.      I'm -- I'm comfortable
25      at breaking at this point in time.

                                  Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 114 of 404

                                    CONFIDENTIAL

                                                                    Page 113

 1                       MR. DANIELS:      Okay.
 2                       MR. FRIDMAN:      So let's -- let's go off the
 3      record, and how long of a break would you like?
 4                       THE VIDEOGRAPHER:         Excuse me, sir.     This is
 5      off the record.
 6                       This is now the end of Video 2 of
 7      Abraham Joseph.     We're off the record at approximately
 8      11:52.
 9                       (A break was taken from 11:52 a.m. to
10      12:41 p.m.)
11                       THE VIDEOGRAPHER:         Now, back on the record
12      with Video 3 with Abraham Joseph.             The time is
13      approximately 12:42.
14             Q.   (BY MR. FRIDMAN)      All right.        Mr. Joseph, when
15      we left off, we were talking about the payments that you
16      had made to Pablo D'Agostino, including the ones that
17      you had identified in your interrogatory responses.               So
18      I want to put your interrogatory responses back up on
19      the screen.     Just give me a moment.
20                       MR. DANIELS:      That's No. 37?
21                       MR. FRIDMAN:      This No. 37, yes.
22             Q.   (BY MR. FRIDMAN)      Can you see Exhibit 37,
23      Mr. Joseph?
24             A.   Yes, sir.
25             Q.   All right.   I'm going back to Interrogatory No.

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 115 of 404

                                     CONFIDENTIAL

                                                                   Page 114

 1      3.   We had talked about the payment of Pablo
 2      D'Agostino's Bank of America credit card bills.              Other
 3      than Bank of America credit card bills, did you ever pay
 4      other credit cards for Pablo D'Agostino?
 5             A.   I did not.
 6             Q.   All right.   Then let's go to the paragraph
 7      above, the one about the Bank of America credit card
 8      bills where you wrote (as read):              "Attached as Exhibit B
 9      to TIC's interrogatories are two Home Depot receipts,
10      one dated April 20th, 2018, and the other July 5th,
11      2018."
12                         Do you see that?
13             A.   Yes.
14             Q.   In the -- in the document?
15             A.   Yes.
16             Q.   Okay.    Do you recall those credit card
17      receipts?
18             A.   Yes, I do.
19             Q.   All right.   So you write (as read):          "OnePoint,
20      Inc.'s Home Depot credit card with the name of Roberto
21      Carlos on it, paid for the items on the receipt.              To the
22      best of Mr. Joseph's recollection, Mr. Carlos was
23      Mr. D'Agostino's handyman who performed services on
24      Mr. D'Agostino's houses.
25                         "Mr. D'Agostino's demanded that OnePoint

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 116 of 404

                                     CONFIDENTIAL

                                                                  Page 115

 1      pay for the home improvement purchases made at Home
 2      Depot in order for OnePoint to keep receiving TIC
 3      business, and that OnePoint will provide the Home Depot
 4      credit card statements for Mr. Carlos' card."
 5                         Do you see that?
 6             A.   Yes, I do.
 7             Q.   Is that correct?
 8             A.   Yes.
 9             Q.   So explain to me the circumstances surrounding
10      OnePoint obtaining a Home Depot credit card in the name
11      Mr. D'Agostino's handyman, Roberto Carlos.
12             A.   Pablo asked me if we had any paint or other
13      materials for his -- for his house, and I told him I
14      don't have any.       So he said, Can you go and buy me some
15      materials for me that I need for my house?            I said, No,
16      I can't do that.       So he said he has a handyman.        He said
17      the handyman can go buy it.           Can you issue him with a
18      credit card, and I did.
19             Q.   Okay.    When did you issue the credit card to
20      the handyman?
21             A.   I don't know the exact date when I issued it.
22             Q.   What is your best approximation?
23             A.   Maybe a year or so ago.
24             Q.   So was it in -- in 2018?
25             A.   I really don't -- I don't recall the exact

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 117 of 404

                                     CONFIDENTIAL

                                                                  Page 116

 1      date.
 2             Q.   Okay.    Well, let -- let me show you the credit
 3      card receipts.       I'm going to go back to Exhibit 48.
 4                         All right.    Exhibit 48 is TIC's first set
 5      of interrogatories to OnePoint.
 6                         Do you see that?
 7             A.   Yes, I do.
 8             Q.   All right.    If we go to Exhibit B, we have two
 9      Home Depot credit card receipts that I'm going to zoom
10      in here for you.       The date on the first receipt is
11      April 20th, 2018, right?
12             A.   Right.
13             Q.   You see the total is $725.96, right?
14             A.   Right.
15             Q.   You see it says, under that amount "OnePoint,
16      Inc."?
17             A.   Yes.
18             Q.   And under OnePoint, Inc. it says "Roberto
19      Carlos"?
20             A.   Yes.
21             Q.   Is Roberto Carlos Pablo D'Agostino's handyman?
22             A.   Yes.
23             Q.   So at least as early as April 20th, 2018,
24      Mr. Carlos was carrying a OnePoint credit card, right?
25             A.   Yes.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 118 of 404

                                     CONFIDENTIAL

                                                                  Page 117

 1             Q.   Do you know how long before this date he first
 2      got it?
 3             A.   I'm going to say maybe a -- maybe a year before
 4      that.
 5             Q.   Maybe in 2017?
 6             A.   '17, yes.
 7             Q.   And then the second receipt on the next page is
 8      dated July 5th, 2018, for $120.
 9                         Do you see that?
10             A.   Yes, I do.
11             Q.   And, again, it says "OnePoint, Inc.," and under
12      that it says "Roberto Carlos," right?
13             A.   Yes.
14             Q.   And your understanding is that these were
15      purchases for the properties that Pablo D'Agostino
16      owned; is that right?
17             A.   That's what he told me, yes.
18             Q.   Do you know how much, in terms of Home Depot
19      purchases, OnePoint paid for Roberto Carlos,
20      Pablo D'Agostino's --
21             A.   No.    I don't know -- I don't know.
22             Q.   You see a little bit further down under
23      Roberto Carlos, it says "2018 Pro XTRA spend includes,"
24      and it says "$13,868."
25                         Do you see that?

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 119 of 404

                                       CONFIDENTIAL

                                                                        Page 118

 1             A.     I see that.
 2             Q.     That appears to me to be a total spend for 2018
 3      up to that point for Mr. Carlos, right?
 4             A.     I'm not sure about that because there are other
 5      employees with credit cards also.                So the Pro account
 6      could be all lumped together.
 7             Q.     Right.
 8                         I -- I agree with you.              I -- it's -- it's
 9      unclear from this receipt --
10             A.     Right.
11             Q.     -- whether it is just for Mr. Carlos or for
12      OnePoint as an entity.
13             A.     Right.
14             Q.     How can we figure that out?
15             A.     I have no idea how to figure it out because
16      even -- I've got -- well, I used to have a Home Depot
17      card.       I don't know if I still have it, but -- I don't
18      know what the breakdown is between Carlos and my
19      existing two or three employees who have the same card.
20             Q.     Have you provided us with all the credit card
21      statements for Home Depot?
22             A.     Not that I know of.        I don't -- I don't recall.
23                         MR. DANIELS:       We don't think so, Counsel.
24                         MR. FRIDMAN:       Okay.
25             Q.     (BY MR. FRIDMAN)       Do you have those available?

                                    Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 120 of 404

                                    CONFIDENTIAL

                                                                  Page 119

 1             A.   I'm not sure.
 2             Q.   All right.   And do you have any sense of how
 3      much in Home Depot expenses were paid for Pablo's
 4      benefit by OnePoint?
 5             A.   I don't know the answer to that.
 6             Q.   Do you have a sense of whether it's thousands
 7      of dollars or more?
 8             A.   I don't know.
 9             Q.   Was this credit card ever cancelled by
10      OnePoint?
11             A.   Frankly, I -- I don't know.
12
13
14
15
16
17             Q.   So you provided this credit card so
18      Pablo D'Agostino would keep sending you TIC business,
19      right?
20             A.   That's not true.
21             Q.   Then why did you provide this credit card for
22      Pablo D'Agostino to use?
23             A.   He asked me to get a credit card for
24      Mr. Carlos.
25             Q.   And you did as he asked?

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 121 of 404

                                    CONFIDENTIAL

                                                                     Page 120

 1             A.   I did what he told me to do.
 2             Q.   And during this period of time we've discussed
 3      before, you were providing journeymen electricians to
 4      TIC, and earning at least hundreds of thousands of
 5      dollars, right?
 6             A.   I was providing journeymen electricians.             I
 7      don't know the exact number of what the total was for
 8      journeymen electricians.
 9             Q.   So when Pablo asked you for a Home Depot credit
10      card from OnePoint, you provided it so that you would
11      keep that business, right?
12             A.   I provided it because he asked me to provide
13      it.
14             Q.   Okay.   Did you keep the business?
15             A.   In 2018, I was still there.
16             Q.   And by still there, you mean at TIC?
17             A.   I was still at -- I was still at TIC.
18             Q.   And, you know, in your interrogatory responses,
19      as we reviewed, you wrote (as read):                "Mr. D'Agostino
20      demanded that OnePoint pay for the Home Depot -- home
21      improvement purchases made at Home Depot in order for
22      OnePoint to keep receiving TIC's business," right?
23             A.   I continued to stay there, yes.
24             Q.   So is that an example of a quid pro quo?
25             A.   I don't think so.

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 122 of 404

                                    CONFIDENTIAL

                                                                  Page 121

 1             Q.   What do you consider that?
 2             A.   I consider that as marketing expenses for us to
 3      continue doing business with Toshiba and staying there.
 4             Q.   Do you consider providing Pablo D'Agostino an
 5      envelope with $8,000 in cash a marketing expense?
 6             A.   That's what he asked me, and that's what I -- I
 7      don't know about the $8,000.          If he asked me for cash, I
 8      -- I did give it to him, and I consider that to be part
 9      of a marketing expense and a requirement by TIC and
10      Pablo.
11             Q.   All right.
12                       (Exhibit 105 marked.)
13                       MR. FRIDMAN:      So I'm just going to ask my
14      team, can you upload Exhibit 105?             Because that has not
15      gone through for me.
16                       MR. SHARP:     Yes, we'll do that.
17             Q.   (BY MR. FRIDMAN)      Other than what we have
18      already discussed today, which includes the -- about
19      $100,000 paid to Pablo in payroll from 2007 to 2008, the
20      below market value sale of a truck to Pablo in 2009,
21      providing Pablo thousands of dollars in cash all the way
22      up through 2019, paying Pablo's credit card bills from
23      Bank of America up through 2014 to the tune of a couple
24      of hundred thousand dollars, and these Home Depot credit
25      cards, and the trips, what else of value did you give to

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 123 of 404

                                    CONFIDENTIAL

                                                                  Page 122

 1      Pablo D'Agostino?
 2             A.   I don't recall anything else that I gave to
 3      him.
 4             Q.   And did you ever give anything of value to his
 5      friends or family?
 6             A.   Absolutely not.
 7             Q.   To Melissa D'Agostino, his ex-wife?
 8             A.   I did not.   I did not.
 9             Q.   To Ashley Tucker?
10             A.   I did not.
11             Q.   So you started providing payments to
12      Pablo D'Agostino within months of OnePoint starting to
13      do work for TIC in about August of 2007, right?
14             A.   I don't know exactly when I started it.           I -- I
15      don't know exactly when I started working there and when
16      I -- when I gave the payment.           I don't know the exact --
17      within -- whether it was within months or a year, I
18      don't know the exact number of months.
19             Q.   But what we've discussed today so far is that
20      as of -- about August of 2007, you had Pablo D'Agostino
21      on your payroll, right?
22             A.   That is correct.
23             Q.   And what we see is all the way through to 2019,
24      you are continuously providing Pablo D'Agostino with
25      cash and other benefits, right?

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 124 of 404

                                     CONFIDENTIAL

                                                                      Page 123

 1             A.   At different intervals, not continuously.              At
 2      different intervals.
 3             Q.   Right.
 4                       But spanning that entire period of time,
 5      right?
 6             A.   That is correct.
 7             Q.   And during that entire period of time up
 8      from 2007 to 2019, you were doing work for TIC, right?
 9             A.   Yes, I was working there, yes.
10             Q.   And Pablo D'Agostino kept giving you work,
11      right?
12             A.   Not all the time.      He -- well, he didn't give
13      me the work.     I -- I bid on the jobs, and I got the
14      jobs.
15             Q.   Right.
16                       He also gave you the journeymen
17      electricians, right?
18                       MR. DANIELS:      Objection to form.
19             A.   I was the only one who was -- who was asked to
20      bid on the journeymen electricians.                 No one else was
21      called in.
22             Q.   (BY MR. FRIDMAN)      That was your thing?
23             A.   I'm not understanding what you mean.
24             Q.   That's what --
25             A.   Yeah, it was just me, yeah.

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 125 of 404

                                     CONFIDENTIAL

                                                                    Page 124

 1             Q.   That was just you, right?
 2             A.   That was just me.       Yes, sir.
 3             Q.   And was that from 2007 all the way through
 4      September 2019?
 5             A.   That is correct.
 6             Q.   So during that period of time, you always were
 7      billing TIC for providing journeymen electricians,
 8      right?
 9             A.   Yes, I was.
10             Q.   That was a constant, right?
11             A.   Yes.
12             Q.   And your payments to Pablo D'Agostino ceased
13      when he was terminated as an employee of Toshiba, right?
14             A.   It did not -- it did not cease the day he was
15      terminated.     I think it ceased even before that.              I
16      don't know when is the last time I -- I gave him
17      anything.
18             Q.   All right.    Let me show you Exhibit 105.            I'm
19      going to share my screen with you now.               This is a
20      document that you produced through OnePoint,
21      Exhibit 105, Bates No. OnePoint000387, and it is a
22      document titled "Agreement for Services or Work
23      Performed on Premises."        And --
24             A.   Can you zoom then -- can you zoom that --
25             Q.   Yes.

                                  Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 126 of 404

                                     CONFIDENTIAL

                                                                      Page 125

 1             A.   -- a little bit, please?
 2             Q.   Is that better?
 3             A.   Okay.    Yes, it's much better, yeah.
 4             Q.   And it seems to relate to a PEP restrooms
 5      project?
 6             A.   Yes.
 7             Q.   Do you recall this project?
 8             A.   Vaguely.
 9             Q.   Okay.    And this is a document that came out of
10      your files because it has your Bates number on it.
11             A.   Uh-huh.
12             Q.   Do you see that?
13             A.   Yes.
14             Q.   So the first part of this document, "Agreement
15      for Services or Work Performed on Premises," is a
16      contract between OnePoint and Toshiba International
17      Corporation.
18                         Do you see that?
19             A.   Yes.
20             Q.   Do you see on Section 4 of that contract, it
21      says (as read):       "Compliance with law.          In the
22      performance of the work, the contractor shall comply and
23      satisfy all the requirements of all applicable laws,
24      regulations, standards, and codes, including, without
25      limitation, federal and state occupational safety and

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 127 of 404

                                     CONFIDENTIAL

                                                                  Page 126

 1      health laws and environmental laws."
 2                         Do you see that?
 3             A.   Yes.
 4             Q.   Did you agree to do that?
 5             A.   I haven't signed this piece of document, so...
 6             Q.   I'm going to scroll through the documents.
 7             A.   Okay.
 8             Q.   It's going to take a minute to catch up and
 9      load.
10                         All right.    So I'm now on Page 7 of 9 of
11      this agreement, and there's a signature for Toshiba
12      International Corporation.          It appears to be Michael
13      Ayers.
14                         Do you see that?
15             A.   Yes.
16             Q.   And is that your signature under OnePoint?
17             A.   Yes.
18             Q.   And the printed name on there is Abraham
19      Joseph, right?
20             A.   Yes.
21             Q.   Signed as president?
22             A.   Right.
23             Q.   On August 17th, 2007, right?
24             A.   Yes.
25             Q.   So this was close to the time that you started

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 128 of 404

                                     CONFIDENTIAL

                                                                  Page 127

 1      working for Toshiba, right?
 2             A.   Possible.    I thought it was before that, but
 3      maybe that -- I don't know.
 4             Q.   You started working in -- at Toshiba in 2007,
 5      right?
 6             A.   That is correct.
 7             Q.   This is also close to the time that you first
 8      placed Pablo D'Agostino on OnePoint's payroll, right?
 9             A.   That's about right, yes.
10             Q.   All right.    So I'm going to scroll down the
11      document.     Attachment A appears to have your bid for the
12      total sum of about $124,911.
13                         Do you see that?
14             A.   Yes.
15             Q.   And did you sign that bid?
16             A.   Yes.
17             Q.   Attachment B contains company policies.
18                         Do you see that?
19             A.   Yes.
20             Q.   I'm going to draw your attention to the
21      standards of conduct for Toshiba America Group, okay?
22             A.   Yes.
23             Q.   Sometimes they're referred to as SOC for
24      standard of conduct, all right?
25             A.   Okay.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 129 of 404

                                     CONFIDENTIAL

                                                                    Page 128

 1             Q.   So I'm going to go forward to Page 12.            I'll
 2      read you the Bates number.          All right.       We'll start at
 3      Page 11.     So Page 11 reads, "Chapter 1, SOC for business
 4      activities."       So standards of conduct for business
 5      activities.
 6                         Do you see that?
 7             A.   Yes.
 8             Q.   That is Bates No. OnePoint409.            Also, it has a
 9      second Bates number of OnePoint387-23.
10                         So part two of his procurement section, you
11      see we're on Section 4, it talks about procurement?
12             A.   Yes.
13             Q.   Okay.    Part two says what directors and
14      employees shall do, all right?
15             A.   Okay.
16             Q.   Subheading 3, on the next page, which is
17      OnePoint410 says (as read):           "Directors and employees
18      should 'refrain from receiving personal benefits from
19      suppliers with regard to corporate procurement, and
20      fulfill contractual obligations to suppliers in good
21      faith, ensuring that all transactions fully comply with
22      ethically sound commercial practices and with all
23      applicable laws and regulations to protect suppliers.'"
24                         Do you see that?
25             A.   Yes.

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 130 of 404

                                    CONFIDENTIAL

                                                                  Page 129

 1             Q.   Does that statement inform you that it is
 2      against Toshiba policy for an employee of Toshiba to
 3      receive a personal benefit from a supplier with regard
 4      to corporate procurement?
 5                       MR. DANIELS:      Object to the form.
 6                       You mean now?
 7                       MR. FRIDMAN:      I'm asking for his
 8      understanding of the statement.
 9                       MR. DANIELS:      I'm just asking -- at what
10      time frame?
11                       MR. FRIDMAN:      Yeah, as he sits here now.
12             Q.   (BY MR. FRIDMAN)      As we're talking right now,
13      what is -- what does this statement mean to you?
14             A.   To me, it applies to somebody in Toshiba's
15      purchasing department who would be buying copper or
16      steel or whatever, that they're not supposed to receive
17      any personal benefits.
18             Q.   Well, this doesn't seem to be limited to a
19      purchasing department.       It says, "Directors and
20      employees shall."     It's not limited, is it?
21                       MR. DANIELS:      Object to the form.
22             A.   When I -- when I read the line where it says
23      "procurement," I'm thinking of somebody, a director or
24      an officer of the -- of the purchasing or the materials
25      management department.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 131 of 404

                                     CONFIDENTIAL

                                                                     Page 130

 1             Q.    (BY MR. FRIDMAN)      Where do you see purchasing
 2      or materials management department?
 3             A.    Oh, because when I see procurement, I'm
 4      thinking in my mind, procurement as in somebody who is a
 5      buyer for Toshiba.
 6             Q.    Okay.   So you're -- you're adding words that
 7      aren't there, right?
 8             A.    You asked me what my understanding was, and I'm
 9      telling you what my understanding is about this
10      paragraph.
11             Q.    Well, is it fair to say that this paragraph
12      means that one of the standards of conduct for Toshiba
13      employees is to refrain from receiving personal benefits
14      from suppliers?
15                        MR. DANIELS:      Objection.       Form.
16             Q.    (BY MR. FRIDMAN)      Right?      That's the policy.
17             A.    I really can't interpret the policy of Toshiba.
18      I -- I don't understand.
19             Q.    You don't understand the policy?
20             A.    I gave you my best understanding of the policy.
21             Q.    Okay.
22                        I'm going to scroll to the end of this.
23      This is the last page in the document.               It says (as
24      read):      "Acknowledgment of receipt of policies of
25      Toshiba International Corporation."

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 132 of 404

                                     CONFIDENTIAL

                                                                   Page 131

 1                         Do you see that?
 2             A.   Yes.
 3             Q.   Is that your signature?
 4             A.   Yes.
 5             Q.   And the date is August 17th, 2017, right?
 6             A.   Correct.
 7             Q.   It says that (as read):           "You certify that you
 8      have been provided a copy and read and understand the
 9      policies of Toshiba International Corporation concerning
10      standards of conduct, equal employment, recycling and
11      waste disposal procedure, drug-free workplace,
12      contractor safety manual, drug-free workplace, workplace
13      drug and alcohol policy," correct?
14             A.   Correct.
15             Q.   And it further says (as read):           "I agree to
16      adhere and follow the policies of the company."
17                         Do you see that?
18             A.   Yes.
19             Q.   Did you agree to that?
20             A.   Well, I agreed to -- there was -- in this,
21      there is one that is specifically for contractors where
22      they talk about lock-out/tag-out, safety, where to park,
23      what's speed you can drive with, what is the fire
24      evacuation routes, what is the confined space
25      requirements.       So I did sign -- which I think is part of

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 133 of 404

                                    CONFIDENTIAL

                                                                      Page 132

 1      this package, so I was emphasizing more on the -- the
 2      contractor side of things.
 3             Q.   So when you signed this, you were carving out
 4      compliance with standards of conduct of Toshiba; is that
 5      right?
 6                       MR. DANIELS:      Object to the form.
 7             A.   I was not carving out.         That is the one that
 8      Pablo was focusing on, the part that applies to general
 9      contractors.
10             Q.   (BY MR. FRIDMAN)      Did you read --
11             A.   And the --
12             Q.   Go ahead and finish.
13             A.   The emergency number, I assume, it was 3911.
14      All those requirements, he really was begging to us
15      following those.     So I -- I really honed down on those,
16      yes.
17             Q.   Did you read the standards of conduct?
18             A.   I don't recall reading it.              I don't know.
19             Q.   But you agree that you received them, right?
20             A.   Yeah, it says "yes."        It does say on this
21      document.
22             Q.   So you received Toshiba's standards of conduct
23      in 2007, right?
24             A.   Right.
25             Q.   And then the -- the rest of this acknowledgment

                                 Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 134 of 404

                                     CONFIDENTIAL

                                                                  Page 133

 1      that you signed says (as read):             "I understand the
 2      compliance with the policies is a condition of my
 3      performance of work on company premises and that any
 4      violation of the policies may subject me to immediate
 5      removal from company premises and prohibition from the
 6      performance of any further work for the company."
 7                         Do you see that?
 8             A.   Yes.
 9             Q.   So you understood that if you provide an
10      employee a benefit, such as payments that the employee
11      should not be receiving, that you could lose the right
12      to work at Toshiba, right?
13                         MR. DANIELS:     Object to the form.
14             A.   The way I understand it is the standard of
15      conduct applies to the employees, and it does not apply
16      to me as a contractor.
17             Q.   (BY MR. FRIDMAN)       So as a contractor, you don't
18      need to have ethics?
19                         MR. DANIELS:     Object to the form.
20             A.   The standard of conduct that I'm reading over
21      here and what you just scrolled through is, it applies
22      to employees of Toshiba.         I don't know if it applies to
23      me.
24             Q.   (BY MR. FRIDMAN)       It applies to -- oh -- so it
25      does -- so you feel -- you signed this agreement, but it

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 135 of 404

                                    CONFIDENTIAL

                                                                  Page 134

 1      doesn't apply to you; is that right?
 2                       MR. DANIELS:      Object -- object to the form.
 3                       You're just arguing with him, Counsel.
 4      Move on.
 5             Q.   (BY MR. FRIDMAN)      Go ahead and answer,
 6      Mr. Joseph.
 7                       MR. DANIELS:      No, don't.
 8                       THE WITNESS:      Okay.
 9                       MR. DANIELS:      It's an argumentative
10      question.     Move on.
11             Q.   (BY MR. FRIDMAN)      Did you feel the standards of
12      conduct did not apply to you, Mr. Joseph?
13                       MR. DANIELS:      That's been asked and
14      answered.
15             Q.   (BY MR. FRIDMAN)      Okay.      Please answer the
16      question.
17                       THE WITNESS:      Can I answer?
18                       MR. DANIELS:      Yeah, answer it again.
19             A.   The answer is, to me, the standard of conduct
20      is applicable to the employees of Toshiba.             What applies
21      to me is what I need to stick to the contractor's safety
22      requirements, and I did adhere to that.
23             Q.   (BY MR. FRIDMAN)      So if -- if the standards of
24      Toshiba say suppliers should not pay employees, that
25      doesn't apply to you?

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 136 of 404

                                    CONFIDENTIAL

                                                                    Page 135

 1                       MR. DANIELS:      Object to the form.        That's
 2      not what it says.     You're just arguing with him, and
 3      you're mischaracterizing the document to do it.               Move
 4      on.
 5                       Don't answer.
 6             Q.   (BY MR. FRIDMAN)      You're not going to answer?
 7                       MR. DANIELS:      No, he's not going to answer.
 8      Move on.
 9             Q.   (BY MR. FRIDMAN)      All right.        You know, you --
10      you've produced to us a bunch of the -- of these similar
11      types of documents that you have signed acknowledging
12      receipt of Toshiba's standards of conduct.               I could show
13      each one to you, but to save time, do you agree that
14      you've received Toshiba's standard of conduct in a
15      similar format multiple times over the years?
16             A.   I don't know how many times I have received it,
17      but I have received it.
18             Q.   I am scrolling up to another section of the
19      standards of conduct.
20                       Do you know if the standards of conduct
21      also prohibited submitting fake bids?
22                       MR. DANIELS:      You're asking him if he
23      knows?
24                       MR. FRIDMAN:      Yes.
25             A.   I don't know that.

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 137 of 404

                                     CONFIDENTIAL

                                                                  Page 136

 1             Q.   (BY MR. FRIDMAN)       You never read them, though,
 2      right?
 3             A.   I don't recall now if I read it or not, but --
 4      but I don't recall anything about fake bids in this
 5      contract.
 6             Q.   Okay.
 7                         So I'm taking you to Page 17 of the
 8      standards of conduct, which is Bates No. OnePoint415.
 9                         Do you see where it says "Competition law"?
10             A.   Yes.
11             Q.   So it -- first, it says (as read):         "Toshiba
12      Group companies shall comply with any and all laws and
13      regulations enacted for the purpose of maintaining free
14      and fair competition," right?
15             A.   Right.
16                         MR. HUSTON:     I'm sorry to interrupt.      I --
17      I missed the Bates number.          Can you either put the Bates
18      number on the screen -- thank you.
19             Q.   (BY MR. FRIDMAN)       And then it says in part two
20      (as read):     "Directors and employees shall avoid
21      agreements or understandings with competitors relating
22      to pricing, including quotations and bids, the volume of
23      production and sales, allocation of markets, customers
24      or territories, or restrictions on production capacities
25      or technology."

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 138 of 404

                                    CONFIDENTIAL

                                                                  Page 137

 1                       Do you see that?
 2             A.   Yeah, I see that.
 3             Q.   So doesn't that policy tell you that the
 4      practice that you followed of submitting fake
 5      complementary bids with yours would be a potential
 6      violation of Toshiba's competition policy?
 7                       MR. DANIELS:      Object to the form.
 8             A.   I disagree to that.
 9             Q.   (BY MR. FRIDMAN)      So had you read Toshiba's
10      standards of conduct, you would have known that it was
11      against Toshiba policy for its employees to receive
12      benefits from providers, like OnePoint, and against
13      company policy to engage in rigging of bids, right?
14                       MR. DANIELS:      Object to the form.
15             A.   I don't know the answer to that.
16             Q.   (BY MR. FRIDMAN)      You don't know the answer, or
17      you don't want to answer?
18             A.   I don't know the answer to that.         I don't know
19      the answer to that.
20             Q.   So the bottom line is that your position today
21      that you thought Pablo D'Agostino was reflecting Toshiba
22      corporate policy when he asked to be placed on the
23      payroll and receive hundreds of thousands of dollars in
24      cash from you from 2007 to 2019, that that was
25      consistent with Toshiba policy is completely undermined

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 139 of 404

                                    CONFIDENTIAL

                                                                     Page 138

 1      by the fact that Toshiba policy was clear and you
 2      received it in 2007, right?
 3                       MR. DANIELS:      Don't answer that.         That's an
 4      argumentative question.
 5                       Move on.
 6                       MR. FRIDMAN:      You're instructing him not to
 7      answer this question, too?
 8                       MR. DANIELS:      You bet.         You heard me.     I'll
 9      let you ask some fact questions the livelong day.                I'll
10      let you ask his understanding, but I'm not going to let
11      you argue with him, Counsel.          Not going to do it.
12      You'll have an opportunity to make your arguments, as
13      will we.     Save it for then.
14                       MR. FRIDMAN:      Okay.      Look, I mean that --
15      we're making note of the times that you're asking him
16      not to answer, and if he has to go back and answer the
17      questions after a motion to compel, then we'll do it.
18                       MR. DANIELS:      If you get a motion to compel
19      on that question granted, I will buy you a beer.
20                       (Reporter clarification.)
21             Q.   (BY MR. FRIDMAN)      I'm going to show you
22      Exhibit 51.     Exhibit 51 is a composite of some account
23      QuickReport printouts from OnePoint, Inc. that you
24      produced to us.
25             A.   Can you zoom it out, please?

                                 Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 140 of 404

                                    CONFIDENTIAL

                                                                  Page 139

 1                       MR. DANIELS:      And, Counsel, do you know why
 2      these aren't Bates labeled?          Did we produce them to you
 3      in native?
 4                       MR. FRIDMAN:      Yeah.      I -- I can't answer
 5      that question, but that's -- that's the only way we
 6      would have gotten them.
 7                       Yeah.   If -- I'm happy for my team to jump
 8      in if they know the answer.
 9                       MR. DANIELS:      No.     I -- we think -- we
10      think it's because we produced them in native.
11                       MR. FRIDMAN:      Okay.
12             Q.   (BY MR. FRIDMAN)      So I -- I believe that you
13      produced these documents to show some additional gifts
14      that were provided to Pablo D'Agostino, but I -- I can't
15      tell by looking at this what was for Pablo.             So I'm
16      going to ask you to go page by page and identify for me
17      what from these printouts that you provided to us were
18      additional gifts for Pablo.
19                       MR. DANIELS:      So just -- let me be clear.
20      I'm going to get an objection on the record, Counsel,
21      about that being the purpose for which we produced them.
22      I'm not sure that's correct, but I'll -- I'll let him
23      answer, though, your question about it.             I just wanted
24      -- wanted to note that.
25             A.   Okay.   So can you repeat the question, again,

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 141 of 404

                                   CONFIDENTIAL



1      please?
2             Q.   (BY MR. FRIDMAN)      Yes.
3




                                Veritext Legal Solutions
    800-726-7007                                                      305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 142 of 404

                                   CONFIDENTIAL

                                                                 Page 141

1




                                Veritext Legal Solutions
    800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 143 of 404

                                    CONFIDENTIAL

                                                                  Page 142

 1




14                       MR. DANIELS:      The --
15                       MR. FRIDMAN:      Sorry, Mr. Daniels, did you
16      say something?
17                       MR. DANIELS:      No.     I was about to break my
18      own rule in speculating what it might be, but I'm not
19      here to help you out, sorry.
20                       MR. FRIDMAN:      Happy to have your help.
21                       MR. DANIELS:      I will -- I will, however,
22      try to figure out what we've produced it in response to.
23                       MR. FRIDMAN:      Okay.
24             Q.   (BY MR. FRIDMAN)      And excuse me as I take a
25      couple of moments here because we covered a bunch of

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 144 of 404

                                    CONFIDENTIAL

                                                                   Page 143

 1      things, and I -- I wanted to just get through everything
 2      we've covered.
 3                       All right.     I'm going to put on the
 4      screen -- it's just taking a moment to load.
 5                       MR. DANIELS:      Are we waiting on a new
 6      exhibit?
 7                       MR. FRIDMAN:      Yes, it's just taking a
 8      moment.
 9                       (Exhibit 11 marked.)
10             Q.   (BY MR. FRIDMAN)      So I want to transition you
11      to talking about the bids that we prepared, and I'm
12      going to put on the screen Exhibit 11.              Exhibit 11 says
13      (as read):     "TMPE Area Building Proposal Package," and
14      it says, "Contractor AAA-Builders acknowledged by Komy
15      {sic}, K-O-M-Y, Azarpour."
16                       Do you see that?
17             A.   Yes, I do.
18             Q.   It says "December 2014."
19                       Do you see that?
20             A.   Yes, I do.
21             Q.   And then on the next page, there's a document
22      Bates No. TIC-110859 that is dated January 9th, 2015,
23      with a bid from A & A Premier Builders for the TMPE
24      project for $1.95 million.
25                       Do you see that?

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 145 of 404

                                     CONFIDENTIAL

                                                                     Page 144

 1             A.   Yes, I do.
 2             Q.   Is that one of the fake bids that you prepared?
 3             A.   I'm not sure about this one.             I don't know.
 4             Q.   Is this the one that you are not sure about?
 5             A.   That is correct.
 6             Q.   And why are you not sure about this one?
 7             A.   Because A & A Premier did bid on -- did a
 8      legitimate bid on -- around this time frame on a
 9      project, so that is why I am not sure.
10             Q.   Okay.   And do you remember the name of the
11      project that they did a legitimate bid on?
12             A.   I don't know the exact name, but I'm confused,
13      that's why I can't answer that.             There was two projects
14      around the same time.       So I can't pinpoint which one it
15      was.
16             Q.   Okay.   And who at A & A would know about that
17      bid?
18             A.   Luis Lopez.
19             Q.   Who is Luis Lopez?
20             A.   He's -- he was their project manager.
21             Q.   Okay.   And would Mr. Azarpour know about it?
22             A.   Yes, he would.
23             Q.   And what about Mr. Moayedi?
24             A.   Possibly, I'm not sure.
25             Q.   All right.    So you're not sure if this one of

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 146 of 404

                                     CONFIDENTIAL

                                                                     Page 145

 1      your fake bids or a legitimate bid --
 2             A.   I'm not sure about --
 3             Q.   -- from A & A Premier, right?
 4             A.   Correct.
 5             Q.   Okay.   Let's put another one on the screen for
 6      you.
 7                       MR. DANIELS:       Can you give us the exhibit
 8      number as it's pulling up so we can pull it up
 9      simultaneously?
10                       MR. FRIDMAN:       Yes.
11                       It is Exhibit 12.
12                       (Exhibit 12 marked.)
13                       MR. DANIELS:       Thank you.
14             Q.   (BY MR. FRIDMAN)       All right.        So Exhibit 12 is
15      similar to the one we just looked at except it has a
16      different date.      This one says January 14th, 2015.            I
17      believe the other one said January 9th, but this one is
18      still for the TMPE project at $1.95 million.
19                       Do you see that?
20             A.   I see that.
21             Q.   This one we got out of your files.             It has a
22      OnePoint Bates number, so this came from your company.
23             A.   Okay.
24             Q.   So the Bates number here is OnePoint021887.
25                       Do you see that?

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 147 of 404

                                    CONFIDENTIAL

                                                                  Page 146

 1             A.   Yes, I see that.
 2             Q.   Does that help you understand that this is a
 3      fake bid that you created in the name of A & A Premier
 4      Builders?
 5             A.   I'm not 100 percent sure.
 6             Q.   Well, is there any reason why you would have a
 7      bid from A & A Premier Builders in your company's files,
 8      other than that you used your Word program to create it?
 9             A.   I -- I really don't recall this one.
10             Q.   All right.
11                       But you don't deny that this was in your
12      company's files, right?
13             A.   If it was sent by the attorneys and if it
14      was -- if that's the Bates number, yes, it was in my
15      file.
16             Q.   What would be a way to determine conclusively,
17      in your view, that this document was created by you as a
18      fake bid in the name of A & A Premier Builders?
19                       MR. DANIELS:      Object to the form.
20                       You can answer, if you know.
21             A.   I don't know the answer to that.
22             Q.   (BY MR. FRIDMAN)      Did Mr. Azarpour or Moayedi
23      ever send you a bid from A & A Premier Builders for you
24      to submit to Toshiba?
25             A.   No, they did not.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 148 of 404

                                    CONFIDENTIAL

                                                                     Page 147

 1             Q.   Did anyone from your company ever send you a
 2      bid from A & A Premier Builders to submit to Toshiba?
 3             A.   No, they did not.
 4             Q.   All right.   I'm going to load up Exhibit 53.
 5      Exhibit 53 is a composite exhibit of all the A & A
 6      Premier Builders bids that we have been able to
 7      identify.     It starts with TIC-13116 and it goes on, and
 8      I -- I can scroll through it for you.
 9                       And I want you to tell me if there are any
10      bids here that you see that you did not create yourself.
11                       MR. DANIELS:      Hang on.         It's not -- it's
12      not populating.
13                       MR. FRIDMAN:      Yep.
14                       MR. DANIELS:      About how many pages is this
15      document?     It's -- it's 79 pages.          He may need to go
16      through it slower than you're doing it.
17                       THE WITNESS:      Yeah, it's going too fast.
18                       MR. FRIDMAN:      Yep, I understand.
19                       THE WITNESS:      Yeah.
20                       MR. DANIELS:      Is there a way for you to let
21      him control the scrolling?
22                       MR. FRIDMAN:      Well, what you can do is,
23      I -- we did send you all these files this morning --
24                       MR. DANIELS:      Yeah, we -- we can do it.
25      We've got it up on -- on the big screen, but it's...

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 149 of 404

                                    CONFIDENTIAL

                                                                   Page 148

 1                       MR. FRIDMAN:      Do you have it there?
 2                       MR. DANIELS:      Yeah, do it there.       Do it
 3      that way for now.
 4                       THE WITNESS:      So are these from our Bates
 5      file or where is this document from?
 6                       MR. DANIELS:      Document from theirs.
 7                       THE WITNESS:      From theirs?       From Toshiba's
 8      --
 9                       MR. DANIELS:      You need to ask, Dan.
10                       THE WITNESS:      I just wanted to --
11                       MR. FRIDMAN:      Hey --
12                       THE WITNESS:      Dan?
13                       MR. FRIDMAN:      Yes.
14                       THE WITNESS:      These documents are things
15      that we have sent to you?
16             Q.   (BY MR. FRIDMAN)      It could be a combination.
17      You can tell based on the Bates number.
18             A.   Okay.
19             Q.   TIC came from TIC's files and OnePoint came
20      from yours.
21             A.   Okay.
22             Q.   Just let me know when you're finished looking
23      through them.
24             A.   Yeah.   You can scroll -- continue scrolling.
25                       THE WITNESS:      Oh, sorry.       It's not

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 150 of 404

                                    CONFIDENTIAL

                                                                      Page 149

 1      scrolling on the big screen.
 2                       MR. DANIELS:      No, no, the big screen is for
 3      us.
 4                       THE WITNESS:      Oh, okay.        Okay.   Can you do
 5      it, please?     Okay.
 6                       So anything with TIC is their document,
 7      correct?
 8                       MR. DANIELS:      Yes, that's right.
 9                       THE WITNESS:      Okay.      Keep going.
10                       MR. DANIELS:      And the question, Counsel,
11      is:    Are there in this composite that were not prepared
12      by Mr. Joseph?
13                       MR. FRIDMAN:      Correct.
14                       MR. DANIELS:      Is that correct?
15                       MR. FRIDMAN:      Correct.
16                       THE WITNESS:      Keep going.        Okay.   Stop.
17      Let me see about the description, okay.               Yeah, keep
18      going.
19             Q.   (BY MR. FRIDMAN)      And if you identify one that
20      you did not create, then just call it out for us.
21             A.   Okay.
22                       THE WITNESS:      Okay.      Go back on this one,
23      please.     This one.   Because I'm trying to see what this
24      project is.     Yeah, keep going up.          Keep going.     What's
25      the name of the project?

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 151 of 404

                                     CONFIDENTIAL

                                                                     Page 150

 1                        MR. DANIELS:      Is this all one?
 2                        THE WITNESS:      Yeah, this is all one, yeah.
 3                        Just keep going up.          Yeah, that's -- there
 4      is Okay.      Going up.   Okay.     Hold it right there.          I'm
 5      trying to see what the project is.
 6                        Can you make a note of that date, 12/17/10?
 7                        MR. DANIELS:      And the Bates number?
 8                        THE WITNESS:      Thank you.        Keep going.
 9                        MR. DANIELS:      She's got to write the Bates
10      number.
11                        THE WITNESS:      Oh, sorry.
12             Q.    (BY MR. FRIDMAN)      Have you identified the
13      document?
14                        MR. DANIELS:      He's not -- we're trying to
15      figure that out.
16                        THE WITNESS:      The one that -- are you
17      making a note of this?
18                        MR. DANIELS:      Yes, we are.
19                        THE WITNESS:      Okay.
20                        MR. DANIELS:      Is this a new one?
21                        THE WITNESS:      It's part of the same one.
22      Just keep going.
23                        Yeah, yeah.      That -- that one right there.
24      Can you write that number down, okay.                All right.    Keep
25      going.      Keep going, okay.

                                  Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 152 of 404

                                     CONFIDENTIAL

                                                                    Page 151

 1                       MR. DANIELS:       This is...
 2                       THE WITNESS:       Right.
 3                       MR. DANIELS:       So we're making notes of this
 4      Bates number.
 5                       MR. FRIDMAN:       All right.       What did you say,
 6      Mr. Daniels?
 7                       MR. DANIELS:       I just -- we've come to the
 8      one that you've previously showed him that he wasn't
 9      sure about, and so I asked Ms. Harris to please make a
10      note of the Bates number, so we're almost done
11      scrolling.
12             A.   Okay.    I've been through the list.
13                       So the question is --
14                       MR. DANIELS:       Why don't you ask him the
15      question again?
16             A.   Go ahead and question me, Dan.
17             Q.   (BY MR. FRIDMAN)       Sure.      Mr. Joseph, you've had
18      a chance to review composite Exhibit 53 of the A & A
19      Premier Builders bids, right?
20             A.   Right.
21             Q.   Okay.    Have you identified any that you did not
22      prepare yourself?
23             A.   Yes, I did.
24             Q.   Okay.    Which ones?
25             A.   That's the one which I said, the very first one

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 153 of 404

                                     CONFIDENTIAL

                                                                   Page 152

 1      so...
 2                       THE WITNESS:       Okay.
 3                       MR. DANIELS:       So, Counsel, I've -- I've
 4      handed him the note -- a piece of paper with the date
 5      and the Bates number that he asked Ms. Harris to write
 6      down.
 7             A.   Okay.    Are you ready?
 8             Q.   (BY MR. FRIDMAN)       Yes.
 9             A.   It is TIC-00010849.
10                       MR. DANIELS:       What was the date?
11             A.   And -- well, there's 849, there's 850, and 851.
12      And the date -- the date is 12/17/10.
13             Q.   (BY MR. FRIDMAN)       Okay.      Is that the only one,
14      or are there others?
15             A.   That's the only one.
16                       MR. DANIELS:       Are you sure?
17                       THE WITNESS:       I'm sure about it now, so I
18      --
19             Q.   (BY MR. FRIDMAN)       Okay.      So let me see.   I
20      think it might be this document.
21             A.   That is correct.
22             Q.   TIC-10849.
23             A.   Right.
24             Q.   Is a document dated December 17th, 2010, on --
25      it says "Estimate" and it purports to be from A & A

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 154 of 404

                                    CONFIDENTIAL

                                                                  Page 153

 1      Premier Builders, right?
 2             A.   That is correct.
 3             Q.   And the bid is for $3.695 million?
 4             A.   Correct.
 5             Q.   Do you know what project this is?
 6             A.   I believe it's the HEB project.
 7             Q.   Okay.   And how do you know that you did not
 8      create this document?
 9             A.   Because that's the one -- it's got Luis', he's
10      a senior project manager, signature on it.
11             Q.   So that's the one that Luis, an employee of A &
12      A, put together?
13             A.   That is correct.
14             Q.   Okay.   And how do you know that Luis put that
15      one together?
16             A.   I know that for a fact because Luis was there
17      during the -- when Pablo was giving out the -- the
18      drawings to all the -- to the contractors.
19             Q.   Did you invite Luis to that meeting?
20             A.   I mentioned to Kommy about this project, yes.
21             Q.   Now, have you read Kommy's testimony?
22             A.   No.   I did not read his testimony, no.
23             Q.   I -- I believe -- my recollection of his
24      testimony is that A & A Premier Builders wasn't doing
25      projects of this size.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 155 of 404

                                     CONFIDENTIAL

                                                                    Page 154

 1             A.   I -- I don't know what he said.            I did not read
 2      his -- but they did bid on this.
 3             Q.   Okay.   So this is not a bid you prepared?
 4             A.   No.   I did not prepare this bid.
 5             Q.   Did you tell them what price you bid?
 6             A.   I did not tell them what price I bid on.
 7             Q.   Did you tell them what price they should bid
 8      at?
 9             A.   I did not tell them that.
10             Q.   Okay.   And what is Luis' last name?
11             A.   Lopez, I'm guessing.
12                        MR. DANIELS:     Don't guess.
13             A.   Okay.   Sorry.   I don't know his last name.             I
14      really don't know.     Luis for sure.
15             Q.   (BY MR. FRIDMAN)      All right.        I appreciate
16      that.
17             A.   Yeah.
18             Q.   So other than this one bid, all the other bids
19      in composite Exhibit 53 were prepared by you, right?
20             A.   That is -- that is correct.
21             Q.   Okay.
22                        MR. DANIELS:     And, Counsel, I'm going to
23      need to break in three minutes to go get my jacket on
24      for my hearing.      If you want to go for that period of
25      time or if you want to go ahead and break now because I

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 156 of 404

                                    CONFIDENTIAL

                                                                      Page 155

 1      don't want to break your flow.
 2                     MR. FRIDMAN:        Well, you know, here's a way
 3      that we might be able to put your break time to good use
 4      because you've got that hearing, right?
 5                     MR. DANIELS:        Yes.
 6                     MR. HUSTON:        All right.          Why don't we have
 7      Mr. Joseph review Exhibit 56 and Exhibit 55, which are
 8      composite exhibits of Atkins bids and Millenium bids.
 9                     MR. DANIELS:        Got it.          Just follow --
10      follow the same procedure we just followed.
11                     MR. FRIDMAN:        Go through the same procedure
12      so that when we reconvene after your -- your hearing, he
13      can tell us if there are any in those exhibits that he
14      did not prepare.
15                     MR. DANIELS:        Okay.      That works.
16                     THE WITNESS:        Will that work?
17                     MR. DANIELS:        Yeah.
18                     MR. FRIDMAN:        So we can -- we can go off
19      the record, and you'll let us know when we -- you're
20      back from your hearing.
21                     MR. DANIELS:        Yeah.
22                     MR. FRIDMAN:        All right.
23                     THE VIDEOGRAPHER:           Okay.       This is now the
24      end of Video 3 of Abraham Joseph.             Off the record at
25      1:53.

                                 Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 157 of 404

                                     CONFIDENTIAL

                                                                       Page 156

 1                         (A break was taken from 1:53 p.m. to
 2      2:15 p.m.)
 3                         THE VIDEOGRAPHER:        We are now back on the
 4      record, Video 4 of Abraham Joseph.               The time is
 5      approximately 2:15.
 6             Q.   (BY MR. FRIDMAN)       All right.        Mr. Joseph,
 7      during the break, did you have an opportunity to review
 8      Exhibit 55, the composite of the Atkins Group's bids?
 9             A.   Yes, I did.
10             Q.   All right.    Let me put Exhibit 55 on the
11      screen.     After reviewing Exhibit 55, did you identify
12      any bids that you did not create yourself?
13                         (Exhibit 55 marked.)
14             A.   I did not find any.
15             Q.   (BY MR. FRIDMAN)       So all the bids in composite
16      Exhibit 55 in the names of -- in the name of the Atkins
17      Group were created by yourself; is that correct?
18             A.   Yes.
19             Q.   And you submitted all of these bids alongside a
20      OnePoint bid, right?
21             A.   Yes.
22             Q.   And when we discussed A & A Premier Builders,
23      Exhibit 53, the bids that you identified as having been
24      submitted by you on behalf of A & A Premier Builders,
25      those were also submitted alongside OnePoint bid from

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 158 of 404

                                     CONFIDENTIAL

                                                                    Page 157

 1      you, right?
 2             A.   Except one of those.
 3             Q.   Correct.
 4                         Except the one that you pointed out to us.
 5      All the other ones were submitted alongside a OnePoint
 6      bid, right?
 7             A.   Yes.
 8             Q.   And in each case, the A & A Premier bids that
 9      you prepared had a higher price for the project than the
10      OnePoint bid, right?
11             A.   Yes.
12             Q.   And with the Atkins Group, the same thing,
13      right?
14             A.   Yes.
15             Q.   I'm going to share my screen.            We can take a
16      look at the first document on Exhibit 55.               It's dated
17      August 22nd, 2007, "Upgrades to Restrooms in
18      Administrative Building A."
19                         Do you see that?
20             A.   Yes.
21             Q.   So if we go to the third page, there's a
22      signature there that purports to be on behalf of Jay
23      Atkins, right?
24             A.   Right.
25             Q.   Who wrote that signature then?

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 159 of 404

                                      CONFIDENTIAL

                                                                    Page 158

 1             A.   I did.
 2             Q.   That's your handwriting?
 3             A.   Yes.
 4             Q.   So that's a -- a forged document, right?
 5             A.   I signed it.
 6             Q.   You signed it in the name of the other person
 7      who didn't consent, right?
 8             A.   He did not know about it.
 9             Q.   Okay.    And then for the record, happy to be
10      corrected on this, but as far as A & A Premier bids, we
11      -- we had 35 in that composite exhibit.               So minus the
12      one that Mr. Joseph says he did not prepare, there
13      should be 34 A & A Premier bids that were created by
14      yourself, Mr. Joseph.
15                         Does that sound about right?
16             A.   It's about right.
17             Q.   Or do you think there were more?
18             A.   That -- that was it.
19             Q.   And then from the Atkins Group, I believe we've
20      also counted about 35 bids prepared by you from the
21      Atkins Group in composite Exhibit 55.
22                         Does that sound about right?
23             A.   Sounds right.
24             Q.   Okay.    Let's go onto Exhibit 56.          I will put
25      that on the screen.

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 160 of 404

                                     CONFIDENTIAL

                                                                  Page 159

 1                         Do you see Exhibit 56 on the screen?
 2             A.   Yes, sir.    I do.
 3             Q.   Okay.    And Exhibit 56 is the composite about
 4      the Millenium bids, and Millenium is spelled
 5      M-I-L-L-E-N-I-U-M, right?
 6             A.   Based on what I'm reading here, yes.
 7             Q.   And the name of the company on the bids is
 8      Millenium Performance, right?
 9             A.   Right.
10             Q.   All right.    So you have looked through
11      composite Exhibit 56, right?
12             A.   Yes.
13             Q.   And are there any bids in composite Exhibit 56
14      that you did not prepare?
15             A.   No.
16             Q.   So all of the Millenium Performance bids that
17      are in composite Exhibit 56 were prepared by yourself,
18      right?
19             A.   Yes.
20             Q.   And you see where it says on the first page,
21      March 20, 2008, bid from Millenium Performance signed by
22      Sam Kurian.
23                         Whose signature is that?
24             A.   It's my signature.
25             Q.   That's not your brother-in-law's signature?

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 161 of 404

                                      CONFIDENTIAL

                                                                   Page 160

 1             A.   No, it was not.
 2             Q.   And Mr. Kurian was not aware that you were
 3      doing this in the name of his company?
 4             A.   That is correct.
 5             Q.   And these Millenium Performance bids, were they
 6      submitted to TIC alongside bids from OnePoint that you
 7      prepared?
 8             A.   Yes.
 9             Q.   I believe we've counted about 45 Millenium
10      Performance bids.
11                         Does that sound right?
12             A.   Sounds right.
13             Q.   So had you forged Mr. Kurian's signature on
14      this document?
15                         MR. DANIELS:      Object to the form.
16             A.   Yes, I have.
17             Q.   (BY MR. FRIDMAN)        Do you know if submitting a
18      forgery is against the law?
19                         MR. DANIELS:      Object to the form.
20             A.   I don't know the law on forgery.
21             Q.   (BY MR. FRIDMAN)        Were you uncomfortable
22      creating these Millenium Performance bids in the name of
23      Sam Kurian?
24             A.   I was asked to get complementary bids, and I
25      got the complementary bids.

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 162 of 404

                                       CONFIDENTIAL

                                                                    Page 161

 1             Q.     But these were fake bids, right?
 2             A.     These were complementary bids required by Pablo
 3      and TIC.
 4             Q.     Again, anyone other than Pablo D'Agostino ask
 5      you to submit a bid, a complementary bid?
 6             A.     No.
 7             Q.     Now, on this Millenium Performance document, do
 8      you see this email, it says "kurian_sam@hotmail.com"?
 9             A.     Yes.
10             Q.     Is that your brother-in-law's email address?
11             A.     I'm -- I'm sure that's his email address back
12      then.       I don't know if he still has it.
13             Q.     Or did you create a fake email address for any
14      of these companies?
15             A.     No, I did not.
16             Q.     And for each of these bids in the name of
17      Millenium, Atkins, and A & A, each of them you
18      hand-delivered personally to Pablo D'Agostino?
19             A.     Yes.
20             Q.     Did you ever send them by email?
21             A.     I don't recall sending it by email.
22             Q.     Is it possible you did?
23                           MR. DANIELS:     Object to the form.
24             A.     I don't know.
25             Q.     (BY MR. FRIDMAN)       Did you send any by FedEx?

                                    Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 163 of 404

                                    CONFIDENTIAL

                                                                      Page 162

 1             A.   I don't recall sending it by FedEx.
 2             Q.   What about U.S. mail?
 3             A.   I don't recall.
 4             Q.   All right.   You also testified this morning
 5      that you submitted bids in the name of ERC, right?
 6             A.   That is correct.
 7             Q.   All right.   I'm going to show you a bid from
 8      ERC.    So we're going to take a look at Exhibit 23.
 9                       MR. DANIELS:      23?
10                       MR. FRIDMAN:      23.
11                       (Exhibit 23 marked.)
12             Q.   (BY MR. FRIDMAN)      Do you see Exhibit 23 on the
13      screen?
14             A.   Yes, sir, I do.
15             Q.   It's a document with Bates label TIC-119704.
16             A.   Yes, sir.
17             Q.   And it is a purchase requisition from Toshiba
18      International Corporation.
19                       Do you see that?
20             A.   Yes, I do.
21             Q.   All right.   You see on the top of the bid, it
22      has "Suggested/Recommended sources.                 OnePoint, Inc.,
23      Environmental Resource Consultant, and On The Spot
24      Construction."
25                       Do you see that?

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 164 of 404

                                      CONFIDENTIAL

                                                                  Page 163

 1             A.   Yes, I do.
 2             Q.   What is On The Spot Construction?
 3             A.   It's another construction company.
 4             Q.   Is it a legitimate construction company?
 5             A.   Yes, sir.    It is.
 6             Q.   Did you prepare bids in the name of On the Spot
 7      Construction?
 8             A.   I did not.
 9             Q.   Did you coordinate bids with On the Spot
10      Construction?
11             A.   I did not.
12             Q.   Who is in charge of that company?
13             A.   I don't know.
14             Q.   Have you ever had business dealings with them
15      before?
16             A.   I vaguely remember them from 2008.
17             Q.   In what way?
18             A.   Well, I've seen their billboards here in town
19      or in the -- in the construction industry, I just knew
20      about them.
21             Q.   Okay.   You've seen their -- their billboards,
22      but apart from that, you haven't had any dealings with
23      them?
24             A.   No, I did not.
25             Q.   All right.    Let's take a look at the

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 165 of 404

                                     CONFIDENTIAL

                                                                   Page 164

 1      description of the project.           It says (as read):
 2      "Project No. 799-08 Asbestos Abatement and Oversight in
 3      Mod 1."
 4                       Do you see that?
 5             A.   Yes, I do.
 6             Q.   And the total amount is $34,211, right?
 7             A.   That is correct.
 8             Q.   OnePoint won this bid, right?
 9             A.   Right.
10             Q.   Do you recall this project?
11             A.   Yes, vaguely.
12             Q.   What do you remember about it?
13             A.   This was in -- the Mod 1 is Module 1 where we
14      had to tear down the ceilings, the floor.            Take out all
15      the -- the asbestos-containing materials.            And then as
16      GC, we were supposed to put everything back, back to
17      what it was before.
18             Q.   Okay.    So I'm scrolling to the second page of
19      this document, and we see a bid from OnePoint for
20      $34,211.
21                       Do you see that?
22             A.   Yeah.    I'm just trying to switch my glasses,
23      sir.
24             Q.   You see -- I could zoom it in a little bit more
25      for you.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 166 of 404

                                     CONFIDENTIAL

                                                                   Page 165

 1             A.   Can you zoom it a bit?
 2             Q.   Can you see that?
 3             A.   Yeah, I see it.
 4                         Can you zoom it in a bit?         Yeah, I see it
 5      now, yeah.
 6             Q.   Okay.    And whose signature is on that bid?
 7             A.   It's my signature.
 8             Q.   All right.   And if we go to the next document,
 9      we see a bid that purports to be from ERC for
10      engineering and remediation services at the Toshiba
11      complex, Module No. 1.
12                         Do you see that?
13             A.   Yes, I do.
14             Q.   And the ERC bid is more than OnePoint's bid,
15      right?
16             A.   Yes.
17             Q.   It's $37,681, right?
18             A.   Right.
19             Q.   Who prepared this ERC bid?
20             A.   I prepared it.
21             Q.   And how was it that you prepared it?
22             A.   I just created it on the computer as a Word
23      document.
24             Q.   And whose signature up here is under the VP of
25      operations under the name Mike Afshar, A-F-S-H-A-R.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 167 of 404

                                      CONFIDENTIAL

                                                                        Page 166

 1             A.     It -- it could be his signature, but I could
 2      have used the page from -- from somewhere else maybe, I
 3      don't know, or I may have forged it.                   I'm not sure -- I
 4      don't know.
 5             Q.     Okay.   So either you forged it or maybe you did
 6      a cut and paste of his signature from another document;
 7      is that right?
 8             A.     I don't recall.     But I don't know the answer to
 9      that.       I -- I can't answer to that.              I don't know.   I
10      can't tell.
11             Q.     Okay.   But Mike Afshar did not sign this,
12      right?
13             A.     Again, I -- I don't know.
14             Q.     Because you created this document, right?
15             A.     I did create this document.              It was in 2008.     I
16      -- I don't recall who signed it.
17             Q.     Okay.   How did you send that document to
18      Pablo D'Agostino?
19             A.     I hand-carried it to him and gave it to him.
20             Q.     All right.   So I'm going to show you
21      Exhibit 24.       Exhibit 24 is a proposal from ERC to you at
22      OnePoint for engineering or remediation services at the
23      Toshiba complex, Module 1.
24                         Do you see that?
25                         (Exhibit 24 marked.)

                                   Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 168 of 404

                                     CONFIDENTIAL

                                                                    Page 167

 1             A.   Yes, I do.
 2             Q.   (BY MR. FRIDMAN)       So was ERC your subcontractor
 3      for this project?
 4             A.   Yes.
 5             Q.   And I'm scrolling through the document.            What
 6      was ERC's price to you?
 7             A.   On this document it was 12,430.
 8             Q.   All right.   And do you recall what you billed
 9      Toshiba for this project?
10             A.   I think it was 27, 37, something like that.
11      I'm not sure.       I'd have to look at the document.
12             Q.   About $36,000?
13             A.   I don't know what -- I can't -- I don't know.
14      I'd have to look in the actual -- my proposal.
15             Q.   Okay.    So we'll remember that this one was
16      12,430, right?
17             A.   Yes.
18             Q.   We'll go back to Exhibit 23.
19                         34,211, right?
20             A.   That's -- that's correct.            That's -- that's --
21             Q.   That was OnePoint's proposal?
22             A.   Correct.
23             Q.   So did you mark up this project almost three
24      times as much as it cost OnePoint?
25             A.   No, I did not.

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 169 of 404

                                      CONFIDENTIAL

                                                                   Page 168

 1             Q.     Okay.
 2             A.     Because there is -- go ahead.
 3             Q.     Okay.   I -- please explain.
 4             A.     Because this project in the module plan,
 5      Module 1 involved not just the asbestos abatement.
 6      Typically, somebody like ERC would just come there like
 7      a bull in a China shop, tear everything out, and go
 8      away.       But we were responsible for even putting back the
 9      ceiling; the ceiling grips; the lights; removing the
10      furnitures out for them; putting the furnitures back;
11      putting the floor because they just ripped everything
12      off.    So ours was a turnkey price to do everything as a
13      GC.
14             Q.     Okay.   And who did you get to do that work?
15             A.     Several of those -- some of those were done by
16      my in-house employees.         We are capable of doing ceiling
17      work, ceiling-grade flooring.             If it was minor DCT
18      flooring, we must have done it.              Some of it, we must
19      have outsourced it.        But it was -- some done in-house
20      and some outsourced.        Moving the furnitures and all that
21      was done by -- and these modules are sitting up -- high
22      up in the air.        We are bringing everything down, put it
23      back up; put the containment; take out the containment.
24      So there's more -- more than just doing the asbestos
25      abatement.

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 170 of 404

                                      CONFIDENTIAL

                                                                    Page 169

 1             Q.     All right.   And how much did that project cost
 2      you?
 3             A.     I don't recall what it was back in 2008.
 4             Q.     And it's your position that ERC did not do that
 5      work?
 6             A.     ERC does not do those kinds of work.          They just
 7      do the asbestos engineering consultation and the
 8      abatement work.       They did not do the actual construction
 9      work.
10             Q.     And what backup can you provide us for your
11      position on how much this project costs you?
12             A.     I don't have any backups right now in my
13      possession.
14             Q.     Do you have a project file for this?
15             A.     I'm sure there's a -- there should be a project
16      file.       I don't -- I don't make the project file until
17      it's complete with all the trades that worked on that
18      12, 13 years ago.       I'm not sure.          And there are a lot of
19      functions that's done my -- by my in-house employees.                  I
20      don't keep track of all that on each and every project.
21             Q.     Which project do you keep track of?
22             A.     Well, every project -- if there is -- if there
23      is a project that involves a -- a big portion of the
24      project -- which probably will be in the -- in the
25      project folder.       But I don't -- if I was to keep

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 171 of 404

                                     CONFIDENTIAL

                                                                   Page 170

 1      tracking -- no, I don't keep track of each and every
 2      item that went into that project.
 3             Q.   So why did you submit a fake bid for this
 4      project?
 5             A.   Because Pablo requested me to get another
 6      complementary bid.
 7             Q.   All right.    Let's talk about the journeymen
 8      electricians.      You provided journeymen electricians to
 9      TIC, right?
10             A.   Yes.
11             Q.   From 2007 to 2019, right?
12             A.   Yes, sir.
13             Q.   And the journeymen electricians were
14      subcontracted to OnePoint primarily by EMS, right?
15             A.   Yes, sir.
16             Q.   That's Brad Jackson's company, right?
17             A.   Yes, sir.
18             Q.   And you used EMS from 2007 to 2019, right?
19             A.   Yes, sir.    Correct.
20             Q.   And EMS generally charged $1.40 an hour for
21      regular time for journeymen electricians and $6 an hour
22      for overtime for journeymen electricians from 2007 to
23      2019, right?
24             A.   I don't know the exact number.           It could be 38.
25      I don't know the exact dollar amount.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 172 of 404

                                    CONFIDENTIAL

                                                                    Page 171

 1             Q.   Yeah.   I -- I just want to be approximate.
 2      Generally speaking, it was about 40 and 60, right?
 3             A.   If it is overtime, yeah, it would be 60, yes.
 4             Q.   And 40 for regular?
 5             A.   Well, I don't know.       I think at some point it
 6      was even 38 at some -- at one point, if I recall.
 7             Q.   Okay.   But it wasn't significantly above or
 8      below 40, right?
 9             A.   That is true.    That is correct.
10             Q.   And then, in turn, OnePoint charged TIC $80 an
11      hour for regular time and $120 an hour for overtime for
12      the journeymen electricians provided by EMS, right?
13             A.   And $180 an hour for overtime for the
14      journeymen electricians, right.
15             Q.   And that's 100 percent profit margin for you,
16      right?
17                       MR. DANIELS:      Object to the form.
18             A.   It's not 100 percent profit.            I have to factor
19      a lot of other things in my profit.
20             Q.   (BY MR. FRIDMAN)      Okay.      Tell me what you
21      considered?
22             A.   Okay.   So, first of all, we -- we were engaged
23      in this -- providing journeymen electricians after they
24      had a death in Toshiba where a person was electrocuted
25      and died based on what I was told, and they wanted to

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 173 of 404

                                    CONFIDENTIAL

                                                                  Page 172

 1      just not deal with it and just sub it out to somebody.
 2      And that's -- so I knew about -- frankly, that someone
 3      had actually died and electrocuted on the premises.              So
 4      I had to put in all kinds of contingency to take care of
 5      sending anybody over there and making sure that nobody
 6      is going to be electrocuted and I get sued for whatever,
 7      number one.
 8                     Number two, I knew that these people would
 9      be working around very, very high sensitive, secretive,
10      and very, very expensive equipment in the Toshiba
11      Industrial Complex that one mistake on the part of these
12      electricians, it would have been my fault.             So I had to
13      take some serious consideration as far as the loss of
14      life, and loss of equipment, and also loss of business
15      in case we screwed up something.             So those were two of
16      my biggest factors.
17                     Apart from that, before I even supplied
18      them with journeymen electricians, I have used
19      journeymen electricians working under me as
20      subcontractors, and they -- and I've talked to several
21      companies, they have given me price ranges anywhere from
22      $77 to $100 range.     That was a range I got from other
23      electrical subcontractors.         And when I talked to them
24      about using their services at -- working under me
25      full-time, five days a week, seven days a week for 13

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 174 of 404

                                     CONFIDENTIAL

                                                                  Page 173

 1      years indefinitely, they said we cannot even honor that.
 2      If we can give you one or two persons for maybe a week,
 3      maybe at the most.       But we're are not going to time out
 4      full-time.     But even at that, they were going to charge
 5      me 77 to $80 an hour.
 6                       So considering the risk, considering the
 7      fact that they were being supervised by Toshiba
 8      employees, their exposure to being in very high
 9      locations, expensive equipments, that was the number I
10      came up with.       And the administrative cost that I have
11      to incur, so there was a lot to it than just taking $40
12      and just doubling it to $80.
13             Q.   So let's -- let's take that part a bit.
14             A.   Okay.
15             Q.   So your -- your position is that you were
16      taking on risk?       Did you ensure that risk?
17             A.   Absolutely.    I had insurance, obviously.         But I
18      remember even during the latter part of this project, I
19      -- I upped my insurance all the way up to $9 million
20      just to -- just to be safe.
21             Q.   So you carried $9 million of liability
22      insurance?
23             A.   Not -- not in the first year, but in -- about a
24      few years down the road, yes, I just -- because I was
25      really concerned about -- at one point, we had 10, 12

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 175 of 404

                                        CONFIDENTIAL

                                                                        Page 174

 1      people on the premises.           They wanted me to ramp up the
 2      number of electricians if they had an emergency, and it
 3      was always, let's do it now.              Hurry up.       So that's when
 4      I ramped it up to $9 million.
 5             Q.     Okay.   And what year did you do that?
 6             A.     I don't recall the exact year, but I did do
 7      that.
 8             Q.     Okay.   Was it before 2015?
 9             A.     Oh, yeah.    Way before 2015, yes.
10             Q.     Before 2010?
11             A.     I don't know the exact date.
12             Q.     What were your liability insurance premiums?
13             A.     I had up to $9 million in liability coverage.
14             Q.     How much did that --
15             A.     Oh, the -- oh, the premiums.              I don't -- I
16      don't know my premiums.           I don't know the exact number.
17             Q.     All right.    And was that $9 million just for
18      the journeymen electricians, or was it for all the work
19      OnePoint did?
20             A.     For all the work that we did.
21             Q.     For all clients?
22             A.     Correct.    But my other clients did not require
23      that.       It was just -- I did that for Toshiba because I
24      -- I even recall Pablo asking me to up it to, you know,
25      5, 6, 7, 8, $9 million.

                                     Veritext Legal Solutions
     800-726-7007                                                              305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 176 of 404

                                      CONFIDENTIAL

                                                                        Page 175

 1             Q.   Did -- was that part of an agreement or
 2      contract that you had with Toshiba to carry that much
 3      insurance?
 4             A.   No, it was not a contract.                It was verbally --
 5      verbal discussions with Pablo.
 6             Q.   And the liability insurance that you got would
 7      cover your subcontractors working at Toshiba?
 8             A.   Yes, they would.
 9             Q.   Okay.   And who wrote the policy?
10             A.   Well, I -- I --
11                       MR. DANIELS:        No, who -- who -- objection.
12      What's the question again?
13                       MR. FRIDMAN:        I could rephrase it,
14      Mr. Daniels.
15                       MR. DANIELS:        Rephrase it.
16             Q.   (BY MR. FRIDMAN)        Yes.
17                       What --
18             A.   Can you repeat that, please?
19             Q.   -- what insurance company provided the
20      liability policy that you got?
21             A.   So my insurance keeps changing.                I have Dean &
22      Draper who's my agent.         They will look around for the
23      best rates.     So sometimes it could be CNA Insurance.
24      Sometimes it could be Safeco.             It could be Chubb's.          I
25      don't -- it just keeps changing so.                   But my -- my --

                                   Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 177 of 404

                                     CONFIDENTIAL

                                                                   Page 176

 1      yeah, Dean & Draper is my insurance agent.
 2             Q.   They've been your insurance agent since 2010?
 3             A.   For sure, yes.
 4             Q.   Would you be able to provide us with
 5      information about how much your insurance premiums cost?
 6                       MR. DANIELS:      We can talk about that
 7      offline, Counsel.
 8                       MR. FRIDMAN:      I just want to know if he has
 9      that information available.
10                       MR. DANIELS:      You can answer that.
11                       MR. FRIDMAN:      I'm not -- I'm not asking him
12      to agree.
13             A.   At one point, I think it was close to over
14      120,000-something in premiums.
15                       MR. DANIELS:      That's not his question.
16                       THE WITNESS:      Oh, I'm sorry.
17                       MR. DANIELS:      His question was:       Do you
18      have the ability to go back and find that information if
19      available?
20             A.   Yes, it is available.
21             Q.   (BY MR. FRIDMAN)      Okay.      And what you're
22      telling me is that the insurance -- liability insurance
23      premium costs $120,000 a year?
24             A.   Based on my recollection.           I'm not sure about
25      it.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 178 of 404

                                        CONFIDENTIAL

                                                                     Page 177

 1             Q.     Did you ever have to submit a claim under the
 2      policy related to Toshiba?
 3             A.     Never.   Never.    We had no problems.
 4      Absolutely, no complaints.
 5             Q.     All right.   What were your administrative
 6      costs?
 7             A.     I don't know the exact number of it.           I don't
 8      know what the exact dollar amount would be.
 9             Q.     Well, describe for me what you consider to be
10      the administrative burden of providing OnePoint
11      subcontracted electricians to Toshiba?
12             A.     Well, I would -- I would make site visits once
13      in a while.       I would get bills from Brad Jackson.             We
14      would have to process the bill, send the invoices to
15      Toshiba, get paid for it, and constantly getting phone
16      calls from either Pat Medacki or Pablo about ramping up
17      the number of people or reducing the number of people,
18      going out and seeking more people.                See what else?
19      Yeah.       Those are all my administrative responsibilities.
20                         Oh, also replacing people as needed.             If --
21      if there was one or two instances where they did -- they
22      did not like a certain person, so we had to immediately
23      replace them.       And there were times when they were
24      hiring our employees, and then we have to replace them
25      within a moment's notice.           So those were all my

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 179 of 404

                                     CONFIDENTIAL

                                                                  Page 178

 1      administrative expenses.
 2             Q.     So your position is the liability that you
 3      state that you were exposed to by having electricians
 4      on-site and this administrative burden from billing and
 5      collections, that justifies doubling the price that EMS
 6      charged you?
 7             A.     Not just those two, but even the exposure to
 8      any business interruption that could happen because of
 9      these electricians working on Toshiba property.
10                         I was also very, very concerned because
11      there were several times they would give us -- they
12      would give the guys printed -- circuit diagrams of
13      millions of dollars' worth of equipment that came from
14      Toshiba, and they swore to them that this -- this
15      information cannot leak.         This is supposed to be very
16      confidential.       So I was really concerned about all of
17      that.       It's just a matter of time before one of the
18      electricians could take those drawings, take it
19      somewhere else then I would be sued for it.
20                         So it was concern about people's debt,
21      concerned about business interruption, concerned about
22      damage to equipment, and the administrative headaches,
23      and the going market price back then based on what I
24      have documented and what I've paid other electrical
25      contractors up to $80 an hour.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 180 of 404

                                     CONFIDENTIAL

                                                                  Page 179

 1             Q.   Was there ever an issue with damage to Toshiba
 2      equipment?
 3             A.   Absolutely not.
 4             Q.   So is there anything else that you take into
 5      account when you consider what your costs were from
 6      having these journeymen electricians work at Toshiba?
 7             A.   Yes, there is.
 8                       Because they were working on the directions
 9      of Toshiba employees, they were given equipments.              I'm
10      not talking about the basic -- not the basic tools
11      but certain very highly specialized equipment that they
12      were using.     They were exposed to being in very high
13      elevated areas on manlifts and cranes that I was not
14      there to oversee it or neither was my project manager.
15      So I -- I'm just at their mercy.             So those were all my
16      concerns.
17             Q.   And did you have an agreement with Brad Jackson
18      that you were taking on all of that liability?
19             A.   Yes, he knew that.
20             Q.   And was that formalized in some written
21      document with him?
22             A.   It -- it was not.
23             Q.   Because I would imagine that if you have those
24      concerns, then Brad Jackson would have those concerns,
25      too?

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 181 of 404

                                     CONFIDENTIAL

                                                                  Page 180

 1             A.   But he never asked me for any formalized
 2      contract.
 3             Q.   But, yet, he was still able to provide you with
 4      those electricians at $40 an hour for regular time and
 5      $60 for overtime, right?
 6             A.   Right.    He was supplying me that.
 7             Q.   And could he have supplied them at that price
 8      directly to Toshiba?
 9             A.   He could have, but he was not approached by
10      Toshiba.
11             Q.   Did you have an indemnity agreement with
12      Brad Jackson and EMS?
13             A.   I don't understand that question.         Could you
14      rephrase that for me, please?
15             Q.   Yes.
16                         Did you have an agreement with EMS where if
17      there was some kind of claim against one of the
18      electricians brought by Toshiba that you would take full
19      responsibility, financial responsibility for that claim?
20             A.   No.    I did not have that agreement with EMS,
21      no.
22             Q.   And do you know if EMS carried its own
23      insurance?
24             A.   I believe they did, but it was very small.
25             Q.   All right.    Are there any other costs to

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 182 of 404

                                     CONFIDENTIAL

                                                                  Page 181

 1      OnePoint that you take into account that we haven't
 2      discussed?
 3             A.   Yes, there is.
 4                       Because all the -- all the breakers, and
 5      the disconnects, and all the electrical components, the
 6      transformers, the variable frequency drives, and all
 7      that was supplied by Toshiba to the electricians.              And I
 8      was, again, concerned that if any of those things
 9      failed, I would have been blamed for damages to
10      equipment for something that I did not provide.             It was
11      something that Toshiba provided my electricians.
12             Q.   Okay.   And did that ever happen?
13             A.   Nothing happened fortunately.
14             Q.   Okay.   So how did you quantify your costs for
15      your portion of the administrative and risk of these
16      electricians for Toshiba?
17             A.   Well, first of all, even before I quantify it,
18      when I saw what the market-going rate was, the market
19      rate was anywhere from 77 to $80.             So that was a fair
20      market price even at that time.            And I have paid that
21      fair market price.     I, myself, have paid that to other
22      electrical contractors.       So I -- I did not think it was
23      out of line to charge that price.
24             Q.   Well, isn't the EMS price the fair market rate?
25             A.   I have no idea how EMS was giving me

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 183 of 404

                                     CONFIDENTIAL

                                                                  Page 182

 1      electrician at such low price, but that was -- that was
 2      the price I got.
 3             Q.   And the price was pretty stable from 2007 to
 4      2019, right?
 5             A.   That is correct.
 6             Q.   So what do you contend was your true profit
 7      margin on the journeymen electricians?
 8             A.   I can't put a number to it.
 9             Q.   Did you make money off of them?
10             A.   Yes, I did make money.
11             Q.   Okay.    Do you know how much money you made off
12      of them?
13             A.   I don't know exactly how much.
14                         You mean the entire total?
15             Q.   Yes.
16             A.   You're talking about actual total profits, or
17      you're talking about total invoices from Toshiba to me
18      during the entire time?
19             Q.   I'm talking about how much money do you contend
20      you actually made from providing journeymen electricians
21      to Toshiba?
22                         MR. DANIELS:     I think it's confusing,
23      Counsel.     It's between revenues and profits.
24             A.   And I'm also getting confused of what periods
25      you are talking about.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 184 of 404

                                    CONFIDENTIAL

                                                                   Page 183

 1                       Are you talking about all the way from 2007
 2      to 2019?
 3             Q.   (BY MR. FRIDMAN)      Yes.     I'm talking about the
 4      entire period.      But if there are periods that you are
 5      more familiar with, then you can start there.
 6             A.   I can start from the initial -- during the
 7      initial times, the revenues were much higher because in
 8      the initial -- I'm going to say five or six years when
 9      Toshiba was doing all kinds of expansions, they were
10      getting ready to get a big order from Ford for
11      hydroelectric plant.      So at those time, I think we had
12      upwards of 8, 9, 10 electricians.             So that was the
13      highest revenue periods.        And then towards the latter
14      part, we were just down to two to three electricians
15      on-site when things slow down.           But every once in a
16      while, it would spike up for a few times and then it
17      would go down again.
18             Q.   Okay.   So from 2011 to 2019, how much did you
19      make from journeymen electricians?              We can start with a
20      revenue figure.
21             A.   I -- I don't know the exact number.           No, I
22      don't.
23             Q.   Is it about $6 million?          Does that seem right?
24             A.   6 million from what -- from what period to what
25      period?

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 185 of 404

                                    CONFIDENTIAL

                                                                  Page 184

 1             Q.   2011 to 2019.
 2             A.   No, it's not.
 3             Q.   Okay.   What is your sense of it?
 4             A.   My sense of the entire -- the entire cost
 5      from 2007 to 2019, total cost, total actual invoicing
 6      -- I'm just talking about the total invoicing is about 3
 7      to $4 million.
 8             Q.   Okay.   And how much of that was profit to you?
 9             A.   I cannot -- I do not -- I don't know how much
10      of that was profit.
11             Q.   Did you have a particular profit margin target
12      that you worked towards?
13             A.   No.
14                        For journeymen electricians or for any
15      project?
16             Q.   We'll start with journeyman, and if there's a
17      difference with regular projects, you can tell me.
18             A.   Okay.
19                        Typically, I would say on a journeyman
20      electrician, I would -- I would try to go on the -- I
21      would err towards the higher side because of the risk
22      and exposure that I was exposed to.
23             Q.   Okay.   So what was your profit margin then?
24      What was your target?
25             A.   I cannot come up with a profit margin number

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 186 of 404

                                      CONFIDENTIAL

                                                                     Page 185

 1      because there are too many variables on this job.                So I
 2      gave -- I gave Toshiba the prevailing rates that was
 3      going on at that time based on medium-sized companies in
 4      that area.
 5             Q.     Okay.   So do you even know if you were making
 6      money from the journeymen electricians?
 7             A.     I believe I was making money.
 8             Q.     Okay.   You just don't know how much?
 9             A.     I just don't know how much.
10             Q.     All right.   What about for regular construction
11      work?       What was your profit margin target?
12             A.     That would also vary depending on the size of
13      the project, the complexity of the project, the -- the
14      risk associated with the project.               So many factors.      So
15      there is not a one-size-fits-all number that I use.
16             Q.     Okay.   Do you have a range?
17             A.     I can't think of a range.           Each project is
18      different from each other.
19             Q.     So could it range from 10 percent to
20      100 percent?
21             A.     It could be somewhere in between that.
22             Q.     I'm -- I'm just asking what you used.           And if
23      your answer is you don't use any target in particular,
24      then that's your answer.          I just want -- I'm trying to
25      understand what you --

                                   Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 187 of 404

                                    CONFIDENTIAL

                                                                  Page 186

 1             A.   Sure.
 2             Q.   -- what you typically --
 3             A.   We don't -- we don't have a one fixed number
 4      for all profit margin.       It varies from project to
 5      project.
 6             Q.   Okay.   When you price a project, do you try to
 7      figure out your costs first?
 8             A.   I do.
 9             Q.   Do you solicit quotes from subcontractors?
10             A.   In some cases, yes; some cases, no.
11             Q.   Some cases, you know from your personal
12      experience what things cost, right?
13             A.   That is correct.
14             Q.   So once you get your cost for the project, do
15      you then decide how much money you're going to make from
16      it.
17             A.   Yeah.   I will -- I will come up with all the --
18      all the things that could go wrong on the project, what
19      could be -- I would throw in some contingencies in
20      there, and I would come up with a percentage.
21             Q.   Okay.   And was there a typical percentage you
22      would come up with?
23             A.   No typical percentages.          Typically, if you want
24      a typical -- if it was a small project, the project
25      slight -- would be slightly higher than for a very large

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 188 of 404

                                    CONFIDENTIAL

                                                                    Page 187

 1      project.     Obviously, it would be slightly lesser.
 2             Q.   Okay.   So I'm -- I'm just trying to get a sense
 3      of what ballpark we're talking about.               Are we talking
 4      about 10 to 30 percent?       Are we talking about 50 percent
 5      to 70 percent?
 6                        MR. DANIELS:     Object to the form.
 7             A.   I cannot come up with a percentage right now.
 8      It depend -- you'll have to ask me about a specific job,
 9      and then I can answer that.
10             Q.   (BY MR. FRIDMAN)      Okay.      Well, I did.    I asked
11      you about the journeymen electricians, but you couldn't
12      answer that one, right?
13             A.   Because there was too many variables in there,
14      so I could not answer that.
15             Q.   Okay.   Did having fake bidders submit
16      complementary bids alongside OnePoint allow you to build
17      in a higher profit margin for OnePoint?
18             A.   No.   We gave Toshiba a fair market price
19      based -- and they accepted my base -- accepted my -- my
20      price, and we gave them a good quality work.
21             Q.   But you agree that it was not a competitive
22      bidding process, right?
23             A.   That is correct.
24             Q.   It was just your bid and that -- that's what it
25      was?

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 189 of 404

                                     CONFIDENTIAL

                                                                   Page 188

 1             A.    It was my bid, but I gave Toshiba a fair market
 2      price based on -- and, obviously, Toshiba accepted the
 3      price based on whatever budget they had in mind.              So I
 4      didn't even know what their budget was.              But I gave them
 5      a price and it was accepted, and I did not try to
 6      increase my price just because I was giving
 7      complementary bids.
 8             Q.    Although there were times where you lost bids
 9      to KIT Construction, right?
10             A.    I'm sure there was several times.          Yes, I did
11      lose, yes.
12             Q.    And your bids were higher than KIT
13      Construction's, right?
14             A.    If I -- not necessarily.          There was one where I
15      was lower than KIT's.       In some cases, I was higher than
16      KIT's.      And the cases where I was higher was where
17      Toshiba and Pablo did not give me the right scope of
18      work, and I -- based on what they told me and so my
19      numbers were higher.
20                        And I also very clearly put in my proposal
21      that these are not bids, but these are budgetary
22      estimates.
23             Q.    Okay.   When you submitted those budgetary
24      estimates, were you trying to win the work?
25             A.    Obviously, I would love to do all work at

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 190 of 404

                                      CONFIDENTIAL

                                                                      Page 189

 1      Toshiba.     My intention was to do the job.              My intention
 2      was to get the job done right.             And every time I bid on
 3      all those jobs, yes, I wanted to get the jobs.                 And I
 4      bidded what I thought was a fair market price.                 But if
 5      somebody does not get me a full set of documents, I
 6      cannot give them -- I can just give them a budgetary
 7      number.
 8             Q.   All right.   I'm going to show you an exhibit in
 9      just a moment.     Okay.     I'm going to show you Exhibit 60.
10      It's a document with Bates No. OnePoint16246.                 Just a
11      minute.
12                       Do you see that document?
13                       (Exhibit 60 marked.)
14             A.   Yes, I do.
15             Q.   (BY MR. FRIDMAN)        All right.        So this is a bill
16      from OnePoint to Toshiba?
17             A.   Correct.
18             Q.   For journeymen electricians, right?
19             A.   Correct.
20             Q.   And it is for work done throughout the
21      electrical plant -- electrical work done throughout the
22      plant from July 23rd, 2011, to August 5, 2011, right?
23             A.   Correct.
24             Q.   And the total for that work was seven
25      journeymen who worked 575 hours for regular time, right?

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 191 of 404

                                     CONFIDENTIAL

                                                                  Page 190

 1             A.   Right.
 2             Q.   And 218 hours overtime?
 3             A.   Correct.
 4             Q.   And the total charge to Toshiba was $72,200
 5      plus $5,234 in tax?
 6             A.   Correct.
 7             Q.   For a total of $77,434, right?
 8             A.   And $0.50.
 9             Q.   And $0.50.
10                       I'm going to show you Exhibit 61.          Can you
11      see Exhibit 61?
12                       (Exhibit 61 marked.)
13             A.   Yes, I can.
14             Q.   (BY MR. FRIDMAN)       So this is an invoice or a
15      composite of two invoices sent by Electrical &
16      Mechanical Solutions, LLC and Brad Jackson for work done
17      at Toshiba from July 23rd, 2011, through July 29th,
18      2011.
19                       Do you see that?
20             A.   Correct.
21             Q.   Whose handwriting is on this page?
22             A.   This is Anne's handwriting.
23             Q.   That's Anne's handwriting?
24             A.   Correct.
25             Q.   Okay.    Does your handwriting appear anywhere on

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 192 of 404

                                      CONFIDENTIAL

                                                                  Page 191

 1      this page?
 2             A.   It does not.
 3             Q.   So did you instruct Anne on how to process
 4      these invoices?
 5             A.   She knew what the rates was, and she was trying
 6      to -- and she billed it based on those rates.             The only
 7      instruction that we received during the latter parts
 8      was -- well, instructions -- I instructed her to make
 9      the bills every two weeks because that's what TIC wanted
10      us to do.     But then somewhere down the line, Pablo
11      called me and Anne and he said -- well, initially, they
12      would give us both POs and we would exhaust the POs and
13      we would get another PO and we would -- we could
14      not zero out the PO.        So we would have some monies left
15      in the PO, and we would just leave it hanging and, you
16      know, just stop and go onto the next PO.
17                       So since about 2007 to about 2011 or so,
18      11 years, we were -- we were always leaving some monies
19      left in the PO.     But then one day, he got a call from
20      accounting telling him that -- that I need to close out
21      the PO 100 percent.     So -- and we get -- and Anne -- I
22      didn't get into the details of all this calculation, and
23      Anne kept telling him that I can't close out exactly to
24      the penny because the hours are sometimes more than
25      what's left in the PO.         So he said just go ahead and

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 193 of 404

                                    CONFIDENTIAL

                                                                    Page 192

 1      round it up and just go ahead round it up.               And so she
 2      was doing up the rounded up -- rounding up business.
 3                       So while that was going on, that was, I
 4      think, around 2011 or 2012 or so.             And I had asked --
 5      and Anne told me that, hey, Pablo told me just round it
 6      up.    So I was under the impression in my head that --
 7      that Anne was rounding it up and then on the back end,
 8      she was taking it out.       But I just found out very
 9      recently when the expert brought it to our attention
10      that that -- that from the back end it was not coming
11      out.    So I confronted Anne, and I asked Anne, why didn't
12      you start subtracting the ones that you added?               She
13      said, well, Pablo told me just to do it.               And then she
14      even told Pablo, hey, listen, this -- we're getting more
15      hours for something we have not done.               He said don't
16      worry, I'll get Abraham to do miscellaneous repairs over
17      here and don't worry about it.           So all that was just --
18      I just found out all that here just very, very recently.
19      So those are the facts.
20             Q.   Okay.   I -- I think you -- you anticipated a
21      question I was going to ask.          My question was:       What
22      were your instructions to Anne, and what I take it as
23      your answer is you told her to round up; is that it?
24                       MR. DANIELS:      Object to the form.
25             A.   I -- I told her that all the POs should be

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 194 of 404

                                      CONFIDENTIAL

                                                                    Page 193

 1      billed in full, completely.            Don't leave any monies in
 2      the PO and I -- the other instruction was make sure you
 3      send the bill every two weeks.
 4             Q.    (BY MR. FRIDMAN)       Okay.      So then let's look at
 5      these notations here.        Do you see that for Victor
 6      Castro, there is 40 regular hours marked?
 7             A.    Right.
 8             Q.    And the invoice from Brad Jackson, and it's
 9      got -- the 40 has a handwritten line through it, and it
10      says 48 above it?
11             A.    Yep, I see that.
12             Q.    And you see that same thing appears for
13      Pablo Martinez, Julio Dominguez, Shawn King, and Edrick
14      Archie, right?
15             A.    Yes.
16             Q.    Is that what you mean by rounding up?
17             A.    No, that's not what I meant.
18                          So I cannot explain what that is right
19      there.      Sometimes she'll get a PO from Brad which is not
20      a corrected one and then he'll send a corrected one.               We
21      had over 300 of these things come to us in the 13 years.
22      So just pulling out a number.
23                          No. I did not instruct her to do that, and
24      that's not part of the rounding up.
25             Q.    So when you see the same part on the second

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 195 of 404

                                       CONFIDENTIAL

                                                                    Page 194

 1      part of this invoice for August 1st, 2011, to August
 2      5th, 2011, 40 has been crossed out and changed to 48 for
 3      the hours?
 4             A.   Well, to me -- to me, it looks like it's been
 5      changed from 40 to 8.        So I don't know the -- the rhyme
 6      or reason behind that.         It's not 48 and based on what
 7      I'm looking at.
 8             Q.   Okay.    Well --
 9             A.   It's actually gone down.            So I don't know --
10      this is the first time I'm seeing this.
11             Q.   Okay.    So it looks like what Anne has done is
12      she added up the regular hours --
13             A.   Right.
14             Q.   -- and we're on -- on the August 1st invoice --
15      at 40, and she came out with 240 hours.
16             A.   Correct.
17             Q.   That checks out, right?            6 times 40, 240?
18             A.   Yeah, right.
19             Q.   And then for overtime, she's got 18 hours of
20      overtime, and she comes out with 108.
21             A.   Correct.
22             Q.   All right.   So that's consistent with the EMS'
23      invoice?
24             A.   Correct.
25             Q.   But then it looks like to the 240, she's added

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 196 of 404

                                     CONFIDENTIAL

                                                                     Page 195

 1      32.    Do you see this number 272 times 80 here?
 2             A.   I do see that, yes.
 3             Q.   And that corresponds to adding eight four
 4      times.
 5             A.   Oh, I see what you're saying.            Okay.   Got it.
 6      Okay.
 7             Q.   You see that?
 8             A.   Yeah, I see that, yes.
 9             Q.   So what she's done is she's increased the
10      regular time hours by 32 hours and multiplied it by $80
11      an hour, which is Toshiba's rate, right?
12             A.   That is correct.
13             Q.   And if you look above that, she has the
14      240 hours --
15             A.   Correct.
16             Q.   -- and multiplied it by the $40 rate, which is
17      the actual --
18             A.   Right.
19             Q.   -- rate that EMS charged your company, right?
20             A.   Right.
21             Q.   So where did these extra 32 hours come from?
22             A.   I cannot explain that.          I really don't know the
23      answer to that.       I did not instruct her to add any
24      hours.
25             Q.   Okay.    And if -- if you go to the same time

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 197 of 404

                                     CONFIDENTIAL

                                                                  Page 196

 1      period for the first page of Exhibit 61, July 23rd, you
 2      see that she's done the same thing?
 3             A.   Correct.   I see that, yep.
 4             Q.   So instead of 263.5 regular time hours, she's
 5      come out with 303 regular time hours, right?
 6             A.   Right, correct.
 7             Q.   Because she added eight hours to -- one, two,
 8      three, four, five -- five different people.            So she
 9      added an extra 40 hours of regular time?
10             A.   Right.
11             Q.   So an extra hours of 40 -- 40 hours on the
12      first invoice plus 32 hours on the second invoice is 72
13      extra hours that Toshiba was billed at $80 an hour,
14      right?
15             A.   Correct.
16             Q.   And if you multiply that out -- can you see my
17      calculator on the screen?
18             A.   No, I don't see it.
19             Q.   No?   Okay.
20                        I get an extra $5,760 billed to Toshiba.
21      Can you explain that to me?
22             A.   Well, I cannot because I'm just looking at a
23      snapshot of a working copy of someone's -- I don't know
24      if -- if she ended up paying Brad more than what is
25      specified over here.       So it's very -- then this looks

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 198 of 404

                                     CONFIDENTIAL

                                                                   Page 197

 1      like -- I cannot explain that.            I don't know -- this is
 2      the final numbers that went to Toshiba?              Was this the
 3      final invoice that we paid Brad?
 4             Q.   I'll put the invoice to Toshiba back.
 5             A.   Yeah, okay.
 6             Q.   Just -- just so we're clear here, we have 303
 7      hours .5.
 8             A.   Right.
 9             Q.   Right?
10                       Over here that includes the extra 40 hours
11      that she added.
12             A.   Right.
13             Q.   And then here we have 272 hours.
14             A.   Right.
15             Q.   That includes the extra 32 hours that she
16      added.
17             A.   Right.
18             Q.   And that should give us 575.5 hours, right?
19             A.   Correct.
20             Q.   So let's -- let's go back to Exhibit 60.
21                       575.5 hours --
22             A.   Right.
23             Q.   -- of regular time were billed to Toshiba by
24      OnePoint?
25                       Do you see that?

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 199 of 404

                                     CONFIDENTIAL

                                                                       Page 198

 1             A.   I see that.
 2             Q.   Please explain why.
 3             A.   I just said a while ago.           I cannot explain this
 4      because I did not do this.          I did not instruct her to --
 5      there is some reason she was -- I kept asking her the
 6      same question.      She said that we were told to round it
 7      up and finish the PO.       I don't have an answer for this.
 8      I really don't.      This is the only one I'm going to be --
 9      I don't have an answer.        I don't know.
10             Q.   Okay.   Mr. Joseph?
11             A.   Yeah.
12             Q.   This is not -- this is not an anomaly.               We do
13      see this happen over and over again over years including
14      as recently as 2019.
15             A.   2019, I did look at it.           It was towards the
16      latter part where -- in fact, she has shown me several
17      invoices where we had even short-changed Toshiba.                  I'm
18      not the one who did the accounting.                  So I -- I cannot
19      speak for -- on behalf of this -- I really don't know
20      the answer to this.
21             Q.   So you -- you have no explanation for me on --
22      on this?
23             A.   Well, all I can say is that in the first six,
24      seven, eight years because everything was great, we had
25      monies left over.     But I -- I don't have an explanation.

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 200 of 404

                                    CONFIDENTIAL

                                                                    Page 199

 1      Yes, I'm -- I really don't know.
 2             Q.   To -- to us, without any other information from
 3      you, this looks like you're inflating your hours.
 4                       Do you understand why we think that?
 5                       MR. DANIELS:      Object to the form.
 6                       Yes, you can answer.
 7             A.   If that's the way you take it.            I don't know
 8      what to say -- I -- I don't have an answer.
 9             Q.   (BY MR. FRIDMAN)      All right.        Because what
10      we're seeing is you're adding hours to Toshiba's invoice
11      without support.
12             A.   I understand.
13             Q.   So my question is, what is your explanation for
14      this?
15                       MR. DANIELS:      He -- he just told you he
16      doesn't have --
17             A.   I -- I wish I had an answer.            Believe me.    I --
18      I didn't sleep over this thinking about this.               I really
19      don't know and so is Anne.         We just --
20             Q.   (BY MR. FRIDMAN)      Right.
21             A.   Show off the rounding business, I don't know.
22      I really don't know.
23             Q.   The extra $5,760 plus tax that you billed to
24      Toshiba was pure profit for OnePoint, right?
25             A.   If that was the case.        It was an honest

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 201 of 404

                                       CONFIDENTIAL

                                                                  Page 200

 1      mistake.      It was not a malicious intent and that's all I
 2      can say.
 3             Q.    But it's a mistake that is repeated over and
 4      over again every year?
 5             A.    Not all the way from 2007 to 2019.
 6             Q.    Okay.   Well --
 7                        MR. DANIELS:      I'm not --
 8                        MR. FRIDMAN:      Yes.
 9                        MR. DANIELS:      I'm not interrupting your
10      line of questioning.       But when you get to a logical
11      break point, we've been going over an hour.
12                        MR. FRIDMAN:      Let's -- let's break now.
13      It's okay.
14                        MR. DANIELS:      We don't have to, but if it's
15      a good time, then let's take a break.
16                        MR. FRIDMAN:      I won't deny the witness a
17      break.      So if -- if Mr. Joseph wants to take a break --
18                        THE WITNESS:      No.     I want to -- want to
19      keep going.
20                        MR. DANIELS:      No, I'm the one requesting
21      it.    I get it.     But, again, I don't need it right this
22      minute.      If you want to keep going on this line -- I
23      don't want to interrupt your line of questioning.
24                        MR. FRIDMAN:      I understand.     Mr. Daniels,
25      if you need to take a break, let's take a break.              Let's

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 202 of 404

                                     CONFIDENTIAL

                                                                    Page 201

 1      reconvene in seven minutes.
 2                         MR. DANIELS:     Okay.
 3                         THE WITNESS:     Okay.      Thanks.
 4                         THE VIDEOGRAPHER:        Okay.    This now ends
 5      Video 4 of Abraham Joseph.          Off the record at 3:20.
 6                         (A break was taken from 3:20 p.m. to
 7      3:30 p.m.)
 8                         THE VIDEOGRAPHER:        Now, back on the record.
 9      Video 5 of Abraham Joseph.          The time is approximately
10      3:30.
11             Q.   (BY MR. FRIDMAN)       Okay.      Mr. Joseph, I'm going
12      to show you Exhibit 63.
13                         Do you see that on your screen?
14                         (Exhibit 63 marked.)
15             A.   Yes, I do.
16             Q.   (BY MR. FRIDMAN)       Okay.      So this is an example
17      from 2019.
18             A.   Okay.
19             Q.   Exhibit 63 is a composite of two invoices from
20      Electrical & Mechanical Solutions to OnePoint covering
21      the time period from June 14, 2019, through June 27,
22      2019, for work at Toshiba.
23                         Do you see that?
24             A.   Yes.
25             Q.   And you see that the billings for the first

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 203 of 404

                                     CONFIDENTIAL

                                                                  Page 202

 1      week are 40 regular hours and 20 overtime hours.
 2                         Do you see that?
 3             A.   Yes.
 4             Q.   And the second week was the same.         40 regular
 5      hours and 20 overtime hours.
 6                         Do you see that?
 7             A.   Yes.
 8             Q.   So based on that, what would you expect
 9      Toshiba's bill to -- to show for that period of time?
10             A.   80 regular hours and 40 overtime.
11             Q.   Right.
12                         So let's take a look at what happened in
13      this one.     So the handwriting on this page, is this also
14      Anne?
15             A.   Yes.
16             Q.   So you see here, Anne does a calculation on the
17      right where she multiplies 40 by 80?
18             A.   Right.
19             Q.   And by 120, right?
20             A.   Right.
21             Q.   And then she has an arrow pointing down and she
22      does it again, 40 times 80, but then adds an extra
23      15 hours to the overtime and multiplies 35 by 120.
24                         Do you see that?
25             A.   Right.    I see that, yeah.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 204 of 404

                                     CONFIDENTIAL

                                                                  Page 203

 1             Q.   And then if you go to the second week, she does
 2      the same thing.
 3             A.   Correct.
 4             Q.   She takes the 20 hours of overtime and adds
 5      another 15, multiplies it by 120.
 6             A.   Correct.
 7             Q.   Do you see that?
 8             A.   Right.
 9             Q.   So I'll show you the Toshiba bill, but it isn't
10      what we would expect.       I'm showing you Exhibit 62, which
11      is the bill for the same period.
12                       (Exhibit 62 marked.)
13             A.   Right.
14             Q.   (BY MR. FRIDMAN)       June 14th to June 27th --
15             A.   Correct.
16             Q.   -- 2019.
17                       Do you see that?
18             A.   I see that.
19             Q.   And it has 80 hours regular.
20             A.   Right.
21             Q.   Right?
22                       Which is with EMS, right?
23             A.   Right.
24             Q.   And then 70 hours overtime.
25             A.   Correct.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 205 of 404

                                      CONFIDENTIAL

                                                                  Page 204

 1             Q.    So it seems that Toshiba has been billed for an
 2      extra 30 hours of overtime that aren't reflected in EMS'
 3      invoice to OnePoint?
 4             A.    Correct.
 5             Q.    And then overtime is more expensive for
 6      Toshiba, right?
 7             A.    Right.
 8             Q.    That's charged at a rate of $120 an hour?
 9             A.    Yeah.
10             Q.    So if there's an extra 30 hours of overtime at
11      $120 an hour, that is an extra $3,600 that Toshiba was
12      charged on this invoice plus tax in July of 2018, right?
13             A.    Right.
14             Q.    Can you explain why this extra 30 hours of
15      overtime was added?
16             A.    So can you scroll down to her handwritten
17      notes?      I just saw something on the right.
18             Q.    Yes.    I will go to --
19             A.    Yeah.
20             Q.    -- Exhibit 63.     Okay.
21             A.    Okay.    So if you see to -- right where it says
22      Exhibit 0063 directly above it.
23             Q.    Yes.
24             A.    She has a note that says CF 15 hours overtime,
25      whatever that number is, okay?

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 206 of 404

                                        CONFIDENTIAL

                                                                    Page 205

 1             Q.   Right.
 2             A.   I know -- I asked Anne and what she said was CF
 3      means "carry forward."           So I'm just throwing it out
 4      there so that you see what that means, okay?
 5             Q.   Okay.
 6             A.   I don't know how to explain this.            I don't have
 7      an answer, and I really -- I really don't have an
 8      answer.     But I did not instruct her to add hours.            I
 9      know she was instructed to complete the PO to add hours
10      to complete the PO, but I was under the assumption that
11      she was taking and backing it out also, but that was not
12      happening and it was -- it wasn't a malicious intent to
13      cheat Toshiba or anything.
14             Q.   Okay.    So --
15             A.   I don't have an answer for that.            I really
16      don't.
17             Q.   Okay.    Well -- so now that you've learned about
18      this overbilling --
19             A.   Correct.
20             Q.   -- are you going to return the money to
21      Toshiba?
22                       MR. DANIELS:          Don't answer that.
23                       Counsel, that's -- a deposition is not an
24      appropriate time to have that conversation.
25                       MR. FRIDMAN:          Okay.

                                     Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 207 of 404

                                    CONFIDENTIAL

                                                                      Page 206

 1             Q.   (BY MR. FRIDMAN)      You're not going to answer?
 2                       MR. DANIELS:      Don't answer.
 3                       THE WITNESS:      Okay.
 4             Q.   (BY MR. FRIDMAN)      All right.          But at least you
 5      can see that the same problem that I pointed out to you
 6      with the prior exhibits, 60 and 61, were occurring with
 7      62 and 63 in 2019, right?
 8             A.   It did happen in this one case, but it was very
 9      clean all the way.     I mean, there was no -- none of
10      these issues all the way from 2007.                 If you're looking
11      at 90- -- I'm going to say a good 80 percent of them,
12      there's -- none of these problems are there.                 But -- so
13      it's not -- it's not a recurring thing all the way from
14      day one until 2019.
15             Q.   So by -- by sending Toshiba these bills, how --
16      how would OnePoint typically send these journeymen
17      invoices to Toshiba in 2018?
18             A.   I would hand-carry to them.
19             Q.   Would you -- would Anne email them?
20             A.   I don't think so.      For the most part, I would
21      hand-carry it.     She may have if -- if Paige or somebody
22      requested us to send a copy, she may have emailed it to
23      Paige, who's Pablo's assistant.
24             Q.   How did you receive your payments from Toshiba?
25             A.   It was mailed to us by checks.

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 208 of 404

                                    CONFIDENTIAL

                                                                   Page 207

 1             Q.   You would receive a paper check, right?
 2             A.   Yes.
 3             Q.   And it was sent to you by Toshiba through U.S.
 4      mail, right?
 5             A.   Correct.
 6             Q.   And that was true from 2007 through 2019,
 7      right?
 8             A.   Right.
 9             Q.   Are you aware that Toshiba's expert report --
10      experts have gone through all these invoices and
11      calculated the overbilling of hours by OnePoint, right?
12             A.   I believe so, yes.
13             Q.   And that our experts came out with 882 hours
14      were overbilled for regular time and 705 hours -- sorry
15      -- 882 hours were overbilled for regular time and
16      705 hours were overbilled for overtime.
17             A.   I did not know the exact hours.           No, I did not.
18             Q.   And the total, if you multiply it out, is
19      $155,000.     Were you aware of that?
20             A.   I knew it was around 100,000.           I think I read
21      it somewhere in the report.
22             Q.   So do you have any explanation for this other
23      than it was -- that it was an attempt to overbill
24      Toshiba?
25             A.   It was absolutely not an attempt to overbill

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 209 of 404

                                     CONFIDENTIAL

                                                                   Page 208

 1      Toshiba.     I never instructed Anne to do that.           I really
 2      don't know what happened, and I also keep saying it was
 3      an honest mistake.       I really don't know the
 4      circumstances.     I did not do this billing, so I don't
 5      know.
 6             Q.   And are you saying that this is explainable
 7      based on a conversation that you say Pablo had with
 8      Anne, or is this something different?
 9             A.   I don't have an answer.           I guess Anne would be
10      the right person to probably answer if she has an
11      answer.     I really don't know, but she did have a
12      conversation with Pablo, yes.
13             Q.   All right.
14                       All right.      I'm going to put another
15      document on the screen.
16                       MR. DANIELS:       Will you call it out?
17                       MR. FRIDMAN:       Yeah.
18                       It's going to be Exhibit 64.
19                       (Exhibit 64 marked.)
20             Q.   (BY MR. FRIDMAN)       Can you see Exhibit 64 on the
21      screen?
22             A.   Yes, I do.
23             Q.   All right.
24                       MR. DANIELS:       Are you looking at the whole
25      thing?

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 210 of 404

                                     CONFIDENTIAL

                                                                   Page 209

 1                         MR. FRIDMAN:     Yes.
 2                         Tell me if I'm scrolling too quickly.
 3                         MR. DANIELS:     I just wanted him to --
 4             A.   It's good.    Keep going.
 5             Q.   (BY MR. FRIDMAN)       Do you want me to keep going?
 6             A.   It's all of the same company?
 7             Q.   Yes.
 8                         I'm -- I'm only going to ask about the
 9      first few documents.
10             A.   Okay.    That's fine.      I'm okay with it.
11             Q.   All right.    Mr. Joseph, let me call your
12      attention to the first page of Exhibit 64, which is an
13      invoice from OnePoint to Toshiba dated March 1st, 2008,
14      for one line electrical diagram, professional services
15      from February 1st, 2008, to February 29th, 2008.
16                         Do you see that?
17             A.   Yes.
18             Q.   Okay.    Please tell me what this project was
19      about.
20             A.   Okay.    So this -- the -- Toshiba is such a old
21      facility that none of their electrical panels and
22      disconnects, and all the way coming from center point
23      power to the transformer, transformer to all the
24      distribution panels was completely -- there was no
25      proper labeling of any sort.           So Pablo wanted us to

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 211 of 404

                                    CONFIDENTIAL

                                                                  Page 210

 1      build a brand new as-built joints showing what the
 2      current conditions was.       Drawings as in one-line diagram
 3      which is -- that shows the location of the transformer,
 4      the capacitors, the generators, the whole thing for the
 5      entire -- however big the campus is, 10 acres, 20 acres.
 6      So -- so he wanted the latest and greatest set of plans,
 7      not for the layout of the plan, but it's for all the
 8      electrical details all the way down to every little
 9      circuit coming down from the power company down to the
10      last outlet.
11             Q.   Okay.   And how is that work typically done?
12             A.   So there's several people involved in doing
13      this thing.     So you would need -- at the very top, you
14      would need an electrical engineer, who would be, like,
15      the main person.      Then under him, you will have some
16      journeymen electricians.        Under him, you will have some
17      companies that specializes in scaffoldings and lifts
18      that goes to areas that you cannot reach because there
19      were some breaker panels; it goes way up there.
20                       Then there's a lot of coordination with my
21      employees, we'll have to work with this whole team.
22      Coordination with each department, like if we would
23      bring something in the motor plant, we had to coordinate
24      with the motor plant when we could turn off the power.
25      Because in order to trace the lines, we have to turn off

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 212 of 404

                                    CONFIDENTIAL

                                                                    Page 211

 1      the breakers, identify the breakers, then we had another
 2      team that did all the labeling.            We had another team
 3      that did all the -- the CAD drawings.               So there was a
 4      combination of several people involved in this thing.
 5      And Telios is the one who's finally certifying and
 6      checking what we are doing.
 7             Q.   And what -- so Telios, you mentioned, was one
 8      of the subcontractors, right?
 9             A.   Right.
10             Q.   Were there any other subcontractors involved in
11      this project?
12             A.   We had to get -- well, there was several of my
13      employees on staff.     There was some journeymen
14      electricians that I had to use, just to help the
15      engineers with the tracing of the circuits.               We had to
16      rent equipments to -- we had to get somebody to do all
17      the drawings.     We had to get another company to do all
18      the labeling and label all the panels.               We had to put
19      together documents, and we submitted the whole thing to
20      Toshiba to take.
21             Q.   So what were the names of the other
22      subcontractors that you used?
23             A.   I may have used EMS electricians for some of
24      the other job, but I -- I don't -- I don't know the name
25      of the AutoCAD guy.     I don't know the name of the --

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 213 of 404

                                     CONFIDENTIAL

                                                                   Page 212

 1      well, a lot of my employees were there.              I don't know
 2      the name of the company who did the labels.              I -- I
 3      don't recall all of them right now.
 4             Q.   Okay.    Well, what we have here to support your
 5      costs, because the invoice for February 2008 is a total
 6      of $26,580.
 7                       Do you see that?
 8             A.   I see that.
 9             Q.   And as support, we see an invoice from Telios
10      for MEP Engineering, one engineer at $95 per hour for
11      44 hours.
12                       Do you see that?
13             A.   Right.    I see that, yeah.
14             Q.   And that is for the period of February 1st,
15      2008, to February 29th, 2008.
16                       Do you see that?
17             A.   I see that.
18             Q.   And the total charge from Telios to OnePoint
19      was $4,432?
20             A.   That is correct.
21             Q.   All right.    So first question is, if you look
22      at the Telios invoice, which is at Bates label
23      OnePoint811, you see the engineer billed 44 hours from
24      Telios, right?
25             A.   Right.

                                  Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 214 of 404

                                      CONFIDENTIAL

                                                                        Page 213

 1             Q.   At $95 an hour.
 2                         Did you have any other engineers working on
 3      this?
 4             A.   I believe I do.
 5             Q.   Because when I go up here to MEP Engineering --
 6             A.   Right.
 7             Q.   -- I see a charge for 64 hours at --
 8             A.   Right.
 9             Q.   -- $103 per hour.
10             A.   Yes.
11             Q.   So can you explain that to me?                Is -- is that
12      another example of adding hours to work like what we saw
13      with EMS, or is there --
14             A.   Now, this --
15             Q.   -- another explanation?
16             A.   The explanation is we also had EIT.                Those are
17      engineers in training working directly for me.                   We had a
18      lot of other trades.        This is -- the engineers was just
19      the one -- the final stamping and making sure everything
20      was done right.       So that bill right there is a
21      combination of several activities, not just the --
22      engineers are not going to be crawling up and down and
23      going to the panels and that stuff.                   So we had a whole
24      bunch of other crew doing all that.                   They're just --
25      they're just certifying the job, and this job was done

                                   Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 215 of 404

                                     CONFIDENTIAL

                                                                  Page 214

 1      in several different phases.
 2             Q.   Right.
 3             A.   So this is not a direct bill just for Telios.
 4      This is for a combination of all the people that I've
 5      just mentioned earlier.
 6             Q.   All right.   Do you have the support for the
 7      other professionals that were billed on this bill to
 8      Toshiba?
 9             A.   Can you repeat that question again?
10             Q.   Yes.
11                         So we -- we -- you have the Telios bill
12      here, right?
13             A.   Correct.   Right.
14             Q.   Do you have the bills and backup documentation
15      to support the balance of the hours from the MEP
16      Engineering principal, the project engineer, the
17      administrative clerical, and the journeyman?
18             A.   I do not have it with me, no.
19             Q.   Do you have it at OnePoint?
20             A.   I don't -- we gave -- whatever we had, we gave
21      it to our -- to our attorneys.
22             Q.   Because I don't think we've seen anything to
23      support all these other hours that you billed Toshiba
24      for.
25             A.   If it is not in the folder, it's -- it's not

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 216 of 404

                                      CONFIDENTIAL

                                                                     Page 215

 1      here.
 2             Q.     So -- and your position is that MEP Engineering
 3      was not just Telios?       There was another company?
 4             A.     There was several companies.           There was a
 5      company that does the AutoCAD drawing.                There was a
 6      company that does all the rigging for the lifts to get
 7      to the higher locations.         There was a company that did
 8      the labeling.       There was an electrician that would
 9      coordinate with these guys to do the tracing of the
10      circuits.       There was jobs involved with shutting down
11      plants to turn off breakers to identify the -- the
12      outlets.       So there was, like, six or seven different
13      people involved in this whole thing.
14             Q.     I understand.
15                         My -- Mr. Joseph, my focus is on this one
16      line item here.       (As read):      "MEP Engineering:
17      principal, 64 hours."
18                         Which company did that part of the job?
19             A.     So all the ones that I've mentioned is all
20      lumped in that one invoice, all the -- the hours for all
21      that.       I didn't break it down by an AutoCAD person or by
22      labeling guys, or I didn't break it down by the rigging
23      companies or anything.
24             Q.     I -- I feel like we might be talking past each
25      other because you -- you have other line items here.

                                  Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 217 of 404

                                    CONFIDENTIAL

                                                                  Page 216

 1      You have project engineer.         You have administrative,
 2      clerical, and you have journeyman.
 3                       Do you see that?
 4             A.   Yeah, I see that.
 5             Q.   Okay.   I am just focused on this first line.
 6      And my impression is that that matches up with the
 7      description from Telios, MEP Engineering engineer.
 8             A.   Correct.
 9                       I just said we also had some EIT engineers,
10      which is engineers in training who are not professional
11      engineers helping us on this job also.
12             Q.   And they get billed out at the same $140 hourly
13      rate as --
14             A.   I don't --
15             Q.   -- ones not in training from Telios?
16             A.   I don't -- I don't remember what their -- the
17      rates were at that time.        I don't know what I paid them.
18             Q.   You're paying a project engineer -- you're
19      charging a project engineer here at 95, and I assume
20      that that's not an engineer in training either, right?
21             A.   I -- I really don't know what that is.          This
22      was in 2008 or -- and 2008 -- I -- I don't know the
23      answer to that.      I can't recall.
24             Q.   So as you sit here today, you can't explain the
25      discrepancy between MEP Engineering principal 64 hours

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 218 of 404

                                     CONFIDENTIAL

                                                                   Page 217

 1      at 140 per hour and the Telios bill?
 2             A.   No.    I cannot explain something that happened
 3      12 years ago.       I really don't recall it.         So I cannot
 4      answer it.
 5             Q.   And you don't have -- other than what you've
 6      given to the attorneys, you don't have anything else
 7      to -- to provide to us to substantiate these charges?
 8             A.   That is correct.       I do not have anything with
 9      me.
10             Q.   All right.    Did you sometimes submit bills --
11      sorry -- strike that.
12                         Did you sometimes submit bids to TIC using
13      Federal Express?
14             A.   You mean as in FedEx?
15             Q.   Yes.
16             A.   I'm not understanding the question.           Did I mail
17      something to them by FedEx?
18             Q.   Yes.    Did you ever mail bids to TIC using
19      FedEx?
20             A.   That is correct.       Yeah.      I -- I may have done
21      about one or two projects where the requirement --
22      requirement was you send your proposal through FedEx,
23      yes.
24                         (Exhibit 71 marked.)
25             Q.   (BY MR. FRIDMAN)       I'm going to show you

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 219 of 404

                                     CONFIDENTIAL

                                                                        Page 218

 1      Exhibit 71.     So take a look at Exhibit 71.              I'll give
 2      you a chance to read it.         And as you do, I'll describe
 3      it.    Exhibit 71 is Bates labeled TIC-91911, and it's an
 4      email from Abraham Joseph to Anne Sam copying
 5      Pablo D'Agostino, subject (as read):                 "Bid for Okanella
 6      Warehouse door installation."            Dated August 21st, 2007.
 7                         Do you see that?
 8             A.   I see that, yeah.
 9             Q.   So is this an example of the time that you
10      emailed the bid to Pablo?
11             A.   I'm not even sure if this -- when I said to
12      Anne, please mail a hard copy to D'Agostino, I'm not
13      even sure if she mailed it by email or if she sends it
14      by regular U.S. mail.       I -- I really don't know what
15      the -- this is -- this is not very common, but if that's
16      what Pablo requested, that's what I'm going to do.
17             Q.   Okay.    You see where it says "attachment"?
18             A.   Yes.
19             Q.   It says (as read):        "570-07" --
20             A.   Yes.
21             Q.   -- "door install at Oakanella warehouse.doc."
22             A.   Okay.
23             Q.   And then here's the next document.
24             A.   Okay.    So it is an email then.            Okay.   Email
25      with an attachment, yes.

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 220 of 404

                                      CONFIDENTIAL

                                                                  Page 219

 1             Q.    So that's an example of when you emailed a bid
 2      to Pablo?
 3             A.    Correct.   Which is not very, very common,
 4      but -- but it's done as I can see it right now.
 5             Q.    Okay.    Did you sometimes communicate with
 6      Pablo D'Agostino using his personal email?
 7             A.    I -- I may have in few instances.
 8             Q.    And why would you do that?
 9             A.    Because he asked me to use his personal email
10      in some cases.
11             Q.    Did he tell you which cases he wanted you to
12      use his personal email?
13             A.    No.    He did not specify it, but he just -- he
14      told me to send it to his personal emails.
15                          (Exhibit 74 marked.)
16             Q.    (BY MR. FRIDMAN)       I'm going to show you
17      Exhibit 74.        This is an email that Pablo forwarded to
18      his work account on November 4th, 2010, title "HEV bid,"
19      and it -- or it's an email from you, and it says (as
20      read):      "Abraham Joseph to Abraham Joseph."        Perhaps
21      Pablo was blind copied on this.
22                          Do you know?
23             A.    I don't remember.
24             Q.    So it attaches an HEV building construction bid
25      from November 4th, 2010.

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 221 of 404

                                     CONFIDENTIAL

                                                                     Page 220

 1                       Do you remember this?
 2             A.   I remember this.
 3             Q.   And the bid price you proposed is
 4      $2.349 million.       You see that?
 5             A.   I see that, okay.
 6             Q.   It says (as read):        "Due to our history of a
 7      healthy working relationship between OnePoint and TIC,
 8      we are offering a 6 percent discount and this is
 9      reflected in the above pricing."
10             A.   Okay.
11             Q.   What does -- what does that mean?
12             A.   Well, I'm just trying to get the job.             So I'm
13      trying to tell them that I'm dropping my price down by
14      6 percent.
15             Q.   Were you competing against other companies for
16      this bid?
17             A.   Okay.    So I don't know if this is a job that
18      I -- that I did this job or if I was just bidding it.
19      I -- I really don't know.          I have to -- I don't know who
20      was competing again.       But 2010, I was bidding
21      aggressively.       2010 and '11, all the way up to '19,
22      aggressively to get jobs that -- can you go back to the
23      very top?     I want to read what my email said.             Yeah,
24      right there.
25                       Yeah, okay.       All right.        I read that file.

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 222 of 404

                                     CONFIDENTIAL

                                                                  Page 221

 1             Q.   Okay.    Does having read your email refresh your
 2      memory about this?
 3             A.   Well, if he's trying to meet a target and I'm
 4      trying to tell him that yeah, I'm trying to -- well, not
 5      his target, whatever they're budgeted for -- I'm trying
 6      to tell him that, hey, I've cut my numbers down, I'm
 7      trying to -- down to the bare-bones and I'm offering TIC
 8      a 6 percent discount.
 9             Q.   Okay.
10             A.   And I have a feeling I did not even get this
11      job, so...
12             Q.   So the final price that you had proposed here
13      to Pablo, which you sent to his personal email was about
14      $2,349,000, right?
15             A.   If it was sent to his personal email, that's
16      what it says.
17             Q.   That's what it appears.
18             A.   Okay.    I didn't see his personal email address
19      anywhere.
20             Q.   See where it says "from" and it says Pablo in
21      little letters and he's forwarding it to his TIC
22      account?
23             A.   Right.
24             Q.   All right.
25             A.   I don't know if it says Pablo and that is his

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 223 of 404

                                     CONFIDENTIAL

                                                                   Page 222

 1      personal -- I really don't know what that email address
 2      is.
 3             Q.   Okay.    I'm going to show you Exhibit 75.           Do
 4      you see that?
 5                       (Exhibit 75 marked.)
 6             A.   Can you zoom it out a little bit?
 7             Q.   (BY MR. FRIDMAN)       Okay.      What I'm going to do
 8      is I'm going to scroll through the document and let you
 9      read it.
10             A.   Okay.
11             Q.   But it is an email chain dated December 17th,
12      2010, that has as an attachment a document called
13      "Latest HEV Building1.doc."
14             A.   Okay.
15             Q.   Do you see how it says from Abraham Joseph, and
16      it says ajoseph@onepointinc.com, right?
17             A.   Right.
18             Q.   Is that your work email?
19             A.   Yes, it is.
20             Q.   And it says "to Pablo."           Do you see that?
21             A.   Yes, I do.
22             Q.   The email address to Pablo mm007pd@aol.com.               Do
23      you see that?
24             A.   Yes, I do.
25             Q.   Was that a personal email address for Pablo?

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 224 of 404

                                     CONFIDENTIAL

                                                                   Page 223

 1             A.   Yes, it is.
 2             Q.   That's not his Toshiba email address, right?
 3             A.   Right.
 4             Q.   So you sent this document to him to his
 5      personal address, right?
 6             A.   Right.
 7             Q.   Is this the same bid that we were talking about
 8      before HEV building?       Is that the same project?
 9             A.   Well, here's the thing, again.           The HEV
10      building had two phases.         So I don't know which phase
11      this one deals with.       I did one phase of the HEV
12      building.
13             Q.   Okay.    I'm happy to put the other one back on
14      to compare.
15                       What I want to point out to you, though, is
16      if you look at the price, it's $1 million more expensive
17      than the last bid we saw from you.
18             A.   Okay.
19             Q.   Right?
20             A.   That's correct.
21             Q.   This price is at $3.328 million?
22             A.   Right.
23             Q.   And the other one was about $2,349,000, right?
24             A.   What was the date on the first one?
25             Q.   All right.    I'll go back to it.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 225 of 404

                                    CONFIDENTIAL

                                                                    Page 224

 1                       So the date on this bid is December 17th.
 2             A.   Okay.
 3             Q.   And on Exhibit 74, the date is November 4th,
 4      2010.
 5             A.   Got it.
 6             Q.   And it says (as read):         "New HEV building
 7      construction."
 8             A.   Got it.
 9             Q.   So is this the same project?
10             A.   If isn't -- yeah, I'm assuming it's the same
11      project, yes.
12             Q.   And feel free to -- if you want to read the
13      scope of work on there.
14             A.   Well, I'm just going by the dates.            And it
15      seems like it is the same one for this -- within
16      two months from each other, so, yes.
17             Q.   Okay.   So in two months, the price that you
18      proposed went up about $1 million, right?
19             A.   It could go up to triple the price.            It depends
20      on what -- what the scope of work is.               Toshiba is
21      typical of not giving a complete set of drawings.
22      They're typical about changing their minds.               They're
23      typical about adding to the job.             They're typical about
24      reducing the scope of work.          And then it has all to be
25      approved all the way up to Tokyo.             So I've gone through

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 226 of 404

                                       CONFIDENTIAL

                                                                         Page 225

 1      these gyrations with them hundreds of times; back and
 2      forth.      So they'll say, oh, this is what we want to do
 3      now.    I'll give them a price.            Two days later, they
 4      said, we've decided not to do this.                    I will give them
 5      another price.       And it was just -- it was a constant
 6      back forth.      It could go by $1 million, it could go by
 7      $2 million.      On this HEV project, at one point, they
 8      wanted the put elevators and then they decided not to
 9      put elevators.       Then they wanted to add the elevators,
10      so, yes, there was changes in pricing.                    And I've
11      qualified myself in a lot of those proposals, too, about
12      what the conditions were.
13             Q.    All right.    Do you recall winning this project?
14             A.    I believe I did the first part of the HEV
15      project.      Yes, I did.
16             Q.    Okay.   I'm going to show you Exhibit 76, which
17      is the purchase requisition form from Toshiba for the
18      HEV renovation.
19                        Do you see that?
20                        (Exhibit 76 marked.)
21             A.    I see that, yes.
22             Q.    (BY MR. FRIDMAN)        And the final price was
23      $3.793 million.
24                        Do you see that?
25             A.    I see that.     I'm trying to look at the date

                                    Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 227 of 404

                                       CONFIDENTIAL

                                                                  Page 226

 1      also.       This is about a year later from the initial
 2      bidding almost.         Maybe three, four months later, yes.
 3             Q.     Right.    The requisition date is November 10th,
 4      2011?
 5             A.     Right.
 6             Q.     The first date we looked at was from
 7      November 2010, right?
 8             A.     Right.
 9             Q.     So a couple of months later?
10             A.     Right.
11             Q.     And do you see what other companies bid against
12      OnePoint for this project, right?
13             A.     I see it now, but I did know at that time about
14      the other three companies.
15             Q.     Do you see A & A Premier Builders?
16             A.     Yes, I do.
17             Q.     So was this one of the bids that you prepared?
18             A.     No.   This was the one I identified as them
19      actually bidding on it.
20             Q.     Okay.    And Millenium Construction, is that one
21      of your fake bids, or is that real Millenium
22      Construction?
23             A.     If -- if there is a document in there, I would
24      like to see that on Millenium Construction.
25             Q.     Okay.    I believe they're all the way at the

                                    Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 228 of 404

                                     CONFIDENTIAL

                                                                   Page 227

 1      end.    I'm going to scroll all the way down.
 2                       The other companies on there, Parsons.
 3      Have you ever heard of Parsons?
 4             A.   Never heard of them.
 5             Q.   And Pace --
 6             A.   Never heard of them.
 7             Q.   Do you know Pace Construction?
 8             A.   Never heard of them.
 9             Q.   Did you know that Cris Parsons was related to
10      Pablo's ex-wife?
11                       Did you know that?
12             A.   I had no -- I had no idea.
13             Q.   And did you know that Cris Parsons worked at
14      Bill Pace's gun store?
15             A.   I don't know anything about this gun store.
16                       Now, I have seen his name appear in one of
17      these, I guess, legal paperworks, yeah.
18                       THE CERTIFIED STENOGRAPHER:           I'm sorry to
19      interrupt but this is Abby, and I was kicked out.              So
20      the last question I got was, "And the Millenium
21      Construction, is that one of your fake bids, or is that
22      a real Millenium Construction?"
23                       MR. FRIDMAN:       Okay.      We've got the
24      videotape, right?     Could you pick it up off of there?
25      Should we -- should we go off the record and talk about

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 229 of 404

                                       CONFIDENTIAL

                                                                      Page 228

 1      this for a minute?
 2                         THE CERTIFIED STENOGRAPHER:            Yeah.   Yeah.
 3      Let's go off the record for just a minute.
 4                         THE VIDEOGRAPHER:          Okay.    We're now going
 5      off the record.       The time is approximately 4:11.
 6                         (A break was taken from 4:12 p.m. to
 7      4:21 p.m.)
 8                         THE VIDEOGRAPHER:          Back on the record.
 9      Video 6 of Abraham Joseph.            The time is approximately
10      4:21.
11             Q.   (BY MR. FRIDMAN)         Mr. Joseph, you asked to see
12      the Millenium part of this bid package, so I've had it
13      up on the screen for you.
14                         Do you see it?
15             A.   I don't see it yet.
16             Q.   Well --
17             A.   I see a vendor confidentiality agreement.
18             Q.   Okay.    Yes.    You're seeing the beginning of it.
19      Do you see how it says Millenium on the top?
20             A.   Yes.
21             Q.   Okay.
22             A.   I can't read the second -- okay, go ahead.
23             Q.   I'm going to scroll to it.
24             A.   Okay.    All right.
25             Q.   Do you know David Williams?

                                    Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 230 of 404

                                      CONFIDENTIAL

                                                                  Page 229

 1             A.   No, I don't.
 2             Q.   We're on --
 3             A.   I don't --
 4             Q.   Okay.   We're on TIC-10848, and there's a
 5      business card for David F. Williams from Millenium
 6      Project Solutions?
 7             A.   I don't know him.
 8             Q.   And you don't know this company, right?
 9             A.   Never heard of it.
10             Q.   Does Mr. Kurian's Millenium Performance company
11      actually do any type of work?
12             A.   With this company?
13             Q.   No.   Putting this company aside for a moment.
14             A.   Okay.
15             Q.   Mr. Kurian's company, are -- are you aware
16      whether it is engaged in any business at all at any
17      time?
18             A.   They may have been back in 2007/2008, yes.
19             Q.   Do you know what kind of work the company did?
20             A.   Oh, I really don't know.
21             Q.   Okay.   And then we see the bid from A & A
22      Premier Builders?
23             A.   That is correct.
24             Q.   All right.    Do you know Strive Concepts?
25             A.   I do not know them.

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 231 of 404

                                     CONFIDENTIAL

                                                                       Page 230

 1             Q.   You've never heard of this company?
 2             A.   Only after the lawsuit, yes.
 3             Q.   Do you know a person named Vinh Dang?
 4      V-I-N-H --
 5             A.   I don't.   I do not.
 6             Q.   Okay.    All right.     I'm going to put this
 7      document away unless there's anything else on this that
 8      you want to share.
 9             A.   Nothing to share.
10             Q.   Okay.    I want to talk, Mr. Joseph, about
11      Sudhakar Kalaga.
12                       When did you first meet Sudhakar Kalaga?
13             A.   I think in 2006.
14             Q.   And how did you meet him?
15             A.   I met him in the Society of Engineers meetings.
16             Q.   What is the Society of Engineers?
17             A.   It's a group of engineers from the local
18      Houston area.       It's a professional group of engineers.
19             Q.   Are you an engineer?
20             A.   I'm not a professional engineer.               I don't have
21      my PE license, but I am an engineer.
22             Q.   You're an engineer by education?
23             A.   By education.
24             Q.   Okay.    Tell me about that.             What is your --
25             A.   Well, I've done my electrical and mechanical

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 232 of 404

                                     CONFIDENTIAL

                                                                  Page 231

 1      engineering from India.        And then I've done piping and
 2      processing engineering from the University of Houston
 3      here in Houston.
 4             Q.   Were you active in this group of engineers?
 5             A.   Yes.    I served on the board, and I was also the
 6      president.
 7             Q.   How about Mr. Kalaga?         Was he active, as well?
 8             A.   I -- I don't know if he served on the board,
 9      but he was -- I've seen him a few times, four or five
10      times in those meetings, yes.
11             Q.   Do you know what the official organization name
12      of the organization is?
13             A.   ASIE.
14             Q.   What does that mean?
15             A.   American Society of Indo-American Engineers
16      {sic}.
17             Q.   Do you know a Chetan Vyas?
18             A.   Yes, I do.
19             Q.   Did you meet him at a meeting of that group?
20             A.   Yes, I do.
21             Q.   Do you know Ravi from Geotest Engineering?
22             A.   I've met him a couple of times.          I don't know
23      him personally.
24             Q.   You've never done business with him?
25             A.   I don't believe so, no.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 233 of 404

                                     CONFIDENTIAL

                                                                   Page 232

 1             Q.   Were you responsible for introducing Mr. Kalaga
 2      to Pablo D'Agostino?
 3             A.   Yes.
 4                         Pablo asked me for three engineering
 5      companies, and he was one of them.
 6             Q.   At the time that you introduced Mr. Kalaga to
 7      Pablo, what type of work was Mr. Kalaga doing?
 8             A.   He was specializing in drainage projects,
 9      retention ponds.       Anything to do with the county and the
10      city for hydraulic, those kinds of things.              Civil
11      engineering-type work.
12             Q.   What was the name of his company?
13             A.   KITS.
14             Q.   KITS?
15             A.   Correct.
16             Q.   Were they also known as KIT Professionals?
17             A.   That's correct.      KIT Professionals.
18             Q.   Did KIT Professionals do construction?
19             A.   I -- I did not know they were doing
20      construction.
21             Q.   All right.   Do you remember, approximately,
22      when you first introduced Pablo D'Agostino to
23      Mr. Kalaga?
24             A.   Yeah, around 2008/2009.           In that time frame.
25             Q.   I'm going to show you an email.

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 234 of 404

                                     CONFIDENTIAL

                                                                  Page 233

 1             A.   Yeah.
 2             Q.   Exhibit 77.    Can you see that?
 3                       (Exhibit 77 marked.)
 4             A.   Let me get my glasses.
 5                       Yes, I see it.        Can you -- can you blow
 6      that up a little bit more, please?
 7             Q.   (BY MR. FRIDMAN)       How's that?
 8             A.   Yes, I see it.     Much better.
 9             Q.   So it is an email chain between you and
10      Mr. Kalaga and Mr. D'Agostino.
11                       Do you see that?
12             A.   I see that.
13             Q.   And I'll scroll to the end so you could see the
14      whole chain.
15             A.   Okay.
16             Q.   So you see it -- it begins with an email from
17      you to Mr. Kalaga copying Pablo.
18             A.   Correct.
19             Q.   Subject of the meeting is "Meeting" -- the
20      subject of the email is, "Meeting with corporate
21      facilities manager at Toshiba."             The date is January 8,
22      2008.
23                       Do you see that?
24             A.   I see that.
25             Q.   Was this the first time that you introduced

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 235 of 404

                                    CONFIDENTIAL

                                                                     Page 234

 1      Pablo to Mr. Kalaga?
 2             A.   I would think so, yes.
 3             Q.   Do you -- do you recall this meeting?
 4             A.   I don't recall it now.
 5             Q.   So what happened after your meeting with
 6      Pablo D'Agostino and Sudhakar Kalaga?
 7             A.   This --
 8                       MR. DANIELS:      Let me object to the form,
 9      but you can answer.
10             A.   So we had some problems on that control plant
11      expansion building, and there was some issues with water
12      plumbing.     So that's when Pablo asked me to respond to
13      it, and I told him I don't have the expertise to do all
14      these kind of jobs.     So he said, can you make some
15      recommendations?      I gave three company names and
16      Sudhakar was -- KIT was one of them.                I think he spoke
17      to all three companies.       And then he told me to set up
18      this meeting with Sudhakar, and then KIT and Pablo was
19      working on doing the -- whatever they had to do for the
20      retention pond and stuff like that.
21             Q.   (BY MR. FRIDMAN)      Okay.      And that was the
22      first?
23             A.   That is correct.      That would be the first one,
24      yes.
25             Q.   Were there other projects that you worked on

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 236 of 404

                                     CONFIDENTIAL

                                                                      Page 235

 1      together with Mr. Kalaga together at Toshiba?
 2             A.   Yes, I did.
 3             Q.   Okay.   Can you identify the other projects?
 4             A.   Anytime there's a project that involves civil
 5      engineering matters or structural engineering because he
 6      has a group of structural engineers, I would sway out of
 7      that because that's not my expertise, and I didn't want
 8      to stick my neck out on the line.              So Pablo would call
 9      him directly to do all the design calculations and come
10      up with the drawings.       And he would tell me to work
11      closely with him while I do the -- the guy for doing the
12      repairs, he's the one coming up with the designs.                 So
13      there was two or three instances where I worked with him
14      on some projects.     Where he did the engineering and I
15      did the construction.
16             Q.   Do you remember the names of the projects?
17             A.   I recall -- the was one -- there was a canopy
18      that we were going to build for Toshiba, and there was
19      some concerns about how strong it should be anchored to
20      the floor concerning the hurricane situation.                 So he --
21      he came up with the design for that.                 There was another
22      structural engineering wall that was either failing or
23      cracking.     So he came up with the design for that one,
24      and he also was involved in the HEV project that we
25      finished , but he got involved at the -- at the very

                                  Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 237 of 404

                                    CONFIDENTIAL

                                                                        Page 236

 1      tail end of it to do all the as-built drawings for the
 2      fire marshal's -- for the fire marshal's office.
 3             Q.   Okay.   Do you remember a predominant use study?
 4             A.   I saw that, in this case, yes.
 5             Q.   You didn't remember it before you saw it in
 6      this case?
 7             A.   I don't remember it at all.
 8             Q.   Okay.   All right.     Let me show you a document
 9      and you can let us know if it refreshes --
10             A.   Okay.
11             Q.   -- your memory.
12                       I'm going to show you Exhibit 78.               And
13      Exhibit 78 is an email chain between you and Mr. Kalaga
14      dated November 3rd, 2010, titled "Predominant Use Study
15      Proposal."     I'm -- I'm going to go to the end of this
16      chain and then scroll up, so you could see the entire
17      document.
18                       You tell me to stop if you need to read
19      this.
20                       (Exhibit 78 marked.)
21             A.   Can you stop right there?           Can you go down a
22      little bit?     Keep going down.        Okay.       I got it.    Okay.
23             Q.   (BY MR. FRIDMAN)      Okay.
24             A.   All right.
25             Q.   I'll show you the rest of the emails.               You see

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 238 of 404

                                     CONFIDENTIAL

                                                                  Page 237

 1      it?
 2             A.   I see it, yeah.
 3             Q.   Okay.   So let's start with the proposal that's
 4      attached at the very end.
 5                       Do you know who Vinod Vemparala is?
 6             A.   I do not know him.
 7             Q.   Have you ever spoken to him before?
 8             A.   Never spoke to him.
 9             Q.   Do you know what V2V Solutions is?
10             A.   I have no idea.
11             Q.   So if you look at -- and I'll give you the
12      Bates number KIT_CIVIL_119331.           You see an email from
13      Sudhakar Kalaga to you attaching the email that
14      Mr. Vemparala sent to Pablo D'Agostino with the
15      proposal.
16                       Do you see that?
17             A.   I see from -- yes, I see that, yes.
18             Q.   And Mr. Kalaga writes to you (as read):           "FYI,
19      second proposal."
20             A.   Okay.
21             Q.   Was this because you had asked him to obtain
22      multiple complementary bids for this project?
23             A.   No, I did not.
24             Q.   Do you know who did?
25             A.   I have no idea who did.          Who's the second

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 239 of 404

                                    CONFIDENTIAL

                                                                  Page 238

 1      proposal, I have no idea.
 2             Q.   And why is Mr. Kalaga sending this to you as an
 3      FYI as second proposal?
 4             A.   Okay.   So now that I've read the actual
 5      proposal.     So this was something that Pablo said that
 6      they were going to do a study, and he found an expert
 7      who can save a lot of money in their consumption of gas
 8      or electricity, which is not my expertise at all.              I --
 9      I know nothing about it.        So in order to do this -- and
10      I was already in Toshiba for the last three years.              I
11      was very, very well-versed with the -- the layout of
12      Toshiba.
13                       He copied me to make sure that I am in the
14      loop because I knew the location of all the gas meters.
15      I knew the location of all the generators.            I knew the
16      location of all the five KV8 transformer locations.              So
17      I was very knowledgeable about the whole layout.              So I
18      was going to help them with the -- with all the -- the
19      details -- technical details if they wanted it.             But I'm
20      not an expert on this.       So he must have copied me on
21      this, so I could assist them in showing where all the
22      things were.
23             Q.   So if V2V Solutions was the second proposal,
24      what was the first proposal?
25             A.   I -- I have no idea what the first proposal

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 240 of 404

                                     CONFIDENTIAL

                                                                  Page 239

 1      was.    I really don't.
 2             Q.   Was that the KIT proposal?
 3             A.   I cannot speculate.        I only know for a fact
 4      that I did not bid on this job because this is not my
 5      expertise.
 6             Q.   Okay.   So further up in the chain, we go to
 7      KIT_CIVIL_66004.       You respond to the second proposal
 8      email from Mr. Kalaga, and you say (as read):             "Great.
 9      Hand-deliver to him."
10                       What did you mean by that?
11             A.   I told him -- basically, I'm telling him you
12      deal with him directly.        I -- I don't -- this is not my
13      specialty.     I don't do this thing, and you work with him
14      directly.
15             Q.   It seems --
16             A.   I was --
17             Q.   Go ahead.
18             A.   I said, I was -- I was more than happy to help
19      them with any, you know, of the layout of the land, but
20      I did not bid on it, and I told them to hand it over to
21      Pablo.
22             Q.   Well, it seems from this email that you are
23      giving Mr. Kalaga orders or -- or direction on what to
24      do.
25                       MR. DANIELS:       Objection.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 241 of 404

                                    CONFIDENTIAL

                                                                       Page 240

 1             Q.   (BY MR. FRIDMAN)      Is that accurate?
 2             A.   I'm not ordering him.        I did -- I did not
 3      demand him.     He -- he may have called me and said, hey,
 4      should I email this?      I don't -- I don't know what the
 5      context was back in 2010, but if I told him to
 6      hand-deliver it, that's what I told him.                 Why I told him
 7      to do that, I don't know.
 8             Q.   Okay.   And then Mr. Kalaga responds to you and
 9      says (as read):      "The guy is in Ohio.             He sent an email
10      to him.     Did I mess up?"
11                       So why is Mr. Kalaga asking you if he
12      messed up?
13                       MR. DANIELS:      Objection.          Form.
14             A.   I have no idea why he's asking me that
15      question.
16             Q.   (BY MR. FRIDMAN)      Were you instructing
17      Mr. Kalaga on how to submit complementary bids?
18             A.   Absolutely not.
19             Q.   Because you are aware that V2V Solutions was a
20      company that had a similar function to A & A Premier
21      Builders and Millenium Performance.                 It was a fake
22      bidder.
23                       Are you aware of that?
24                       MR. HUSTON:      Object to the form.
25                       MR. DANIELS:      Objection.          Form.

                                 Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 242 of 404

                                    CONFIDENTIAL

                                                                      Page 241

 1             A.   I don't know if they were fake or real.              I know
 2      nothing about V2V.
 3                       (Reporter clarification.)
 4                       MR. HUSTON:      This is Penn Huston.          I
 5      objected to the form.
 6                       THE CERTIFIED STENOGRAPHER:             Thank you.
 7                       MR. DANIELS:      And I followed up with his
 8      objection.     And to avoid this problem -- it's late in
 9      the depo to be doing this -- but can we just from now on
10      have an objection -- agreement that an objection as to
11      one is good as to all?
12                       MR. FRIDMAN:      Yes, of course.
13                       MR. HUSTON:      Thank you.
14             Q.   (BY MR. FRIDMAN)      All right.         So -- and then
15      you respond to Mr. Kalaga (as read):                "Okay.   All is
16      good."
17                       Why did you tell him that?
18             A.   That's my standard thing -- that's my standard
19      phrase in law of communication.            I say all is good.         All
20      is good.     That's how I respond to most of my
21      communications.
22             Q.   Even though Mr. Kalaga didn't hand-deliver the
23      V2V proposal to Pablo D'Agostino, your view was that it
24      was okay; all is good; is that right?
25             A.   I don't even know if he hand-delivered it to

                                 Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 243 of 404

                                     CONFIDENTIAL

                                                                  Page 242

 1      Pablo or not.       I have no idea if he delivered it or not
 2      delivered it.
 3             Q.   All right.    So it's your position that you were
 4      not giving direction or instruction to Mr. Kalaga on
 5      what to do; is that right?
 6             A.   Absolutely.    I'm not giving any directions to
 7      him.
 8             Q.   Let me show you another document, Exhibit 79.
 9      All right.     Exhibit 79 is an email chain.         It start with
10      Bates No. KIT_CIVIL_79020, and it starts at the top with
11      an email from you to Mr. Kalaga dated January 26, 2009,
12      and it says (as read):        "Proposal for structural
13      engineering report."
14                       Do you see that?
15             A.   I see that.
16             Q.   All right.    Let me start at the bottom to give
17      you an opportunity to read the email.
18             A.   Okay.    Can you keep scrolling?
19             Q.   Have you had a chance to read it?
20             A.   Yes, I did.
21             Q.   All right.    So the project that's being
22      discussed in this email is the concrete drainage
23      channel.
24             A.   Right.
25             Q.   Right?

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 244 of 404

                                     CONFIDENTIAL

                                                                      Page 243

 1             A.   Yes.
 2             Q.   Do you remember this project?
 3             A.   Yes, I do.
 4             Q.   Okay.    Tell me what this project was.
 5             A.   So they had some issues with some water --
 6      water infiltration -- no, wait a minute.                 Yes, yes.
 7      Water infiltration in some of the buildings, and they
 8      were trying to design a channel so that they could route
 9      the water in a different direction of the building and
10      also Pablo asked -- showed me the project first.                 I told
11      them this is not my expertise.            I can do the repairs if
12      someone will come up with the -- with the engineering
13      for this.     We can do the repairs for it.              We can do the
14      correction for it.
15                         So he showed me the project.            I -- I
16      believe I must have shown -- me, Pablo, and Sudhakar
17      must have seen the project together.                 And for some
18      reason, Sudhakar copied me on it, and I -- and I told
19      him I don't -- no, well, he said that he met the
20      representative from OnePoint.            I didn't want to stick my
21      neck on the line because I'm not a structural engineer.
22      So basically, I'm telling him to take my name out of it.
23      If you want to put the TIC rep's name, that's okay.                    I
24      don't want to be responsible for something that he
25      designed and used me because that's not my expertise,

                                  Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 245 of 404

                                         CONFIDENTIAL

                                                                      Page 244

 1      and that's what this whole thing is about.
 2             Q.    So you think by being cc'd on an email you're
 3      taking responsibility for work that Mr. Kalaga did?
 4             A.    No.   Because he clearly says -- on his
 5      proposal, it says something about I met representatives
 6      from OnePoint.        So he's basically saying that he took
 7      orders from me.
 8             Q.    Okay.    So --
 9             A.    And I'm not willing to take that risk.
10             Q.    If you go to the last email on the chain, which
11      is at KIT_CIVIL_65818.            Mr. Kalaga writes an email to
12      Pablo and copies you in on the email, right?
13             A.    I see that, yes.
14             Q.    And he says (as read):             "Please find the
15      attached proposal to provide professional structural
16      engineering services" --
17             A.    Correct.
18             Q.    -- "for the evaluation of resisting cracks."
19                         Do you see that?
20             A.    Right.    I see that, yes.
21             Q.    And then you respond just to Mr. Kalaga (as
22      read):      "Do not cc me, but bcc me instead."
23             A.    Yes, I did.
24             Q.    Why did you instruct him to that?
25             A.    Because I had a very strong feeling that if I

                                      Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 246 of 404

                                     CONFIDENTIAL

                                                                  Page 245

 1      was going to be doing this job, I wanted to be very
 2      involved in this project.          I wanted to see what the
 3      scope of his design was, and I want to be mentally
 4      prepared for this job.
 5             Q.    Why did you want Mr. Kalaga to bcc you?
 6                        MR. DANIELS:      Objection.
 7             A.    Because if he was to copy me on this, and if he
 8      was to use the language that based on meeting that
 9      OnePoint rep, I did not want to be associated with any
10      responsibilities on that job.            I don't mind being bcc'd
11      so I can -- I would know what the scope of work is so I
12      was -- I would be at the curve to start taking care of
13      that problem.
14             Q.    (BY MR. FRIDMAN)      Is that something Mr. Kalaga
15      did often?      He bcc'd you on emails?
16             A.    I had very, very, very limited emails with
17      Kalaga.
18             Q.    How many times did he bcc you on emails?
19             A.    I -- I don't know.
20             Q.    And then at the top of the -- the chain, you
21      tell him to resend his email, and then you write (as
22      read):      "Ask him to delete earlier email, remove met
23      with OnePoint, Inc.       Do this ASAP."
24                        When you --
25             A.    Correct.   But -- go ahead.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 247 of 404

                                    CONFIDENTIAL

                                                                       Page 246

 1             Q.   When you say "ask him to delete earlier email,"
 2      is the "him" you're referring to Pablo D'Agostino?
 3             A.   I -- I really don't know who I'm referring to
 4      over there.     I do not recall.
 5             Q.   Who else could it be?
 6             A.   I -- okay.   I don't want to speculate.             It
 7      could be somebody from his office who sent that email
 8      with -- saying that that was there.                 I don't know.
 9             Q.   So is this an example of you giving Mr. Kalaga
10      instructions on how to deal with Toshiba?
11             A.   No, this is not an example.              This is
12      communication between two professionals.                 I'm telling
13      him exactly what to do.       Do not include me in a
14      structural design that I'm not involved in.
15             Q.   Well, you're telling him to delete emails,
16      right?
17                       MR. DANIELS:      Objection to the form.
18             A.   I'm asking him to delete the emails where he
19      used the words "met representative from OnePoint, Inc.,"
20      which I did not like the language.
21                       (Exhibit 80 marked.)
22             Q.   (BY MR. FRIDMAN)      Going to show you Exhibit 80.
23      I'm going to show it to you on your screen now.
24                       Exhibit 80 is a composite of various emails
25      that we've put together.        They are generally unrelated

                                 Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 248 of 404

                                     CONFIDENTIAL

                                                                       Page 247

 1      to each other, but I want to show you some of them.
 2                         So the first email, you have
 3      Pablo D'Agostino bcc'ing you on an email with Chaffin
 4      Associates.
 5                         Do you see that?
 6             A.     Yes, I did see that.
 7             Q.     Why was he bcc'ing you?
 8                         MR. DANIELS:     Objection to form.
 9             A.     Can I read the contents of the email?
10                         MR. DANIELS:     There's no Bates on this,
11      Counsel.
12                         MR. FRIDMAN:     Sorry, say that again.
13                         MR. DANIELS:     There's no Bates numbering on
14      this.       When was this produced?
15                         MR. FRIDMAN:     I'd have to ask my team about
16      it.
17                         MR. DANIELS:     Well, I'm not prepared to let
18      him go forward -- okay, here we go.                  Here we go.
19                         MR. FRIDMAN:     All right.          Oh, here's what
20      it is.       I think I understand what -- what this is.             So
21      in order to be able to see a bcc.              We've -- we've
22      produced all documents to you in their -- in their
23      native form.       To print out an email that has a bcc, you
24      have to print it out as a text document, not as the way
25      it was displayed in Outlook.

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 249 of 404

                                    CONFIDENTIAL

                                                                  Page 248

 1                       MR. HUSTON:      Okay.
 2                       MR. FRIDMAN:      So my -- my co-counsel --
 3      correct me if I'm wrong -- but these are -- these are
 4      text extracts from the emails to show the bcc line, but
 5      they have been produced to you before.
 6                       MR. DANIELS:      Okay.      On that
 7      representation, then I'll let -- I'll let you proceed to
 8      ask him about the ones with number.
 9                       MR. FRIDMAN:      Right.
10             Q.   (BY MR. FRIDMAN)      Okay.      So, Mr. Joseph, I'm
11      going to let you read this chain, okay?
12             A.   Okay.
13                       MR. HUSTON:      Objection to the form.
14             A.   Yeah, you can scroll down.
15                       MR. DANIELS:      You skipped one, Dan.
16                       THE WITNESS:      Oh, yeah.
17             A.   Okay.
18             Q.   (BY MR. FRIDMAN)      And my question is, why is
19      Pablo D'Agostino bcc'ing you on this email?
20                       MR. DANIELS:      Objection to form.
21                       MR. HUSTON:      Objection.
22             A.   I have no idea why he is bcc'ing me on this
23      one.    And I know who Chaffin is; he's the architect that
24      was hired by Toshiba.
25             Q.   (BY MR. FRIDMAN)      I'm not going to ask you

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 250 of 404

                                      CONFIDENTIAL

                                                                    Page 249

 1      about all the ones we have here.               So I'm going to skip
 2      to the next one.
 3                         So the first one I'm showing you is an
 4      email from Sudhakar Kalaga dated January 26, 2009, to
 5      Pablo D'Agostino where you are bcc'd, and it says (as
 6      read):       "Proposal for structural engineering report."
 7                         Do you see that?
 8             A.     Yeah, I see that.
 9             Q.     Do you know why you are bcc'd here?
10             A.     If -- if this is pertaining to the earlier
11      email where he's attaching a proposal, by removing that
12      words, then he's following my instructions where I told
13      him to bcc me --
14             Q.     Okay.   So Mr. Kalaga --
15             A.     -- if that's the same thing.
16             Q.     Mr. Kalaga followed your instruction, right?
17             A.     He didn't follow my -- I -- I had issues with
18      him using the language where he said that he met
19      representatives from OnePoint, and I told him to remove
20      the word, and I told him to bcc me so I would be in the
21      loop.       So I would -- if I was to do the construction, I
22      would be ahead of the curve, and I would like to see
23      what design he's coming up with.
24             Q.     Okay.   I've gone to -- forward and skipped a
25      couple of emails.       And now, we're looking at one from

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 251 of 404

                                     CONFIDENTIAL

                                                                     Page 250

 1      Sudhakar Kalaga to Pablo D'Agostino on January 30th,
 2      2009, where you are bcc'd, and it's -- the subject is
 3      (as read):     "Letter report for the damage done to
 4      support column by a forklift at Toshiba warehouse."
 5                       Do you see that?
 6             A.   I see that.
 7             Q.   You are bcc'd on this email.             What is your
 8      explanation for that?
 9             A.   I have no explanation.          I don't know why he
10      bcc'd me on this one.
11             Q.   Did you ask Mr. Kalaga to keep you copied into
12      emails with Pablo D'Agostino?
13             A.   I don't recall.      No, I did not.
14             Q.   Did you ever tell Mr. Kalaga to stop bcc'ing
15      you on communications involving Pablo D'Agostino?
16             A.   I did not tell him that.
17                       MR. FRIDMAN:       And, Mr. Daniels, for
18      clarification, I think the way we have this setup is you
19      have the text extract and then --
20                       MR. DANIELS:       I see what you did.
21                       MR. FRIDMAN:       Yeah.
22                       MR. DANIELS:       I see what you did.
23                       MR. FRIDMAN:       All right.
24             Q.   (BY MR. FRIDMAN)       Here's another one.        This one
25      is from Mr. Kalaga to Pablo D'Agostino from

                                  Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 252 of 404

                                    CONFIDENTIAL

                                                                   Page 251

 1      February 3rd, 2009, bcc'ing you, again, about the
 2      engineering report for the damage done to the support
 3      column.
 4             A.   I have no idea why he bcc'd me.
 5             Q.   Do you recall this?
 6             A.   I recall this particular project, yes.
 7             Q.   What do you remember?
 8             A.   I remember there was a forklift that knocked
 9      one of the column supports, yes.
10             Q.   Was that damage caused by OnePoint or another
11      company?
12             A.   It was caused by the Toshiba drivers in the
13      loading dock area.
14             Q.   Did OnePoint have to fix the damage?
15             A.   I don't remember exactly.           I don't remember.
16             Q.   All right.   I'm showing you another email from
17      Mr. Kalaga to Pablo D'Agostino where you are bcc'd,
18      dated February 3rd, 2009.         This one is attaching an
19      engineering report for existing cracks in the precast
20      concrete panel at the stairwell.
21             A.   I believe this was the same one we were talking
22      about earlier.
23             Q.   This is -- you think this is the same email we
24      just --
25             A.   I believe so.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 253 of 404

                                     CONFIDENTIAL

                                                                      Page 252

 1                       Well, it's the same context of the same
 2      email about the concrete where water percolation was
 3      happening.
 4             Q.   This -- this is damage done to the support
 5      column.
 6             A.   No, no.   Earlier than that, we were talking
 7      about another structural --
 8             Q.   Okay.   Did you ask Mr. Kalaga to keep you bcc'd
 9      with Pablo D'Agostino?
10             A.   Now, again, if you are talking about the one
11      that we talked about earlier, this is the same one.                 I
12      did tell him to bcc just that one -- particular one.
13             Q.   Okay.
14             A.   So this is appearing twice.              So I don't want
15      to...
16             Q.   Here's another example.           This one's from
17      February 4th, where you are bcc'd once again with the
18      revised engineering report.
19                       Do you see that?
20             A.   I see that.
21             Q.   I'm going to scroll down a little bit more.
22                       Now, I'm on an email dated March 10th,
23      2009, from Sudhakar Kalaga to Pablo D'Agostino where you
24      are bcc'd, and it is a proposal for structural field
25      investigation and engineering report for the shipping

                                  Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 254 of 404

                                      CONFIDENTIAL

                                                                        Page 253

 1      area.
 2                        Do you see that?
 3             A.    I see that.
 4                        MR. DANIELS:       What -- what page of the
 5      exhibit are you on?
 6                        MR. FRIDMAN:       I can't tell the page.          Maybe
 7      it's --
 8                        MR. DANIELS:       There's no way -- I mean,
 9      we've got no Bates numbers.            We've got an 80-page
10      document.      You're scrolling through it.               It's not even
11      one document.      It's a whole bunch of documents collected
12      together.      It's just...
13                        MR. FRIDMAN:       All right, Mr. Huston, if you
14      look for KIT_CIVIL_65826 and scroll to the next
15      document, which is the text extract, you'll find it.
16      And, again, it's -- I believe they are in chronological
17      order.      This is March 10th, 2009.
18                        MR. DANIELS:       Bear with me.
19                        MR. FRIDMAN:       It's also on the screen.
20                        MR. DANIELS:       I know.          But I want to be
21      able to see the whole document, not just what you're
22      choosing to show.      I'm sure you can understand that.
23             Q.    (BY MR. FRIDMAN)       Mr. Joseph --
24                        MR. DANIELS:       Please let me get to the
25      document before you ask any questions.                   I have to

                                   Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 255 of 404

                                     CONFIDENTIAL

                                                                   Page 254

 1      understand whether my client is addressed in any of
 2      these documents.     If -- if you're asking him questions
 3      that implicate my client, I have a right to object to
 4      them, and I need to see the document in order to know
 5      whether that's what you're doing.              So, please, wait.
 6                       MR. FRIDMAN:       This document does not
 7      implicate your client.
 8                       May I proceed?
 9                       MR. DANIELS:       Not yet.
10                       I'm there.
11                       MR. FRIDMAN:       All right.
12             Q.   (BY MR. FRIDMAN)       Mr. Joseph, in this email
13      from March 10th, 2009, you are bcc'd on an email from
14      Mr. Kalaga to Pablo D'Agostino concerning a proposal for
15      structural field investigations and engineering report
16      for the shipping area.
17                       Do you see that?
18             A.   I see that.
19             Q.   Did you have any involvement in putting
20      together such a proposal?
21             A.   I'm not qualified to put such a proposal
22      together, and I have no involvement.
23             Q.   Why is Mr. Kalaga bcc'ing you on this?
24                       MR. DANIELS:       Objection to the form.
25             A.   I have no idea why he is bcc'ing me.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 256 of 404

                                     CONFIDENTIAL

                                                                   Page 255

 1                       MR. DANIELS:       Give me time to get my
 2      objection.
 3                       THE WITNESS:       I'm sorry.
 4                       MR. DANIELS:       That's okay.
 5                       (Reporter clarification.)
 6                       MR. DANIELS:       Object to the form.
 7             Q.   (BY MR. FRIDMAN)       I have scrolled forward to
 8      another document.     It is right after KIT_CIVIL_65886.
 9      The date is March 18, 2009.           It is an email from
10      Sudhakar Kalaga to Pablo D'Agostino where, Mr. Joseph,
11      you are bcc'd, and the subject is (as read):
12      "Geotechnical investigations core and soil samples at
13      shipping area."
14                       Do you see that?
15             A.   I see that.
16             Q.   Do you recall what this was about?
17             A.   I don't recall.
18             Q.   And, yet, you're bcc'd on this email, right?
19             A.   That is correct.
20             Q.   And I'm -- I'm just going to keep scrolling
21      and -- and to the end because we certainly don't have
22      the time to go through each one.              But here's another
23      example at the very end.
24                       MR. FRIDMAN:       Mr. Huston {sic}, you can
25      find it, it's a few pages up from the end document right

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 257 of 404

                                     CONFIDENTIAL

                                                                  Page 256

 1      after KIT_CIVIL_66051.
 2             Q.   (BY MR. FRIDMAN)       That is from Sudhakar Kalaga
 3      to Pablo D'Agostino where, Mr. Joseph, you are bcc'd on
 4      July 26, 2010.      And the subject is (as read):         "Invoice
 5      for 50 percent complete, West Little York entrance drive
 6      away and roadside ditch slope paving improvements."
 7                       Do you see that?
 8             A.   Yes, I see that.
 9             Q.   So this document is well over a year after we
10      -- we -- you know, the first few documents that we saw
11      you were being bcc'd on, right?
12             A.   Correct.
13             Q.   So --
14             A.   Go ahead.
15             Q.   Go ahead.    Please finish.
16             A.   No, no.    You go ahead.
17             Q.   My question, Mr. Joseph, is it appears that
18      Mr. Kalaga was keeping you in the loop as a bcc on his
19      dealings with Toshiba and Pablo D'Agostino, right?
20             A.   That is not true, but I can speak a little
21      about this particular project because I know about this
22      one.
23                       Can I do that?
24             Q.   Please go ahead.
25             A.   All right.    I don't want to say anything.         In

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 258 of 404

                                    CONFIDENTIAL

                                                                      Page 257

 1      some cases, it is very important in this particular case
 2      I had to get a permit to finish this job, and it was
 3      being held up because the fire marshal would not let me
 4      finish the completion of the project until all the
 5      driveway and the emergency access and fire trucks access
 6      and all the drawings was done right.                 And I'm -- as a
 7      GC, I'm responsible for completing the job.                 And in this
 8      case, if he's keeping me in the loop to let me know
 9      what's going on, I think it is good information so I --
10      because when the fire marshal in the county comes for
11      the inspection, I need to be in the loop of what's going
12      on, so I can close out the project.                 So I think it's a
13      good practice for him to -- if he has bcc'd me, I have
14      no problems with this particular one.
15             Q.   Why didn't he cc you?
16             A.   I -- I have no idea why.
17             Q.   Was he just following your instruction to him
18      that we saw earlier where you said bcc me, do not cc me?
19             A.   I did not give minimum instructions across the
20      board, no.
21             Q.   Do you also go by the name "Roy"?
22             A.   Yes, I do.
23             Q.   Is that a nickname?
24             A.   Yeah, it's a nickname.
25             Q.   Did Mr. Kalaga call you Roy?

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 259 of 404

                                      CONFIDENTIAL

                                                                     Page 258

 1             A.   Yes, he did.
 2             Q.   And where does Roy come from?             Where does that
 3      nickname come from?
 4             A.   Well, my official baptized name is Abraham
 5      Joseph and many people would call me Abrahim or Abraham
 6      or -- so my parents said, well, you know, we just want
 7      to call you Roy.     It's easy to pronounce.             So among --
 8      yeah, so some people know me as Roy, yes.
 9             Q.   Is it among friends?
10             A.   Not among friends, among outside of work.
11             Q.   Did Pablo D'Agostino call you Roy?
12             A.   No, he called me Abraham.
13             Q.   Now, after -- so at what -- at what point did
14      you notice that KIT Construction started to replace
15      OnePoint as Pablo's contractor of choice?
16             A.   I'm not sure if -- if he was Pablo's contractor
17      of choice.     I cannot answer that, but around 2010 and
18      '11, I noticed jobs were dwindling for me.
19             Q.   Did you notice that jobs were increasing from
20      Mr. Kalaga?
21             A.   I would see them on the premises, yes.
22             Q.   Did you address that with him?
23             A.   I confronted him a couple of times and I asked
24      him.
25             Q.   And what did he tell you?

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 260 of 404

                                     CONFIDENTIAL

                                                                  Page 259

 1             A.   I said, Well, that's a project I just bid on.
 2      What happened to that?        You didn't even tell me where
 3      I -- he said, Oh, I have -- I have no control over it.
 4      It's being done by -- the corporate has made a decision
 5      to get -- he would -- he would just lie to me.
 6                       Corporate decided to get me another
 7      contractor there.      And he wouldn't even tell me the name
 8      of the contractor, but I would see KIT's employees
 9      there.
10             Q.   Oh, so Mr. Kalaga wouldn't tell you that he was
11      doing the work?
12                       MR. DANIELS:       Objection to the form.      He
13      thought he was speaking about Mr. D'Agostino.
14             A.   I was talking about -- yeah, Pablo wouldn't
15      tell me who the contractor that got the job.
16             Q.   (BY MR. FRIDMAN)       I see, okay.
17             A.   Yeah.
18                       MR. DANIELS:       He was -- just so you know,
19      he was asking, did you confront Kalaga?
20             A.   No, no.   I did not confront Kalaga.        No,
21      absolutely no.      No.
22             Q.   (BY MR. FRIDMAN)       I'll -- I'll -- let me -- let
23      me try again.
24                       MR. DANIELS:       Clean that up.
25                       MR. FRIDMAN:       Sure.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 261 of 404

                                     CONFIDENTIAL

                                                                      Page 260

 1             A.   Okay.
 2             Q.   (BY MR. FRIDMAN)       I want to talk to you about
 3      whether you talked -- discussed this with Pablo and with
 4      Kalaga.     So let's start with Kalaga first.
 5                       Did you --
 6             A.   Okay.
 7             Q.   -- discuss this diminution of work to OnePoint
 8      with Mr. Kalaga?
 9             A.   I did not tell him that.           No, I did not.
10             Q.   You never did?
11             A.   I did not tell him -- I mean, no, I did not
12      tell him that I lost jobs.          No, I did not.
13             Q.   Did you ever complain to Mr. Kalaga that you
14      were not getting big projects from Toshiba?
15             A.   I don't recall.      I might have mentioned it to
16      him, but I don't recall telling him.                 I met Kalaga three
17      or four times during this whole period after that, so...
18             Q.   And what about with Pablo D'Agostino?              Did you
19      discuss it with him?
20             A.   Yes, I did.
21             Q.   Okay.   Tell me what your discussion was.
22             A.   He would keep calling me and say, Well, we've
23      got a great project, can you come bid on it?                 And I
24      would go, and I wouldn't get it.              Then he would call me
25      a few months later.       So after a while, I just started

                                  Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 262 of 404

                                     CONFIDENTIAL

                                                                       Page 261

 1      getting aggravated, and I said, What's going on?                   I'm
 2      not getting any projects here.            So I see that -- and I
 3      started pointing out some construction that was
 4      happening.     So he got mad at me, he's saying, What, are
 5      you checking on me?      What is your, you know -- and so he
 6      was getting irritated if I was asking him about it.
 7             Q.   Did the subject of payments to him come up
 8      during these discussions?
 9             A.   No, it did not.
10             Q.   And did you discuss this with him over the
11      years about why you weren't getting selected?
12             A.   I think I discussed it with him once or twice.
13      That's it.     And then I stopped asking him.
14                         (Exhibit 81 marked.)
15             Q.   (BY MR. FRIDMAN)       I'm going to show you
16      Exhibit 81.     Can you see that?
17             A.   Yes.
18             Q.   Okay.    Exhibit 81 KIT_CIVIL_119201.
19             A.   Yes.
20             Q.   Email from you to Mr. Kalaga copying
21      Chetan Vyas dated October 16, 2012.                  Subject "My
22      concerns."
23                         Do you see that?
24             A.   Yes, I do.
25             Q.   And you write that you have gone out of your

                                  Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 263 of 404

                                     CONFIDENTIAL

                                                                   Page 262

 1      way to introduce KIT's Professional to Toshiba, even
 2      though I knew several other Indo-American companies
 3      providing the same services.           I did this, because I
 4      trusted KIT's Professionals, right?
 5             A.   Correct.
 6             Q.   Is that correct?
 7             A.   Well, that's what the email says.
 8             Q.   And you write (as read):           "I have tried very
 9      hard not to ask KIT's Professionals for any service --
10      for any favors, civil engineering related or anything
11      else, although I made a mistake of once asking for a
12      favor for my personal property water retention issue,
13      and I did receive a lukewarm response at best."
14                       What are your referring to there?
15             A.   I had some water plumbing in the back of my
16      house, and I did ask him to help me with that.
17             Q.   And did they help you?
18             A.   No, they did not.
19             Q.   And then you write -- skipping ahead a little
20      bit.    (As read):     "I am NOT" -- capitalized NOT --
21      "asking KIT's to thank me for referral or do any favors
22      for me, but I am requesting KIT's Professional not to
23      put me out of business."
24                       Why did you tell them that?
25             A.   Well, so let me back up a little bit.           So

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 264 of 404

                                      CONFIDENTIAL

                                                                     Page 263

 1      Chetan Vyas was on the jobsite, and I saw him one day,
 2      and I told him, I said, If y'all have any crumbs left of
 3      any jobs see if you can direct them my way.                So he said,
 4      Well, in that case, why don't you just send an email to
 5      Sudhakar and talk to him about it, and that's what
 6      initiated this email.
 7             Q.   Uh-huh.
 8                       And then you write (as read):             "I am sure
 9      you have heard the phrase 'Don't bite the hand that
10      feeds you.'     I feel like my hands have been bit."
11                       Why did you feel your hands have been bit?
12             A.   Well, because I -- I got them into Toshiba in
13      good faith, and he was doing well.                So I just felt like
14      that he just overstepped his boundaries, and I was -- I
15      was pretty much getting kicked out of there.
16             Q.   You still work -- you have the journeymen
17      electricians, though, right?
18             A.   Yeah, I did.
19             Q.   And you still, during this time period, were
20      making periodic payments of Pablo D'Agostino's credit
21      card bills and giving him cash, right?
22             A.   Correct.
23             Q.   And that was a way for you to at least keep the
24      journeyman work from Toshiba, right?
25                       MR. DANIELS:        Object to the form.

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 265 of 404

                                       CONFIDENTIAL

                                                                       Page 264

 1             A.     I was just getting that so that I could
 2      continue to stay in Toshiba and hopefully land some big
 3      projects.
 4             Q.     (BY MR. FRIDMAN)       Did you get a response to
 5      this email you wrote to Mr. Kalaga?
 6             A.     I -- I don't believe so, no.             Not that I
 7      recall, no.
 8             Q.     You don't -- you never spoke to him?
 9             A.     I don't think -- I spoke to Chetan about it,
10      and he just threw his hands up and said, Well, why don't
11      you talk to Sudhakar about it?
12             Q.     Okay.
13                           Waiting for an email to load up.
14                           MR. DANIELS:     You know the exhibit number?
15                           MR. FRIDMAN:     It should be 82.
16                           MR. DANIELS:     Thanks.
17                           (Exhibit 82 marked.)
18                           MR. FRIDMAN:     Okay.      It's loaded up.
19             Q.     (BY MR. FRIDMAN)       Mr. Joseph, I'm showing you
20      Exhibit 82.       The first document has Bates number
21      KIT_CIVIL_36551.
22             A.     Yes.
23             Q.     I'll scroll to the bottom and let you read it.
24             A.     If you can scroll up.         Okay.      Keep going.
25      Okay.       Keep going.   Yes, I'm done reading.

                                    Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 266 of 404

                                      CONFIDENTIAL

                                                                        Page 265

 1             Q.     Okay.   So the email chain is the email
 2      exchanges between you, Chetan Vyas, and Sudhakar Kalaga
 3      around February 5th, 2014, regarding a Toshiba project.
 4             A.     That is correct.
 5             Q.     In the email at the bottom of the chain on
 6      KIT_CIVIL_36553 January 15, 2014, you write to Sudhakar
 7      and Chetan and you say that (as read):                "We are
 8      experiencing a very slow business cycle, and we need
 9      your help with this project below."
10                         What was going on with OnePoint that you
11      were experiencing a slow business cycle?
12             A.     Well, we were slow, in general, during that
13      time frame.       I don't know what -- what was the -- I
14      don't know if it was Hurricane Ike, or I don't know what
15      it was.       So we were slow at that time.           We were slow, in
16      general, with Toshiba to start with, so...
17             Q.     Well, what -- tell me a date range for when you
18      perceived OnePoint was slow?
19             A.     I don't know the exact date range when we were
20      slow.       But at that time, when I sent that email to him,
21      I could have been slow, and that's why I put that in the
22      email.
23             Q.     Were you slow in 2013?
24             A.     I really don't know.
25             Q.     You were slow in 2014?

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 267 of 404

                                    CONFIDENTIAL

                                                                  Page 266

 1             A.   I was slow in 2014 as I put in this email, yes.
 2             Q.   Were you slow in 2015?
 3             A.   As far as Toshiba jobs or in jobs in general?
 4             Q.   Well, that's a good distinction.         When you
 5      write "we're experiencing a very slow business cycle,"
 6      are you referring to in general or with respect to
 7      Toshiba?
 8             A.   I'm referring in general.
 9             Q.   Okay.   So in general, were you slow in 2015?
10             A.   I probably was.     Yes, I was.
11             Q.   What about 2016?
12             A.   I don't know.
13             Q.   Are you slow now?
14             A.   I'm very slow right now --
15             Q.   What about --
16             A.   -- because of COVID.
17             Q.   What about in 2019?
18             A.   It was an okay year.
19             Q.   2018?
20             A.   I don't know how I was in 2018.
21             Q.   Is it fair to say that you were slow after
22      Toshiba shifted its construction work to KIT
23      Construction?
24             A.   I would say, yes.
25             Q.   In the years that you were working for Toshiba

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 268 of 404

                                    CONFIDENTIAL

                                                                   Page 267

 1      and billed about $32 million between 2007 and 2011, did
 2      Toshiba make up a large portion of OnePoint's revenue in
 3      those years?
 4                       MR. DANIELS:      Object to the form.
 5             A.   I don't know the exact percentage, but I did
 6      have other customers along with Toshiba at that time,
 7      also.
 8             Q.   (BY MR. FRIDMAN)      What percent of your revenue
 9      would you say was Toshiba work --
10             A.   I really don't know.
11                       MR. DANIELS:      He literally just said he
12      doesn't know.
13             A.   Well, I don't know.
14             Q.   (BY MR. FRIDMAN)      Was it 50 percent?
15                       MR. DANIELS:      He literally just said he
16      doesn't know.
17                       You know what?       Let's take a break because
18      we've been going for an hour.
19                       MR. FRIDMAN:      All right.       Take a break.
20                       MR. DANIELS:      Before everybody leaves, Dan,
21      what are you looking at?        How much longer are you going
22      to be?
23                       And, Mr. Videographer, what's our time --
24      our running time?
25                       THE VIDEOGRAPHER:         Let me get us off the

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 269 of 404

                                    CONFIDENTIAL

                                                                    Page 268

 1      record.     This is now the end of Video 6 of Abraham
 2      Joseph.     We're off the record at 5:20.
 3                       (A break was taken from 5:20 p.m. to
 4      5:33 p.m.)
 5                       THE VIDEOGRAPHER:         Now back on the record.
 6      Video 7 of Abraham Joseph.         The time is approximately
 7      5:34.
 8             Q.   (BY MR. FRIDMAN)      All right.        Mr. Joseph, I'm
 9      going to put back on the screen Exhibit 82 that we were
10      talking about when we took the break.               Do you see it?
11      This is the email where you were telling Mr. Kalaga and
12      Mr. Vyas that you had a slow business cycle.
13             A.   Right.
14             Q.   And -- so were you asking them for help in
15      getting work from Toshiba?
16             A.   On this email, I'm saying that because I want
17      them to get aggressive on -- on designing that.               Hold
18      on.    Let me just read what it says.
19             Q.   You see, I have it on the screen here.            It
20      says --
21             A.   Right.   Yeah, yeah.      I see what it is.
22                       I said that because this is such a small
23      project for them that they may -- they may not get onto
24      it.    So I figured if I would say that I'm slow, they
25      might expedite the project in some way.

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 270 of 404

                                     CONFIDENTIAL

                                                                    Page 269

 1             Q.   Okay.    Did you have conversations with Kalaga
 2      or Vyas about trying to get you more work from TIC?
 3             A.   Can you repeat that question, please?
 4             Q.   Yes.
 5                         From time to time after 2011, did you have
 6      conversations with Mr. Vyas or Mr. Kalaga about trying
 7      to get you more work from TIC?
 8             A.   I talked to Vyas once in person.            And then the
 9      second time, I've never spoken to Chetan -- I mean, to
10      Sudhakar directly.       And the second communication was
11      that email where I -- where I ask.               But it was not for
12      TIC work, it could be -- I found out later that they
13      have a construction coming.           So if they have any other
14      projects, to send it my way.
15             Q.   Did they ever send any work your way?
16             A.   Zero.    Nothing.
17             Q.   Did they ever ask you to do something that you
18      considered improper?
19             A.   Absolutely not.
20             Q.   Did they ever ask you to submit complementary
21      bids to their bids to Toshiba?
22             A.   No, they did not.
23             Q.   Did Pablo?    Let me -- let me clarify my
24      question.
25             A.   Yeah.

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 271 of 404

                                     CONFIDENTIAL

                                                                     Page 270

 1             Q.   Did Pablo D'Agostino ever ask you to submit a
 2      complementary bid for a bid that KIT Construction
 3      submitted to TIC?
 4             A.   No, he did not.
 5             Q.   Did Pablo D'Agostino ever tell you what price
 6      to bid on a project for TIC?
 7             A.   No, he -- he did not.
 8             Q.   All right.   Mr. Joseph, what I'm going to do
 9      is -- you understand that you were here both in your
10      individual capacity and as a corporate representative
11      for OnePoint, Inc., right?
12             A.   Yes.
13             Q.   So what I'm going to do to try to move this
14      along is I'm going to put on the screen Exhibit 90.
15      Exhibit 90 is the 30(b)(6) notice of taking the
16      deposition of OnePoint.
17                         Have you seen this document before?
18                         (Exhibit 90 marked.)
19             A.   I believe I do.
20             Q.   (BY MR. FRIDMAN)       All right.        I'm going to put
21      it on the screen.
22             A.   Okay.
23             Q.   Do you see it?
24             A.   Yes, I do.
25             Q.   All right.   So through the day, we've covered a

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 272 of 404

                                        CONFIDENTIAL

                                                                         Page 271

 1      lot of the topics that are on this list.                 So what I want
 2      to do is cover the ones that we haven't discussed before
 3      and try to finish up that way.
 4             A.   Okay.
 5             Q.   So I'm going to scroll through the topics.                So
 6      we've discussed Topic 1.            We've discussed Topic 2.
 7      We've discussed 3 through 5 and Topic 6.                 We've
 8      discussed 7, and 8.       We've discussed 9.            We've discussed
 9      10.
10                         Agreed?
11             A.   Yes.
12             Q.   For Topic 11, did you ever discuss OnePoint's
13      bids with anyone at TIC other than Pablo D'Agostino?
14             A.   No one.
15             Q.   It was always with Pablo?
16             A.   Yes.
17             Q.   Did you ever discuss anything with Paige St.
18      Fluer?
19             A.   Can you rephrase that question?              I have
20      discussed -- go ahead rephrase that question.
21             Q.   Did you ever -- did you ever discuss anything
22      with Paige St. Fluer?
23                         THE WITNESS:        So Mr. Fridman is saying
24      "anything."
25             A.   So I have discussed with her -- related or just

                                     Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 273 of 404

                                    CONFIDENTIAL

                                                                  Page 272

 1      anything?
 2             Q.   (BY MR. FRIDMAN)      Anything at all.
 3                        And the next question I'll ask you is if --
 4      if you have, what -- what have you discussed with Paige?
 5             A.   I've had a few email communications with her
 6      about some POs or some late payments or something like
 7      that.
 8             Q.   So billing, administrative stuff; is that fair?
 9             A.   Correct.   Correct.      Nothing to do with bids.
10             Q.   Have you ever discussed anything with a Toshiba
11      president?
12             A.   No.
13             Q.   Have you ever met any Toshiba president?
14             A.   I have seen them in -- well, we did some
15      projects in the C-suite.
16             Q.   Have you had meetings with them?
17             A.   Back in 2007 when I first was introduced to
18      Toshiba, I had a meeting in the conference room with the
19      president, the CFO, several of other C-suites.             I
20      believe Margaret McKay was there, Ken Shaffer was there.
21      And they would be -- put me through this vetting
22      process.     So I did meet about ten people in their
23      conference room when I first came to Toshiba.
24             Q.   How did you first come to Toshiba?
25             A.   Through Pablo D'Agostino.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 274 of 404

                                    CONFIDENTIAL

                                                                  Page 273

 1             Q.   And how did Pablo D'Agostino contact you about
 2      Toshiba?
 3             A.   He called me and he told me he got a job at
 4      Toshiba and told me to come there and see him.
 5             Q.   And that's what you did?
 6             A.   And that's what I did.
 7             Q.   Did he ask you to start bidding on projects?
 8             A.   I don't know if he's -- not right away.           He
 9      said that we have an expansion project coming up, and I
10      think you should meet with the -- the management team.
11             Q.   And is that how you got the meeting with the
12      president, Ken Shaffer, and Margaret McKay?
13             A.   Correct.
14                       I did not talk to them in person, but they
15      were all in the meeting and they were asking me some
16      questions.
17             Q.   So Pablo arranged that meeting for you?
18             A.   I don't know if Pablo arranged it or his
19      immediate boss arranged it, but I was in that meeting.
20             Q.   What OnePoint employees would communicate with
21      Toshiba employees?
22             A.   David Headrick, Anne, and maybe some of my
23      workers while they were on the jobsite.
24             Q.   All right.   Let's move on to Topic 12.
25                       You recall coming to Toshiba last December

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 275 of 404

                                      CONFIDENTIAL

                                                                  Page 274

 1      for an interview, right?
 2                          MR. DANIELS:     You can answer that "yes" or
 3      "no."
 4             A.    Yes, I was there.
 5             Q.    (BY MR. FRIDMAN)       You were accompanied by your
 6      lawyer, Kelly Stephens, right?
 7                          MR. DANIELS:     You can answer that "yes" or
 8      "no."
 9             A.    Yes.
10             Q.    (BY MR. FRIDMAN)       You came voluntarily, right?
11                          MR. DANIELS:     You can answer that "yes" or
12      "no."
13             A.    Yes.
14                          MR. FRIDMAN:     I'm sorry, Mr. Daniels.     Why
15      are you giving him instructions on how he should answer?
16                          MR. DANIELS:     Because we talked about this
17      yesterday, Counsel.       We're not going to let -- I'm not
18      going to let you go reask all the stuff you asked at
19      that interview.        Besides, you've asked it all today
20      already.
21                          MR. FRIDMAN:     And that's not what I'm going
22      to do.      If you hear me ask a question that you have a
23      concern with, you can raise an objection.
24                          MR. DANIELS:     Counsel, I'm not going to
25      disclose the contents of my communication with my

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 276 of 404

                                     CONFIDENTIAL

                                                                     Page 275

 1      client, but he is aware that we have -- what we've --
 2      we've talked about -- about this topic, and so I don't
 3      want him to be confused about what he can and can't
 4      answer.
 5                         MR. FRIDMAN:     All right.        So you can --
 6                         MR. DANIELS:     You can answer any question
 7      he asks you unless I tell you not to.                But give me time
 8      to give that instruction.
 9                         THE WITNESS:     Got it.
10             Q.   (BY MR. FRIDMAN)       Mr. Joseph, you came to the
11      meeting at TIC voluntarily, right?
12             A.   Yes.
13             Q.   And you were seated right by the door, right?
14             A.   Yes.
15             Q.   And you remembered that I interviewed you,
16      right?
17             A.   Yes.
18             Q.   Do you recall having a conversation with Kay
19      Peterson towards the end of the interview?
20             A.   I don't know who Kay Peterson is.
21             Q.   She is one of Toshiba's assistant general
22      counsels.     She was present at the meeting.
23                         Do you remember that?
24             A.   You're talking about a conversation outside the
25      room or inside the room?

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 277 of 404

                                    CONFIDENTIAL

                                                                  Page 276

 1             Q.   Outside the room.
 2             A.   Outside the room, I spoke to Margaret McKay and
 3      one other lady.     I don't know who the other lady was.
 4             Q.   Perhaps that was Kay Peterson.
 5             A.   I don't know.
 6             Q.   What did you tell them?
 7                       MR. DANIELS:      Don't answer that.
 8                       MR. FRIDMAN:      You're instructing him not to
 9      answer?
10                       MR. DANIELS:      Yes.
11             Q.   (BY MR. FRIDMAN)      Did you tell them that you
12      wanted to make it up to Toshiba?
13                       MR. DANIELS:      Don't answer that.
14                       MR. FRIDMAN:      You're instructing him not to
15      answer?
16                       MR. DANIELS:      If I said "don't answer
17      that," I think it's very clear that that's what I'm
18      instructing him.
19                       MR. FRIDMAN:      So is it your position,
20      Mr. Daniels, that you won't allow him to ask -- answer
21      any questions about what transpired during the
22      interview?
23                       MR. DANIELS:      That's correct.
24                       MR. FRIDMAN:      And you'll instruct him not
25      to answer?

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 278 of 404

                                     CONFIDENTIAL

                                                                     Page 277

 1                         MR. DANIELS:     That's correct.
 2                         MR. FRIDMAN:     All right.        So we'll move on
 3      from the topic, but we'll reserve the right to bring
 4      this up with the judge.
 5                         MR. DANIELS:     Look forward to it.
 6             Q.   (BY MR. FRIDMAN)       All right.        Let's talk about
 7      Topic 13 the email systems, electronic data storage
 8      systems, and text messaging services used by OnePoint
 9      from 2007 to 2019 including the identity of the email
10      service providers, physical or cloud-based backups, and
11      the deletion or destruction of OnePoint's emails and
12      text messages.
13                         Mr. Joseph, what we have noticed in going
14      through the documents we have received through your
15      counsel is that there are very few emails that have been
16      produced to us that it appears you should have.                We
17      count a total of perhaps 500 emails at tops.
18                         Does OnePoint have an email system?
19             A.   Yes.
20             Q.   Who is the email provider for OnePoint?
21             A.   It's Microsoft 365.
22             Q.   So do you use Outlook?
23             A.   Yes, I do have Outlook.
24             Q.   How long have you had Microsoft as your email
25      provider?

                                  Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 279 of 404

                                     CONFIDENTIAL

                                                                  Page 278

 1             A.   Just about a year.        2017 or so.    Microsoft --
 2      the 365 was about a year ago.
 3             Q.   And before that?
 4             A.   I think before that, it was some cloud-based
 5      system.
 6             Q.   And who was the provider for that cloud-based
 7      system?
 8             A.   I believe it was Bluehost or something like
 9      that.
10             Q.   A company called Bluehost?
11             A.   Yes.
12             Q.   And how long did Bluehost provide your email
13      services?
14             A.   I -- I don't know.
15             Q.   Did you research that issue to prepare for your
16      30(b)(6) deposition today?
17             A.   Did I -- can you repeat that question?
18             Q.   Yes.
19                         Did you research how long Bluehost had been
20      your service provider for emails to prepare for your
21      30(b)(6) deposition today?
22             A.   No, I did not.
23             Q.   So who was your email provider in 2007?
24             A.   I don't know.     It was the same email address
25      all along.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 280 of 404

                                      CONFIDENTIAL

                                                                  Page 279

 1             Q.   Right.
 2                        Who does your IT?
 3             A.   I have a guy who does my IT.
 4             Q.   Who is that?
 5             A.   His name is Aromus, A-R-O-M-U-S.
 6             Q.   Is that his first name or last name?
 7             A.   That's his first name.
 8             Q.   What's his last name?
 9             A.   Rodriguez.
10             Q.   Does he have a company?
11             A.   No.   He just does this on the side.
12             Q.   How long has he been helping OnePoint with its
13      IT?
14             A.   I'm going to say about 5 or 6 years.
15             Q.   So would he have this information about who
16      hosted your email system?
17             A.   I'm -- not sure.        I don't know.
18             Q.   And before he started working with OnePoint,
19      who helped you with your IT?
20             A.   There was a guy, but I don't recall his name or
21      his company.
22             Q.   Are you aware of whether OnePoint has any
23      physical or cloud-based backups of its emails or files?
24             A.   I think so, yes.
25             Q.   Okay.    Tell me about that.

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 281 of 404

                                     CONFIDENTIAL

                                                                     Page 280

 1             A.   I'm not an expert on this, so I don't know, but
 2      it is -- I could go to any computer and I could get into
 3      my system, so...
 4             Q.   Do you know --
 5             A.   I guess it's residing in the Cloud somewhere,
 6      so...
 7             Q.   How far back do your email records go?
 8             A.   I think I can go back 10, 12 years maybe, or I
 9      don't know exactly.
10             Q.   You have email records going back 10 or
11      12 years?
12             A.   Possibly, yes.
13             Q.   And how do you access them?
14             A.   How do I access my email?
15             Q.   Yes.
16             A.   That's the question?
17                         Well, I just type in my password on my
18      computer, and my email pops up.
19             Q.   So through Microsoft 365, you have access to 10
20      to 12 years' worth of emails; is that right?
21             A.   That is correct.
22             Q.   Do you delete emails?
23             A.   I purge my emails once in a while, yes.
24             Q.   When was the last time you purged your emails?
25             A.   I don't know the exact date.             I don't know

                                  Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 282 of 404

                                    CONFIDENTIAL

                                                                  Page 281

 1      when.
 2             Q.   Have you purged your emails since you first
 3      learned that Pablo D'Agostino had been terminated from
 4      TIC?
 5             A.   I don't know the answer to that.         I -- I don't
 6      recall.
 7             Q.   Did you purge your emails after your interview
 8      at TIC with us in December 2019?
 9             A.   I don't recall.
10             Q.   Did you purge your emails after you got sued by
11      Toshiba in February of 2020?
12             A.   I don't recall.
13             Q.   Did you take any steps to preserve your emails
14      and prevent them from being purged?
15                       MR. DANIELS:      To the extent that that would
16      disclose communications with counsel, I'm instructing
17      you not to answer.     If you can answer that without
18      disclosing things told to you by your lawyers, you can
19      answer.
20             A.   Can you repeat that question?
21             Q.   (BY MR. FRIDMAN)      Yes.
22                       Did you take any steps to preserve your
23      emails after you got sued by Toshiba?
24             A.   I didn't take any steps at all.         I didn't do
25      anything.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 283 of 404

                                    CONFIDENTIAL

                                                                    Page 282

 1             Q.   Tell me about text messages.            How did you
 2      communicate with Pablo outside of email?
 3             A.   I have texted him a few times.
 4             Q.   What programs did you use to text him?
 5             A.   I'm not sure there's a program for texting.
 6      Whatever is on my phone, I just texted him on that.
 7             Q.   What kind of phone do you have?
 8             A.   I have an AT&T phone.
 9             Q.   Is it an iPhone or a Samsung or what's the
10      brand?
11             A.   It's an iPhone.
12             Q.   How long have you had iPhones?
13             A.   I guess 6 -- 5, 6 years since iPhones came out,
14      yeah.
15             Q.   Does your iPhone use iCloud as a backup system?
16             A.   I don't know.
17             Q.   Who set up your iPhone?
18             A.   Well, I just go to the AT&T store.            And every
19      time I get a new phone, they will do whatever they have
20      to do to transfer the -- I'm not savvy into doing all
21      that.
22             Q.   So did you use the iPhone's messages app to
23      communicate with Pablo D'Agostino?
24             A.   Are you talking about text messages?
25             Q.   Yes.

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 284 of 404

                                    CONFIDENTIAL

                                                                    Page 283

 1             A.   Yes.   I have texted him, yes.
 2             Q.   Did you use any other program such as WhatsApp?
 3             A.   I might -- I may have used WhatsApp once or
 4      twice with him.
 5             Q.   What about to communicate with Mr. Kalaga?
 6      What programs have you used?
 7             A.   I had very limited communication with him, but
 8      I may have texted him a few times, yes.
 9             Q.   And have you checked your phone to provide us
10      with all those text messages?
11             A.   I believe they -- yes, I have.
12             Q.   Let's go to Topic 14, which is closely related
13      to 13, and I'm assuming that the electronic devices that
14      you use are for both personal and company use; is that
15      correct?
16             A.   On my cell phone?      Yes, yes.        I use it for
17      both.
18             Q.   Do you have a non-work email address that you
19      use?
20             A.   Yes, I do.
21             Q.   And what is that email address?
22             A.   It's a Gmail account.
23             Q.   What is the address?
24             A.   Ajoseph777@gmail.com.
25             Q.   How long have you used that email address?

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 285 of 404

                                      CONFIDENTIAL

                                                                  Page 284

 1             A.    I guess -- I don't know exactly how many years,
 2      but I have it for a few years.
 3             Q.    Did you ever use it to communicate with
 4      Pablo D'Agostino?
 5             A.    No, I don't recall.
 6             Q.    Did you ever use it to communicate with
 7      Sudhakar Kalaga?
 8             A.    I don't recall.
 9             Q.    Is it possible?
10             A.    Will you rephrase that question?
11             Q.    Yes.
12                          Is it possible that you've used your
13      personal Gmail account to communicate with either
14      Pablo D'Agostino and Sudhakar Kalaga?
15             A.    It's possible.
16             Q.    Have you searched that account for emails
17      relating to Pablo D'Agostino or Sudhakar Kalaga?
18             A.    I didn't do any searches, no.
19             Q.    Do you know if your counsel did any searches?
20             A.    I don't know.
21                          MR. DANIELS:     Counsel, I'll represent to
22      you that we did, and we did search the personal Gmail.
23             Q.    (BY MR. FRIDMAN)       Let's look at Topic 15.     (As
24      read):      "All the steps taken by OnePoint to preserve
25      electronic data and physical documents including emails

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 286 of 404

                                    CONFIDENTIAL

                                                                  Page 285

 1      following TIC's filing of the complaint in October 2019.
 2      TIC's interview of Mr. Joseph in December of 2019 and
 3      the filing of TIC's amended complaint against OnePoint
 4      and Mr. Joseph in February of 2020."
 5                       Can you tell me all the steps that OnePoint
 6      has taken to preserve electronic data and physical
 7      documents?
 8             A.   I've not taken any extra steps to preserve it.
 9      It is -- it is there, and I just leave it there.
10             Q.   Have you stopped deleting emails?
11             A.   Ever since my attorneys told me, yes, I did.
12                       MR. FRIDMAN:      And, Mr. Daniels, you can
13      stop me if -- if this question is too intrusive, but I
14      do want to get a date for when Mr. Joseph was first told
15      to stop deleting the emails.
16                       MR. DANIELS:      Yeah.      That would have been
17      handled by Mr. Stephens, who is on the phone.
18                       No.   Don't turn your mic on, just...
19                       MR. STEPHENS:       Okay.
20                       Dan, when we first got the notice that you
21      were trying to talk to him before the December
22      interview, we told them to stop purging, to not delete
23      any evidence or any emails or any text messages or
24      whatever.
25                       MR. FRIDMAN:      Okay.      So...

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 287 of 404

                                     CONFIDENTIAL

                                                                     Page 286

 1                       MR. STEPHENS:        So that was prior to the
 2      December 19th interview.
 3             Q.   (BY MR. FRIDMAN)       All right.        Mr. Joseph, do
 4      you remember that instruction?
 5             A.   I remember that instruction, but I am going to
 6      beg to differ a little bit.           I don't think it was
 7      immediately after that meeting.             I think it was a few --
 8      well, I don't know.       I don't remember.           I thought it was
 9      a couple of months after the meeting, but I don't -- I
10      don't remember.
11             Q.   Is there a way to pinpoint the date like an
12      email?
13             A.   It was a verbal communication.
14             Q.   A what communication?
15             A.   A verbal.
16             Q.   Verbal?
17             A.   Spoken.
18             Q.   Yeah, okay.
19                       So you -- to the best of your recollection,
20      you think it was a couple of months after what
21      Mr. Stephens is -- is telling us?
22             A.   Based on my recollection.
23             Q.   Did you follow the instruction?
24             A.   I believe I did.
25             Q.   You're not sure?

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 288 of 404

                                    CONFIDENTIAL

                                                                  Page 287

 1             A.   I don't know.
 2             Q.   Okay.   You're not sure if you stopped deleting
 3      emails after your lawyers told you to stop?
 4             A.   I think I stopped it, yes.
 5             Q.   All right.   Let's go to Topic No. 16.         This
 6      topic is asking for documents, physical documents, or
 7      electronic documents that OnePoint or yourself destroyed
 8      after TIC filed its complaint about Pablo D'Agostino in
 9      October 2019.
10                        What can you tell me about that?
11             A.   I -- I did not destroy any physical documents,
12      no.
13             Q.   Okay.   Did you delete emails?
14             A.   No.
15             Q.   Did you purge your emails between yourself and
16      Pablo D'Agostino?
17             A.   I don't believe so, no.
18             Q.   Do you know for sure?
19             A.   I'm not sure.    I'm not 100 percent sure.
20             Q.   All right.   Let's go to Topic 17.        (As read):
21      "All the steps taken by OnePoint, Abraham Joseph, and
22      their agents including counsel, to search for, collect,
23      and review electronically stored documents and physical
24      documents potentially responsive to TIC's requests for
25      production issued to OnePoint and Abraham Joseph."

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 289 of 404

                                     CONFIDENTIAL

                                                                  Page 288

 1                         So, first, the volume of documents
 2      collected.     Do you know how many documents were
 3      collected from yourself and OnePoint?
 4             A.   I don't know how many boxes, but I pulled
 5      everything from filing cabinets into boxes.            It was
 6      picked up by the attorneys' office.
 7             Q.   So that's physical documents?
 8             A.   Right.
 9             Q.   What about electronic documents?         Do you know
10      how many electronic documents were collected?
11             A.   I believe -- I believe they -- they got an
12      image of my computer or something.
13             Q.   Your computer was imaged?
14             A.   Yes.
15             Q.   Do you know if the cloud system that your
16      computer used was imaged too?
17             A.   I don't know.
18             Q.   But --
19             A.   But they imaged my -- I don't know.
20             Q.   Do you know how many emails they collected?
21             A.   I don't know.
22             Q.   Can you tell me what document-review
23      methodology was used to determine what documents were
24      responsive to TIC's request for production?
25                         MR. DANIELS:     To the extent that you learn

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 290 of 404

                                    CONFIDENTIAL

                                                                    Page 289

 1      that information from counsel, I'm going to instruct him
 2      not to answer.      If you can answer without disclosing
 3      communications with Counsel, then, you can answer.
 4             A.   Can you repeat that question?
 5             Q.   (BY MR. FRIDMAN)      Yes.     It's -- it's Point
 6      No. 2 on 17.      The question is:       What document-review
 7      methodology was used to identify responsive documents
 8      responsive to TIC's request for production?
 9             A.   I don't know.
10             Q.   You're not prepared to testify about that?
11             A.   No.   I have no idea about what you mean by a
12      methodology.
13             Q.   Well, lawyers use different ways to identify
14      relevant documents including keywords.               So my -- my
15      question is:      What systems were used to identify
16      relevant documents?
17                        MR. DANIELS:     Same instruction.
18             A.   I really don't know the answer to that.            I
19      don't know.
20             Q.   (BY MR. FRIDMAN)      All right.        No. 3, do you
21      know what instructions were given to any e-discovery
22      vendors that you are using to host documents that have
23      been collected from you and OnePoint?
24             A.   That vendor was not even my vendor.            I think
25      the attorneys sent the vendors over there.               So I didn't

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 291 of 404

                                     CONFIDENTIAL

                                                                      Page 290

 1      give them any instructions.
 2             Q.   Who is the vendor?
 3             A.   I don't know who the vendor is.
 4             Q.   Do you know what steps were taken to eliminate
 5      nonresponsive documents from the documents that were
 6      collected from you?
 7             A.   I didn't -- okay.       Can you repeat that
 8      question?
 9             Q.   Yes.    So I'm -- I'm assuming based on what
10      you've told me that emails were collected from you and
11      physical documents were collected from you.
12                         And my question is:         How -- what process
13      was followed to decide what documents were relevant to
14      this lawsuit and what documents that were not relevant?
15                         MR. DANIELS:     Answer to the extent you can
16      without disclosing attorney-client privilege.
17             A.   I open the filing cabinets.              I took out the
18      files, put it in the box, and they came and picked it
19      up.
20             Q.   (BY MR. FRIDMAN)       Were all the files that you
21      provided to your lawyers relevant?
22             A.   It was -- it was for the jobs that happened at
23      Toshiba.     I only gave them Toshiba-project jobs.
24             Q.   And what about your emails?              Did you select
25      which emails your lawyers took from you, or did they

                                  Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 292 of 404

                                     CONFIDENTIAL

                                                                    Page 291

 1      collect all of them?
 2             A.     They collected everything from my computer.
 3             Q.     Do you know how the determination was made
 4      about which emails were responsive and were not
 5      responsive to Toshiba's request for production?
 6             A.     I would have no idea about it.
 7             Q.     In the document review that was done, do you
 8      know what keywords were used?
 9                         MR. DANIELS:     Answer only to the extent you
10      can without revealing attorney-client privilege.
11             A.     I don't -- I don't know.
12                         MR. FRIDMAN:     So this -- this witness,
13      obviously, is not prepared to discuss these topics.                 Do
14      you have somebody else that you're going to put forward
15      as a 30(b)(6) on Topic 17?
16                         MR. DANIELS:     Well, you see from our
17      objection, we object him answering pretty much
18      everything after, No. 1, it would invade the
19      attorney-work client privilege.             So, no.
20                         MR. FRIDMAN:     Okay.      I mean, it was -- it
21      was your responsibility to seek a protective order from
22      the court prior to the deposition.               The objection is not
23      enough under the Fifth Circuit.             So you needed to get a
24      ruling from the court, and you certainly had plenty of
25      time.       I can cite a couple of cases to you.          Ferko

                                  Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 293 of 404

                                    CONFIDENTIAL

                                                                      Page 292

 1      versus National Association for Stock Car Auto Racing.
 2                       MR. DANIELS:      I'm not going to be lectured
 3      to by you.     If you've got an issue with the way we did
 4      it, you can take it up with Judge Hittner.
 5                       MR. FRIDMAN:      All right.          We will.
 6                       MR. DANIELS:      Looking forward to it.
 7             Q.   (BY MR. FRIDMAN)      Topic No. 18, an explanation
 8      for why OnePoint and Mr. Joseph produced just 199 emails
 9      for a time period spanning 2007 to 2019, including just
10      20 emails of Pablo D'Agostino.
11                       What do you know about Topic 18?
12             A.   Pablo was not big into emails.              So there's
13      not like there was a lot of emails.                 He was more of a
14      big in-person guy.     So he did even know how to write one
15      sentence straight.     So I don't have a lot of emails with
16      him.
17             Q.   Do you think that between 2007 and 2019 that
18      you only exchanged 199 emails with Pablo D'Agostino?
19             A.   I would believe that because -- I would have
20      probably more -- I would have communicated more to Paige
21      than with Pablo.      He -- he could not even type a
22      straight sentence.
23             Q.   Okay.   Do you think it was just 20 emails?
24             A.   I don't know how many emails it was.              I don't
25      know.

                                 Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 294 of 404

                                      CONFIDENTIAL

                                                                      Page 293

 1             Q.   So you're telling me that from 2007 to 2019,
 2      you only emailed with Pablo 20 times?
 3                       MR. DANIELS:        That's not what he said,
 4      Counsel.     He just said he doesn't know.
 5             A.   I don't know.
 6             Q.   (BY MR. FRIDMAN)        All right.        So you're not
 7      prepared to answer 18, either?
 8                       MR. DANIELS:        He has answered 18.        He gave
 9      an explanation.     The topic called an explanation.              He
10      gave one.
11                       MR. FRIDMAN:        The explanation is that Pablo
12      didn't write many emails.           Is that it?
13                       MR. DANIELS:        That's his explanation.
14             A.   That's correct.
15             Q.   (BY MR. FRIDMAN)        Topic 19, we've covered.          20,
16      we've covered.     21, we've covered.             22, sales taxes.
17                       OnePoint collected sales taxes from TIC,
18      right?
19             A.   That is correct.
20             Q.   Did OnePoint remit all the sales tax it
21      collected from TIC between 2007 to 2019 to the State of
22      Texas and local authorities?
23             A.   Yes, we did.
24             Q.   You understand that your expert report
25      contradicts that statement, right?

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 295 of 404

                                    CONFIDENTIAL

                                                                    Page 294

 1                       MR. DANIELS:      That's not the -- that
 2      mischaracterizes that report.
 3                       MR. FRIDMAN:      All right.        Well, let's --
 4      let's put it on the screen.
 5                       MR. DANIELS:      The report said that they
 6      could not find proof that that had been remitted.
 7                       MR. FRIDMAN:      Are you coaching the witness,
 8      Mr. Daniels?
 9                       MR. DANIELS:      No.     I'm coaching you to stop
10      mischaracterizing the expert report in an effort to
11      mislead the witness.
12                       MR. FRIDMAN:      I could ask my cocounsel to
13      call out the number for the expert report.
14                       MR. SHARP:     It's Exhibit 92 if you're
15      looking for that Lemer report.
16                       MR. FRIDMAN:      All right.        Thank you.
17                       (Exhibit 92 marked.)
18             Q.   (BY MR. FRIDMAN)      All right.        Mr. Joseph, I'm
19      showing you Exhibit 92, which is the expert report of
20      Randall Lemer.
21                       Do you see that?
22             A.   Yes, I do.
23             Q.   Let me zoom in on it for you.            I'm scrolling to
24      the portion of the opinion that addresses the payment of
25      sales taxes.

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 296 of 404

                                        CONFIDENTIAL

                                                                      Page 295

 1                       Okay.    You see Page 18?
 2             A.   Yes, I do.
 3             Q.   Okay.    See, Paragraph 48 says BRG, which is
 4      TIC's expert, right?          You're aware of that?
 5             A.   Yes, I am aware of that.
 6             Q.   All right.
 7                       So it says that (as read):              "BRG states
 8      that OnePoint charged TIC a total amount of $444,359
 9      {sic} for sales tax on all journeymen electrician work.
10      And if OnePoint did not remit these sales taxes and
11      OnePoint took the wrongly invoiced taxes as excessive
12      and unreasonable profit," right?
13             A.   I'm not agreeing to it.              He put it there "if."
14                       MR. DANIELS:          He's quoting from BRG.
15                       THE WITNESS:          Oh, he's quoting --
16                       MR. DANIELS:          He's quoting from their
17      expert.
18                       THE WITNESS:          Okay.      Got it.
19             Q.   (BY MR. FRIDMAN)          Right.      I'm just making sure
20      that you agree that I read that correctly from our
21      expert report, right?
22             A.   Okay.    So --
23             Q.   Right?
24             A.   Okay.    All right.
25             Q.   Okay.    So what your expert did was, first, they

                                     Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 297 of 404

                                    CONFIDENTIAL

                                                                  Page 296

 1      write (as read):     "Based on Counsel's assertion that a
 2      five-year statute of limitation applies, they only
 3      analyzed payment of taxes from 2015 forward."
 4                       Do you see that?
 5             A.   Yes, I do.
 6             Q.   So your experts ignored everything paid to --
 7      all the sales taxes paid by Toshiba to OnePoint before
 8      2015, right?
 9                       MR. DANIELS:      Object to the form.
10             A.   Is that a question for me, Dan?
11             Q.   (BY MR. FRIDMAN)      Yes, it is, Mr. Joseph.
12             A.   And the question is what again?         Can you repeat
13      it, please?
14             Q.   The question is that based on what your expert
15      is writing here, they only looked at OnePoint payment of
16      sales taxes from 2015 forward, right?
17             A.   I see that, okay.
18             Q.   Your experts ignored all the sales taxes that
19      Toshiba paid to OnePoint before 2015, right?
20                       MR. DANIELS:      Object to the form.
21             A.   I don't know if they ignored it or -- but I
22      have paid sales taxes all the way from 2007 to 2019.
23             Q.   (BY MR. FRIDMAN)      Do you have monthly sales and
24      use tax filings with the State of Texas for before
25      January 2015 reflecting payment of sales taxes collected

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 298 of 404

                                        CONFIDENTIAL

                                                                        Page 297

 1      from TIC to the State of Texas to the local authorities?
 2             A.     Yes, I do.
 3             Q.     Have you produced those documents to us?
 4             A.     I believe --
 5                         MR. DANIELS:        Have you requested them?
 6                         MR. FRIDMAN:        I believe so.
 7                         MR. DANIELS:        Then you've already requested
 8      them.       We haven't objected.         Let me see if we produced
 9      them.       To my understanding, we only produced them here
10      because the expert brought them.
11             Q.     (BY MR. FRIDMAN)        All right.        So going to
12      Paragraph 49 of your expert report, your expert note
13      says (as read):       "I noted that for the period from
14      January 2015 through March 2017, OnePoint collected
15      sales tax from TIC based on a rate of 8.25 percent but
16      only provided evidence that 7.25 percent was remitted to
17      the State of Texas."
18                         Do you see that?
19             A.     Yeah, I see that, yes.
20             Q.     Is that correct?
21                         MR. DANIELS:        That we provided evidence of
22      that, or that -- is what correct?
23                         MR. FRIDMAN:        The statement from your
24      expert.
25             Q.     (BY MR. FRIDMAN)        Did OnePoint collect sales

                                     Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 299 of 404

                                    CONFIDENTIAL

                                                                  Page 298

 1      tax from TIC based on a rate of 8.25 percent but only
 2      paid 7.25 percent to the State of Texas and ignored the
 3      other -- other 1 percent?
 4                       MR. DANIELS:      That's not what this says.
 5      I'm not going to let you mislead the witness by
 6      mischaracterizing this -- this document.            I'm not going
 7      to do it.     Reask your question, but ask it right.
 8             Q.   (BY MR. FRIDMAN)      My question is:     Did OnePoint
 9      collect sales tax from TIC on a rate of 8.25 percent,
10      but only paid 7.25 percent to the State of Texas?
11             A.   My answer is we collected sales tax from TIC
12      and we paid whatever -- whatever is by the law of Texas
13      Comptroller's requirements and we did that.
14             Q.   Did you keep the 1 percent difference in sales
15      tax that you collected?
16             A.   I don't know.    I did not.
17             Q.   Do you have evidence to provide to your experts
18      showing that you did not keep that 1 percent?
19             A.   I believe I do.
20             Q.   Why haven't you provided it to your expert?
21             A.   I don't know the answer to that.         I don't know.
22             Q.   All right.   I'm putting Exhibit 90 back on the
23      screen.     Let's talk about 23, the total amounts invoiced
24      to and paid by TIC for work done by OnePoint on an
25      annual basis from 2007 to 2019.

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 300 of 404

                                     CONFIDENTIAL

                                                                       Page 299

 1                       MR. DANIELS:       What's the question?
 2             Q.   (BY MR. FRIDMAN)       Can you tell me the total
 3      amounts invoiced to and paid by TIC for work done by
 4      OnePoint between 2007 and 2019?
 5             A.   I don't know the total amount right now.
 6             Q.   You're not prepared to testify about that
 7      question?
 8             A.   I don't want to speculate.               So I don't know the
 9      exact number.
10             Q.   Did you do any research to prepare to answer
11      30(b)(6) Topic 23 on behalf of OnePoint?
12             A.   I believe I did.
13             Q.   Did you research 23?
14             A.   I believe I did.
15             Q.   Okay.   So tell me what the results are of your
16      research.
17             A.   It was about 39,000 -- 39 million or so more or
18      less.
19             Q.   About 39 million total?
20             A.   Total, yes.
21             Q.   For that time period?
22             A.   That is correct.
23             Q.   And broken up by year, do you have that
24      information?
25             A.   I don't have it right now, but I can get it.

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 301 of 404

                                    CONFIDENTIAL

                                                                        Page 300

 1             Q.   Okay.   Let's move on to 24.            24 is all
 2      complaints that OnePoint and/or Abraham Joseph made to
 3      TIC management about Pablo D'Agostino and his conduct
 4      including complaints that Pablo D'Agostino made demands
 5      for payment from OnePoint.
 6                       MR. DANIELS:      You covered that.
 7             Q.   (BY MR. FRIDMAN)      The answer was there were no
 8      complaints from you, right?
 9                       MR. DANIELS:      The answer was what it was.
10      Move on.
11                       MR. FRIDMAN:      I'm sorry, Mr. Daniels.           I
12      can't hear you.
13                       MR. DANIELS:      I said the answer was what it
14      was.    Move on.
15             Q.   (BY MR. FRIDMAN)      Okay.      Is that correct,
16      Mr. Joseph?
17             A.   The answer was what it was.
18             Q.   I'm asking -- I'm asking you to -- to answer
19      30(b)(6) Topic 24.
20                       MR. DANIELS:      Which he's already done about
21      8 or 9 hours ago.     And I'm not going to let you keep
22      doing this.     You've already just said, again, there are
23      no complaints.      Move on.
24                       MR. FRIDMAN:      Are you instructing him not
25      to answer 24?

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 302 of 404

                                     CONFIDENTIAL

                                                                  Page 301

 1                         MR. DANIELS:     He did answer it, Dan.      He
 2      literally just answered it.
 3             A.   I said no complaints.
 4             Q.   (BY MR. FRIDMAN)       Thank you.
 5                         (As read):    "25, identification of all TIC
 6      employees that OnePoint informed about payments and
 7      gifts OnePoint was making to Pablo D'Agostino," the
 8      answer is "nobody," right?
 9             A.   Nobody.
10             Q.   (As read):   "Placing Pablo D'Agostino on
11      OnePoint's payroll."       The answer is "OnePoint informed
12      no one at TIC," right?
13             A.   That is correct.
14             Q.   (As read):   "OnePoint submissions of bids in
15      the names of other companies.            OnePoint informed nobody
16      at TIC about this," right?
17             A.   Yes.
18             Q.   Well, let's make sure what your "yes" means.
19                         Did you inform anyone at TIC about your
20      submission of bids in the names of other companies?
21             A.   No.
22             Q.   OnePoint's inflated profit margins.         We
23      discussed this yesterday.          So have you discussed
24      OnePoint's profit margins on the work it did for TIC
25      with any TIC employees?

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 303 of 404

                                    CONFIDENTIAL

                                                                   Page 302

 1             A.   No.
 2             Q.   Have you discussed the pattern that we saw
 3      earlier today about journeymen electricians' hours being
 4      increased with anyone at TIC?
 5             A.   I'm not sure if it was padding or if it was an
 6      honest mistake, but I did not discuss with anybody.
 7             Q.   All right.   And 26 asks about the same topics,
 8      but in a slightly different way, it asks (as read):
 9      "Are you aware of anyone outside of TIC that has
10      knowledge about Topics 1 through 5, other than the
11      people we've discussed today?"
12             A.   No.
13             Q.   All right.   Let's go to Topic 27.          When did
14      OnePoint first become aware of TIC's lawsuits against
15      Sudhakar Kalaga and Pablo D'Agostino?
16             A.   I would say, when I met with you in that
17      meeting in December 2019.
18             Q.   December 2019 was the first time you became
19      aware of the lawsuit?
20             A.   I'm not understanding the question.           Are you
21      talking about the date of the lawsuit?              I don't know the
22      date of the lawsuit.
23                        MR. DANIELS:     When did you learn about the
24      lawsuit?
25             A.   I -- I don't know the exact date when I learned

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 304 of 404

                                      CONFIDENTIAL

                                                                    Page 303

 1      about it.
 2             Q.    (BY MR. FRIDMAN)       Do you remember how you
 3      learned about it for the first time?
 4             A.    I believe after I met with you.
 5             Q.    That was after you met with me, that was the
 6      first time that you learned about the lawsuit against
 7      Pablo?      Or I -- I thought you had talked to Pablo about
 8      it before?
 9             A.    Right.    But he did not say anything to me about
10      the lawsuit.      I don't know when the lawsuit happened.               I
11      don't remember the exact date when I exactly was first
12      aware of the lawsuit.
13             Q.    Okay.    So you think it was when you met with me
14      in December 2019, that's the first time that you
15      understood that Toshiba had a lawsuit pending against
16      Pablo D'Agostino and Sudhakar Kalaga; is that right?
17             A.    Well, I knew Pablo was fired from Toshiba.
18             Q.    That's not the question.
19             A.    Okay.
20                        I don't know.        I don't know when exactly
21      the lawsuit was filed.
22                        MR. DANIELS:       That's not his question,
23      either.      His question is when did you learn that?
24             A.    Let me think about this.
25             Q.    (BY MR. FRIDMAN)       Okay.      I know it's late.

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 305 of 404

                                        CONFIDENTIAL

                                                                          Page 304

 1             A.   Okay.    Okay.     So I think know what it is.             So I
 2      think in -- probably in November.                 November I knew about
 3      it.
 4             Q.   Okay.    Do you remember how you found out?
 5             A.   Right.    I do.      So I was at home, I got a text
 6      message from a strange number, and it says that I have
 7      bad -- there is bad news about Pablo.                     So I don't know
 8      who it was, so I texted the person back.                     I said, Who
 9      are you?     And she said it's Ashley Tucker, and that's
10      when she told me that he killed himself, and there's a
11      lawsuit that's pending against him.                     That's when I found
12      out.    This was about a couple of weeks after he was
13      dead.
14             Q.   You found out from Ashley Tucker?
15             A.   That is correct.
16             Q.   Were you friendly with Ashley Tucker before
17      that call or that text, rather?
18             A.   Absolutely not.
19             Q.   Have you met her before?
20             A.   I've met her on maybe 2 or 3 occasions.
21             Q.   Did you ever go on a trip with her and Pablo?
22                        MR. DANIELS:         Outside the topic.
23                        MR. FRIDMAN:         He can answer if he knows.
24             A.   No.   I did not take a trip with them.
25             Q.   (BY MR. FRIDMAN)          So why was Ashley Tucker

                                     Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 306 of 404

                                     CONFIDENTIAL

                                                                      Page 305

 1      texting you to give you this information?
 2             A.   I don't know.
 3             Q.   Did you visit with Ashley Tucker?
 4             A.   Yes, I did.
 5             Q.   Tell me about that.
 6             A.   When I heard the news, I just thought it was
 7      human just to extend my condolences.                 So I went to her,
 8      and she told me that he shot himself.                 And -- and
 9      there's a lawsuit pending against him, and I was there
10      for about like 2 or 3 minutes and then I left from
11      there.
12             Q.   You met with her at the penthouse apartment in
13      Arabella?
14             A.   That is correct.
15             Q.   Did you know that Mr. Kalaga owned that
16      apartment in Arabella?
17             A.   No, I did not know that.
18             Q.   All right.    (As read):        "Conversations OnePoint
19      and Abraham Joseph had" -- we're looking at Topic 28 --
20      "regarding TIC's lawsuit outside the presence of counsel
21      including conversation with Pablo D'Agostino, Sudhakar
22      Kalaga, Ashley Tucker, and the owners of A & A Millenium
23      and Atkins."
24                       So I think we've talked about all of these
25      people except for Kalaga.          Did you ever discuss the

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 307 of 404

                                     CONFIDENTIAL

                                                                     Page 306

 1      lawsuit with Mr. Kalaga?
 2             A.   I have not.    I have not talked to him.
 3             Q.   Did you ever talk to Mr. Kalaga's lawyer,
 4      Rusty Hardin?
 5             A.   No, I did not.
 6             Q.   (As read):    "Topic 29, Pablo D'Agostino and/or
 7      Sudhakar Kalaga's instruction or direction to OnePoint
 8      to submit bids from projects between 2011 and 2019 at a
 9      particular price."
10                       Did you ever receive an instruction or
11      direction from Pablo D'Agostino or Sudhakar Kalaga to
12      submit a bid for a project between 2011 and 2019 at a
13      particular price?
14             A.   I did not.
15             Q.   Topic 30, we've gone over some of these.             I'm
16      not going to keep going through them.                So let's skip
17      ahead.
18                       (As read):      "Topic 31, OnePoint's overall
19      corporate structure including the shareholders,
20      officers, directors, and the existence of any corporate
21      parent subsidiaries or affiliates."
22                       So I want to talk about OnePoint corporate
23      structure between 2007 to 2019.             So you can tell me if
24      the corporate structure has changed at all during those
25      years, all right?     First, starting in 2007, who were the

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 308 of 404

                                    CONFIDENTIAL

                                                                   Page 307

 1      shareholders at OnePoint?
 2             A.   There was no share- -- I was the 100 percent
 3      owner.
 4             Q.   And has that been true through the present day?
 5             A.   That is correct.
 6             Q.   And what other positions do you hold at
 7      OnePoint?
 8             A.   I just have one position as a president.
 9             Q.   Are there any other people that have or may
10      have had at one point an ownership interest in OnePoint?
11             A.   No.
12             Q.   Does OnePoint own any other companies?
13             A.   No.
14             Q.   32 and 33, we looked at your website and you
15      described work that you do for other clients.              I just
16      want to know, generally, other than the work that
17      OnePoint did for Toshiba, you know, starting in 2007,
18      what type of work was OnePoint doing?
19             A.   We've done schools.       We have done hospitals.
20      We have done medical clinics.           We have done some work
21      for KBR, Kellogg, Brown, and Root.              We have done
22      churches, universities.
23             Q.   And what type of work have you done for those
24      entities?
25             A.   In some cases, we have done ground-up buildings

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 309 of 404

                                     CONFIDENTIAL

                                                                     Page 308

 1      from -- all the way -- from grass all the way to a full
 2      building.     And in some cases, we have done some interior
 3      remodel work.
 4             Q.   Does OnePoint own any equipment, heavy
 5      machinery?
 6             A.   We do own equipment, yes.
 7             Q.   What kind of equipment does OnePoint own?
 8             A.   We have compressors, generators, negative air
 9      pressure machines, scaffoldings, jackhammers --
10             Q.   Do you own any --
11             A.   -- trucks.
12                       MR. FRIDMAN:       Did someone object?
13             A.   Sorry.
14                       MR. FRIDMAN:       I thought I heard an
15      objection.
16             Q.   (BY MR. FRIDMAN)       All right.        Go ahead.
17             A.   I can repeat -- you want me to repeat those
18      lists again?
19             Q.   No, it's okay.
20                       Does OnePoint primarily rely on
21      subcontractors to do the construction work?
22             A.   We have in-house employees, so we do
23      self-perform, too.       But on special things like
24      electrical, plumbing that requires licensing, we sub it
25      out.

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 310 of 404

                                     CONFIDENTIAL

                                                                  Page 309

 1             Q.   What about ground-up building from the grass?
 2             A.   We have done ground-up buildings where the
 3      structural and the tilt-wall was outsourced.            But once
 4      the framing was done, we did a lot of the interior chips
 5      and bolt and framing and all of that stuff,
 6      self-performed it.
 7             Q.   So is OnePoint like a general contractor or --
 8      or something different than that?
 9             A.   We are a general contractor.
10             Q.   Is that how you describe yourself?
11             A.   Yes.
12             Q.   (As read):    "Topic 34, the identification of
13      OnePoint employees responsible for preparing bids,
14      hiring subcontractors, performing construction, and
15      maintenance work for TIC projects."
16                         So what OnePoint employees were responsible
17      for preparing bids?       Was that just you?
18             A.   Primarily me, but in some cases, in the past,
19      David has done some, too.          David Headrick.
20             Q.   But he didn't prepare the fake bids, right?
21             A.   No, he did not.
22             Q.   And he didn't know about them?
23             A.   He did not know about them.
24             Q.   Who's responsible for hiring subcontractors?
25             A.   I'm responsible, and so could -- David also

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 311 of 404

                                       CONFIDENTIAL

                                                                      Page 310

 1      could hire subcontractors.            Either one of us.
 2             Q.    Okay.   35 is -- is broad.            So I want to focus
 3      on it.      35 asks for the identity of the subcontractors
 4      used by OnePoint to complete work at TIC's facilities
 5      for each purchase order issued to OnePoint.
 6                        So my -- my question on that topic is this,
 7      were there some subcontractors like EMS that OnePoint
 8      relied on heavily to do work at TIC over the years?
 9             A.    I've relied on some, but I wouldn't use the
10      term "heavily."       I've used Mason Mechanical.
11             Q.    You've used Mason Mechanical?
12             A.    Yes, I have.
13             Q.    For what?
14             A.    For some HVAC work.
15             Q.    Okay.   Any other subcontractors that you've
16      used?
17             A.    I've used Trio Electric, Strong Electric,
18      Keystone, tilt wall companies.
19             Q.    Any others that are significant in your mind?
20             A.    I -- I can't think of any right now apart from
21      the list I just gave you.
22             Q.    Okay.   For 36, we gave you a list of projects
23      and we asked you to be prepared to discuss OnePoint's
24      work pricing, bidding, and profit margins for these
25      projects.      So you see the list of projects there?

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 312 of 404

                                     CONFIDENTIAL

                                                                    Page 311

 1             A.   Yes, I do.
 2             Q.   Can you tell me what your profit margins were
 3      for the projects identified in that chart for 36?
 4             A.   I do not know.
 5             Q.   Why don't you know?
 6             A.   Control plant expansion was an extremely
 7      extensive project that lasted over three years.               It
 8      would be very hard for me to calculate what my profit
 9      margin was on that job.
10             Q.   Do you ever calculate your profit margins for
11      jobs?
12             A.   I don't calculate it, but the projects that
13      I've -- that I've launched, I'll be looking into that
14      very carefully.
15             Q.   Now, did you go back and try to calculate the
16      costs for the projects in Paragraph 36?
17             A.   No, I did not.
18             Q.   So you're not able to tell me today what your
19      profit margins were for these projects, right?
20             A.   No, I cannot.
21             Q.   Let's go ahead and go to 37.            I think 37 we've
22      gone over.
23                       38, we've hit upon 36 the amount of profit
24      earned by OnePoint on each purchase order issued by TIC
25      and on an annual basis from TIC.             So I understand that

                                 Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 313 of 404

                                     CONFIDENTIAL

                                                                    Page 312

 1      on a project-by-project basis, you don't have the
 2      ability to tell me the profit margins because you
 3      haven't computed them.        How about on an annual basis
 4      from TIC, have you ever calculated the profitability of
 5      the work that you did for TIC?
 6             A.   I've not done a detailed calculation, but --
 7      but I have a rough idea of what it could be.
 8             Q.   Tell me what your rough idea is.
 9             A.   I'm not sure.     It is a range.         It could be 30
10      to 50 -- 30 to 45 percent in the overall scheme of
11      things.
12             Q.   Right.
13                         Altogether, you think your profit margin on
14      TIC projects was about 35 to 40 percent?
15             A.   I really don't know.         I would be speculating at
16      this time.     My best estimate would be around 30 to
17      55 percent.
18             Q.   30 to 55 percent?
19             A.   Yes.
20             Q.   And that -- that would be taking into account
21      what you described earlier as I believe about
22      $39 million worth of work?
23             A.   That's -- that is not the complete profit per
24      se, but I still have to deduct -- that will be just the
25      raw profits.       That's not taking into consideration my --

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 314 of 404

                                     CONFIDENTIAL

                                                                  Page 313

 1      my general conditions, my overheads, and all that stuff.
 2             Q.   Allocations of -- of fixed expenses you're
 3      talking about?
 4             A.   Yes, correct.     And other expenses.
 5             Q.   Did you try to calculate that out to prepare to
 6      answer Topic No. 38?
 7             A.   No, I did not.
 8             Q.   All right.    Topic 39, the relationship between
 9      Abraham Joseph and Pablo D'Agostino including
10      conversations between them.
11                       So tell me about your relationship with
12      Pablo D'Agostino.
13             A.   Well, to me, Pablo was the face of Toshiba.            We
14      did work for him, and we were happy with the work.              We
15      gave them a quality job, and I would not consider --
16      well, there is no relationship.             I mean, he's not my
17      friend or anything like that.
18             Q.   You didn't consider him to be a friend of
19      yours?
20             A.   No, I did not.
21             Q.   Did you see Pablo D'Agostino before he killed
22      himself?
23             A.   Yes, I did.
24             Q.   After he was terminated from TIC?
25             A.   Yes, I did.

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 315 of 404

                                    CONFIDENTIAL

                                                                     Page 314

 1             Q.   And tell me -- tell me about that.
 2             A.   He just showed up at my office just clear out
 3      of the blue.      He didn't call me or anything.            He was
 4      dropping his car at the dealership, and he told me that
 5      he was -- he was fired from Toshiba.                He was let go from
 6      Toshiba.
 7             Q.   Did he tell you why?
 8             A.   He mentioned briefly that there was a fire and
 9      there was some insurance company issues, and that -- and
10      that was the reason for him being let go.
11             Q.   All right.   And what else did he tell you about
12      his termination?
13             A.   I'm trying to recall.
14             Q.   Did he tell you whether he was under criminal
15      investigation?
16             A.   No.   He did not get into specifics, no.
17             Q.   Did he tell you that he was planning to leave
18      the country?
19             A.   I believe so.    He did say that, yes.
20             Q.   What -- what did he tell you?
21             A.   Well, he said -- well, he -- he blamed
22      Margaret McKay saying she has something to do with this,
23      and -- and he said that I'm flying to -- I might just go
24      back to Argentina.
25             Q.   You knew he was from Argentina?

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 316 of 404

                                      CONFIDENTIAL

                                                                  Page 315

 1             A.   Yes, I knew that.
 2             Q.   Did he ask you for any information about TIC or
 3      its employees?
 4             A.   No, nothing.
 5             Q.   Did he ask you for any information about
 6      Margaret McKay since you mentioned her?
 7             A.   No, he did -- he did not.
 8             Q.   Did he make any threats of physical violence
 9      against anyone at TIC while he was with you?
10             A.   He did.
11             Q.   Tell me what he did.
12             A.   He said that he wants to get even with
13      Margaret McKay.
14             Q.   And you took that to mean that -- that he
15      wanted to physically harm her?
16             A.   I assume -- yes, I did.
17             Q.   Okay.   What about what he said made you believe
18      that?
19             A.   Because he used some bad words about her, and
20      he was very upset with her.
21             Q.   Did he say that he wanted to kill her?
22             A.   Pretty close to it.
23             Q.   What -- as best as you can recall, what did he
24      tell you?
25             A.   He said -- he said I want -- I want to beat the

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 317 of 404

                                      CONFIDENTIAL

                                                                  Page 316

 1      shit out of her or something to that effect, yeah.
 2             Q.   Did you think he was serious?
 3             A.   I -- I don't know.
 4             Q.   Did he ask you to provide him with any
 5      information about the work that you did at Magee McKay's
 6      house?
 7             A.   Yes, he did.
 8             Q.   Tell me what -- what he asked you for?
 9             A.   He asked me if I still had documentation of the
10      work that I did at Margaret McKay's house.
11             Q.   And why was he asking for that documentation?
12             A.   I have no idea why.
13             Q.   And what -- what would that documentation show?
14             A.   I know what the documentation is, but I don't
15      know why he wanted the document.
16             Q.   Right.
17                         And tell me what -- what is the document.
18      What work did you do at Margaret McKay's house?
19             A.   I've been to her house on two occasions.           First
20      occasion was -- but one occasion was during Hurricane
21      Ike.
22             Q.   Yes.
23             A.   I believe there was some water flooding issues
24      in her house, and the second time it was something to do
25      with some handrails and some plumbing work in her house

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 318 of 404

                                    CONFIDENTIAL

                                                                  Page 317

 1      after she has --
 2             Q.   And --
 3             A.   -- after she had surgery on her leg.
 4             Q.   And did you charge Margaret McKay fair market
 5      value price for the work?
 6             A.   I charged her below the market value price.
 7             Q.   Did she ask you to charge her the market price?
 8             A.   Her exact words was "Pablo is a bully, and he
 9      will tell you not to bill me, but you need to bill me."
10      She didn't use the word fair market price.
11             Q.   But she told you to bill you for the work -- to
12      bill her for the work?
13             A.   She did.
14             Q.   And you billed her for the work?
15             A.   I billed her for the work, but I was caught
16      between Margaret McKay and Pablo because Pablo back then
17      told me that you are not going to charge her at all.
18             Q.   I see.   So you -- you disobeyed Pablo's
19      instruction?
20             A.   I -- I came up with a hybrid plan, and I -- and
21      I came up with a number which was below the market value
22      but -- and, of course, Pablo knew about it, and he was
23      very upset with me about that.
24             Q.   And did Pablo want to use this document in some
25      way against Ms. McKay?

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 319 of 404

                                    CONFIDENTIAL

                                                                   Page 318

 1             A.   I don't know what his intention was, but he did
 2      ask me for the document.        I did not give it to him.
 3             Q.   Okay.   All right.     We've covered Topic 40, 41.
 4                       Topic 42, are you aware of any work that
 5      OnePoint was paid for by TIC but it was never completed?
 6             A.   I don't -- none.
 7             Q.   Are you aware of OnePoint receiving payments
 8      from TIC for work that OnePoint never did at all?
 9             A.   I don't believe so, no.
10             Q.   You're not sure?
11             A.   I don't think I've left any work unfinished.
12             Q.   Topic 43, did you on occasion prepare
13      PowerPoint presentations for Pablo?
14             A.   I did not.
15             Q.   Did you prepare to -- any PowerPoint
16      presentations to assist Pablo with bids?
17             A.   I did not.
18             Q.   Or justifying work?
19             A.   I did not.
20             Q.   I think we've covered 44.           We've covered 45.
21      We've covered 46.     We've covered 47.
22                       All right.     48, and I -- I think your
23      counsel may have an objection to this, but I'll ask it.
24      48 reads (as read):      "In furtherance of TIC's
25      constructive trust claim, provide the total amount of

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 320 of 404

                                    CONFIDENTIAL

                                                                      Page 319

 1      annual distributions of profit and salary by OnePoint to
 2      its shareholders from 2007 to 2019.                 That includes
 3      proceeds of payments made by TIC."
 4                       Can you provide that information to me?
 5             A.   I believe the answer --
 6                       THE WITNESS:      Do you have some objections?
 7                       MR. DANIELS:      Yeah -- no, no, no.
 8                       THE WITNESS:      That's why I'm keeping quiet.
 9                       MR. DANIELS:      Going back, I'm looking at
10      the notes.     We've already established he doesn't really
11      have a good feel for the profit.
12                       MR. FRIDMAN:      The question relates to the
13      annual distributions that Mr. Joseph receives personally
14      as what we know as a sole shareholder of OnePoint
15      between 2007 and 2019.
16                       MR. DANIELS:      Yeah.      Dan, let's -- let's --
17      let's not -- I'm going to instruct him not to answer
18      this now.     We can talk about whether there is a
19      different way, if you're willing to do it, to get you
20      this information, and let's -- let's agree to work this
21      one out offline.
22                       MR. FRIDMAN:      I'm -- I'm willing to do that
23      or -- or if you want to think about it overnight and we
24      can revisit it tomorrow if --
25                       MR. DANIELS:      Yeah.      I mean, I -- if it's

                                 Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 321 of 404

                                   CONFIDENTIAL

                                                                 Page 320

1      information that we ultimately end up being willing to
2      give you.   I think we can give it to you in a way that
3      is just as effective as you asking him about it here,
4      because he's not going to know the answer off the top of
5      his head sitting here.
6




                                Veritext Legal Solutions
    800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 322 of 404

                                    CONFIDENTIAL

                                                                   Page 321

 1




 8                       MR. FRIDMAN:      All right.       So -- well,
 9      Mr. Daniels, we'll -- let's talk about it and -- and see
10      if you can get us the specifics.
11                       MR. DANIELS:      Okay.
12             Q.   (BY MR. FRIDMAN)      49 is a similar vein.       Annual
13      revenue and profit figures of OnePoint from 2007 to
14      2019.
15                       MR. DANIELS:      Are you able to answer that?
16             A.   Which one was that?       No. 49?
17                       MR. DANIELS:      49.
18             Q.   (BY MR. FRIDMAN)      Yes.
19             A.   I cannot answer -- I cannot answer it right
20      now, no.
21             Q.   (BY MR. FRIDMAN)      Okay.
22                       MR. FRIDMAN:      Is that one that we can also
23      talk about offline, Mr. Daniels?
24                       MR. DANIELS:      Sure.      And, I mean, my point
25      on this series, assuming this is information we're

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 323 of 404

                                     CONFIDENTIAL

                                                                    Page 322

 1      willing to turn over without the court having to, you
 2      know, get involved, I think we can get much more
 3      accurate information to you than what he would be able
 4      to provide here in a deposition.
 5                       MR. FRIDMAN:      All right.
 6                       MR. DANIELS:      I'm not suggesting -- well,
 7      later.
 8                       MR. FRIDMAN:      Yeah.
 9             Q.   (BY MR. FRIDMAN)      All right.        Topic No. 50, the
10      identification, location, last known address, telephone
11      number, and email address of any person having or
12      believed to have any documents or -- other electronic or
13      nonelectronic files regarding the topics or facts
14      underlying these topics.
15                       Is there anyone that we haven't discussed
16      today that has information that's relevant to the bids,
17      the profits, the payments to Pablo?
18             A.   It's just me.    No, there's nobody else.
19             Q.   What about Karat 22?
20             A.   What about it?
21             Q.   Is that Aku Patel?
22             A.   What is the question?
23             Q.   Are you -- do you know that?            Do you know that
24      establishment?
25             A.   Yes, I do.

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 324 of 404

                                     CONFIDENTIAL

                                                                  Page 323

 1             Q.   Did you ever purchase anything for
 2      Pablo D'Agostino for Karat -- from Karat 22?
 3             A.   I did not.
 4             Q.   Do you know if Pablo purchased items for
 5      himself from Karat 22?
 6             A.   I don't know.
 7             Q.   What about Sudhakar Kalaga?
 8             A.   I believe he did base on what I was told.
 9             Q.   What were you told?
10                       MR. DANIELS:       And who were you told by?
11                       THE WITNESS:       By the son of the jewelry
12      store guy.
13                       MR. DANIELS:       You can answer.
14             Q.   (BY MR. FRIDMAN)       What were you told by the son
15      of a jewelry store owner?
16             A.   He said that Sudhakar has come there and bought
17      some stuff.
18             Q.   And did -- did he say whether he was buying a
19      stuff for -- for Pablo or with Pablo?
20             A.   He did not.
21             Q.   All right.    So that takes us to the end of our
22      topics.
23                       MR. FRIDMAN:       What I'd like to do is take a
24      brief three-minute break.          I'll regroup with my
25      cocounsel and see if there's any last questions that

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 325 of 404

                                    CONFIDENTIAL

                                                                      Page 324

 1      we've not addressed and -- and we can pass.
 2                     MR. DANIELS:        Okay.      And the purpose of
 3      this -- I'm going to ask Sandy to go next because he's
 4      going to be somewhere at 7:30; and then, Penn, with your
 5      indulgence, I will ask you to go after that in case
 6      Sandy wants to go and leave because we would like to
 7      finish tonight.
 8                     MR. FRIDMAN:        Yeah.      And I only have a
 9      couple of minutes.
10                     MR. DANIELS:        All right.
11                     MR. FRIDMAN:        All right.       So just give me
12      --
13                     MR. DANIELS:        Let's take -- how long do you
14      want, Dan?
15                     MR. FRIDMAN:        Just give me five minutes.
16                     MR. DANIELS:        Okay.
17                     MR. FRIDMAN:        All right.
18                     THE VIDEOGRAPHER:           All right.    This is the
19      end of Video 7 of Abraham Joseph.             Off the record at
20      6:54.
21                     (A break was taken from 6:56 p.m. to
22      7:00 p.m.)
23                     THE VIDEOGRAPHER:           We're now back on the
24      record, Video 8 of Abraham Joseph.              The time is
25      approximately 7:01.

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 326 of 404

                                      CONFIDENTIAL

                                                                       Page 325

 1             Q.    (BY MR. FRIDMAN)       Mr. Joseph, while we're on a
 2      break, your counsel informed us that you had remembered
 3      something additional about Karat 22.                  So please tell us
 4      what you remember.
 5             A.    It wasn't additional, I just -- I remember the
 6      exact -- so it was not the owner's son who told me about
 7      it.    It was Pablo.      He told me that -- that he had gone
 8      to Karat 22 with Sudhakar, and I was shocked how would
 9      Pablo know about Karat 22, which is an Indian jewelry
10      store.      So that's how I found out about it.
11             Q.    I see.   So you understood that Pablo D'Agostino
12      was introduced to Karat 22 by Sudhakar?
13             A.    That is correct.
14             Q.    I got it.
15                        Okay.    Have you ever heard of a
16      construction company called Intertec?
17             A.    I have not.
18             Q.    Do you know a person named Mark Kinsella?
19             A.    No, I do not.
20             Q.    When you first met Pablo D'Agostino, did he
21      appear to be someone that was wealthy?
22             A.    Not to me.
23             Q.    Do you remember what car he drove?
24             A.    I don't remember.
25                        MR. FRIDMAN:       All right.         Well, Mr. Joseph,

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 327 of 404

                                     CONFIDENTIAL

                                                                    Page 326

 1      I really appreciate your -- your time and patience today
 2      in answering my questions.          So thank you very much.
 3                       THE WITNESS:       Thank you.
 4                       MR. FRIDMAN:       At this time, I'll pass --
 5      pass him to the next person.
 6                       MR. DOW:     Thank you.         Thank you, Dan.
 7                              FURTHER EXAMINATION
 8      BY MR. DOW:
 9             Q.   Mr. Joseph, my name is Sanford Dow, and the
10      hour is late.       So I just have a few follow-up questions.
11      I represent the estate of Mr. D'Agostino.
12                       And are you familiar with a company called
13      PD Rentals, LLC?
14             A.   I'm not.
15             Q.   Okay.    And what about a company called
16      January 22 1992 LLC?
17             A.   I am not.
18             Q.   When you met with Mr. Fridman in December of
19      2019, who participated in that meeting?
20             A.   From my end or from Toshiba's end?
21             Q.   Everybody.
22             A.   From my end, it was me and my attorney
23      Kelly Stephens.
24             Q.   Okay.
25             A.   And from Toshiba's side, I can just name a few.

                                  Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 328 of 404

                                    CONFIDENTIAL

                                                                   Page 327

 1      I don't know who all those people.              Margaret McKay was
 2      there, Dan Fridman, and there was at least six or seven
 3      other people in the room.
 4             Q.   Okay.   And at that point in time, did you
 5      believe that you were a target defendant in this
 6      lawsuit?
 7             A.   No, I did not -- no.
 8             Q.   Okay.   Did anyone from Toshiba tell you that
 9      you were not going to be a defendant?
10             A.   Can you rephrase that question?
11             Q.   Sure.
12                       Did anybody from Toshiba tell you that if
13      you cooperated with them at this meeting with them that
14      you were not going to be a defendant in this lawsuit?
15             A.   No, they did not.
16             Q.   Okay.   Did anyone from Toshiba tell you that
17      they were going to open a criminal investigation against
18      you?
19             A.   No, they did not.
20             Q.   Okay.   Do you know if a criminal investigation
21      is pending against you?
22             A.   No, I'm not aware of it.
23             Q.   Okay.   Did anyone from Toshiba ever have any
24      material complaints about the quality of work that
25      OnePoint performed?

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 329 of 404

                                      CONFIDENTIAL

                                                                  Page 328

 1             A.   There was no complaints.
 2             Q.   Okay.   And were the charges that OnePoint
 3      charged Toshiba consistent with what's sort of an
 4      acceptable norm within the industry?
 5             A.   Yes, it was.
 6             Q.   Okay.   And -- and tell me once again why you
 7      made those payments to Mr. D'Agostino?
 8             A.   Because he demanded those payments.          We wanted
 9      to continue to work in -- in TIC.
10             Q.   Are you aware of any other TIC employees who
11      may have received any monies from Mr. D'Agostino?
12             A.   I'm aware of it now after this -- when I read
13      some -- some of the lawsuits.             I did not know it then.
14             Q.   Okay.   Did any other Toshiba employee ever ask
15      you to make a payment to them?
16             A.   No, they did not.
17             Q.   Are you aware of any Toshiba employees who have
18      been fired as a result of any of the allegations in this
19      lawsuit?
20             A.   I don't know the specific, but I heard some of
21      them were fired.
22             Q.   Okay.   Do you -- do you know who those persons
23      are?
24             A.   I can't speculate, but I'm not sure who they
25      are.

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 330 of 404

                                      CONFIDENTIAL

                                                                       Page 329

 1             Q.   Okay.   You don't -- you don't have any of their
 2      names?
 3             A.   I believe Ken Shaffer is fired.
 4             Q.   Okay.   Did Mr. Shaffer ever make a request that
 5      you or OnePoint pay him any sum of money?
 6             A.   No, he did not.
 7             Q.   Other than Pablo D'Agostino did anyone from
 8      Toshiba ever ask that either you or OnePoint make any
 9      type of payment to them?
10             A.   No, they did not.
11             Q.   Has Toshiba offer to -- offer to settle this
12      lawsuit with you?
13                        MR. DANIELS:       I think, Counsel, the only
14      way he can answer that if he discloses attorney-client
15      communications.
16                        MR. DOW:     Fair enough.           Fair enough.
17                        MR. DANIELS:       So I'm going to instruct him
18      not to answer.
19                        MR. DOW:     Okay.
20             Q.   (BY MR. DOW)     Did Mr. D'Agostino ever ask you
21      to do anything that you considered to be illegal?
22             A.   No.
23             Q.   (BY MR. DOW)     Other than perhaps violating TIC
24      protocol or internal policy, are you aware of any crime
25      committed by Mr. D'Agostino?

                                   Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 331 of 404

                                      CONFIDENTIAL

                                                                     Page 330

 1             A.   No, I'm not.
 2                       MR. DOW:      No further questions.
 3                            FURTHER EXAMINATION
 4      BY MR. HUSTON:
 5             Q.   Good evening, Mr. Joseph.             My name is Penn
 6      Huston.     I represent Vinod Vemparala and V2V Solutions.
 7      I think I understand this from your earlier testimony
 8      today, but I want to confirm it.
 9                       Have you ever met or spoken with
10      Vinod Vemparala?
11             A.   No, I have not.
12             Q.   Have you ever communicated with him in writing
13      either by email or text any other written method?
14             A.   I have not.
15             Q.   Before the -- well, have you ever communicated
16      orally or in writing with anyone else from V2V
17      Solutions?
18             A.   No, I have not.
19             Q.   Are you familiar with Sirmag Industrial
20      [phonetic]?
21             A.   I have no idea who they are.
22             Q.   Okay.   To your knowledge, have you ever
23      communicated either orally or in writing with Sirmag
24      Industrial?
25             A.   No, I have not.

                                   Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 332 of 404

                                      CONFIDENTIAL

                                                                      Page 331

 1             Q.     I want to look back at a document that we
 2      looked at earlier today.          It's Exhibit 78.
 3                         Are you -- are you seeing anything on your
 4      screen?       Are you seeing a document on your screen?
 5             A.     Yes, I am.
 6                         MR. DANIELS:      But it's a request for
 7      production, Penn.
 8                         MR. HUSTON:      Okay.      Let me try to correct
 9      that.       Bear with me one moment.
10                         MR. DANIELS:      Or a response.
11                         MR. HUSTON:      Yeah.
12                         MR. FRIDMAN:      Okay.      We'll probably have to
13      purge whatever documents were not formally introduced as
14      exhibits after this is done.
15                         MR. DANIELS:      Could we do it tomorrow?
16                         MR. FRIDMAN:      Yes.
17             Q.     (BY MR. HUSTON)       Are you now seeing an email
18      on your screen?
19             A.     Yes, I am.
20             Q.     Okay.   Thank you.     I apologize for that.
21                         And this is Exhibit 78.            And you look at it
22      earlier today.        It's -- it's an email.           And because it's
23      an email you kind of read it chronologically from the
24      bottom up, but it began with a bid from V2V Solutions.
25                         Do you recall looking at Exhibit 78 earlier

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 333 of 404

                                    CONFIDENTIAL

                                                                  Page 332

 1      today?
 2             A.   Yes, I do.
 3             Q.   Okay.   And this bid from V2V Solutions, do you
 4      have any reason to believe that it was anything other
 5      than a genuine bid?
 6             A.   It appears to be a genuine bid.
 7             Q.   And there was one email that I wanted to follow
 8      up with you about that's in this chain.             There's an
 9      email from Mr. Kalaga to you that says (as read):              "The
10      guy is in Ohio.      He sent an email to him.         Did I mess
11      up?"
12                       Do you see that?
13             A.   Yes, I do.
14             Q.   And I want to get any understanding that you
15      have about this email.       The -- the second clause here
16      says, "he sent an email to him."
17                       Do you know who Mr. Kalaga was referring to
18      when Mr. Kalaga said "he," and who Mr. Kalaga was
19      referring to when he said "him"?
20             A.   I don't know.
21             Q.   Okay.   He also says "did I mess up?"         Do you
22      have any understanding of why Mr. Kalaga was asking you
23      whether he had messed up?
24             A.   I have no idea.
25             Q.   I asked you about the bid that's attached to

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 334 of 404

                                       CONFIDENTIAL

                                                                       Page 333

 1      Exhibit 78 and asked you if you had any reason to
 2      believe it wasn't a genuine bid.                Let me ask more
 3      generally.
 4                        Do you have any reason to believe that any
 5      bid submitted by V2V Solutions was not genuine?
 6             A.    I have not seen any bid from V2V except this
 7      particular one that is on the display.                  So I cannot
 8      speak for the other bids they have -- other bids that
 9      they have sent.
10             Q.    Fair enough.
11                        MR. HUSTON:        Thank you.        I pass the
12      witness.
13                        MR. DANIELS:        You're good.
14                        MR. FRIDMAN:        Just one -- one last quick
15      thing.      Just to follow up on one question that Mr. Dow
16      asked.
17                        MR. DANIELS:        I think you've got like 45
18      seconds left on your time.
19                             FURTHER EXAMINATION
20      BY MR. FRIDMAN:
21             Q.    All right.   I am -- I'm going to show you
22      Exhibit 105 one more time.            This is the document that
23      was the agreement for services or work performed on
24      premises from 2007 that contained Toshiba standards of
25      conduct.

                                    Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 335 of 404

                                    CONFIDENTIAL

                                                                     Page 334

 1                       Do you remember that?
 2             A.   I remember that.
 3             Q.   I want to direct your attention to Paragraph 10
 4      of the contract you signed with Toshiba.                Paragraph 10,
 5      it says (as read):     "Compliance with company policies,"
 6      and it says "at all times during the performance of the
 7      work, contractor and its employees shall be subject to
 8      and shall comply with all of the company's policies,
 9      including without limitation, its equal employment
10      opportunity, business conduct, drug-free workplace,
11      safety, and environmental policies."                Copies of each of
12      those policies are attached as Attachment B.
13                       And it says "contractor shall execute and
14      cause its employees and subcontractors and their
15      employees performing any portion of the work to execute
16      such agreements and documents evidencing their
17      compliance with the requirements of this paragraph as
18      the company may require."
19                       So my question to you is, you agreed in
20      this contract that you signed with Toshiba to comply
21      with Toshiba's standard of conduct that applied to
22      Toshiba's employees, correct?
23                       MR. DANIELS:      Object to -- object to form.
24             A.   I'm under the impression that these policies
25      applied to officers and employees of Toshiba.                It

                                 Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 336 of 404

                                    CONFIDENTIAL

                                                                   Page 335

 1      doesn't apply to me per se.
 2             Q.   (BY MR. FRIDMAN)      Well, in Paragraph 10, aren't
 3      you agreeing as the contractor that you and your
 4      employees are subject to and will comply with all of the
 5      company's policies including its business conduct
 6      policies, right?
 7                       MR. DANIELS:      Object to the -- object to
 8      the form.     The document speaks for itself.           We've
 9      already gone over this and this is outside -- this has
10      nothing to do with what Mr. Dow asked.
11                       MR. FRIDMAN:      Mr. Dow asked about
12      whether -- other than -- than policies of Mr. D'Agostino
13      had done anything illegal.         So I'm asking Mr. --
14      Mr. Joseph if he believed he was subject to the same
15      policies that Pablo D'Agostino was subject to.
16                       MR. DANIELS:      Totally different line of
17      questioning and line of argument.             And if you -- if you
18      understand what he's asking.
19                       THE WITNESS:      I don't understand what he's
20      asking.     I thought this applies to Pablo's business
21      conduct, and not my business conduct.
22                       MR. FRIDMAN:      Right.
23                       No other questions.
24                       MR. DANIELS:      All right.       Anything further,
25      Penn?

                                 Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 337 of 404

                                    CONFIDENTIAL

                                                                   Page 336

 1                      MR. HUSTON:       Nothing for me.       Thank you.
 2                      MR. DANIELS:       I think Sandy left.
 3                      No, he's there.
 4                      MR. DOW:     No further.
 5                      MR. DANIELS:       All right.       You're done.
 6                      THE VIDEOGRAPHER:          This now ends Video 8 of
 7      Abraham Joseph.    Off the record, 7:17.
 8                      THE CERTIFIED STENOGRAPHER:            Before
 9      everyone leaves, I need to confirm orders.
10                      Since this is Federal, are there any other
11      stipulations you guys want to put on the record?
12                      MR. FRIDMAN:       No, I don't think so.
13                      But, Sam, do you want to place the order
14      for the plaintiff?
15                      MR. SHARP:      Madame Court Reporter, to the
16      extent we haven't already ordered it, can we please be
17      provided with a rough transcript?             And we do not -- for
18      the transcript, we do not need it synced with the video
19      at this time.
20                      THE CERTIFIED STENOGRAPHER:            Would anyone
21      else like to purchase a copy of the rough transcript?
22                      MR. HUSTON:       This is Penn Huston.         I would
23      like a copy of the transcript, not rushed, not roughed.
24                      THE CERTIFIED STENOGRAPHER:            Okay.
25                      THE VIDEOGRAPHER:          You want the video,

                                 Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 338 of 404

                                    CONFIDENTIAL

                                                                  Page 337

 1      Mr. Huston?
 2                     MR. HUSTON:        No, thank you.
 3                     MR. DANIELS:        Okay.      This is Doug Daniels.
 4      By the way, the witness will read and sign.
 5                     The defendants, OnePoint and Mr. Joseph,
 6      would like a -- just an electronic copy on a regular
 7      time schedule, no rough, and we do want the video.              Not
 8      synced at this time.
 9                     THE VIDEOGRAPHER:           Okay.
10                     THE CERTIFIED STENOGRAPHER:            Thank you.
11                     (Proceedings concluded at 7:20 p.m.)
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 339 of 404

                                        CONFIDENTIAL

                                                                    Page 338

 1                             CHANGES AND SIGNATURE
 2                         WITNESS NAME:         ABRAHAM JOSEPH
 3                    DATE OF DEPOSITION: December 16, 2020
 4
 5                  PAGE      LINE                CHANGE          REASON
 6      ________________________________________________________
 7      ________________________________________________________
 8      ________________________________________________________
 9      ________________________________________________________
10      ________________________________________________________
11      ________________________________________________________
12      ________________________________________________________
13      ________________________________________________________
14      ________________________________________________________
15      ________________________________________________________
16      ________________________________________________________
17      ________________________________________________________
18      ________________________________________________________
19      ________________________________________________________
20      ________________________________________________________
21      ________________________________________________________
22      ________________________________________________________
23      ________________________________________________________
24      ________________________________________________________
25      ________________________________________________________

                                     Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 340 of 404

                                    CONFIDENTIAL

                                                                  Page 339

 1                  I, ABRAHAM JOSEPH, have read the foregoing
 2      deposition and hereby affix my signature that same is
 3      true and correct, except as noted above.
 4
 5                           ______________________________
                             ABRAHAM JOSEPH
 6
 7
 8
 9      THE STATE OF_____________          )
10      COUNTY OF _______________          )
11                  Before me, ____________________________, on
12      this day personally appeared ABRAHAM JOSEPH, known to me
13      (or proved to me under oath or through
14      ______________________) (description of identity card or
15      other document) to be the person whose name is
16      subscribed to the foregoing instrument and acknowledged
17      to me that they executed the same for the purposes and
18      consideration therein expressed.
19                  Given under my hand and seal of office this
20      ____ day of _____________________, 2020.
21
22
23
                             _________________________________
24                           NOTARY PUBLIC IN AND FOR
                             THE STATE OF _____________________
25                           Commission Expires: ______________

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 341 of 404

                                    CONFIDENTIAL

                                                                  Page 340

 1                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
 2                           HOUSTON DIVISION
 3        TOSHIBA INTERNATIONAL       )
          CORPORATION                 )
 4                                    )
                  Plaintiff,          )
 5                                    )
          v.                          ) NO.: 4:19-cv-04274
 6                                    )
          ABRAHAM JOSEPH, an          )
 7        individual, ONEPOINT,       )
          INC., RUDOLPH CULP, as      )
 8        independent administrator )
          of the ESTATE OF            )
 9        Pablo D'Agostino, PD        )
          RENTALS, LLC, JANUARY 22    )
10        1992, LLC, VINOD            )
          VEMPARALA, an individual, )
11        V2V SOLUTIONS, LLC, and     )
          CHETAN VYAS, an             )
12        individual,                 )
                                      )
13                Defendants.         )
14
15                      REPORTER'S CERTIFICATION
                      DEPOSITION OF ABRAHAM JOSEPH
16                         December 16, 2020
17                That the deposition transcript was delivered
18      to Mr. Daniel Fridman.
19                That a copy of this certificate was served on
20      all parties and/or the witness shown herein on
21      ________________.
22                I further certify that pursuant to FRCP
23      Rule 30(f)(1) that the signature of the deponent:
24                ____ was requested by the deponent or a party
25      before the completion of the deposition and that

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 342 of 404

                                    CONFIDENTIAL

                                                                  Page 341

 1      signature is to be before any notary public and returned
 2      within 30 days from date of receipt of the transcript.
 3                  If returned, the attached Changes and
 4      Signature Page contains any changes and the reasons
 5      therefore:
 6                  ____ was not requested by the deponent or a
 7      party before the completion of the deposition.
 8                  I certify that I am neither counsel for,
 9      related to, nor employed by any of the parties or
10      attorneys in the action in which this proceeding was
11      taken, and further that I am not financially or
12      otherwise interested in the outcome of the action.
13                  Certified to by me this ____ day of ________,
14      2020.
15
16
17
18
                                   <%12604,Signature%>
19                                 _____________________________
                                   ABIGAIL GUERRA, Texas CSR 9059
20                                 Expiration Date:         12/31/22
                                   VERITEXT LEGAL SOLUTIONS
21                                 Firm Registration No. 571
                                   300 Throckmorton Street
22                                 Suite 1600
                                   Fort Worth, Texas 76102
23                                 Phone:       (817) 336-3042
24
25

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 343 of 404

                                    CONFIDENTIAL

                                                                  Page 342

 1      COUNTY OF ________         )
        STATE OF TEXAS             )
 2
 3                  I hereby certify that the witness was notified
 4      on_____________________, that the witness has 30 days or
 5      (______days per agreement of counsel) after being
 6      notified by the officer that the transcript is available
 7      for review by the witness and if there are changes in
 8      the form or substance to be made, then the witness shall
 9      sign a statement reciting such changes and the reasons
10      given by the witness for making them;
11             That the witness' signature was/was not returned as
12      of ____________________________.
13                  Subscribed and sworn to on this, the ______
14      day of _____________, 2020.
15
16
17
18
                                   <%12604,Signature%>
19                                 _____________________________
                                   ABIGAIL GUERRA, Texas CSR 9059
20                                 Expiration Date:         12/31/22
                                   VERITEXT LEGAL SOLUTIONS
21                                 Firm Registration No. 571
                                   300 Throckmorton Street
22                                 Suite 1600
                                   Fort Worth, Texas 76102
23                                 Phone:       (817) 336-3042
24
25

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
 Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 344 of 404

                                    CONFIDENTIAL

                                                                  Page 343

 1              January 8, 2020
 2              ABRAHAM JOSEPH
                C/O: Mr. Doug Daniels
 3              OF: THE JACKSON LAW FIRM
                3900 Essex Lane
 4              Suite 1116
                Houston, Texas 77027
 5              Daniel@jacksonlaw-tx.com
 6               Re: 12/16/2020 Deposition of: ABRAHAM JOSEPH
                     Toshiba International Corporation vs.
 7                   Abraham Joseph Et Al.
 8             Dear Sir/Madam:
 9                  This letter is to advise that the transcript of
               the above-referenced deposition has been completed
10             and is available for review. Please contact our
               office to come to our office at (800-726-7007 to
11             make arrangements to read and sign or sign below to
               waive review of this transcript.
12
                    It is suggested that the review of this
13             transcript be completed within 30 days of your
               receipt of this letter, as considered reasonable
14             under Federal Rules*; however, there is no Florida
               Statute to this regard.
15
                    The original of this transcript has been
16             forwarded to the ordering party and your errata, once
               received, will be forwarded to all ordering parties.
17
               Sincerely,
18
               Abigail Guerra, CSR
19
20             WAIVER:
               I, _________________ hereby waive the reading &
21             signing of my deposition transcript.
               ___________________________        ________________
22              Deponent Signature              Date
23
24             *Federal Civil Procedure Rule 30(e)/Florida Civil
25              Procedure Rule 1.310(e)

                                 Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 345 of 404

                                     CONFIDENTIAL
[& - 1992]                                                                       Page 344

           &              166:23 168:5         111 8:7                140 216:12 217:1
 & 3:4,9,14,19 4:14       223:16 224:18        1116 4:5 343:4         143 6:14
   4:20 9:15 85:17        225:6 271:6 291:18   119201 261:18          145 6:17
   98:2,9,12,21 100:9     298:3,14,18 302:10   119331 237:12          14th 33:12 145:16
   100:11 106:2           340:23               119333 8:10              203:14
   143:23 144:7,16      1,000 63:17 65:14      119704 162:15          15 94:17,25 202:23
   145:3 146:3,7,18     1,500 65:14,17 66:9    11:45 95:5 112:21        203:5 204:24 265:6
   146:23 147:2,5       1.310 343:25           11:52 113:8,9            284:23
   151:18 152:25        1.40 170:20            12 6:5,17 128:1        150,000 109:2
   153:11,24 156:22     1.95 143:24 145:18       145:11,12,14         1500 68:18
   156:24 157:8         10 94:17 173:25          169:18 173:25        155,000 207:19
   158:10,13 161:17       183:12 185:19          217:3 273:24 280:8   156 7:8
   175:21 176:1           187:4 210:5 271:9      280:11,20            16 1:20 9:2 55:11
   190:15 201:20          280:8,10,19 334:3    12,430 167:7,16          141:18 261:21
   226:15 229:21          334:4 335:2          12/16/2020 343:6         287:5 338:3 340:16
   240:20 305:22        100 37:12 74:11        12/17/10 150:6         1600 341:22 342:22
   343:20                 140:22 146:5           152:12               162 6:19
                          171:15,18 172:22     12/31/22 341:20        166 6:21
           0
                          185:20 191:21          342:20               16th 2:4
 0.50. 190:8,9            287:19 307:2         120 117:8 171:11       17 7:4 65:23 117:6
 00010807 8:5             320:10,11 321:1        202:19,23 203:5        136:7 287:20 289:6
 00010849 152:9         100,000 24:13 26:9       204:8,11               291:15
 00036551 8:15            39:11 40:4 77:18     120,000 176:14,23      1750 4:21
 00054122 7:9             108:25 109:7         1200 3:14              17th 126:23 131:5
 00062110 8:7             121:19 207:20        121 8:19                 152:24 222:11
 00066003 8:9           103 213:9              124,911 127:12           224:1
 00091911 7:21          105 8:19 121:12,14     12604 341:18           18 44:16 65:23
 00106186 7:25            124:18,21 333:22       342:18                 71:25 194:19 255:9
 00106193 7:23          108 194:20             129335 54:9              292:7,11 293:7,8
 00110858 6:16          10848 229:4            129337 52:20 55:3        295:1
 00119209 8:13          10849 152:22           129339 53:22           18,000 54:25 55:18
 00119704 6:20          10:24 57:10,11         12:41 113:10           180 171:13
 00129337 7:6           10:33 57:12,15         12:42 113:13           189 7:10
 0063 204:22            10th 226:3 252:22      13 37:17 169:18        18th 51:4
 04274 1:5 340:5          253:17 254:13          172:25 193:21        19 69:9,10 71:25
           1            11 6:14 128:3,3          277:7 283:13           220:21 293:15
 1 1:21 6:22 9:3          143:9,12,12 191:18   13,868 117:24          190 7:12
   33:17,18 57:9          220:21 258:18        13116 147:7            191 7:25
   71:22,23,24,25         271:12               13th 3:10              199 7:23 292:8,18
   100:21 128:3 164:3   110859 143:22          14 201:21 283:12       1992 1:9 326:16
   164:13,13 165:11                                                     340:10

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 346 of 404

                                     CONFIDENTIAL
[19th - 23]                                                                      Page 345

 19th 286:2               157:17 170:11,18       183:18 184:1           170:23 182:4 183:2
 1:53 155:25 156:1        170:22 182:3 183:1     189:22,22 190:17       183:18 184:1,5
 1st 194:1,14 209:13      184:5 191:17 200:5     190:18 191:17          198:14,15 200:5
   209:15 212:14          206:10 207:6 218:6     192:4 194:1,2          201:17,21,22
           2              267:1 272:17 277:9     226:4 267:1 269:5      203:16 206:7,14
                          278:23 292:9,17        306:8,12 320:23        207:6 266:17 277:9
 2 18:6 23:15 30:12
                          293:1,21 296:22        321:2                  281:8 285:1,2
   30:13,24 34:20
                          298:25 299:4         2012 105:20,22           287:9 292:9,17
   35:16 43:24,25
                          306:23,25 307:17       192:4 261:21           293:1,21 296:22
   44:22 57:14 100:21
                          319:2,15 320:22,25   2013 111:4,5             298:25 299:4
   113:6 225:7 271:6
                          321:2,13 333:24        265:23                 302:17,18 303:14
   289:6 304:20
                        2007/2008 229:18       2014 107:2 111:9         306:8,12,23 319:2
   305:10
                        2008 18:3,25 19:2,5      111:10,16 121:23       319:15 321:14
 2,000 61:13 66:13
                          23:6 24:13 25:21       140:5 143:18 265:3     326:19
   66:15 68:20,22
                          30:23 34:4 36:1        265:6,25 266:1       202 3:11
 2,349,000 221:14
                          57:17 58:3 64:4      2015 140:10 143:22     2020 1:20 2:4 9:2
   223:23
                          121:19 159:21          145:16 174:8,9         33:12 47:2,3,6,8
 2.349 220:4
                          163:16 166:15          266:2,9 296:3,8,16     281:11 285:4 338:3
 20 27:17 38:18
                          169:3 209:13,15,15     296:19,25 297:14       339:20 340:16
   94:17,25 98:17
                          212:5,15,15 216:22   2016 141:17 266:11       341:14 342:14
   159:21 202:1,5
                          216:22 233:22        2017 44:16 65:23         343:1
   203:4 210:5 292:10
                        2008/2009 232:24         72:21 73:2,17        203 7:14
   292:23 293:2,15
                        2009 30:13,15            77:14 117:5 131:5    208 7:18
 20,000 48:3,4 56:11
                          47:24 48:18 51:4,6     141:21 278:1         209-8836 5:6
   56:17
                          53:14 55:23 57:20      297:14 320:15        20th 114:10 116:11
 200 3:20 320:11
                          58:19 61:8 121:20    2018 61:2 69:9,10        116:23
 200,000 72:2 109:6
                          242:11 249:4 250:2     70:13,21 71:9,17     21 293:16
   109:7 320:10 321:1
                          251:1,18 252:23        72:21 73:2,17        217 7:20
   321:3
                          253:17 254:13          114:10,11 115:24     218 190:2
 20005 3:10
                          255:9                  116:11,23 117:8,23   219 7:22
 2006 230:13
                        201 7:16                 118:2 120:15 142:2   21st 218:6
 2007 18:2,6,13,16
                        2010 53:1 62:12          204:12 206:17        22 1:9 293:16
   18:22 23:6 24:13
                          65:21 80:17,19         266:19,20              322:19 323:2,5
   25:21 30:22,23
                          152:24 174:10        2019 46:23 66:2,4,7      325:3,8,9,12
   31:7,9,20 34:2,6
                          176:2 219:18,25        66:15,18,23 68:7,8     326:16 340:9
   35:18 36:1 37:4
                          220:20,21 222:12       68:13,14 70:13,21    222 7:24
   38:7,16,25 41:4
                          224:4 226:7 236:14     70:25 71:9,17        225 8:4
   44:16 57:17 64:4
                          240:5 256:4 258:17     72:21 73:2,18        22nd 157:17
   121:19 122:13,20
                        2011 37:4 38:8,16        77:14 121:22         23 6:19 162:8,9,10
   123:8 124:3 126:23
                          38:25 41:4 62:13       122:23 123:8 124:4     162:11,12 167:18
   127:4 132:23
                          105:20 111:4           137:24 170:11,18       298:23 299:11,13
   137:24 138:2
                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 347 of 404

                                    CONFIDENTIAL
[2300 - 48]                                                                    Page 346

 2300 3:15                       3            333 6:8               3rd 236:14 251:1
 233 8:6               3 6:3 60:18,21         336-3042 341:23         251:18
 236 8:8                 64:23 106:24,25        342:23                        4
 23rd 189:22 190:17      113:12 114:1         338 6:9
                                                                    4 63:14 125:20
   196:1                 128:16 155:24        339 7:6
                                                                      128:11 156:4 184:7
 24 6:21 166:21,21       184:6 271:7 289:20   34 158:13 309:12
                                                                      201:5
   166:25 300:1,1,19     304:20 305:10        34,211 164:6,20
                                                                    4,000 69:1,2,4,11
   300:25              3,000 62:18,20 63:9      167:19
                                                                      70:12,21 72:8
 24,000 30:21          3,600 204:11           340 6:10
                                                                      108:3,4,12
 24,084 18:13,24       3.328 223:21           349 5:5
                                                                    4,432 212:19
   31:7                3.695 153:3            35 158:11,20
                                                                    40 73:4 81:22 171:2
 240 194:15,17,25      3.793 225:23             202:23 310:2,3
                                                                      171:4,8 173:11
   195:14              30 21:22 22:1 38:20      312:14
                                                                      180:4 193:6,9
 246 8:11                38:24 73:4,4,25      36 310:22 311:3,16
                                                                      194:2,5,15,17
 249 7:13                98:19 187:4 204:2      311:23
                                                                      195:16 196:9,11,11
 25 21:22 22:1 301:5     204:10,14 270:15     36,000 108:15
                                                                      197:10 202:1,4,10
 250 47:14 51:7 53:1     278:16,21 291:15       167:12
                                                                      202:17,22 312:14
 2500 4:10               299:11 300:19        365 277:21 278:2
                                                                      318:3
 2525 3:5                306:15 312:9,10,16     280:19
                                                                    40,000 56:7
 26 242:11 249:4         312:18 340:23        36551 264:21
                                                                    400 65:13
   256:4 302:7           341:2 342:4 343:13   36553 265:6
                                                                    41 318:3
 26,000 30:21            343:24               36609 52:23
                                                                    42 318:4
 26,580 212:6          30,000 56:7            37 6:23 32:4,5,9,11
                                                                    429 7:17
 261 8:12              300 65:17 66:9           32:15 43:23 48:8
                                                                    43 318:12
 263.5 196:4             68:18 193:21           49:22 60:14,14
                                                                    44 212:11,23
 264 8:14                341:21 342:21          106:12 113:20,21
                                                                      318:20
 27 167:10 201:21      303 196:5 197:6          113:22 167:10
                                                                    444,359 295:8
   302:13              305 3:6,22               311:21,21
                                                                    45 160:9 312:10
 270 8:17              30th 250:1             37,681 165:17
                                                                      318:20 333:17
 2700 4:20             31 306:18              37,950 51:25
                                                                    46 318:21
 272 195:1 197:13      32 6:23 37:5 41:4      371-2700 3:22
                                                                    46,000 56:8
 27th 53:14 203:14       59:10 195:1,10,21    38 170:24 171:6
                                                                    46,999 54:10 55:15
 28 305:19               196:12 197:15          311:23 313:6
                                                                      56:1,9
 28,999 55:21            267:1 307:14         39 299:17,19
                                                                    460 8:20
 29 306:6              3210 4:10                312:22 313:8
                                                                    463-6000 4:11
 294 8:18              326 6:6                39,000 299:17
                                                                    47 318:21
 29th 190:17 209:15    33 307:14              3900 4:5 343:3
                                                                    47,000 56:8 58:25
   212:15              330 6:7                3911 132:13
                                                                    47226 7:9
 2:15 156:2,5          33131 3:21             3:20 201:5,6
                                                                    48 7:4 16:3,5,6 17:7
 2s 17:25 34:18,19     33134 3:6              3:30 201:7,10
                                                                      17:10,19 49:23,24
   35:21 83:11
                                                                      49:25 116:3,4
                                 Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 348 of 404

                                     CONFIDENTIAL
[48 - 851]                                                                       Page 347

   193:10 194:2,6       56 155:7 158:24        65886 255:8            78 8:8 236:12,13,20
   295:3 318:22,24        159:1,3,11,13,17     66,453.90 19:8           331:2,21,25 333:1
 49 297:12 321:12       569-7720 3:6           66,553.90. 19:6        79 147:15 242:8,9
   321:16,17            57,820 53:2            66004 239:7            79020 242:10
 4900 3:21              570-07 218:19          66051 256:1            799-08 164:2
 49561 51:10,20         571 341:21 342:21      6:54 324:20            7:00 324:22
   53:24 54:2,12 55:6   575 189:25             6:56 324:21            7:01 324:25
 496-9700 3:16          575.5 197:18,21                  7            7:03 2:5
 4:11 228:5             5:20 268:2,3                                  7:17 336:7
                                               7 126:10 174:25
 4:12 228:6             5:33 268:4                                    7:20 2:5 337:11
                                                 268:6 271:8 324:19
 4:19 1:5 340:5         5:34 268:7                                    7:30 324:4
                                               7.25 297:16 298:2
 4:21 228:7,10          5th 114:10 117:8                              7th 55:23
                                                 298:10
 4th 46:23 219:18         194:2 265:3                                           8
                                               70 187:5 203:24
   219:25 224:3                   6            700 4:15               8 108:11,12 174:25
   252:17
                        6 170:21 174:25        701 3:10                 183:12 194:5
           5              183:23,24 194:17     705 207:14,16            233:21 271:8
 5 174:25 189:22          220:8,14 221:8       71 7:20 217:24           300:21 324:24
   197:7 201:9 271:7      228:9 268:1 270:15     218:1,1,3              336:6 343:1
   279:14 282:13          271:7 278:16,21      713 3:16 4:6,11,16     8,000 108:3,4,6,12
   302:10                 279:14 282:13,13       4:22                   121:5,7
 5,234 190:5              291:15 299:11        72 196:12              8.25 297:15 298:1,9
 5,760 196:20             300:19               72,000 108:15          80 8:11 171:10
   199:23               60 7:10 171:2,3        72,200 190:4             173:5,12 178:25
 50 7:5 38:22,24          180:5 189:9,13       725.96 116:13            181:19 195:1,10
   52:11,11,16,17         197:20 206:6         74 7:22 219:15,17        196:13 202:10,17
   73:21,24 187:4       61 7:12 190:10,11        224:3                  202:22 203:19
   256:5 267:14           190:12 196:1 206:6   75 7:24 222:3,5          206:11 246:21,22
   312:10 322:9         62 7:14 203:10,12      750 3:5                  246:24 253:9
 500 63:14 277:17         206:7                76 8:4 225:16,20       800-726-7007
 51 138:22,22           626-3600 3:11          76102 341:22             343:10
 52 7:5                 63 7:16 201:12,14        342:22               81 8:12 261:14,16
 522-4435 4:6             201:19 204:20        77 8:6 172:22 173:5      261:18
 526-3700 4:22            206:7                  181:19 233:2,3       815 7:19
 53 147:4,5 151:18      6363 4:15              77,434 190:7           817 341:23 342:23
   154:19 156:23        64 7:18 208:18,19      77002 3:15             82 8:14 264:15,17
 55 7:8 32:23,24          208:20 209:12        77007 5:5                264:20 268:9
   155:7 156:8,10,11      213:7 215:17         77027 4:6 343:4        832 5:6
   156:13,16 157:16       216:25               77056 4:21             849 152:11
   158:21 312:17,18     65818 244:11           77057 4:16             850 152:11
 554 8:16               65826 253:14           77063 4:11             851 152:11

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 349 of 404

                                     CONFIDENTIAL
[860 - agree]                                                                    Page 348

 860   6:16               322:3                accountant 25:17         223:2,5 258:22
 879   8:5              abraham 1:6,19           25:21,25 26:2          278:24 283:18,21
 882   207:13,15          2:1 4:3 6:4 9:3        109:19                 283:23,25 322:10
 888   6:18               12:21 33:1 45:18     accountants 79:15        322:11
            9             57:10,14 60:23       accounting 74:7,20     addressed 254:1
                          113:7,12 126:18        75:17 78:2,22 79:2     324:1
 9 108:11,12 126:10
                          155:24 156:4           79:24 109:12         addresses 294:24
   173:19,21 174:4,13
                          192:16 201:5,9         119:14 191:20        adds 202:22 203:4
   174:17,25 183:12
                          218:4 219:20,20        198:18               adhere 131:16
   271:8 300:21
                          222:15 228:9 258:4   accurate 240:1           134:22
 9,000 47:22 48:24
                          258:5,12 268:1,6       322:3                administrative
   49:7,19
                          287:21,25 300:2      acknowledged             157:18 173:10
 90 8:17 206:11
                          305:19 313:9           143:14 339:16          177:5,10,19 178:1
   270:14,15,18
                          324:19,24 336:7      acknowledging            178:4,22 181:15
   298:22
                          338:2 339:1,5,12       135:11                 214:17 216:1 272:8
 9059 341:19 342:19
                          340:6,15 343:2,6,7   acknowledgment         administrator 1:8
 913 7:21
                        abrahim 258:5            130:24 132:25          340:8
 917-0024 4:16
                        absolutely 63:25       acres 210:5,5          advance 11:6
 91911 218:3
                          122:6 173:17 177:4   action 341:10,12       advice 105:4
 92 8:18 294:14,17
                          179:3 207:25         active 231:4,7         advise 343:9
   294:19
                          240:18 242:6         activities 71:14       affiliates 306:21
 95 212:10 213:1
                          259:21 269:19          128:4,5 213:21       affix 339:2
   216:19
                          304:18 321:5         actual 35:15 38:11     afshar 165:25
 9713 6:20
                        accept 15:13             76:12 83:4 141:23      166:11
 9:11 9:3
                        acceptable 328:4         167:14 169:8         agent 175:22 176:1
 9th 143:22 145:17
                        accepted 187:19,19       182:16 184:5           176:2
            a             188:2,5                195:17 238:4         agents 287:22
 a.m. 57:11,12 113:9    access 257:5,5         adamant 92:18          aggravated 261:1
 aaa 143:14               280:13,14,19         add 195:23 205:8,9     aggressive 268:17
 abatement 99:13        accident 48:14           225:9                aggressively
   99:14,15 164:2       accompanied 274:5      added 192:12             220:21,22
   168:5,25 169:8       account 24:2 74:3,4      194:12,25 196:7,9    ago 37:17 48:8
 abby 227:19              74:5 75:24 107:6       197:11,16 204:15       115:23 169:18
 abigail 2:6 341:19       107:13,16 110:1,2    adding 130:6 195:3       198:3 217:3 278:2
   342:19 343:18          110:3,4,5,13 118:5     199:10 213:12          300:21
 ability 176:18           119:12 138:22          224:23               agree 13:17 14:8
   312:2                  140:4 179:5 181:1    additional 139:13        49:18 51:12 54:20
 able 10:19 147:6         219:18 221:22          139:18 325:3,5         118:8 126:4 131:15
   155:3 176:4 180:3      283:22 284:13,16     address 50:25            131:19 132:19
   247:21 253:21          312:20                 161:10,11,13           135:13 176:12
   311:18 321:15                                 221:18 222:1,22,25     187:21 295:20

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 350 of 404

                                     CONFIDENTIAL
[agree - applied]                                                                Page 349

   319:20               allocations 313:2      anne's 80:6 190:22       323:13 329:14,18
 agreed 27:20 49:20     allow 15:13,17 40:3      190:23               answered 26:12
   54:2 131:20 271:10     40:7,15 91:13        annual 298:25            134:14 293:8 301:2
   334:19                 187:16 276:20          311:25 312:3 319:1   answering 32:18
 agreeing 29:23         allowance 54:25          319:13 321:12          61:5 291:17 326:2
   295:13 335:3         alongside 156:19       anomaly 198:12         answers 106:13
 agreement 124:22         156:25 157:5 160:6   answer 13:13,21        anticipated 57:1
   125:14 126:11          187:16                 14:5,6,7,13,14         192:20
   133:25 175:1         altogether 312:13        17:13,16 22:10       anybody 13:23
   179:17 180:11,16     amended 285:3            28:5,15,16 35:13       39:16 76:25 93:2,3
   180:20 228:17        america 107:4,8,12       35:14 37:22 38:2       93:4 172:5 302:6
   241:10 333:23          107:19 108:9,22        40:9,22 60:12 61:7     327:12
   342:5                  109:24 110:2,6,9       64:22 74:24 75:1     anymore 110:3
 agreements 136:21        110:11,17 111:19       75:10,12 81:19       anytime 235:4
   334:16                 114:2,3,7 121:23       82:3,5 96:21,22      aol.com. 222:22
 ahead 10:4 44:17         127:21                 111:8 112:10 119:5   apart 84:18 163:22
   83:2 109:25 132:12   american 231:15          134:5,15,17,18,19      172:17 310:20
   134:5 151:16           231:15 262:2           135:5,6,7 137:15     apartment 305:12
   154:25 168:2         amount 43:11,21          137:16,17,18,19        305:16
   191:25 192:1           55:20 58:14 65:10      138:3,7,16,16        apologize 86:7,9,24
   228:22 239:17          65:15 66:8,17          139:4,8,23 144:13      97:7 331:20
   245:25 249:22          68:21,24 71:18         146:20,21 166:8,9    apologizing 86:8
   256:14,15,16,24        107:16,23 116:15       176:10 185:23,24     app 282:22
   262:19 271:20          164:6 170:25 177:8     187:9,12,14 192:23   apparently 35:1
   306:17 308:16          295:8 299:5 311:23     195:23 198:7,9,20    appear 56:4 190:25
   311:21                 318:25                 199:6,8,17 205:7,8     227:16 325:21
 air 168:22 308:8       amounts 108:2            205:15,22 206:1,2    appearances 6:3
 airfare 61:12 62:14      109:5 298:23 299:3     208:9,10,11 216:23   appeared 2:8
 ajoseph 222:16         analyzed 296:3           217:4 234:9 258:17     339:12
 ajoseph777 283:24      anchored 235:19          274:2,7,11,15        appearing 9:17,20
 aku 322:21             angel 62:1,9             275:4,6 276:7,9,13     252:14
 al 343:7               anne 80:1,2,7,8,24       276:15,16,20,25      appears 53:1 55:9
 alar 104:6               81:1 84:17 87:4        281:5,17,17,19         55:25 118:2 126:12
 alcohol 131:13           103:14 191:3,11,21     289:2,2,3,18           127:11 193:12
 allegation 81:21,21      191:23 192:5,7,11      290:15 291:9 293:7     221:17 256:17
   82:10,10               192:11,22 194:11       298:11,21 299:10       277:16 332:6
 allegations 81:11        199:19 202:14,16       300:7,9,13,17,18     applicable 125:23
   81:17 82:22 83:7       205:2 206:19 208:1     300:25 301:1,8,11      128:23 134:20
   328:18                 208:8,9 218:4,12       304:23 313:6 319:5   application 55:9
 allocation 136:23        273:22                 319:17 320:4         applied 334:21,25
                                                 321:15,19,19

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 351 of 404

                                     CONFIDENTIAL
[applies - august]                                                               Page 350

 applies 129:14         arguing 134:3            234:12 237:21        assumption 205:10
   132:8 133:15,21,22     135:2                  243:10 258:23        at&t 282:8,18
   133:24 134:20        argument 335:17          274:18,19 310:23     atkin's 85:17
   296:2 335:20         argumentative            316:8,9 332:25       atkins 7:8 84:20
 apply 133:15 134:1       134:9 138:4            333:1,16 335:10,11     85:3,10,18,20 86:5
   134:12,25 335:1      arguments 138:12       asking 37:15,16,18       91:5 93:7,13 95:10
 applying 48:9          aromus 279:5             43:18,19 89:11         98:23 102:22 155:8
 appreciate 63:8        arrange 61:20            92:5,10 95:20 96:4     156:8,16 157:12,23
   154:15 326:1           62:25                  96:8 105:16,17         158:19,21 161:17
 approached 180:9       arranged 273:17          111:11,14,17 129:7     305:23
 appropriate 62:5         273:18,19              129:9 135:22         attached 2:10
   205:24               arrangements             138:15 174:24          17:19 61:3 114:8
 approved 224:25          343:11                 176:11 185:22          237:4 244:15
 approximate 171:1      arrow 202:21             198:5 240:11,14        332:25 334:12
 approximately 9:2      asap 245:23              246:18 254:2           341:3
   31:15 46:20,25       asbestos 99:15           259:19 261:6,13      attaches 219:24
   48:5 57:15 71:16       164:2,15 168:5,24      262:11,21 268:14     attaching 237:13
   113:7,13 156:5         169:7                  273:15 287:6           249:11 251:18
   201:9 228:5,9        ashley 3:19 9:19         300:18,18 316:11     attachment 127:11
   232:21 268:6           60:24 70:4 122:9       320:3 332:22           127:17 218:17,25
   324:25                 304:9,14,16,25         335:13,18,20           222:12 334:12
 approximation            305:3,22             asks 33:18 275:7       attempt 207:23,25
   115:22               ashley.stoner 3:23       302:7,8 310:3        attendees 2:8
 april 47:9 114:10      aside 10:14 92:7       assertion 296:1        attention 33:16
   116:11,23              229:13               assigned 20:16           60:17 107:1 127:20
 arabella 68:8,10,12    asie 231:13            assist 238:21            192:9 209:12 334:3
   68:16 69:21 305:13   asked 17:13 20:4         318:16               attorney 290:16
   305:16                 21:10 26:11,14       assistant 206:23         291:10,19 326:22
 archie 193:14            29:2,3 36:5 43:25      275:21                 329:14
 architect 248:23         49:15,16 62:22       associated 185:14      attorneys 45:25
 area 6:14 26:6           63:19,20 90:11         245:9                  46:3 146:13 214:21
   67:23 143:13 185:4     91:15 96:9,23        associates 247:4         217:6 285:11 288:6
   230:18 251:13          115:12 119:23,25     association 292:1        289:25 341:10
   253:1 254:16           120:9,12 121:6,7     assume 56:16           august 30:13,15
   255:13                 123:19 130:8           132:13 216:19          34:4 47:21,24
 areas 10:13 179:13       134:13 137:22          315:16                 48:18 51:4 55:23
   210:18                 140:22 141:11        assumed 92:2             122:13,20 126:23
 argentina 314:24         151:9 152:5 160:24   assuming 56:9 89:9       131:5 157:17
   314:25                 180:1 187:10 192:4     224:10 283:13          189:22 194:1,1,14
 argue 138:11             192:11 205:2 219:9     290:9 321:25           218:6
                          228:11 232:4

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 352 of 404

                                       CONFIDENTIAL
[authorities - believe]                                                            Page 351

 authorities 293:22        161:11 164:16,16      based 33:12 56:3       bcc'd 245:10,15
   297:1                   167:18 168:8,10,23      61:11 62:16 105:4      249:5,9 250:2,7,10
 authorized 33:2           169:3 176:18            109:10 140:8           251:4,17 252:8,17
 auto 292:1                178:23 192:7,10         148:17 159:6           252:24 254:13
 autocad 211:25            197:4,20 201:8          171:25 176:24          255:11,18 256:3,11
   215:5,21                220:22 223:13,25        178:23 185:3           257:13
 available 118:25          225:1,6 228:8           187:19 188:2,3,18    bcc'ing 247:3,7
   176:9,19,20 342:6       229:18 240:5            191:6 194:6 202:8      248:19,22 250:14
   343:10                  262:15,25 268:5,9       208:7 245:8 277:10     251:1 254:23,25
 average 73:6              272:17 280:7,8,10       278:4,6 279:23       bear 142:3 253:18
 avoid 136:20 241:8        298:22 304:8            286:22 290:9 296:1     331:9
 aware 34:9 35:5,6         311:15 314:24           296:14 297:15        beat 315:25
   41:7 45:7 70:2          317:16 319:9            298:1                beer 138:19
   160:2 207:9,19          320:25 324:23         basic 179:10,10        beg 286:6
   229:15 240:19,23        331:1                 basically 239:11       began 331:24
   275:1 279:22 295:4     backing 205:11           243:22 244:6         begging 132:14
   295:5 302:9,14,19      backup 169:10          basis 21:15 28:21      beginning 228:18
   303:12 318:4,7          214:14 282:15           298:25 311:25        begins 233:16
   327:22 328:10,12       backups 169:12           312:1,3              behalf 9:8,9,11,15
   328:17 329:24           277:10 279:23         bates 6:16,18,20         9:20 35:11 156:24
 ayers 126:13             bad 46:13 304:7,7        7:6,9,11,13,15,17      157:22 198:19
 azarpour 84:21            315:19                  7:19,21,23 8:5,7,9     299:11
   86:10 97:14,17         bag 49:4                 8:13,15,20 52:18     believe 19:7,8
   98:3,8 99:6,22         balance 214:15           124:21 125:10          33:14 34:12 36:2
   143:15 144:21          ballpark 187:3           128:2,8,9 136:8,17     36:13 69:15,22
   146:22                 bancroft 67:25           136:17 139:2           79:6,19 80:17,17
 azarpour's 99:8           68:1,3 69:21,22,23      143:22 145:22,24       83:14 84:25 97:5
           b               70:13                   146:14 148:4,17        100:21 101:25
                          bank 24:1 26:13          150:7,9 151:4,10       103:23 108:10
 b 61:3 114:8 116:8
                           29:4,10,17 74:2,3,4     152:5 162:15           139:12 145:17
   127:17 270:15
                           107:3,8,12,19           189:10 212:22          153:6,23 158:19
   278:16,21 291:15
                           108:9,22 109:24         218:3 237:12           160:9 180:24 185:7
   299:11 300:19
                           110:2,5,8,11,17         242:10 247:10,13       199:17 207:12
   334:12
                           111:19 114:2,3,7        253:9 264:20           213:4 225:14
 back 21:6 30:24
                           121:23                bautista 104:8           226:25 231:25
   35:18 42:4 48:8
                          baptized 258:4         bcc 244:22 245:5         243:16 251:21,25
   57:13 60:13 71:4,7
                          bare 221:7               245:18 247:21,23       253:16 264:6
   75:7,9 80:18 93:22
                          base 51:25 52:5,5,7      248:4 249:13,20        270:19 272:20
   110:5 113:11,18,25
                           187:19 323:8            252:12 256:18          278:8 283:11
   116:3 138:16
                          baseball 63:7,9,13       257:18                 286:24 287:17
   140:14,16 149:22
                                                                          288:11,11 292:19
   155:20 156:3
                                    Veritext Legal Solutions
 800-726-7007                                                                  305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 353 of 404

                                      CONFIDENTIAL
[believe - books]                                                                 Page 352

   297:4,6 298:19         165:6,9,14,14,19        159:4,7,13,16          114:8 121:22
   299:12,14 303:4        170:3,6 187:24          160:5,6,10,22,24       177:13 191:9
   312:21 314:19          188:1 189:2 218:5       160:25 161:1,2,16      206:15 214:14
   315:17 316:23          218:10 219:1,18,24      162:5 163:6,9          217:10 263:21
   318:9 319:5 323:8      220:3,16 223:7,17       187:16 188:7,8,12    bimonthly 28:20
   327:5 329:3 332:4      224:1 226:11            188:21 217:12,18       36:11,13
   333:2,4                228:12 229:21           226:17,21 227:21     biscayne 3:20
 believed 322:12          239:4,20 259:1          237:22 240:17        bit 10:19 41:19
   335:14                 260:23 270:2,2,6        269:21,21 271:13       53:7 117:22 125:1
 benefit 13:18 14:10      306:12 331:24           272:9 301:14,20        140:11 164:24
   119:4 129:3 133:10     332:3,5,6,25 333:2      306:8 309:13,17,20     165:1,4 173:13
 benefits 122:25          333:5,6                 318:16 322:16          222:6 233:6 236:22
   128:18 129:17        bidded 189:4              333:8,8                252:21 262:20,25
   130:13 137:12        bidder 91:14            big 106:16 147:25        263:10,11 286:6
 best 15:23 23:18         240:22                  149:1,2 169:23       bite 263:9
   31:5,8 38:6 39:1     bidders 90:2 92:6         183:10 210:5         bits 45:5
   48:16 62:17 65:11      187:15                  260:14 264:2         biweekly 21:15,16
   69:7 72:25 109:4     bidding 42:2              292:12,14              35:22
   111:3 114:22           105:21 187:22         biggest 172:16         blacked 55:4
   115:22 130:20          220:18,20 226:2,19    bill 177:14 189:15     blamed 181:9
   175:23 262:13          273:7 310:24            193:3 202:9 203:9      314:21
   286:19 312:16        bids 7:8 37:13            203:11 213:20        blank 35:17
   315:23                 83:13,15 84:13          214:3,7,11 217:1     blind 219:21
 bet 138:8                85:11,24 86:16,22       227:14 317:9,9,11    block 23:17
 better 38:1 46:21        87:1,11,13,14,15        317:12               blow 140:11 233:5
   47:18 50:4,5 96:14     87:21,24 88:1,8,20    billable 23:23         blue 314:3
   125:2,3 233:8          88:24 89:8,10,14      billboards 163:18      bluehost 278:8,10
 bid 38:7,7,13,24         89:18,23 90:9,25        163:21                 278:12,19
   39:7 42:5 88:10,17     91:4,6,6,8,10,11,16   billed 167:8 191:6     blurb 12:18
   88:25 89:3,21 90:1     91:23 92:6,10 93:6      193:1 196:13,20      board 231:5,8
   90:6,14,19 91:3        93:6 95:10 96:1         197:23 199:23          257:20
   93:9 105:13,18         97:11,23 98:1,8,11      204:1 212:23 214:7   boat 92:25
   106:2 123:13,20        99:17,19 100:1          214:23 216:12        bolt 309:5
   127:11,15 143:23       102:7,9 105:24,25       267:1 317:14,15      bona 24:24 25:18
   144:7,8,11,17          135:21 136:4,22       billing 72:3 102:4     bones 221:7
   145:1 146:3,7,18       137:5,13 143:11         124:7 178:4 208:4    bookkeeper 79:20
   146:23 147:2 153:3     144:2 145:1 147:6       272:8                  80:3,10
   154:2,3,4,5,6,7,18     147:10 151:19         billings 201:25        bookkeeping 79:17
   156:20,25 157:6,10     154:18 155:8,8        bills 107:4,12,24        80:14
   159:21 161:5,5         156:8,12,15,19,23       108:9,22 109:8       books 75:25 76:18
   162:7,21 164:8,19      157:8 158:10,13,20      110:8,8,18 114:2,3     79:3

                                   Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 354 of 404

                                     CONFIDENTIAL
[boss - capacity]                                                               Page 353

 boss 273:19            bribe 13:8,11,14,18     223:8,10,12 224:6              c
 bosses 92:19             14:3,9 15:6,25        234:11 243:9 308:2   c 3:1 4:1 5:1 50:9
   140:21                 28:21,24 63:24        309:1                  50:10 272:15,19
 bottom 53:8 137:20       64:17,18 70:18,19    building1.doc.          343:2
   242:16 264:23        bribery 40:19 83:9      222:13               cabinets 288:5
   265:5 331:24         bribes 14:16 15:9      buildings 99:16         290:17
 bought 48:19             15:13,18              243:7 307:25 309:2   cad 211:3
   323:16               brief 323:24           built 210:1 236:1     calculate 311:8,10
 boulevard 3:5,20       briefly 82:17 314:8    bull 168:7              311:12,15 313:5
   4:20 5:5             bring 67:1 210:23      bully 317:8           calculated 207:11
 boundaries 263:14        277:3                bunch 135:10            312:4
 box 35:2 290:18        bringing 168:22         142:25 213:24        calculation 191:22
 boxes 119:15 288:4     broad 81:20 111:2       253:11                 202:16 312:6
   288:5                  111:3 310:2          burden 177:10         calculations 235:9
 brad 84:22 100:5,8     broken 299:23           178:4                calculator 196:17
   100:15 101:7         brother 87:9           business 20:23        california 62:14,23
   102:10 170:16          102:17 159:25         25:11,14 29:14       call 63:23,23 64:1
   177:13 179:17,24       161:10                37:5 39:17,20          71:4 83:9 93:6
   180:12 190:16        brother's 102:18        40:13 59:5,6 62:3      149:20 191:19
   193:8,19 196:24      brought 94:23           63:22 64:1,4,25        208:16 209:11
   197:3                  180:18 192:9          70:20,23 71:3,5,10     235:8 257:25 258:5
 brand 210:1              297:10                71:16 72:7 74:12       258:7,11 260:24
   282:10               brown 307:21            74:17,17 75:15         294:13 304:17
 break 56:21 57:11      bucks 21:22 63:17       78:23 92:24 103:1      314:3
   72:20 94:19,24       budget 77:16,17,20      107:7 115:3 119:18   called 45:13 85:4,5
   95:7 112:23 113:3      188:3,4               120:11,14,22 121:3     85:7 101:19,20,22
   113:9 142:17         budgetary 188:21        128:3,4 163:14         101:25 123:21
   154:23,25 155:1,3      188:23 189:6          172:14 178:8,21        191:11 222:12
   156:1,7 200:11,12    budgeted 221:5          192:2 199:21 229:5     240:3 258:12 273:3
   200:15,17,17,25,25   build 187:16 210:1      229:16 231:24          278:10 293:9
   201:6 215:21,22        235:18                262:23 265:8,11        325:16 326:12,15
   228:6 267:17,19      builders 98:9,12,21     266:5 268:12         calling 260:22
   268:3,10 323:24        143:14,23 146:4,7     334:10 335:5,20,21   calls 177:16
   324:21 325:2           146:18,23 147:2,6    buy 55:1 115:14,17    campus 210:5
 breakdown 118:18         151:19 153:1,24       138:19               cancelled 119:9
 breaker 210:19           156:22,24 226:15     buyer 130:5           canopy 235:17
 breakers 181:4           229:22 240:21        buying 53:16          capable 168:16
   211:1,1 215:11       building 6:14 67:23     129:15 323:18        capacities 136:24
 breaking 112:25          67:24,25 68:4                              capacitors 210:4
 brg 295:3,7,14           69:15,16 143:13                            capacity 10:20 11:2
                          157:18 219:24                                270:10
                                  Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 355 of 404

                                         CONFIDENTIAL
[capitalized - churches]                                                             Page 354

 capitalized 262:20        cases 23:24 84:25       certainly 255:21       charged 170:20
 car 54:15 292:1             93:10,22,23 186:10      291:24                 171:10 178:6
   314:4 325:23              186:10,11 188:15      certificate 6:10         195:19 204:8,12
 card 61:1 107:4,6           188:16 219:10,11        53:22 55:10 340:19     295:8 317:6 328:3
   107:12,13,16,24           257:1 291:25          certification          charges 217:7
   108:9,22 109:8,23         307:25 308:2            340:15                 328:2
   110:10,18 114:2,3         309:18                certified 12:17        charging 216:19
   114:7,16,20 115:4       cash 26:10 49:1,2,4       227:18 228:2 241:6   chart 311:3
   115:4,10,18,19            49:7,19 60:25           336:8,20,24 337:10   cheat 205:13
   116:3,9,24 118:17         64:24 65:3,8,17,20      341:13               check 11:10 23:10
   118:19,20 119:9,13        65:25 66:4,6,22       certify 131:7            23:12,13 24:4 49:1
   119:17,21,23              67:1,8,11 68:4,10       340:22 341:8 342:3     50:11 107:18,20,20
   120:10 121:22             68:15,20,22,24        certifying 211:5         107:22 110:17
   229:5 263:21              69:5,11 70:1,5,8,13     213:25                 111:19,21 112:1,2
   339:14                    70:21 72:8,18,23      cf 204:24 205:2          112:5 207:1
 cards 111:12,14             73:3,9,13,18,23       cfo 272:19             checked 283:9
   114:4 118:5 121:25        74:1,6,10,14,22       chaffin 247:3          checking 211:6
   140:18,19,20,23           75:18 76:7,11,13        248:23                 261:5
   141:3,4,7,9               76:21 77:2,7,10,22    chain 222:11 233:9     checks 23:14,23
 care 87:14 172:4            78:9,11,16 79:13        233:14 236:13,16       24:5,9 36:11
   245:12                    81:2 83:10 106:18       239:6 242:9 244:10     109:13,22 110:12
 carefully 311:14            121:5,7,21 122:25       245:20 248:11          112:19 141:22,23
 carlos 114:21,22            137:24 263:21           265:1,5 332:8          141:23 194:17
   115:4,11 116:19,21      castro 193:6            chance 151:18            206:25
   116:24 117:12,19        catch 126:8               218:2 242:19         chetan 1:11 231:17
   117:23 118:3,11,18      caught 317:15           change 338:5             261:21 263:1 264:9
   119:13,24               cause 2:4 334:14        changed 194:2,5          265:2,7 269:9
 carried 166:19            caused 251:10,12          198:17 306:24          340:11
   173:21 180:22           cc 244:22 257:15        changes 6:9 225:10     china 168:7
 carry 88:14,16              257:18                  338:1 341:3,4        chips 309:4
   175:2 205:3 206:18      cc'd 244:2                342:7,9              choice 258:15,17
   206:21                  cease 124:14            changing 175:21        choosing 253:22
 carrying 116:24           ceased 124:12,15          175:25 224:22        christmas 141:11
 carving 132:3,7           ceiling 168:9,9,16      channel 242:23           141:12
 case 3:9,14,19 10:7         168:17                  243:8                chronological
   12:16 98:2 105:1        ceilings 164:14         chapter 128:3            253:16
   157:8 172:15            cell 283:16             charge 75:17 79:2      chronologically
   199:25 206:8 236:4      center 3:20 209:22        163:12 173:4           331:23
   236:6 257:1,8           certain 177:22            181:23 190:4         chubb's 175:24
   263:4 324:5               179:11                  212:18 213:7 317:4   churches 307:22
                                                     317:7,17

                                      Veritext Legal Solutions
 800-726-7007                                                                    305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 356 of 404

                                     CONFIDENTIAL
[circuit - company's]                                                          Page 355

 circuit 178:12         client's 64:15,15        74:1 94:16 151:7     136:12 161:14
   210:9 291:23         clients 20:2 27:18       168:6 184:25         172:21 185:3
 circuits 211:15          62:4 63:6 77:1         186:17,20,22 187:7   210:17 215:4,23
   215:10                 90:11 174:21,22        193:21 195:21        220:15 226:11,14
 circumstances            307:15                 196:5 235:9 243:12   227:2 232:5 234:17
   115:9 208:4          clinics 307:20           258:2,3 260:23       262:2 301:15,20
 cite 291:25            close 31:10 37:7,11      261:7 272:24 273:4   307:12 310:18
 city 232:10              37:12 126:25 127:7     323:16 343:10      companion 62:15
 civil 2:9 8:9,13,15      176:13 191:20,23     comes 194:20         company 10:12
   232:10 235:4           257:12 315:22          257:10               13:18,22 14:1,3,9
   237:12 239:7         closed 67:6            comfortable            15:12,17,23 20:4
   242:10 244:11        closely 235:11           112:24               23:16 27:13,16
   253:14 255:8 256:1     283:12               coming 48:11 91:5      36:1 40:3,14 50:21
   261:18 262:10        cloud 277:10 278:4       96:2 192:10 209:22   50:25 60:5,6 63:6
   264:21 265:6           278:6 279:23 280:5     210:9 235:12         74:5 75:25 76:10
   343:24,24              288:15                 249:23 269:13        77:13,22 85:11,17
 claim 177:1 180:17     cna 175:23               273:9,25             86:1,15,17 91:21
   180:19 318:25        coaching 37:24,25      commercial 128:22      92:5 97:10,23
 clarification 25:6       38:1 294:7,9         commission 339:25      99:13,14 100:12
   40:23 75:8 138:20    cocounsel 9:17         committed 329:25       104:13,21 110:11
   241:3 250:18 255:5     112:12 294:12        common 218:15          110:13 127:17
 clarify 105:15           323:25                 219:3                131:16 133:3,5,6
   269:23               codes 125:24           communicate            137:13 145:22
 classify 76:4,7,21     collect 287:22           219:5 273:20 282:2   147:1 159:7 160:3
   91:9                   291:1 297:25 298:9     282:23 283:5 284:3   163:3,4,12 170:16
 clause 332:15          collected 253:11         284:6,13             175:19 195:19
 clean 206:9 259:24       288:2,3,10,20        communicated           209:6 210:9 211:17
 clear 92:18 104:1        289:23 290:6,10,11     292:20 330:12,15     212:2 215:3,5,6,7
   107:4 138:1 139:19     291:2 293:17,21        330:23               215:18 229:8,10,12
   197:6 276:17 314:2     296:25 297:14        communication          229:13,15,19 230:1
 clearly 31:3 37:1        298:11,15              241:19 246:12        232:12 234:15
   188:20 244:4         collections 178:5        269:10 274:25        240:20 251:11
 clerical 214:17        column 250:4             283:7 286:13,14      278:10 279:10,21
   216:2                  251:3,9 252:5        communications         283:14 314:9
 click 16:18            combination              12:2 241:21 250:15   325:16 326:12,15
 clicks 16:5              148:16 211:4           272:5 281:16 289:3   334:5,18
 client 61:11 62:6        213:21 214:4           329:15             company's 74:9
   76:25 254:1,3,7      combined 7:8           companies 40:12        75:25 77:9 97:25
   275:1 290:16         combining 52:13          40:16 60:7 62:4      146:7,12 334:8
   291:10,19 329:14     come 27:25 28:9          83:16 88:2,24 92:7   335:5
                          40:18 42:8 48:20       92:11 99:6,9,25

                                  Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 357 of 404

                                      CONFIDENTIAL
[compare - consumption]                                                           Page 356

 compare 223:14            172:11               concerning 131:9       consider 121:1,2,4
 comparison 43:5         complexity 185:13        235:20 254:14          121:8 177:9 179:5
 compel 138:17,18        compliance 125:21      concerns 19:19           313:15,18
 compensate 19:16          132:4 133:2 334:5      179:16,24,24         consideration
 competing 220:15          334:17                 235:19 261:22          172:13 312:25
   220:20                complied 19:17         concluded 337:11         339:18
 competition 136:9         20:9,10 26:23        conclusively           considered 171:21
   136:14 137:6            27:22 29:5 64:6        146:16                 269:18 329:21
 competitive 89:21         91:17                concrete 242:22          343:13
   187:21                comply 29:10 92:3        251:20 252:2         considering 31:7
 competitors 136:21        125:22 128:21        condition 40:7           173:6,6
 complain 27:6,8,15        136:12 334:8,20        48:16 133:2          consistency 110:21
   92:9,13 260:13          335:4                conditions 40:5        consistent 137:25
 complaint 81:17,23      complying 29:1           210:2 225:12 313:1     194:22 328:3
   285:1,3 287:8           64:15                condolences 305:7      constant 124:10
 complaints 41:12        components 181:5       conduct 40:15            225:5
   59:17 177:4 300:2     composite 7:5            127:21,24 128:4      constantly 177:15
   300:4,8,23 301:3        52:11 138:22 147:5     130:12 131:10        construction 36:17
   327:24 328:1            149:11 151:18          132:4,17,22 133:15     42:6 48:15 76:14
 complementary             154:19 155:8 156:8     133:20 134:12,19       78:24 86:18 100:25
   86:16,21 87:11          156:15 158:11,21       135:12,14,19,20        162:24 163:2,3,4,7
   88:20 89:23 90:2,6      159:3,11,13,17         136:8 137:10 300:3     163:10,19 169:8
   91:4,9,23 92:6 93:6     190:15 201:19          333:25 334:10,21       185:10 188:9
   95:10 96:1 97:11        246:24                 335:5,21,21            219:24 224:7
   105:25 137:5          compressors 308:8      conference 272:18        226:20,22,24 227:7
   160:24,25 161:2,5     comptroller's            272:23                 227:21,22 232:18
   170:6 187:16 188:7      298:13               confidential 1:18        232:20 235:15
   237:22 240:17         computed 55:20           10:6 178:16            249:21 258:14
   269:20 270:2            312:3                confidentiality          261:3 266:22,23
 complete 169:17         computer 93:17,19        228:17                 269:13 270:2
   205:9,10 224:21         165:22 280:2,18      confined 131:24          308:21 309:14
   256:5 310:4 312:23      288:12,13,16 291:2   confirm 32:21            325:16
 completed 318:5         concealed 67:8           330:8 336:9          construction's
   343:9,13              concede 10:21          confront 259:19,20       188:13
 completely 137:25       concepts 229:24        confronted 192:11      constructive
   193:1 209:24          concern 178:20           258:23                 318:25
 completing 257:7          274:23               confused 144:12        consultant 99:12
 completion 257:4        concerned 92:23          182:24 275:3           162:23
   340:25 341:7            101:14 173:25        confusing 182:22       consultation 169:7
 complex 71:13             178:10,16,21,21      consent 158:7          consumption 238:7
   165:11 166:23           181:8

                                   Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 358 of 404

                                     CONFIDENTIAL
[cont'd - costs]                                                                Page 357

 cont'd 4:1 5:1 7:1     contractors 131:21     137:22 233:20           170:19 171:9
   8:1                    132:9 153:18         259:4,6 270:10          174:22 182:5
 contact 35:7 273:1       178:25 181:22        306:19,20,22,24         186:13 187:23
   343:10               contractual 128:20 corporation 1:3             189:17,19,23 190:3
 contained 333:24       contradicts 293:25     9:16,21 17:13 22:8      190:6,20,24 194:16
 containing 164:15      control 147:21         25:12 26:22,25          194:21,24 195:12
 containment              234:10 259:3 311:6   28:11 31:12,16          195:15 196:3,6,15
   168:23,23            conversation 25:20     33:24 35:9 47:5         197:19 203:3,6,15
 contains 17:25           46:9,21 81:8 82:16   59:5,11 85:25           203:25 204:4
   127:17 341:4           82:19 85:2 86:14     92:14 104:21            205:19 207:5
 contend 182:6,19         97:1,16 101:6,21     125:17 126:12           212:20 214:13
 contents 247:9           102:1 205:24 208:7   130:25 131:9            216:8 217:8,20
   274:25                 208:12 275:18,24     162:18 340:3 343:6      219:3 223:20
 context 240:5            305:21             corporation's 16:7        229:23 232:15,17
   252:1                conversations          50:7                    233:18 234:23
 contingencies            84:23 269:1,6      correct 15:2,5,7          244:17 245:25
   186:19                 305:18 313:10        18:7,8,11,15 19:7,9     248:3 255:19
 contingency 172:4      cooperated 327:13      21:25 22:11 30:9        256:12 262:5,6
 continue 11:16,25      coordinate 163:9       31:21 33:11,14,14       263:22 265:4 272:9
   16:18 19:15 20:8       210:23 215:9         33:15 34:5,8 36:14      272:9 273:13
   20:25 25:15 26:15    coordination           45:10 48:25 51:2        276:23 277:1
   29:14 41:6 70:15       210:20,22            61:13,14 62:18,19       280:21 283:15
   70:20 72:10,12,14    copied 219:21          64:2 65:6,7 67:5,14     293:14,19 297:20
   121:3 148:24 264:2     238:13,20 243:18     68:2,6 69:12,13,18      297:22 299:22
   328:9                  250:11               69:20 70:9 75:16        300:15 301:13
 continued 70:23        copies 244:12          76:23 77:8,12 79:9      304:15 305:14
   92:3 120:23            334:11               79:11 80:25 85:19       307:5 313:4 325:13
 continuously           copper 129:15          87:10 88:7,18 89:1      331:8 334:22 339:3
   122:24 123:1         copy 112:2 131:8       91:12 94:2 95:16      corrected 158:10
 contract 125:16,20       196:23 206:22        100:2,14 104:20         193:20,20
   136:5 175:2,4          218:12 245:7         107:9,10 108:5        correction 243:14
   180:2 334:4,20         336:21,23 337:6      111:15 112:13         correctly 295:20
 contractor 125:22        340:19               115:7 122:22 123:6    correlation 37:3
   131:12 132:2         copying 218:4          124:5 127:6 131:6     corresponds 195:3
   133:16,17 143:14       233:17 261:20        131:13,14 139:22      cost 54:15 61:13,15
   258:15,16 259:7,8    coral 3:6              144:5 145:4 149:7       62:18,20 63:9,13
   259:15 309:7,9       core 255:12            149:13,14,15            167:24 169:1
   334:7,13 335:3       corp 104:21,22         152:21 153:2,4,13       173:10 176:5 184:4
 contractor's           corporate 10:16,20     154:20 156:17           184:5 186:12,14
   134:21                 10:25 11:20 42:10    157:3 160:4 162:6     costs 169:11 176:23
                          128:19 129:4         164:7 167:20,22         177:6 179:5 180:25

                                  Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 359 of 404

                                      CONFIDENTIAL
[costs - d'agostino's]                                                          Page 358

   181:14 186:7 212:5      293:15,16,16 300:6   cross 50:16            75:19,21 76:3,7,21
   311:16                  318:3,20,20,21,21    crossed 194:2          77:11 79:13 81:2
 counsel 9:4 11:18       covering 201:20        crumbs 263:2           91:19,24 98:13
   75:3 82:5 105:15      covid 266:16           csr 2:6 341:19         107:2,4,9 109:20
   118:23 134:3          cpa 79:4,5 109:14        342:19 343:18        113:16 114:4
   138:11 139:1,20         119:15               culp 1:7 340:7         117:15 119:18,22
   149:10 152:3          cracking 235:23        current 44:1 210:2     120:19 121:4 122:1
   154:22 176:7          cracks 244:18          curve 245:12           122:7,12,20,24
   182:23 205:23           251:19                 249:22               123:10 124:12
   247:11 248:2          cranes 179:13          customer 63:8          127:8 137:21
   274:17,24 277:15      crawling 213:22        customers 59:19,21     139:14 140:6,7
   281:16 284:19,21      create 98:1 99:17        59:24 136:23 267:6   161:4,18 166:18
   287:22 289:1,3          99:19 102:9 146:8    cut 166:6 221:6        218:5,12 219:6
   293:4 305:20            147:10 149:20        cv 1:5 340:5           232:2,22 233:10
   318:23 325:2            153:8 156:12         cycle 265:8,11         234:6 237:14
   329:13 341:8 342:5      161:13 166:15          266:5 268:12         241:23 246:2 247:3
 counsel's 105:4         created 83:15                    d            248:19 249:5 250:1
   296:1                   85:10,24 97:23                              250:12,15,25
                                                d'agostino 1:9 4:18
 counsels 275:22           98:9,11 100:1                               251:17 252:9,23
                                                  9:10 15:25 18:10
 count 277:17              146:3,17 156:17                             254:14 255:10
                                                  18:12,16,20,23
 counted 158:20            158:13 165:22                               256:3,19 258:11
                                                  19:1,4,11,20 20:22
   160:9                   166:14                                      259:13 260:18
                                                  21:9 22:6,13,25
 country 314:18          creating 160:22                               270:1,5 271:13
                                                  23:3,7,21 24:1,24
 county 232:9            credit 60:25 107:4                            272:25 273:1 281:3
                                                  25:18 26:8 27:1,20
   257:10 339:10           107:6,12,13,16,24                           282:23 284:4,14,17
                                                  28:2,10,20 29:3,13
   342:1                   108:8,22 109:8,23                           287:8,16 292:10,18
                                                  29:24 30:8,10 31:6
 couple 10:2 106:20        110:10,18 111:11                            300:3,4 301:7,10
                                                  31:17 33:19 34:2,3
   121:23 142:25           111:13 114:2,3,4,7                          302:15 303:16
                                                  34:7,10,23 35:1
   226:9 231:22            114:16,20 115:4,10                          305:21 306:6,11
                                                  36:5,15 39:4,14,23
   249:25 258:23           115:18,19 116:2,9                           313:9,12,21 323:2
                                                  41:8,13 44:3,23,24
   286:9,20 291:25         116:24 118:5,20                             325:11,20 326:11
                                                  45:8 46:7 47:11,13
   304:12 324:9            119:9,13,17,21,23                           328:7,11 329:7,20
                                                  51:17,23 53:4
 course 241:12             120:9 121:22,24                             329:25 335:12,15
                                                  56:12 57:18,20
   317:22                  263:20                                      340:9
                                                  58:2 60:9,23,24
 court 1:1 9:24          crew 213:24                                 d'agostino's 24:15
                                                  61:8 62:8,10,13,15
   96:19 291:22,24       crime 329:24                                  24:21 39:19 61:10
                                                  63:18 64:3,8,24,25
   322:1 336:15 340:1    criminal 314:14                               61:15 70:24 92:9
                                                  65:3,9,25 66:22
 cover 175:7 271:2         327:17,20                                   107:12,24 108:8,22
                                                  67:20 68:25 69:4
 coverage 174:13         cris 227:9,13                                 109:8,23 110:18
                                                  69:10 70:1,5,7,12
 covered 142:25          criss 62:1,9                                  114:2,23,24,25
                                                  71:6 72:8,18,23
   143:2 270:25                                                        115:11 116:21
                                                  73:3,17 74:10,22
                                   Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 360 of 404

                                       CONFIDENTIAL
[d'agostino's - december]                                                         Page 359

   117:20 263:20            113:1,20 118:23       276:10,13,16,20,23     342:20 343:22
 d.c. 3:10                  123:18 129:5,9,21     277:1,5 281:15       dated 55:23 114:10
 damage 178:22              130:15 132:6          284:21 285:12,16       117:8 143:22
   179:1 250:3 251:2        133:13,19 134:2,7     288:25 289:17          152:24 157:16
   251:10,14 252:4          134:9,13,18 135:1     290:15 291:9,16        209:13 218:6
 damages 181:9              135:7,22 137:7,14     292:2,6 293:3,8,13     222:11 236:14
 dan 5:8 9:14 10:3          138:3,8,18 139:1,9    294:1,5,8,9 295:14     242:11 249:4
   13:1 52:19 148:9         139:19 140:14         295:16 296:9,20        251:18 252:22
   148:12 151:16            142:14,15,17,21       297:5,7,21 298:4       261:21
   248:15 267:20            143:5 145:7,13        299:1 300:6,9,11     dates 30:14 224:14
   285:20 296:10            146:19 147:11,14      300:13,20 301:1      david 44:8,10
   301:1 319:16             147:20,24 148:2,6     302:23 303:22          45:13 228:25 229:5
   324:14 326:6 327:2       148:9 149:2,8,10      304:22 319:7,9,16      273:22 309:19,19
 dang 230:3                 149:14 150:1,7,9      319:25 321:9,11,15     309:25
 daniel 3:4 4:4,7           150:14,18,20 151:1    321:17,23,24 322:6   day 2:4 11:11,17
   340:18 343:5             151:3,6,7,14 152:3    323:10,13 324:2,10     61:9 105:16 124:14
 daniels 4:14 9:6,6         152:10,16 154:12      324:13,16 329:13       138:9 191:19
   10:2,5 11:3,13 12:8      154:22 155:5,9,15     329:17 331:6,10,15     206:14 263:1
   12:12 13:12,20           155:17,21 160:15      333:13,17 334:23       270:25 307:4
   14:4,12,17,23            160:19 161:23         335:7,16,24 336:2      339:12,20 341:13
   15:10 16:9,11,15         162:9 171:17          336:5 337:3,3          342:14
   16:19,22 22:9 23:4       175:11,14,15 176:6    343:2                days 172:25,25
   24:17 25:1,5,13          176:10,15,17         dara 3:18 9:18          225:3 341:2 342:4
   26:11,20 28:4,13         182:22 187:6         dara.jeffries 3:22      342:5 343:13
   28:22,25 29:6 30:1       192:24 199:5,15      data 277:7 284:25     dct 168:17
   32:20 35:3,10,13         200:7,9,14,20,24      285:6                de 3:5
   36:18,25 37:14,20        201:2 205:22 206:2   date 21:6,7 30:19     dead 103:8 304:13
   37:22,25 39:6,24         208:16,24 209:3       47:7,20 51:3 53:13   deal 92:22 172:1
   40:11,21 43:10,16        234:8 239:25          66:1 69:6 105:16       239:12 246:10
   44:18 50:13,17           240:13,25 241:7       111:20 115:21        dealership 314:4
   52:18,21 56:2,13         245:6 246:17 247:8    116:1,10 117:1       dealings 163:14,22
   56:18,22,24,25           247:10,13,17 248:6    131:5 145:16 150:6     256:19
   57:4,6 59:1,14           248:15,20 250:17      152:4,10,12,12       deals 223:11
   60:11 65:12 66:12        250:20,22 253:4,8     174:11 223:24        dean 175:21 176:1
   66:16 74:23 75:1,2       253:18,20,24 254:9    224:1,3 225:25       dear 343:8
   75:6,10 76:1 78:10       254:24 255:1,4,6      226:3,6 233:21       death 171:24
   81:14,18,25 82:1,4       259:12,18,24          255:9 265:17,19      debt 178:20
   82:9,12 90:21 91:1       263:25 264:14,16      280:25 285:14        december 1:20 2:4
   91:7 94:21 95:4,7        267:4,11,15,20        286:11 302:21,22       9:2 46:23 85:1
   96:18,22 105:15          274:2,7,11,14,16      302:25 303:11          97:19 101:9 140:5
   112:8,9,14,18            274:24 275:6 276:7    338:3 341:2,20         140:10 141:17,21

                                    Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 361 of 404

                                     CONFIDENTIAL
[december - discount]                                                            Page 360

   142:2 143:18           241:25 242:1,2       depreciation 48:9      different 10:12,13
   152:24 222:11          340:17               describe 111:24          11:17 53:10 54:5
   224:1 273:25 281:8   demand 107:3             177:9 218:2 309:10     76:17 88:11 119:15
   285:2,21 286:2         240:3                described 91:5           123:1,2 145:16
   302:17,18 303:14     demanded 20:10           98:22 109:15,17        185:18 196:8 208:8
   326:18 338:3           64:24 70:14 114:25     307:15 312:21          214:1 215:12 243:9
   340:16                 120:20 328:8         description 6:13         289:13 302:8 309:8
 decide 186:15          demands 107:9            7:3 8:3 149:17         319:19 335:16
   290:13                 300:4                  164:1 216:7 339:14   digits 51:9
 decided 90:4,5         denied 45:7            design 235:9,21,23     diminution 260:7
   225:4,8 259:6        deny 146:11 200:16       243:8 245:3 246:14   direct 12:23 23:24
 deciding 75:17         department 52:14         249:23                 24:2,3 37:3 103:22
 decision 13:19           54:21,22 129:15,19   designate 10:6           104:5 106:25 214:3
   14:11,24 42:10         129:25 130:2         designations 76:17       263:3 334:3
   58:6,8 89:25 259:4     210:22               designed 91:13,15      directed 101:22
 declare 33:2,8         depend 187:8             243:25               direction 48:18
 deduct 312:24          depending 185:12       designing 268:17         239:23 242:4 243:9
 deduction 24:19        depends 40:5 63:15     designs 235:12           306:7,11
 defendant 16:7           63:16 224:19         destroy 287:11         directions 179:8
   32:11 33:3 50:8      depo 241:9             destroyed 287:7          242:6
   327:5,9,14           deponent 340:23        destruction 277:11     directly 20:16
 defendants 1:13          340:24 341:6         detailed 312:6           22:20 23:9 88:22
   4:3,18 5:2 9:10        343:22               details 10:15 78:22      180:8 204:22
   337:5 340:13         deposed 102:24           83:5 87:3 191:22       213:17 235:9
 defense 27:25 28:8     deposit 23:25 24:2       210:8 238:19,19        239:12,14 269:10
 definitely 31:23,24      24:3 35:2 110:17     determination          director 129:23
   32:1 35:16 46:24     deposition 1:17 2:1      291:3                directors 44:2
   71:25                  8:17 11:5 33:23      determine 78:8           128:13,17 129:19
 definition 91:2          45:3,6 46:6 105:6      146:16 288:23          136:20 306:20
 delete 245:22 246:1      205:23 270:16        developed 93:13        disagree 82:7 137:8
   246:15,18 280:22       278:16,21 291:22     development 61:11      disappointed 97:4
   285:22 287:13          322:4 338:3 339:2      62:3 63:22 64:1,4      98:5,7
 deleting 285:10,15       340:15,17,25 341:7     78:23                disclose 274:25
   287:2                  343:6,9,21           devices 283:13           281:16
 deletion 277:11        depot 61:2 114:9       diagram 209:14         discloses 329:14
 deliver 39:7 66:22       114:20 115:2,3,10      210:2                disclosing 281:18
   88:9 95:9,14,18,22     116:9 117:18         diagrams 178:12          289:2 290:16
   96:10,23 239:9         118:16,21 119:3,12   died 171:25 172:3      disconnects 181:5
   240:6 241:22           120:9,20,21 121:24   differ 286:6             209:22
 delivered 39:4           141:4,7,9            difference 184:17      discount 220:8
   96:24 161:18                                  298:14                 221:8

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 362 of 404

                                     CONFIDENTIAL
[discovery - dtlawyers.com]                                                     Page 361

 discovery 289:21       ditch 256:6            documented            domain 80:23,24
 discrepancy 216:25     division 1:2 340:2      178:24               dominguez 193:13
 discretion 101:4       dock 251:13            documents 11:8        domnitz 4:9
 discuss 12:1 26:24     document 16:14,25       37:15 52:14 93:18    door 67:6,7 218:6
   42:14 84:18 91:23      17:5 30:5 35:23       94:8,11 96:16          218:21 275:13
   105:5 260:7,19         52:19,22,24 53:22     107:7 112:16 126:6   doubling 173:12
   261:10 271:12,17       54:6,8 55:25 56:3     135:11 139:13          178:5
   271:21 291:13          83:4 93:11,16,23      148:14 189:5 209:9   doug 4:4 9:6 337:3
   302:6 305:25           111:24,25 114:14      211:19 247:22          343:2
   310:23                 124:20,22 125:9,14    253:11 254:2         dow 4:19,20,22 6:6
 discussed 11:18          126:5 127:11          256:10 277:14          9:9,9 326:6,8,9
   46:2 57:17 86:5        130:23 132:21         284:25 285:7 287:6     329:16,19,20,23
   102:15 120:2           135:3 142:8,11        287:6,7,11,23,24       330:2 333:15
   121:18 122:19          143:21 146:17         288:1,2,7,9,10,23      335:10,11 336:4
   156:22 181:2           147:15 148:5,6        289:7,14,16,22       dowgolub.com
   242:22 260:3           149:6 150:13          290:5,5,11,13,14       4:22
   261:12 271:2,6,6,7     152:20,24 153:8       297:3 322:12         dragged 45:15
   271:8,8,8,20,25        157:16 158:4          331:13 334:16        drainage 232:8
   272:4,10 301:23,23     160:14 161:7         doing 24:12 27:12       242:22
   302:2,11 322:15        162:15 164:19         31:11,15 39:20       draper 175:22
 discussion 260:21        165:8,23 166:6,14     42:23,24,25 70:20      176:1
 discussions 175:5        166:15,17 167:5,7     70:23 71:2,16        draw 127:20
   261:8                  167:11 179:21         78:21,21 92:24       drawing 215:5
 disguise 26:17,17        189:10,12 208:15      97:10 110:20 121:3   drawings 153:18
   26:21                  218:23 222:8,12       123:8 147:16           178:18 210:2 211:3
 disobeyed 317:18         223:4 226:23 230:7    153:24 160:3           211:17 224:21
 display 333:7            236:8,17 242:8        168:16,24 183:9        235:10 236:1 257:6
 displayed 247:25         247:24 253:10,11      192:2 210:12 211:6   dridman 3:7
 disposal 131:11          253:15,21,25 254:4    213:24 232:7,19      drive 4:15 131:23
 distinction 36:22        254:6 255:8,25        234:19 235:11          256:5
   100:23 266:4           256:9 264:20          241:9 245:1 254:5    drivers 251:12
 distributing 119:15      270:17 288:22         259:11 263:13        drives 181:6
 distribution 74:8        289:6 291:7 298:6     282:20 300:22        driveway 257:5
   74:11,12 78:5,19       316:15,17 317:24      307:18               dropping 220:13
   78:25 209:24           318:2 331:1,4        dollar 43:11,21         314:4
 distributions 74:13      333:22 335:8          65:10 68:21 170:25   drove 325:23
   75:14 77:21,24         339:15                177:8                drug 131:11,12,13
   78:3,8 319:1,13      documentation          dollars 43:15 71:19     334:10
 district 1:1,1 340:1     214:14 316:9,11,13    107:16 119:7 120:5   dtlawyers.com
   340:1                  316:14                121:21,24 137:23       4:17
                                                178:13

                                  Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 363 of 404

                                     CONFIDENTIAL
[due - employees]                                                              Page 362

 due 107:8 220:6          178:24 181:5,22      161:8,10,11,13,20     280:20,22,23,24
 duly 2:3 12:22           189:21,21 190:15     161:21 206:19         281:2,7,10,13,23
 duration 72:24           201:20 209:14,21     218:4,13,24,24        284:16,25 285:10
 duty 51:7                210:8,14 230:25      219:6,9,12,17,19      285:15,23 287:3,13
 dwindling 258:18         308:24               220:23 221:1,13,15    287:15 288:20
           e            electrician 100:22     221:18 222:1,11,18    290:10,24,25 291:4
                          182:1 184:20 215:8   222:22,25 223:2       292:8,10,12,13,15
 e 3:1,1 4:1,1 5:1,1
                          295:9                232:25 233:9,16,20    292:18,23,24
   159:5 289:21
                        electricians 71:11     236:13 237:12,13      293:12
   343:24,25
                          71:15 100:18,20      239:8,22 240:4,9     emergency 132:13
 earlier 79:6 214:5
                          102:4 120:3,6,8      242:9,11,17,22        174:2 257:5
   245:22 246:1
                          123:17,20 124:7      244:2,10,11,12       emphasizing 132:1
   249:10 251:22
                          170:8,8,13,21,22     245:21,22 246:1,7    employed 341:9
   252:6,11 257:18
                          171:12,14,23         247:2,3,9,23         employee 13:18
   302:3 312:21 330:7
                          172:12,18,19 174:2   248:19 249:4,11       14:2,3,9,10,11 15:3
   331:2,22,25
                          174:18 177:11        250:7 251:16,23       15:3 19:2,5 21:24
 early 116:23
                          178:3,9,18 179:6     252:2,22 254:12,13    22:7 24:25 25:3,7
 earn 320:24
                          180:4,18 181:7,11    255:9,18 261:20       25:19 33:20 44:4
 earned 311:24
                          181:16 182:7,20      262:7 263:4,6         58:10 104:5,19
   320:7
                          183:12,14,19         264:5,13 265:1,1,5    124:13 129:2
 earning 120:4
                          184:14 185:6         265:20,22 266:1       133:10,10 153:11
   321:3
                          187:11 189:18        268:11,16 269:11      328:14
 easy 258:7
                          210:16 211:14,23     272:5 277:7,9,18     employee's 13:19
 edrick 193:13
                          263:17 302:3         277:20,24 278:12      18:9
 education 80:11
                        electricity 238:8      278:23,24 279:16     employees 15:13
   230:22,23
                        electrocuted           280:7,10,14,18        15:18,22 23:23
 effect 10:13 316:1
                          171:24 172:3,6       282:2 283:18,21,25    40:3,8 44:2,11
 effective 320:3
                        electronic 96:1,16     286:12 322:11         59:22 60:6,8
 effort 294:10
                          277:7 283:13         330:13 331:17,22      103:17,22 104:25
 efforts 35:7
                          284:25 285:6 287:7   331:23 332:7,9,10     118:5,19 128:14,17
 eight 10:21 195:3
                          288:9,10 322:12      332:15,16             129:20 130:13
   196:7 198:24
                          337:6               emailed 206:22         133:15,22 134:20
 eit 213:16 216:9
                        electronically         218:10 219:1 293:2    134:24 136:20
 either 66:24 75:14
                          287:23              emailing 96:10         137:11 168:16
   136:17 166:5
                        elevated 179:13       emails 219:14          169:19 173:8
   177:16 216:20
                        elevators 225:8,9,9    236:25 245:15,16      177:24 179:9
   235:22 284:13
                        eliminate 290:4        245:18 246:15,18      210:21 211:13
   293:7 303:23 310:1
                        email 3:7,11,16,22     246:24 248:4          212:1 259:8 273:20
   329:8 330:13,23
                          4:7,12,17,22 5:6     249:25 250:12         273:21 301:6,25
 electric 310:17,17
                          7:20,22,24 8:6,8,11  277:11,15,17          308:22 309:13,16
 electrical 100:9,11
                          8:12,14 95:13,22     278:20 279:23         315:3 328:10,17
   100:12,17 172:23
                                  Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 364 of 404

                                     CONFIDENTIAL
[employees - exhibit]                                                            Page 363

   334:7,14,15,22,25      231:15 235:6         err 184:21               280:25 299:9
   335:4                enjoy 62:7             errata 343:16            302:25 303:11
 employer's 18:7        enjoyable 62:11        essex 4:5 343:3          317:8 325:6
 employment 46:17       enjoyed 62:9           established 319:10     exactly 23:9 30:24
   46:18 131:10 334:9   ensues 50:16           establishment            31:19,24 37:10
 ems 100:13 102:12      ensure 173:16            322:24                 42:25 43:4 47:1
   170:14,18,20         ensuring 128:21        estate 1:8 34:22         86:20 90:23 122:14
   171:12 178:5         enterprise 86:18         326:11 340:8           122:15 182:13
   180:12,16,20,22      entertainment          estimate 31:8 39:1       191:23 246:13
   181:24,25 194:22       61:13                  72:25 109:4 152:25     251:15 280:9 284:1
   195:19 203:22        entire 45:5 66:17        312:16                 303:11,20
   204:2 211:23           123:4,7 182:14,18    estimates 188:22       examination 6:5,6
   213:13 310:7           183:4 184:4,4          188:24                 6:7,8 12:23 326:7
 enacted 136:13           210:5 236:16         estimation 62:17         330:3 333:19
 ended 196:24           entities 307:24        et 343:7               example 20:12
 ends 57:9 201:4        entitled 14:21         ethically 128:22         48:14 120:24
   336:6                entity 118:12          ethics 133:18            201:16 213:12
 engage 137:13          entrance 256:5         evacuation 131:24        218:9 219:1 246:9
 engaged 171:22         entry 51:15 78:3,4     evaluation 244:18        246:11 252:16
   229:16               envelope 67:12,13      evening 330:5            255:23
 engaging 29:24           68:4 72:23 73:13     everybody 267:20       excessive 295:11
 engineer 210:14          73:18,22 121:5         326:21               exchange 36:15
   212:10,23 214:16     envelopes 77:1,7       evidence 285:23        exchanged 292:18
   216:1,7,18,19,20     environmental            297:16,21 298:17     exchanges 265:2
   230:19,20,21,22        99:12,15 126:1       evidencing 334:16      excited 84:7
   243:21                 162:23 334:11        ex 122:7 227:10        excuse 113:4
 engineering 165:10     equal 131:10 334:9     exact 21:7 22:2          142:24
   166:22 169:7         equipment 172:10         30:14,19 31:13       execute 33:2
   212:10 213:5           172:14 178:13,22       37:7 38:9 43:11,21     334:13,15
   214:16 215:2,16        179:2,11 181:10        44:15 45:16 47:10    executed 339:17
   216:7,25 231:1,2       308:4,6,7              47:20 65:10,15,18    exhaust 191:12
   231:21 232:4,11      equipments 60:1          66:1,8 68:17,21      exhibit 6:14,17,19
   235:5,5,14,22          101:2 173:9 179:9      69:6 71:18 72:6,19     6:21,23 7:4,5,8,10
   242:13 243:12          211:16                 72:24 83:22 90:22      7:12,14,16,18,20
   244:16 249:6 251:2   erc 6:21 99:10,11        91:2 108:23 111:1      7:22,24 8:4,6,8,11
   251:19 252:18,25       99:17,20 162:5,8       115:21,25 120:7        8:12,14,17,18,19
   254:15 262:10          165:9,14,19 166:21     122:16,18 144:12       16:3,3,5,6 17:7,10
 engineers 211:15         167:2 168:6 169:4      170:24,25 174:6,11     17:19,22,25 32:4,5
   213:2,17,18,22         169:6                  174:16 177:7,8         32:9,11,15 43:23
   216:9,10,11 230:15   erc's 167:6              183:21 207:17          49:10,21,22,23,24
   230:16,17,18 231:4                            265:19 267:5           49:25 50:8,10

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 365 of 404

                                      CONFIDENTIAL
[exhibit - familiar]                                                              Page 364

   52:11,11,11,12,16     existing 118:19          115:9 168:3 193:18   facilities 28:3,12
   52:17 60:14,14          251:19                 195:22 196:21          33:19 40:20 233:21
   61:3 106:11,12        expansion 234:11         197:1 198:2,3          310:4
   113:22 114:8 116:3      273:9 311:6            204:14 205:6         facility 209:21
   116:4,8 121:12,14     expansions 183:9         213:11 216:24        fact 26:25 40:19
   124:18,21 138:22      expect 15:22 202:8       217:2                  41:16 51:22 70:23
   138:22 143:6,9,12       203:10               explainable 208:6        84:16 85:21 138:1
   143:12 145:7,11,12    expedite 11:4          explanation 198:21       138:9 153:16 173:7
   145:14 147:4,5,5        268:25                 198:25 199:13          198:16 239:3
   151:18 154:19         expense 24:20 63:5       207:22 213:15,16     factor 171:18
   155:7,7 156:8,10        64:13,14 74:12,17      250:8,9 292:7        factors 172:16
   156:11,13,16,23         74:17 76:4,8,22        293:9,9,11,13          185:14
   157:16 158:11,21        77:10,25 121:5,9     exposed 178:3          facts 33:10,12,14
   158:24 159:1,3,11     expenses 61:1,1          179:12 184:22          192:19 322:13
   159:13,17 162:8,11      75:15 76:11,15       exposure 173:8         fail 36:21
   162:12 166:21,21        77:14 78:12 109:16     178:7 184:22         failed 181:9
   166:25 167:18           109:20 119:3 121:2   express 217:13         failing 235:22
   189:8,9,13 190:10       178:1 313:2,4        expressed 339:18       fair 37:17 48:12
   190:11,12 196:1       expensive 89:16        extend 10:18 305:7       60:4 73:16 82:5
   197:20 201:12,14        172:10 173:9 204:5   extensive 311:7          108:13,14 130:11
   201:19 203:10,12        223:16               extent 33:12             136:14 181:19,21
   204:20,22 208:18      experience 186:12        281:15 288:25          181:24 187:18
   208:19,20 209:12      experiencing 265:8       290:15 291:9           188:1 189:4 266:21
   217:24 218:1,1,3        265:11 266:5           336:16                 272:8 317:4,10
   219:15,17 222:3,5     expert 8:18 192:9      extra 195:21 196:9       321:2 329:16,16
   224:3 225:16,20         207:9 238:6,20         196:11,13,20           333:10
   233:2,3 236:12,13       280:1 293:24           197:10,15 199:23     faith 128:21 263:13
   236:20 242:8,9          294:10,13,19 295:4     202:22 204:2,10,11   fake 25:3,7 83:13
   246:21,22,24 253:5      295:17,21,25           204:14 285:8           84:13 90:24 91:2,6
   261:14,16,18            296:14 297:10,12     extract 250:19           91:9 97:23 98:1,8
   264:14,17,20 268:9      297:12,24 298:20       253:15                 98:11 99:17,19
   270:14,15,18          expertise 234:13       extracts 248:4           100:1 102:7,9
   294:14,17,19            235:7 238:8 239:5    extremely 311:6          105:13,18 135:21
   298:22 331:2,21,25      243:11,25                      f              136:4 137:4 144:2
   333:1,22              experts 207:10,13                               145:1 146:3,18
                                                f 51:7 53:1 165:25
 exhibits 6:12 7:1         296:6,18 298:17                               161:1,13 170:3
                                                  229:5 340:23
   8:1 11:6 16:5 17:19   expiration 341:20                               187:15 226:21
                                                face 19:17 20:9
   155:8,13 206:6          342:20                                        227:21 240:21
                                                  64:10 84:3 92:22
   331:14                expires 339:25                                  241:1 309:20
                                                  313:13
 existence 306:20        explain 28:1,9                                familiar 183:5
                                                facial 86:3
                           33:18 87:1 105:11                             326:12 330:19

                                   Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 366 of 404

                                       CONFIDENTIAL
[family - form]                                                                     Page 365

 family 122:5            figures 321:13          firm 4:4 9:14           fixed 17:1 21:10
 far 35:17,18 99:25      file 146:15 148:5          341:21 342:21          186:3 313:2
    122:19 140:12           169:14,16,16            343:3                flooding 316:23
    158:10 172:13           220:25               first 6:24 7:4 10:3,5   floor 164:14 168:11
    266:3 280:7          filed 287:8 303:21         12:22 16:3,7 20:4      235:20
 fargo 110:12,14         files 125:10 145:21        21:4 30:17 31:6,10   flooring 168:17,18
 fast 147:17                146:7,12 147:23         32:13 33:4 34:6      florida 3:6,21
 fastsigns 94:6,6           148:19 279:23           41:20,22,24 46:1,1     343:14,24
 fault 172:12               290:18,20 322:13        46:1,5,11,12 50:7    flow 155:1
 favor 13:19 14:11       fileshare 11:5             60:16 61:7 93:8,10   fluer 271:18,22
    15:4 262:12          filing 285:1,3 288:5       116:4,10 117:1       flying 314:23
 favors 262:10,21           290:17                  125:14 127:7         focus 215:15 310:2
 february 47:6,8         filings 24:20              136:11 140:18,24     focused 216:5
    209:15,15 212:5,14      296:24                  151:25 157:16        focusing 14:1 132:8
    212:15 251:1,18      final 197:2,3              159:20 171:22        folder 169:25
    252:17 265:3            213:19 221:12           173:23 181:17          214:25
    281:11 285:4            225:22                  186:7 194:10 196:1   follow 131:16
 federal 2:9 125:25      finally 211:5              196:12 198:23          155:9,10 249:17
    217:13 336:10        financial 3:20             201:25 209:9,12        286:23 326:10
    343:14,24               180:19                  212:21 216:5           332:7 333:15
 fedex 161:25 162:1      financially 341:11         223:24 225:14        followed 26:21
    217:14,17,19,22      find 25:23,24 58:16        226:6 230:12           93:1,5 137:4
 feeds 263:10               81:6 112:10,20          232:22 233:25          155:10 241:7
 feel 133:25 134:11         156:14 176:18           234:22,23 238:24       249:16 290:13
    215:24 224:12           244:14 253:15           238:25 243:10        following 20:19
    263:10,11 319:11        255:25 294:6            247:2 249:3 256:10     132:15 249:12
 feeling 221:10          fine 57:6 95:2             260:4 264:20           257:17 285:1
    244:25                  140:13,13 209:10        272:17,23,24 279:6   follows 12:22
 fels 3:4 9:15           finish 11:10,15,22         279:7 281:2 285:14   food 63:15
 felt 42:21 263:13          44:17 83:3 132:12       285:20 288:1         fool 89:20
 ferko 291:25               198:7 256:15 257:2      295:25 302:14,18     ford 7:5 47:14 51:6
 ffslawfirm.com 3:7         257:4 271:3 324:7       303:3,6,11,14          183:10
 fide 24:25 25:18        finished 44:19,20          306:25 316:19        foregoing 33:10
 field 252:24 254:15        81:24 148:22            325:20                 339:1,16
 fifth 291:23               235:25               fits 185:15             forged 158:4
 figure 94:14 118:14     fire 131:23 236:2,2     five 51:9 140:18,22       160:13 166:3,5
    118:15 142:22           257:3,5,10 314:8        172:25 183:8 196:8   forgery 160:18,20
    150:15 183:20        fired 36:20 41:5           196:8 231:9 238:16   forget 10:8 92:19
    186:7                   103:9 303:17 314:5      296:2 321:1 324:15   forklift 250:4 251:8
 figured 268:24             328:18,21 329:3      fix 251:14              form 13:12,20 14:4
                                                                           14:12,17,23 15:10

                                    Veritext Legal Solutions
 800-726-7007                                                                   305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 367 of 404

                                      CONFIDENTIAL
[form - fridman]                                                                Page 366

   22:9 23:4 24:17      forwarding 221:21         57:7,16 59:4,18      219:16 222:7
   25:1,5,13 26:20      found 39:19 41:10         60:13 65:16 66:14    225:22 227:23
   28:22,25 29:6 30:1     111:18,21 192:8,18      66:19 74:25 75:4     228:11 233:7
   36:18 39:6,24          238:6 269:12 304:4      75:13 76:2 78:13     234:21 236:23
   40:11,21 43:10,16      304:11,14 325:10        81:16,24 82:2,7,11   240:1,16 241:12,14
   56:2,13,18 59:1,14   four 99:25 195:3          82:15 90:24 91:4     245:14 246:22
   60:11 65:12 66:12      196:8 226:2 231:9       91:10 94:18 95:2,6   247:12,15,19 248:2
   74:23 78:10 81:14      260:17                  95:8 96:21,25        248:9,10,18,25
   81:18 90:21 91:1,7   frame 129:10 144:8        105:17,18 112:7,11   250:17,21,23,24
   96:18 123:18 129:5     232:24 265:13           112:17,24 113:2,14   253:6,13,19,23
   129:21 130:15        framing 309:4,5           113:21,22 118:24     254:6,11,12 255:7
   132:6 133:13,19      francisco 62:14           118:25 121:13,17     255:24 256:2
   134:2 135:1 137:7    frankly 119:11            123:22 129:7,11,12   259:16,22,25 260:2
   137:14 146:19          172:2                   130:1,16 132:10      261:15 264:4,15,18
   160:15,19 161:23     fraser 5:10 9:21          133:17,24 134:5,11   264:19 267:8,14,19
   171:17 187:6         frcp 340:22               134:15,23 135:6,9    268:8 270:20
   192:24 199:5         fredrico 104:10           135:24 136:1,19      271:23 272:2 274:5
   225:17 234:8           105:2,7                 137:9,16 138:6,14    274:10,14,21 275:5
   240:13,24,25 241:5   free 131:11,12            138:21 139:4,11,12   275:10 276:8,11,14
   246:17 247:8,23        136:13 224:12           140:2,16,24 142:15   276:19,24 277:2,6
   248:13,20 254:24       334:10                  142:20,23,24 143:7   281:21 284:23
   255:6 259:12         frequency 181:6           143:10 145:10,14     285:12,25 286:3
   263:25 267:4 296:9   fridman 3:4,4 6:5,8       146:22 147:13,18     289:5,20 290:20
   296:20 334:23          9:13,14,15 10:4         147:22 148:1,11,13   291:12,20 292:5,7
   335:8 342:8            11:3,18 12:4,6,9,14     148:16 149:13,15     293:6,11,15 294:3
 formal 80:11             12:20,24 13:17,24       149:19 150:12        294:7,12,16,18
 formalized 179:20        14:8,15,19,25           151:5,17 152:8,13    295:19 296:11,23
   180:1                  15:12 16:4,10,13        152:19 154:15        297:6,11,23,25
 formally 331:13          16:20 17:1,4,9          155:2,11,18,22       298:8 299:2 300:7
 format 135:15            22:12 23:6,11           156:6,15 160:17,21   300:11,15,24 301:4
 former 44:1              24:19 25:3,10,17        161:25 162:10,12     303:2,25 304:23,25
 fort 341:22 342:22       26:16,24 28:7,19        167:2 171:20         308:12,14,16
 forth 225:2,6            28:24 29:3,8 30:3       175:13,16 176:8,11   319:12,22 320:6,18
 fortunately 181:13       32:3,6,22 35:4,5,12     176:21 183:3         320:24 321:8,12,18
 forward 128:1            35:25 36:21 37:4        187:10 189:15        321:21,22 322:5,8
   205:3 247:18           37:20,23 38:2           190:14 193:4 199:9   322:9 323:14,23
   249:24 255:7 277:5     39:10 40:2,14,24        199:20 200:8,12,16   324:8,11,15,17
   291:14 292:6 296:3     43:14,18,22 44:7        200:24 201:11,16     325:1,25 326:4,18
   296:16                 44:21 50:14,18,21       203:14 205:25        327:2 331:12,16
 forwarded 219:17         52:20,22,24 56:4        206:1,4 208:17,20    333:14,20 335:2,11
   343:16,16              56:16,20,23 57:1,5      209:1,5 217:25       335:22 336:12

                                   Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 368 of 404

                                      CONFIDENTIAL
[fridman - going]                                                               Page 367

   340:18                 266:8,9 275:21          189:6,6 191:12       154:25 155:11,18
 friend 313:17,18         309:7,9 313:1           197:18 218:1 225:3   157:21 158:24
 friendly 304:16        generally 89:17           225:4 237:11         165:8 167:18 168:2
 friends 122:5 258:9      170:20 171:2            242:16 255:1         168:7 176:18
   258:10                 246:25 307:16           257:19 275:7,8       183:17 184:20
 front 40:1 72:5          333:3                   290:1 305:1 318:2    186:18 191:16,25
   106:6                generators 210:4          320:2,2 324:11,15    192:1 195:25
 fulfill 128:20           238:15 308:8          given 66:17,24         197:20 203:1
 full 22:7 26:13 80:6   genuine 332:5,6           106:19 140:19        204:18 213:5
   172:25 173:4           333:2,5                 172:21 179:9 217:6   220:22 223:25
   180:18 189:5 193:1   geotechnical              289:21 339:19        224:19 225:6,6
   308:1                  255:12                  342:10               227:25 228:3,22
 fully 128:21           geotest 231:21          giving 13:18 14:10     236:15,21 239:6,17
 function 80:10         getting 14:20 21:12       26:9 42:20 60:25     244:10 245:25
   240:20                 21:14 42:3,17,21        65:24 67:11 68:25    247:18,18,18
 functions 169:19         82:21 88:19 89:19       123:10 153:17        255:22 256:14,15
 funds 23:8 75:24         177:15 182:24           181:25 188:6         256:16,24 257:21
   76:1,2                 183:10 192:14           224:21 239:23        260:24 271:20
 furnitures 168:10        260:14 261:1,2,6        242:4,6 246:9        274:18 280:2,7,8
   168:10,20              261:11 263:15           263:21 274:15        282:18 283:12
 further 64:21            264:1 268:15          glasses 164:22         287:5,20 302:13
   105:5 117:22         gift 60:24,24             233:4                304:21 308:16
   131:15 133:6 239:6     140:23 141:3,4        gmail 283:22           311:15,21,21 314:5
   326:7 330:2,3        gifts 139:13,18           284:13,22            314:10,23 320:25
   333:19 335:24          301:7                 gmail.com. 283:24      324:3,5,6
   336:4 340:22         gilbreath 4:20          go 10:4 17:18,22     goal 11:10
   341:11               give 13:5 15:25           18:25 21:6 30:5    goes 10:22 11:9
 furtherance 318:24       22:17 24:1,5,9 25:8     35:18 42:4 44:17     16:4 92:18 147:7
 fyi 237:18 238:3         37:2 38:6,9 46:21       50:8 57:7 60:13      210:18,19
           g              49:18 57:22 65:11       61:23 62:22,24,25 going 10:5 16:2,10
                          67:1,13 68:4,10,15      71:8 83:2 92:21      16:13 17:18,18
 gables 3:6
                          69:4,7,25 70:4,12       94:3,25 95:4         18:1 21:21 25:8
 gabriel 104:14
                          72:6,17,22,25 73:2      100:13 106:10,21     32:3,6 37:2,14
   105:12
                          73:11 74:22 75:4        107:18 109:25        38:10 39:22 42:13
 game 63:13
                          75:19,20,22 93:12       110:17 113:2 114:6   43:23 45:15 49:9
 games 63:7,9
                          95:22 103:24,25         115:14,17 116:3,8    49:21,22,24 50:8
 gap 32:1
                          107:14 108:24           128:1 132:12 134:5   52:10 56:21,23
 gas 238:7,14
                          111:1,3 113:19          138:16 139:16        62:24 80:18 81:21
 gc 164:16 168:13
                          121:8,25 122:4          140:14,16 141:16     82:9,13,20 85:9
   257:7
                          123:12 145:7 173:2      147:15 149:22        87:23 90:23 94:18
 general 132:8
                          178:11,12 188:17        151:16 154:23,24     94:20,22 95:3 97:6
   265:12,16 266:3,6
                                   Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 369 of 404

                                     CONFIDENTIAL
[going - hear]                                                                   Page 368

   101:14,24 103:17       286:5 289:1 291:14   guarantee 20:18        handwritten 193:9
   103:18 105:8,20        292:2 297:11 298:5   guaranteed 20:17         204:16
   106:11 113:25          298:6 300:21           36:19                handyman 114:23
   116:3,9 117:3          306:16,16 317:17     guerra 2:6 341:19        115:11,16,17,20
   121:13 124:19          319:9,17 320:4         342:19 343:18          116:21
   126:6,8 127:10,20      324:3,4 327:9,14     guess 21:20 30:12      hang 147:11
   128:1 130:22 135:6     327:17 329:17          41:11 63:16 83:5     hanging 191:15
   135:7 138:10,11,21     333:21                 84:8 93:19 105:2     happen 25:9 178:8
   139:16,20 142:3,11   golfs 62:5               105:20 154:12          181:12 198:13
   143:3,12 147:4,17    golub 4:20               208:9 227:17 280:5     206:8
   149:9,16,18,24,24    good 12:25 13:1          282:13 284:1         happened 41:11
   150:3,4,8,22,25,25     47:15 59:16 94:24    guessing 154:11          45:12 111:10
   154:22 157:15          101:10 128:20        gun 227:14,15            181:13 202:12
   162:7,8 166:20         155:3 187:20         guy 211:25 235:11        208:2 217:2 234:5
   172:6 173:3,4          200:15 206:11          240:9 279:3,20         259:2 290:22
   177:18 178:23          209:4 241:11,16,19     292:14 323:12          303:10
   181:18 183:8 185:3     241:20,24 257:9,13     332:10               happening 205:12
   186:15 189:8,9         263:13 266:4         guys 94:22 178:12        252:3 261:4
   190:10 192:3,21        319:11 330:5           215:9,22 336:11      happy 39:8 85:21
   198:8 200:11,19,22     333:13               gyrations 225:1          85:23 97:21 139:7
   201:11 205:20        gotten 139:6                     h              142:20 158:9
   206:1,11 208:14,18   grade 168:17                                    223:13 239:18
                                               h 18:10,12 26:5
   209:4,5,8 213:22     grand 66:18                                     313:14 320:19
                                                 51:17 79:10 165:25
   213:23 217:25        granted 138:19                                hard 218:12 262:9
                                                 230:4
   218:16 219:16        grass 308:1 309:1                               311:8
                                               hand 88:9,14,16
   222:3,7,8 224:14     great 198:24 239:8                            hardin 306:4
                                                 95:9,14,18,22
   225:16 227:1 228:4     260:23                                      harm 315:15
                                                 96:10,23,24 161:18
   228:23 230:6         greater 73:21                                 harris 4:14 9:7
                                                 166:19 206:18,21
   232:25 235:18        greatest 210:6                                  112:18 151:9 152:5
                                                 239:9,20 240:6
   236:12,15,22 238:6   grips 168:9                                   he'll 25:14 193:20
                                                 241:22,25 263:9
   238:18 245:1         ground 307:25                                 head 72:5 192:6
                                                 339:19
   246:22,23 248:11       309:1,2                                       320:5,21
                                               handed 49:5 152:4
   248:25 249:1         group 85:18 91:5                              headaches 178:22
                                               handle 119:15
   252:21 255:20          93:7,14 95:10                               headrick 44:8,10
                                               handled 285:17
   257:9,11 261:1,15      98:23 127:21                                  44:24 45:4,7 46:6
                                               handrails 316:25
   264:24,25 265:10       136:12 156:17                                 273:22 309:19
                                               hands 263:10,11
   267:18,21 268:9        157:12 158:19,21                            health 126:1
                                                 264:10
   270:8,13,14,20         230:17,18 231:4,19                          healthy 220:7
                                               handwriting 53:19
   271:5 274:17,18,21     235:6                                       hear 84:11 274:22
                                                 53:20 158:2 190:21
   274:24 277:13        group's 156:8                                   300:12
                                                 190:22,23,25
   279:14 280:10
                                                 202:13
                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 370 of 404

                                     CONFIDENTIAL
[heard - identified]                                                            Page 369

 heard 40:15 71:7       highest 183:13         hourly 21:23          hurricane 235:20
   90:16,17,18 92:5,7   highly 179:11           216:12                 265:14 316:20
   138:8 227:3,4,6,8    hire 310:1             hours 10:19,21        hurry 174:3
   229:9 230:1 263:9    hired 248:24            189:25 190:2         husband 87:8
   305:6 308:14         hiring 177:24           191:24 192:15        huston 5:4,4 6:7
   325:15 328:20          309:14,24             193:6 194:3,12,15      9:11,11 11:14,15
 hearing 16:21          history 220:6           194:19 195:10,10       11:23 12:5 136:16
   154:24 155:4,12,20   hit 311:23              195:14,21,24 196:4     155:6 240:24 241:4
 heavily 310:8,10       hittner 292:4           196:5,7,9,11,11,12     241:4,13 248:1,13
 heavy 308:4            hmm 104:15              196:13 197:7,10,13     248:21 253:13
 heb 153:6              hold 150:4 268:17       197:15,18,21 199:3     255:24 330:4,6
 heights 5:5              307:6                 199:10 202:1,1,5,5     331:8,11,17 333:11
 held 4:14 257:3        home 61:2 67:21,22      202:10,23 203:4,19     336:1,22,22 337:1
 help 142:19,20           114:9,20 115:1,1,3    203:24 204:2,10,14     337:2
   146:2 211:14           115:10 116:9          204:24 205:8,9       hvac 310:14
   238:18 239:18          117:18 118:16,21      207:11,13,14,15,16   hybrid 317:20
   262:16,17 265:9        119:3,12 120:9,20     207:17 212:11,23     hydraulic 232:10
   268:14                 120:20,21 121:24      213:7,12 214:15,23   hydroelectric
 helped 279:19            141:4,7,9 304:5       215:17,20 216:25       183:11
 helping 216:11         honed 132:15            300:21 302:3                    i
   279:12               honest 199:25          house 79:21,22,25
                                                                     icloud 282:15
 hereto 2:10              208:3 302:6           85:6,22,22 115:13
                                                                     idea 61:10 63:3
 hesitant 19:12,22      honor 173:1             115:15 168:16,19
                                                                       87:19,20 95:19
   19:23 27:15,17,19    hopefully 264:2         169:19 262:16
                                                                       103:16 108:1
 hev 219:18,24          hoping 25:9             308:22 316:6,10,18
                                                                       118:15 181:25
   222:13 223:8,9,11    hospitals 307:19        316:19,24,25
                                                                       227:12 237:10,25
   224:6 225:7,14,18    host 289:22            houses 114:24
                                                                       238:1,25 240:14
   235:24               hosted 279:16          houston 1:2 3:15
                                                                       242:1 248:22 251:4
 hey 22:16 45:13        hotel 61:12 62:14       4:6,11,16,21 5:5
                                                                       254:25 257:16
   148:11 192:5,14      hotmail.com 161:8       26:6 230:18 231:2
                                                                       289:11 291:6 312:7
   221:6 240:3          hour 21:22 22:1         231:3 340:2 343:4
                                                                       312:8 316:12
 high 56:6 168:21         56:21 94:19 170:20   how's 233:7
                                                                       330:21 332:24
   172:9 173:8 179:12     170:21 171:11,11     huge 10:11
                                                                     identification
 higher 27:16 87:15       171:13 173:5         huh 103:15 104:9
                                                                       51:10 301:5 309:12
   88:24 89:2,19          178:25 180:4          104:11 125:11
                                                                       322:10
   91:11,16 92:11         195:11 196:13         263:7
                                                                     identified 18:9 44:8
   94:14 157:9 183:7      200:11 204:8,11      human 305:7
                                                                       50:22 51:6 84:24
   184:21 186:25          212:10 213:1,9       hundred 121:24
                                                                       113:17 150:12
   187:17 188:12,15       217:1 267:18         hundreds 10:12
                                                                       151:21 156:23
   188:16,19 215:7        326:10                71:19 120:4 137:23
                                                                       226:18 311:3
                                                225:1

                                  Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 371 of 404

                                      CONFIDENTIAL
[identify - interrogatory]                                                         Page 370

 identify 9:4 43:25        277:9 284:25           315:5 316:5 319:4      249:12 257:19
    60:22 74:21 109:22     287:22 289:14          319:20 320:1           274:15 289:21
    139:16 147:7           292:9 300:4 305:21     321:25 322:3,16        290:1
    149:19 156:11          306:19 313:9 334:9   informed 33:13         instrument 339:16
    211:1 215:11 235:3     335:5                  45:23 301:6,11,15    insurance 173:17
    289:7,13,15          income 24:20             325:2                  173:19,22 174:12
 identity 277:9          increase 188:6         initial 19:24 183:6      175:3,6,19,21,23
    310:3 339:14         increased 195:9          183:7,8 226:1          176:1,2,5,22,22
 ignored 296:6,18          302:4                initially 27:19          180:23 314:9
    296:21 298:2         increasing 258:19        191:11               intend 11:15
 ike 265:14 316:21       incur 173:11           initials 100:13        intent 200:1 205:12
 illegal 26:18 329:21    indefinitely 173:1     initiated 101:21       intention 189:1,1
    335:13               indemnity 180:11         263:6                  318:1
 image 112:5 288:12      independent 1:8        inside 275:25          interest 11:24
 imaged 288:13,16          340:8                inspection 257:11        15:23 307:10
    288:19               index 6:1              install 218:21         interested 60:2
 imagine 179:23          india 231:1            installation 218:6       341:12
 immediate 92:19         indian 325:9           instance 2:2 47:12     interior 308:2
    133:4 273:19         individual 1:7,10        60:22                  309:4
 immediately 45:17         1:12 10:20 11:1      instances 177:21       internal 89:10,25
    45:23 177:22 286:7     13:23 270:10 340:7     219:7 235:13           329:24
 implicate 254:3,7         340:10,12            instruct 191:3         internally 84:4
 important 72:7          individually 10:17       193:23 195:23        international 1:3
    257:1                indo 231:15 262:2        198:4 205:8 244:24     9:16,21 16:6 17:12
 impression 192:6        indulgence 324:5         276:24 289:1           22:8 25:12 26:25
    216:6 334:24         industrial 99:16         319:17 329:17          28:11 31:11,16
 improper 269:18           172:11 330:19,24     instructed 82:4          33:24 35:8 47:5
 improvement             industry 163:19          191:8 205:9 208:1      50:7 59:5,11 85:25
    115:1 120:21           328:4                instructing 74:25        92:14 125:16
 improvements            infiltration 243:6,7     138:6 240:16 276:8     126:12 130:25
    256:6                inflated 301:22          276:14,18 281:16       131:9 162:18 340:3
 inc.'s 32:12 33:3,8     inflating 199:3          300:24                 343:6
    114:20               influence 13:19        instruction 87:17      interpret 130:17
 include 12:2              14:10                  93:2 191:7 193:2     interrogatories
    246:13               inform 129:1             242:4 249:16           6:25 7:4 16:7 32:13
 includes 60:24            301:19                 257:17 275:8 286:4     33:4 50:7 60:16
    117:23 121:18        information 24:2         286:5,23 289:17        61:4 114:9 116:5
    197:10,15 319:2        93:11 176:5,9,18       306:7,10 317:19      interrogatory
 including 44:1            178:15 199:2 257:9   instructions 12:19       32:17 33:17,17
    113:16 125:24          279:15 289:1           26:22 95:15 191:8      43:23,25 44:21
    136:22 198:13          299:24 305:1 315:2     192:22 246:10          60:18,21 64:23

                                   Veritext Legal Solutions
 800-726-7007                                                                  305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 372 of 404

                                     CONFIDENTIAL
[interrogatory - joseph's]                                                        Page 371

   106:13,24,25         invoices 177:14        jackson 4:4 84:22      join 29:4 63:20,21
   112:15 113:17,18       182:17 190:15          100:5,8,16 101:7     joints 210:1
   113:25 120:18          191:4 198:17           102:10 177:13        joseph 1:6,19 2:2
 interrupt 136:16         201:19 206:17          179:17,24 180:12       4:3 6:4 9:3,8 10:14
   200:23 227:19          207:10                 190:16 193:8 343:3     11:19 12:11,21,25
 interrupting 200:9     invoicing 80:12        jackson's 170:16         13:3,8 16:21 17:6
 interruption 178:8       184:5,6              jacksonlaw 4:7           32:4,7 33:1 36:22
   178:21               involved 45:15           343:5                  38:2 57:10,14,16
 intertec 325:16          168:5 210:12 211:4   january 1:9 140:4        60:23 61:8 62:13
 intervals 123:1,2        211:10 215:10,13       140:9 141:16,21        64:24 65:1 74:20
 interview 46:22,24       235:24,25 245:2        142:2 143:22           75:13 82:2,16 95:8
   274:1,19 275:19        246:14 322:2           145:16,17 233:21       102:19 103:4
   276:22 281:7 285:2   involvement              242:11 249:4 250:1     104:12,24 107:5,21
   285:22 286:2           254:19,22              265:6 296:25           113:7,12,14,23
 interviewed 275:15     involves 100:25          297:14 326:16          126:19 134:6,12
 introduce 262:1          169:23 235:4           340:9 343:1            149:12 151:17
 introduced 232:6       involving 250:15       jay 26:3 79:8 84:20      155:7,24 156:4,6
   232:22 233:25        iphone 282:9,11,15       85:3 102:21,22         158:12,14 198:10
   272:17 325:12          282:17                 157:22                 200:17 201:5,9,11
   331:13               iphone's 282:22        jeffries 3:18 9:18       209:11 215:15
 introducing 232:1      iphones 282:12,13      jerk 46:13               218:4 219:20,20
 intrusive 285:13       irritated 261:6        jewelry 323:11,15        222:15 228:9,11
 invade 291:18          issue 36:11 115:17       325:9                  230:10 248:10
 investigation 45:14      115:19 179:1         job 42:9 89:4 185:1      253:23 254:12
   82:20 85:9 101:8       262:12 278:15          187:8 189:1,2          255:10 256:3,17
   252:25 314:15          292:3                  211:24 213:25,25       258:5 264:19 268:2
   327:17,20            issued 17:25             215:18 216:11          268:6,8 270:8
 investigations           115:21 287:25          220:12,17,18           275:10 277:13
   254:15 255:12          310:5 311:24           221:11 224:23          285:2,4,14 286:3
 investigator 85:6      issues 99:16 206:10      239:4 245:1,4,10       287:21,25 292:8
 invite 153:19            234:11 243:5           257:2,7 259:15         294:18 296:11
 invoice 7:10,12,14       249:17 314:9           273:3 311:9 313:15     300:2,16 305:19
   7:16,18 190:14         316:23               jobs 42:2,21 123:13      313:9 319:13 320:6
   193:8 194:1,14,23    item 170:2 215:16        123:14 189:3,3         320:20 324:19,24
   196:12,12 197:3,4    items 114:21             215:10 220:22          325:1,25 326:9
   199:10 204:3,12        215:25 323:4           234:14 258:18,19       330:5 335:14 336:7
   209:13 212:5,9,22              j              260:12 263:3 266:3     337:5 338:2 339:1
   215:20 256:4                                  266:3 290:22,23        339:5,12 340:6,15
                        j 3:9 26:5,5 79:10
 invoiced 295:11                                 311:11                 343:2,6,7
                        jacket 154:23
   298:23 299:3                                jobsite 42:12 263:1    joseph's 61:12
                        jackhammers
                                                 273:23                 62:17 114:22
                          308:9
                                  Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 373 of 404

                                     CONFIDENTIAL
[journeyman - know]                                                            Page 372

 journeyman               239:8,23 240:8,11      306:16             knew 27:4 39:18
   184:16,19 214:17       240:17 241:15,22     keeping 256:18        45:11 88:3,19,21
   216:2 263:24           242:4,11 244:3,11      257:8 319:8         88:23 163:19 172:2
 journeymen 71:11         244:21 245:5,14,17   keeps 175:21,25       172:8 179:19 191:5
   71:15 100:18,19,22     246:9 249:4,14,16    kellogg 307:21        207:20 238:14,15
   102:4 120:3,6,8        250:1,11,14,25       kelly 4:9 9:7 274:6   238:15 262:2
   123:16,20 124:7        251:17 252:8,23        326:23              303:17 304:2
   170:7,8,13,21,22       254:14,23 255:10     ken 272:20 273:12     314:25 315:1
   171:12,14,23           256:2,18 257:25        329:3               317:22
   172:18,19 174:18       258:20 259:10,19     kept 36:20 59:4      knocked 251:8
   179:6 182:7,20         259:20 260:4,4,8       105:21 123:10      know 10:15,16,22
   183:19 184:14          260:13,16 261:20       191:23 198:5        10:25 11:1,9 13:8
   185:6 187:11           264:5 265:2 268:11   keystone 310:18       14:5,14 19:21
   189:18,25 206:16       269:1,6 283:5        keywords 289:14       20:13 22:2,10,17
   210:16 211:13          284:7,14,17 302:15     291:8               23:20 28:16,16
   263:16 295:9 302:3     303:16 305:15,22     kicked 227:19         30:14,19 31:18,24
 judge 86:3 277:4         305:25 306:1,11        263:15              34:24,25 37:10,22
   292:4                  323:7 332:9,17,18    kill 315:21           38:23 39:21,25
 julio 193:13             332:18,22            killed 304:10         41:13,16,22 42:25
 july 53:14 114:10      kalaga's 306:3,7         313:21              43:4,6,7,11,21
   117:8 189:22         kambiz 103:2           kind 94:23 180:17     44:15 45:14,16,18
   190:17,17 196:1      karat 322:19 323:2       229:19 234:14       45:23,25 46:2,15
   204:12 256:4           323:2,5 325:3,8,9      282:7 308:7 331:23  47:1,9,20 48:6
 jump 139:7               325:12               kinds 169:6 172:4     53:18 54:16 56:7
 june 107:2 111:9       kay 5:9 9:22 275:18      183:9 232:10        56:14,19 58:4 59:2
   111:10,16 201:21       275:20 276:4         king 193:13           60:12 63:2 65:15
   201:21 203:14,14     kbr 307:21             kinsella 325:18       65:18 66:8,17
 justification 40:18    keep 27:24 39:14       kit 8:9,13,15 188:9   68:17 69:6 71:18
 justifies 178:5          92:16 94:19 95:3       188:12 232:16,17    71:20,20 72:19,24
 justify 40:19            115:2 119:18           232:18 234:16,18    73:24,25 75:12
 justifying 318:18        120:11,14,22 149:9     237:12 239:2,7      77:13,15,18,19
            k             149:16,17,24,24        242:10 244:11       78:20 79:12 80:22
                          150:3,8,22,24,25       253:14 255:8 256:1  81:1,3,4 83:18,19
 k 143:15
                          169:20,21,25 170:1     258:14 261:18       84:4 86:20 88:1,21
 kalaga 41:9,15,21
                          200:19,22 208:2        264:21 265:6        89:24 90:12,14,22
   41:25 42:18,24
                          209:4,5 236:22         266:22 270:2        91:2,8 95:24 96:3
   43:1,2,4,9,15
                          242:18 250:11        kit's 188:15,16       96:11 97:6 98:18
   230:11,12 231:7
                          252:8 255:20           259:8 262:1,4,9,21  98:20 102:22,22
   232:1,6,7,23
                          260:22 263:23          262:22              103:18 106:1,7
   233:10,17 234:1,6
                          264:24,25 298:14     kits 232:13,14        108:23 109:3,14,17
   235:1 236:13
                          298:18 300:21                              111:1,17 112:11,14
   237:13,18 238:2
                                  Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 374 of 404

                                   CONFIDENTIAL
[know - lawsuits]                                                              Page 373

   112:16 115:21      231:8,11,17,21,22      knowledge 23:19        language 245:8
   117:1,18,21,21     232:19 236:9 237:5       33:13 44:1 45:8        246:20 249:18
   118:17,18,22 119:5 237:6,9,24 238:9         85:13 86:1,22 97:9   lapeyrouse 5:8
   119:8,11 120:7,18  239:3,19 240:4,7         302:10 330:22        lapsed 31:25
   121:7 122:14,15,16 241:1,1,25 245:11      knowledgeable          lara 104:10
   122:18 124:16      245:19 246:3,8           238:17               large 186:25 267:2
   127:3 132:18       248:23 249:9 250:9     known 137:10           largest 68:24
   133:22 135:9,16,20 253:20 254:4             232:16 322:10        las 61:9,16,19
   135:25 137:15,16   256:10,21 257:8          339:12                 83:10
   137:18,18 139:1,8  258:6,8 259:18         knows 102:23           lasted 311:7
   144:3,12,16,21     261:5 264:14             105:7 135:23         late 241:8 272:6
   146:20,21 148:22   265:13,14,14,19,24       304:23                 303:25 326:10
   153:5,7,14,16      266:12,20 267:5,10     kommy 84:21 86:9       latest 210:6 222:13
   154:1,13,14 155:2  267:12,13,16,17          86:10 97:13 102:23   launched 38:12
   155:19 158:8       273:8,18 275:20          102:25 153:20          311:13
   160:17,20 161:12   276:3,5 278:14,24      kommy's 153:21         lauren 4:14,17 9:7
   161:24 163:13      279:17 280:1,4,9       komy 143:14              112:18
   166:3,4,8,9,13     280:25,25 281:5        kstephens 4:12         law 4:4 9:14 15:8
   167:13,13 170:24   282:16 284:1,19,20     kurian 80:7,8,24         19:20 87:9 125:21
   170:25 171:5       286:8 287:1,18           81:1 84:17,21          136:9 160:18,20
   174:11,16,16,24    288:2,4,9,15,17,19       86:12,14,24 87:4,5     241:19 298:12
   176:8 177:7,8      288:20,21 289:9,18       87:9 97:1,9 159:22     343:3
   180:22 182:11,13   289:19,21 290:3,4        160:2,23 161:8       law's 159:25
   183:21 184:9 185:5 291:3,8,11 292:11      kurian's 86:17,22        161:10
   185:8,9 186:11     292:14,24,25 293:4       160:13 229:10,15     laws 33:9 55:4
   188:4 191:16 194:5 293:5 296:21           kv8 238:16               125:23 126:1,1
   194:9 195:22       298:16,21,21 299:5               l              128:23 136:12
   196:23 197:1 198:9 299:8 302:21,25                               lawsuit 41:10 45:12
                                             l 4:19 159:5,5
   198:19 199:1,7,19  303:10,20,20,25                                 81:12 82:23 84:18
                                             label 162:15 211:18
   199:21,22 205:2,6  304:1,7 305:2,15                                90:17 97:2,14,18
                                               212:22
   205:9 207:17 208:2 305:17 307:16,17                                101:18 102:15
                                             labeled 139:2 218:3
   208:3,5,11 211:24  309:22,23 311:4,5                               103:12,14 230:2
                                             labeling 209:25
   211:25 212:1       312:15 316:3,14,15                              290:14 302:19,21
                                               211:2,18 215:8,22
   216:17,21,22       318:1 319:14 320:4                              302:22,24 303:6,10
                                             labels 212:2
   218:14 219:22      320:7,16,17,20,21                               303:10,12,15,21
                                             labor 101:1,3,3,11
   220:17,19,19       322:2,23,23 323:4                               304:11 305:9,20
                                             laborers 76:13
   221:25 222:1       323:6 325:9,18                                  306:1 327:6,14
                                               78:15
   223:10 226:13      327:1,20 328:13,20                              328:19 329:12
                                             lady 276:3,3
   227:7,9,11,13,15   328:22 332:17,20                              lawsuits 302:14
                                             land 239:19 264:2
   228:25 229:7,8,19 knowing 11:25                                    328:13
                                             lane 4:5 343:3
   229:20,24,25 230:3

                                Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 375 of 404

                                     CONFIDENTIAL
[lawyer - lot]                                                                    Page 374

 lawyer 274:6 306:3    letters 221:21             41:19 42:1 53:7        86:20 93:9 138:14
 lawyers 35:10,14      liability 173:21           64:21 117:22 125:1     157:16 162:8
   84:19 102:15           174:12,13 175:6,20      140:11 164:24          163:25 167:11,14
   281:18 287:3           176:22 178:2            210:8 221:21 222:6     175:22 193:4
   289:13 290:21,25       179:18                  233:6 236:22           195:13 198:15
 layout 210:7          license 230:21             252:21 256:5,20        202:12 212:21
   238:11,17 239:19    licensing 308:24           262:19,25 286:6        218:1 223:16
 lead 22:18            lie 259:5               lived 68:1                225:25 237:11
 leads 22:25 25:8      life 172:14             livelong 138:9            253:14 277:5
 leak 178:15           lifts 210:17 215:6      llc 1:9,10,11 190:16      284:23 331:1,21
 learn 288:25          lights 168:9               326:13,16 340:9,10   looked 19:16 35:15
   302:23 303:23       liked 49:16                340:11                 74:20 76:5 77:9
 learned 44:24         limit 29:15             llp 3:9,14,19             145:15 159:10
   205:17 281:3        limitation 125:25       load 11:8 126:9           226:6 296:15
   302:25 303:3,6         296:2 334:9             143:4 147:4 264:13     307:14 331:2
 leave 191:15 193:1    limited 129:18,20       loaded 264:18           looking 12:14
   285:9 314:17           245:16 283:7         loading 251:13            23:15 43:7 53:10
   320:19 324:6        limits 10:10            lobby 67:23 68:3          55:6 106:24 139:15
 leaves 267:20 336:9   line 129:22 137:20         68:10,12 69:16,17      148:22 194:7
 leaving 75:25            142:3,3 181:23          69:21 70:13            196:22 206:10
   191:18                 191:10 193:9         local 230:17 293:22       208:24 249:25
 lectured 292:2           200:10,22,23            297:1                  267:21 292:6
 left 113:15 191:14       209:14 210:2         locate 36:3               294:15 305:19
   191:19,25 198:25       215:16,25 216:5      location 210:3            311:13 319:9
   263:2 305:10           235:8 243:21 248:4      238:14,15,16           331:25
   318:11 333:18          335:16,17 338:5         322:10               looks 10:23 194:4
   336:2               lines 210:25            locations 2:8 173:9       194:11,25 196:25
 leg 317:3             list 23:22 103:24,24       215:7 238:16           199:3
 legal 227:17 341:20      104:1 141:15         lock 131:22             loop 238:14 249:21
   342:20                 151:12 271:1         logical 112:22            256:18 257:8,11
 legitimate 144:8,11      310:21,22,25            200:10               lopez 144:18,19
   145:1 163:4         listen 45:3 192:14      long 31:15 38:15          154:11
 lemer 8:18 294:15     listened 45:17             57:2,4 80:16 113:3   lose 90:1,7 107:6
   294:20                 64:11                   117:1 277:24           133:11 188:11
 leon 3:5              lists 308:18               278:12,19 279:12     loss 172:13,14,14
 lesser 187:1          literally 267:11,15        282:12 283:25        lost 188:8 260:12
 letter 6:17 50:22        301:2                   324:13               lot 42:2,21 48:9
   250:3 343:9,13      litigation 17:13        longer 39:20              169:18 171:19
 letterhead 93:21,22      43:19                   267:21                 173:11 210:20
   93:25 94:1,13,15    little 10:14,19,23      look 30:12 35:22          212:1 213:18
   97:24,25 99:2,3,4      16:17,20 22:18          45:20 59:7 78:7        225:11 238:7 271:1

                                  Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 376 of 404

                                    CONFIDENTIAL
[lot - meeting]                                                               Page 375

   292:13,15 309:4      150:17 151:3 172:5     208:19 217:24        mckay's 316:5,10
   321:3                185:5,7 213:19         219:15 222:5          316:18
 love 188:25            263:20 295:19          225:20 233:3         mean 39:18 78:13
 low 182:1              301:7 342:10           236:20 246:21         87:11 91:18 94:24
 lower 47:15 188:15    malicious 200:1         261:14 264:17         112:5 120:16
 lowest 91:14           205:12                 270:18 294:17         123:23 129:6,13
 lucrative 36:16       management 89:8        market 47:15 48:1      138:14 182:14
 luis 144:18,19         89:20 129:25 130:2     49:12 57:21,24        193:16 206:9
   153:9,11,14,16,19    273:10 300:3           58:1 59:25 60:3,4     217:14 220:11
   154:10,14           manager 28:3,12         121:20 178:23         231:14 239:10
 lukewarm 262:13        33:19 40:20 44:13      181:18,18,20,21,24    253:8 260:11 269:9
 lumped 118:6           144:20 153:10          187:18 188:1 189:4    289:11 291:20
   215:20               179:14 233:21          317:4,6,7,10,21       313:16 315:14
 lunch 94:23 112:23    manlifts 179:13        marketing 62:4         319:25 321:24
 lunchtime 94:21       manual 131:12           63:5 64:12,14        meaning 90:22
 lying 46:6,8          march 159:21            74:17 76:4,7,11,14   means 90:14,23
          m             209:13 252:22          76:21 77:9,14,25      130:12 205:3,4
                        253:17 254:13          109:15,18 121:2,5     301:18
 m 143:15 159:5,5
                        255:9 297:14           121:9                meant 193:17
   279:5
                       margaret 5:9 9:21      markets 136:23        mechanical 100:9
 machine 2:7
                        272:20 273:12         marshal 257:3,10       100:11 190:16
 machinery 308:5
                        276:2 314:22 315:6    marshal's 236:2,2      201:20 230:25
 machines 308:9
                        315:13 316:10,18      martinez 193:13        310:10,11
 mad 98:6 261:4
                        317:4,16 327:1        mary 104:6 105:7      medacki 101:20,21
 madam 343:8
                       margin 171:15          mason 310:10,11        177:16
 madame 96:19
                        182:7 184:11,23,25    matches 52:6 216:6    medical 307:20
   336:15
                        185:11 186:4          material 327:24       medium 185:3
 magee 316:5
                        187:17 311:9          materialize 90:4      meet 67:22 68:3,9,9
 mail 24:5,7 88:13
                        312:13                materials 101:1        221:3 230:12,14
   88:15 96:16 162:2
                       margins 301:22,24       115:13,15 129:24      231:19 272:22
   207:4 217:16,18
                        310:24 311:2,10,19     130:2 164:15          273:10
   218:12,14
                        312:2                 math 21:20 24:12      meeting 68:16 85:1
 mailed 206:25
                       mark 167:23             72:4                  101:9 153:19
   218:13
                        325:18                matter 178:17          231:19 233:19,19
 main 210:15
                       marked 16:5 17:7       matters 12:7 235:5     233:20 234:3,5,18
 maintaining
                        32:5 52:17 121:12     mckay 5:9 9:22         245:8 272:18
   136:13
                        143:9 145:12           272:20 273:12         273:11,15,17,19
 maintenance 36:17
                        156:13 162:11          276:2 314:22 315:6    275:11,22 286:7,9
   71:13 309:15
                        166:25 189:13          315:13 317:4,16,25    302:17 326:19
 major 20:4 39:23
                        190:12 193:6           327:1                 327:13
 making 14:24
                        201:14 203:12
   89:25 138:15
                                 Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 377 of 404

                                    CONFIDENTIAL
[meetings - n]                                                                Page 376

 meetings 97:18        methodology             228:1,3 243:6        monies 191:14,18
  230:15 231:10         288:23 289:7,12        323:24                193:1 198:25
  272:16               miami 3:21             minutes 57:3,5         328:11
 meineke 4:9           mic 285:18              94:25 154:23 201:1   month 21:13 47:10
 melissa 60:23 122:7   michael 126:12          305:10 324:9,15       110:20,22 111:17
 memory 81:22          microsoft 277:21       miscellaneous         monthly 296:23
  82:14 221:2 236:11    277:24 278:1           192:16               months 30:20
 mentally 245:3         280:19                mischaracterizes       31:19,22,23,24,25
 mention 83:7,8        mike 165:25 166:11      294:2                 47:21 48:8,10
 mentioned 46:16       miles 55:11            mischaracterizing      110:22,22 122:12
  82:24 83:5 84:21     millenium 86:18,18      135:3 294:10 298:6    122:17,18 224:16
  95:9 97:13 102:17     86:19 88:17 91:6      mislead 294:11         224:17 226:2,9
  153:20 211:7 214:5    93:7,14 95:10          298:5                 260:25 286:9,20
  215:19 260:15         98:22 102:21 155:8    missed 136:17         morning 12:25
  314:8 315:6           159:4,4,8,16,21       missing 50:23          13:1 147:23 162:4
 mep 212:10 213:5       160:5,9,22 161:7      mistake 172:11        motion 138:17,18
  214:15 215:2,16       161:17 226:20,21       200:1,3 208:3        motor 50:10 51:16
  216:7,25              226:24 227:20,22       262:11 302:6          52:13 210:23,24
 mercy 179:15           228:12,19 229:5,10    mistaken 101:19       mouer 5:4
 mess 240:10 332:10     240:21 305:22         mm 104:15             mouerhuston.com
  332:21               million 37:5 41:4      mm007pd 222:22         5:6
 message 304:6          59:10 71:22,23,24     moayedi 103:2         move 12:3 134:4,10
 messages 277:12        71:25 143:24           144:23 146:22         135:3,8 138:5
  282:1,22,24 283:10    145:18 153:3          mod 164:3,13           270:13 273:24
  285:23                173:19,21 174:4,13    module 6:21            277:2 300:1,10,14
 messaging 277:8        174:17,25 183:23       164:13 165:11         300:23
 messed 240:12          183:24 184:7 220:4     166:23 168:4,5       moved 35:19,19,20
  332:23                223:16,21 224:18      modules 168:21        moving 168:20
 met 68:11 230:15       225:6,7,23 267:1      moment 113:19         multiple 66:19,21
  231:22 243:19         299:17,19 312:22       143:4,8 189:9         89:8 135:15 237:22
  244:5 245:22         millions 43:15          229:13 331:9         multiplied 195:10
  246:19 249:18         178:13                moment's 177:25        195:16
  260:16 272:13        mind 46:11 97:6        moments 142:25        multiplies 202:17
  302:16 303:4,5,13     130:4 188:3 245:10    money 26:18 41:25      202:23 203:5
  304:19,20 305:12      310:19                 58:14 65:2 74:16     multiply 196:16
  325:20 326:18        minds 224:22            75:20,21 76:10        207:18
  330:9                minimum 257:19          77:10 78:1,22 79:1   mundane 10:15
 meters 238:14         minor 168:17            182:9,10,11,19                 n
 method 98:22          minus 158:11            185:6,7 186:15
                                                                    n 3:1 4:1 5:1 159:5
  330:13               minute 45:22 126:8      205:20 238:7 320:7
                                                                     230:4
                        189:11 200:22          329:5

                                 Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 378 of 404

                                     CONFIDENTIAL
[n.w. - objection]                                                              Page 377

 n.w. 3:10                210:13,14 236:18     note 138:15 139:24    numbered 2:4
 name 18:7,9 25:22        254:4 257:11 265:8    150:6,17 151:10      numbering 247:13
   26:3 40:16 45:21       317:9 336:9,18        152:4 204:24         numbers 37:15,17
   46:15 47:22 48:23    needed 11:19 25:11      297:12                 37:18 48:12 72:5
   51:16 80:6 85:11       177:20 291:23        noted 297:13 339:3      80:12 107:25
   85:17,25 86:15,17    negative 308:8         notes 151:3 204:17      188:19 197:2 221:6
   87:2 97:10 98:9,12   neighborhood 41:3       319:10                 253:9
   99:17,19 102:18      neither 179:14         notice 8:17 177:25              o
   104:7,23 114:20        341:8                 258:14,19 270:15
                                                                     o 26:5 79:10 143:15
   115:10 126:18        net 53:1 55:20,20       285:20
                                                                       279:5 343:2
   144:10,12 146:3,18   nevada 61:9            noticed 111:8
                                                                     oak 4:20
   149:25 154:10,13     never 42:2,6 45:18      258:18 277:13
                                                                     oakanella 218:21
   156:16 158:6 159:7     45:24 46:16 67:18    notified 342:3,6
                                                                     oath 13:2 339:13
   160:3,22 161:16        71:7 79:15 136:1     november 34:2,6
                                                                     object 14:17 15:10
   162:5 163:6 165:25     177:3,3 180:1         219:18,25 224:3
                                                                       23:4 25:1,13 26:20
   211:24,25 212:2        208:1 227:4,6,8       226:3,7 236:14
                                                                       28:4,13,22,25 29:6
   227:16 231:11          229:9 230:1 231:24    304:2,2
                                                                       30:1 36:25 37:14
   232:12 243:22,23       237:8 260:10 264:8   number 22:2 37:7
                                                                       43:10 56:2,13,18
   257:21 258:4 259:7     269:9 318:5,8         38:9 51:10 52:18
                                                                       59:1,14 60:11
   279:5,6,6,7,8,20     new 51:17 55:10         53:23 54:1,12 55:6
                                                                       65:12 66:12 74:23
   326:9,25 330:5         143:5 150:20 210:1    59:12 65:18 72:6
                                                                       78:10 81:14,18
   338:2 339:15           224:6 282:19          72:19 77:15,19
                                                                       129:5,21 132:6
 named 230:3            news 304:7 305:6        87:15 98:14 102:6
                                                                       133:13,19 134:2,2
   325:18               nickname 257:23         107:14 108:23,24
                                                                       135:1 137:7,14
 names 83:16 88:2         257:24 258:3          120:7 122:18
                                                                       146:19 160:15,19
   88:24 92:11 103:25   non 283:18              125:10 128:2,9
                                                                       161:23 171:17
   156:16 211:21        nonelectronic           132:13 136:17,18
                                                                       187:6 192:24 199:5
   234:15 235:16          322:13                145:8,22,24 146:14
                                                                       234:8 240:24 254:3
   301:15,20 329:2      nonresponsive           148:17 150:7,10,24
                                                                       255:6 263:25 267:4
 narrative 82:14          290:5                 151:4,10 152:5
                                                                       291:17 296:9,20
 national 292:1         noon 112:22             170:24 172:7,8
                                                                       308:12 334:23,23
 native 139:3,10        norm 92:2 328:4         173:9 174:2,16
                                                                       335:7,7
   247:23               normal 10:18 40:13      177:7,17,17 182:8
                                                                     objected 96:20
 necessarily 188:14     nos 6:16,18,20 7:6      183:21 184:25
                                                                       241:5 297:8
 neck 235:8 243:21        7:9,11,13,15,17,19    185:15 186:3 189:7
                                                                     objecting 37:19
 need 10:23 12:3          7:21,23 8:5,7,9,13    193:22 195:1
                                                                     objection 13:12,20
   16:16 50:2,13 57:4     8:15,20               204:25 237:12
                                                                       14:4,12,23 22:9
   78:7 115:15 133:18   notary 339:24           248:8 264:14,20
                                                                       24:17 26:11 36:18
   134:21 147:15          341:1                 294:13 299:9 304:6
                                                                       39:6,24 40:11,21
   148:9 154:23         notations 193:5         317:21 322:11
                                                                       43:16,16 60:15
   191:20 200:21,25
                                                                       66:16 90:21 91:1,7
                                  Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 379 of 404

                                      CONFIDENTIAL
[objection - okay]                                                              Page 378

   96:18 123:18         officer 91:21             114:16 115:19        212:4 216:5 218:17
   130:15 139:20          129:24 342:6            116:2 118:24         218:22,24,24 219:5
   175:11 239:25        officers 44:2             120:14 125:3,9       220:5,10,17,25
   240:13,25 241:8,10     306:20 334:25           126:7 127:21,25      221:1,9,18 222:3,7
   241:10 245:6         official 54:20,23         128:13,15 130:6,21   222:10,14 223:13
   246:17 247:8           231:11 258:4            134:8,15 136:6       223:18 224:2,17
   248:13,20,21         offline 12:1 176:7        138:14 139:11,25     225:16 226:20,25
   254:24 255:2           319:21 320:19           140:13 141:5,5,13    227:23 228:4,18,21
   259:12 274:23          321:23                  141:22,24,24,25      228:22,24 229:4,14
   291:17,22 308:15     oh 21:14 35:6 46:14       142:5,9,13,23        229:21 230:6,10,24
   318:23                 50:18 63:25 130:3       144:10,16,21 145:5   233:15 234:21
 objections 32:12         133:24 141:4            145:23 148:18,21     235:3 236:3,8,10
   33:3 319:6             148:25 149:4            149:4,4,5,9,16,17    236:22,22,23 237:3
 obligations 128:20       150:11 174:9,15,15      149:21,22 150:4,4    237:20 238:4 239:6
 obtain 237:21            176:16 177:20           150:19,24,25         240:8 241:15,24
 obtaining 88:23          195:5 225:2 229:20      151:12,21,24 152:2   242:18 243:4,23
   115:10                 247:19 248:16           152:7,13,19 153:7    244:8 246:6 247:18
 obviously 84:7           259:3,10 295:15         153:14 154:3,10,13   248:1,6,10,11,12
   97:20 102:21,23      ohio 240:9 332:10         154:21 155:15,23     248:17 249:14,24
   173:17 187:1 188:2   ojha 26:3,6 79:8,12       158:9,24 159:3       252:8,13 255:4
   188:25 291:13          79:17,23 80:24          163:21 164:18        259:16 260:1,6,21
 occasion 316:20,20     okanella 218:5            165:6 166:5,11,17    261:18 264:12,18
   318:12               okay 11:13,23 14:8        167:15 168:1,3,14    264:24,25 265:1
 occasions 67:3           17:4 18:25 19:7         171:7,20,22 173:14   266:9,18 269:1
   304:20 316:19          21:2 23:20 24:24        174:5,8 175:9        270:22 271:4
 occupational             26:16 29:21,22          176:21 181:12,14     279:25 285:19,25
   125:25                 32:8 36:9 39:2 40:7     182:11 183:18        286:18 287:2,13
 occurred 45:4            46:4 47:11,17           184:3,8,18,23        290:7 291:20
 occurring 206:6          50:18 52:10,21          185:5,8,16 186:6     292:23 295:1,3,18
 october 33:12            53:13 54:2,8 62:11      186:21 187:2,10,15   295:22,24,25
   261:21 285:1 287:9     63:23 64:12 66:11       188:23 189:9         296:17 299:15
 odd 27:17                66:14 68:9,24           190:25 192:20        300:1,15 303:13,19
 odometer 55:11           71:22 72:7 75:10        193:4 194:8,11       303:25 304:1,1,4
 offer 329:11,11          80:4 82:18 85:2         195:5,6,25 196:19    308:19 310:2,15,22
 offering 220:8           86:12,21 88:5           197:5 198:10 200:6   315:17 318:3 320:6
   221:7                  102:20 103:11           200:13 201:2,3,4     321:11,21 324:2,16
 office 35:20 67:4        104:3,17,23,25          201:11,16,18         325:15 326:15,24
   80:3 103:16,21         105:10 106:5,8,9        204:20,21,25 205:4   327:4,8,16,20,23
   236:2 246:7 288:6      106:18,23 108:21        205:5,14,17,25       328:2,6,14,22
   314:2 339:19           109:19 110:24           206:3 209:10,10,18   329:1,4,19 330:22
   343:10,10              112:7,11,24 113:1       209:20 210:11        331:8,12,20 332:3

                                   Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 380 of 404

                                   CONFIDENTIAL
[okay - outside]                                                               Page 379

   332:21 336:24        156:20,25 157:5,10     60:14 74:4 79:2        215:19 216:15
   337:3,9              160:6 162:22 164:8     88:10 91:11 109:12     248:8 249:1 271:2
 old 209:20             164:19 166:22          110:7 127:8 165:14   ongoing 85:8
 once 22:15 44:24       167:24 170:14          167:21 267:2         open 11:19 67:7,11
   50:6 60:14 68:11     171:10 174:19          271:12 277:11          290:17 327:17
   177:12 183:15        177:10 181:1           301:11,22,24         operation 10:13
   186:14 252:17        187:16,17 189:16       306:18 310:23        operations 165:25
   261:12 262:11        197:24 199:24        onepoint000387         opinion 294:24
   269:8 280:23 283:3   201:20 204:3           8:20 124:21          opportunity 138:12
   309:3 328:6 343:16   206:16 207:11        onepoint000387-1         156:7 242:17
 one's 252:16           209:13 212:18          8:21                   334:10
 onepoint 1:7 4:3       214:19 220:7         onepoint000387-...     oral 1:17 2:1
   9:8 10:11,13 15:12   226:12 243:20          8:22                 orally 330:16,23
   15:17 16:8 18:1,7    244:6 245:9,23       onepoint000810         order 10:7 20:22
   18:13,16,22 19:1,4   246:19 249:19          7:19                   115:2 120:21
   21:12 22:13 23:3,8   251:10,14 258:15     onepoint016246           183:10 210:25
   24:12,15,19,25       260:7 265:10,18        7:11                   238:9 247:21
   25:18 31:6 32:11     270:11,16 273:20     onepoint016248           253:17 254:4
   32:19 33:3,8,18      277:8,18,20 279:12     7:13                   291:21 310:5
   34:2,19 36:16 37:5   279:18,22 284:24     onepoint021427           311:24 336:13
   37:12 38:24 39:4     285:3,5 287:7,21       7:15                 ordered 336:16
   40:25 41:2 44:2,3    287:25 288:3         onepoint021428         ordering 240:2
   44:23 45:8,19 47:4   289:23 292:8           7:17                   343:16,16
   48:6,17 50:8,22      293:17,20 295:8,10   onepoint021887         orders 239:23
   52:7,15,23,23,25     295:11 296:7,15,19     6:18 145:24            244:7 336:9
   55:25 59:10,18       297:14,25 298:8,24   onepoint16246          organization
   60:22 61:10 62:15    299:4,11 300:2,5       189:10                 231:11,12
   65:1,2 71:16 75:18   301:6,7,11,14,15     onepoint36609 7:7      origin 53:23
   78:8 79:18 91:13     302:14 305:18        onepoint387-23         original 51:3
   101:24,25 104:5      306:7,22 307:1,7       128:9                  343:15
   107:3,5,6,7,11,21    307:10,12,17,18      onepoint409 128:8      ought 10:19
   107:22 109:9         308:4,7,20 309:7     onepoint410            outcome 341:12
   114:19,25 115:2,3    309:13,16 310:4,5      128:17               outlet 210:10
   115:10 116:5,15,18   310:7 311:24 318:5   onepoint415 136:8      outlets 215:12
   116:24 117:11,19     318:7,8 319:1,14     onepoint811            outlook 247:25
   118:12 119:4,10      320:7 321:4,13         212:23                 277:22,23
   120:10,20,22         327:25 328:2 329:5   onepointinc.com        outset 10:25
   122:12 124:20        329:8 337:5 340:7      222:16               outside 258:10
   125:16 126:16      onepoint's 6:23        ones 53:11 89:16         275:24 276:1,2
   137:12 138:23        18:20 19:11,20         90:5 113:16 151:24     282:2 302:9 304:22
   145:22 148:19        22:7,13 23:7 34:4      157:5 192:12           305:20 335:9

                                Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 381 of 404

                                    CONFIDENTIAL
[outsourced - paid]                                                             Page 380

 outsourced 168:19      25:18 27:1,5,20         123:10 124:12         323:2,4,19,19
   168:20 309:3         28:2,10,20 29:13        127:8 132:8 137:21    325:7,9,11,20
 overall 306:18         29:24 30:8,10 31:6      139:14,15,18 140:6    329:7 335:15 340:9
   312:10               31:17 33:19 34:2,7      140:7,19 141:15,19   pablo's 27:6 45:20
 overbill 207:23,25     34:10,23 36:5,15        141:20,25 142:5       46:15 48:18 110:8
 overbilled 207:14      39:4,11,14,18,23        153:17 161:2,4,18     119:3 121:22
   207:15,16            40:1 41:8,13,20,25      166:18 170:5          206:23 227:10
 overbilling 205:18     42:8,17,23,24 43:3      174:24 175:5          258:15,16 317:18
   207:11               43:3,5,9,15 44:3        177:16 188:17         335:20
 overheads 313:1        45:8 46:7,13 47:11      191:10 192:5,13,14   pace 227:5,7
 overnight 319:23       47:13 48:21 49:6        193:13 208:7,12      pace's 227:14
 oversee 179:14         49:12,15 51:17,23       209:25 218:5,10,16   package 6:15 101:2
 oversight 164:2        53:4,25 56:12           219:2,6,17,21         132:1 143:13
 overstepped            57:18,20 58:2,17        221:13,20,25          228:12
   263:14               58:21,22 59:4 60:9      222:20,22,25 232:2   padding 302:5
 overtime 22:4          60:23 62:8,10           232:4,7,22 233:17    page 6:13 7:3 8:3
   170:22 171:3,11,13   63:18 64:3,5,8          234:1,6,12,18         32:20,22,24 81:22
   180:5 190:2 194:19   65:25 66:22 67:2        235:8 237:14 238:5    117:7 126:10 128:1
   194:20 202:1,5,10    67:20 68:25 69:4        239:21 241:23         128:3,3,16 130:23
   202:23 203:4,24      69:10 70:1,5,7,12       242:1 243:10,16       136:7 139:16,16
   204:2,5,10,15,24     70:24 71:2,6 72:8       244:12 246:2 247:3    140:3,5,7,9,24
   207:16               72:18,23 73:3,8,13      248:19 249:5 250:1    141:22 143:21
 owned 117:16           73:17 74:10,15,22       250:12,15,25          157:21 159:20
   305:15               75:19,21,23,23          251:17 252:9,23       164:18 166:2
 owner 51:17 52:7       76:3,7,21,24 77:4,6     254:14 255:10         190:21 191:1 196:1
   100:9 307:3 323:15   77:11,22 78:9           256:3,19 258:11       202:13 209:12
 owner's 325:6          79:13 81:2 83:21        259:14 260:3,18       253:4,6,9 295:1
 owners 305:22          83:23 84:14 87:12       263:20 269:23         338:5 341:4
 ownership 307:10       87:17 88:1,17,19        270:1,5 271:13,15    pages 147:14,15
           p            89:19,22 90:2           272:25 273:1,17,18    255:25
                        91:19,20,24 92:9        281:3 282:2,23       paid 24:12 39:9,11
 p 3:1,1 4:1,1 5:1,1
                        92:10,17,24 95:11       284:4,14,17 287:8     40:8 42:18 43:3,4,9
 p.m. 2:5,5 113:10
                        96:9,15,17 98:13        287:16 292:10,12      43:15 48:6,24 49:6
   156:1,2 201:6,7
                        101:12,18 103:7         292:18,21 293:2,11    54:17 56:1,9 59:17
   228:6,7 268:3,4
                        106:19 107:11           300:3,4 301:7,10      70:21 74:9 78:9,11
   324:21,22 337:11
                        109:8,20,23 113:16      302:15 303:7,7,16     78:16 106:19
 pablo 1:8 15:25
                        114:1,4 115:12          303:17 304:7,21       107:23 108:19,21
   18:10,12,16,19,22
                        116:21 117:15,20        305:21 306:6,11       109:8 114:21
   19:1,4,11,20 20:21
                        119:18,22 120:9         313:9,12,13,21        117:19 119:3
   20:22 21:5,8 22:6
                        121:4,10,19,20,21       317:8,16,16,22,24     121:19 177:15
   22:12,25 23:3,7,21
                        122:1,12,20,24          318:13,16 322:17      178:24 181:20,21
   24:1,13,15,20,24
                                 Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 382 of 404

                                    CONFIDENTIAL
[paid - percent]                                                                Page 381

  197:3 216:17 296:6    185:23 251:6          paychex's 35:21          60:10 64:3,9,12
  296:7,19,22 298:2     252:12 256:21         paying 14:3,20,22        83:11 104:12
  298:10,12,24 299:3    257:1,14 306:9,13      22:1,4 26:19 43:2       121:19 122:21
  318:5                 333:7                  79:12 81:1 83:10        127:8 137:23
 paige 206:21,23       parties 9:5 340:20      107:11 108:2            301:11
  271:17,22 272:4       341:9 343:16           109:20 110:7,8,10     pd 1:9 326:13
  292:20               partner 103:1           111:13 121:22           340:9
 paint 115:12          parts 54:5 191:7        196:24 216:18         pe 230:21
 panel 251:20          party 340:24 341:7     payment 14:9 21:4      penalty 33:9
 panels 209:21,24       343:16                 23:8,20 28:20         pending 303:15
  210:19 211:18        pass 324:1 326:4,5      60:25 61:1 66:20        304:11 305:9
  213:23                333:11                 107:17 114:1            327:21
 paper 49:4 53:19      passing 90:18           122:16 294:24         penn 5:4 9:11
  107:14 152:4 207:1   password 280:17         296:3,15,25 300:5       11:15 241:4 324:4
 paperworks 227:17     paste 166:6             328:15 329:9            330:5 331:7 335:25
 paragraph 107:1       pat 101:20,21,22       payments 21:12           336:22
  114:6 130:10,11       177:16                 35:8 39:14,23 40:3    penny 191:24
  295:3 297:12         patel 322:21            40:25 41:2,8,14,21    penthouse 305:12
  311:16 334:3,4,17    patience 326:1          65:3 66:19 72:13      people 10:12 61:23
  335:2                pattern 110:23          72:14 83:20,22,23       84:23 103:19,21
 parent 306:21          302:2                  84:14 107:5,8           172:8 174:1 177:17
 parents 258:6         paving 256:6            109:11,15 112:16        177:17,18,20 196:8
 park 131:22           pay 14:16 15:3,9,18     113:15 119:13           210:12 211:4 214:4
 parking 63:15          18:22 19:4 20:23       122:11 124:12           215:13 258:5,8
 parsons 227:2,3,9      21:8,11 23:3 24:15     133:10 206:24           272:22 302:11
  227:13                25:11 27:20 28:3       261:7 263:20 272:6      305:25 307:9 327:1
 part 31:3,9 61:7       29:23 31:16,17         301:6 318:7 319:3       327:3
  62:3 63:5,21 64:14    36:6,7 58:14,16        322:17 328:7,8        people's 178:20
  64:14 121:8 125:14    61:15 62:13 63:4      payroll 18:17,20,23    pep 125:4
  128:10,13 131:25      63:18 74:10 76:13      19:2,11,20,25 21:1    perceived 265:18
  132:8 136:19          77:22 107:3,15,19      21:5,14,23 22:7,14    percent 73:21,24
  150:21 172:11         108:8 110:18           23:7 24:23 25:4,16      73:25 74:11 94:17
  173:13,18 175:1       111:11 114:3 115:1     26:8,14 27:1,21         94:17 146:5 171:15
  183:14 193:24,25      120:20 134:24          28:12 29:20,20          171:18 185:19,20
  194:1 198:16          329:5                  30:8,11,18 31:6,17      187:4,4,5 191:21
  206:20 215:18        paycheck 23:24          32:1 33:19 34:3,4,7     206:11 220:8,14
  225:14 228:12        paychex 23:10,15        34:11 35:24 36:8        221:8 256:5 267:8
 participated           23:20 34:14,16         37:2 44:3,23,25         267:14 287:19
  326:19                35:7,15 36:11          45:9 46:7 47:12         297:15,16 298:1,2
 particular 35:23       45:20 46:16            57:18 58:3,10,11        298:3,9,10,14,18
  40:16 184:11                                 58:13,15 59:22          307:2 312:10,14,17

                                 Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 383 of 404

                                     CONFIDENTIAL
[percent - policies]                                                              Page 382

   312:18                 230:3 269:8 273:14     279:23 284:25           73:14 82:3 112:11
 percentage 94:17         292:14 304:8           285:6 287:6,11,23       125:1 134:15
   186:20,21 187:7        322:11 325:18          288:7 290:11 315:8      138:25 140:1,11
   267:5                  326:5 339:15         physically 315:15         149:5,23 151:9
 percentages 186:23     personal 33:13         pi 85:21                  168:3 175:18
 percolation 252:2        61:1 74:3 78:1,25    pick 227:24               180:14 198:2
 perez 104:14             93:19 107:20         picked 24:8 288:6         209:18 218:12
 perform 308:23           128:18 129:3,17        290:18                  233:6 244:14
 performance 86:19        130:13 186:11        picking 24:4              253:24 254:5
   88:17 125:22 133:3     219:6,9,12,14        piece 107:14 126:5        256:15,24 269:3
   133:6 159:8,16,21      221:13,15,18 222:1     152:4                   296:13 325:3
   160:5,10,22 161:7      222:25 223:5         pieces 45:5               336:16 343:10
   229:10 240:21          262:12 283:14        pinpoint 111:16         plenty 291:24
   334:6                  284:13,22              144:14 286:11         pllc 3:4 4:9,20
 performed 59:16        personally 22:23       piping 231:1            plumbing 234:12
   114:23 124:23          23:18 24:6 35:10     place 19:20 30:17         262:15 308:24
   125:15 309:6           35:14 78:19 110:17     31:17 93:24 94:3        316:25
   327:25 333:23          161:18 231:23          336:13                plus 81:22 190:5
 performing 309:14        319:13 339:12        placed 33:18 34:10        196:12 199:23
   334:15               persons 44:1 173:2       127:8 137:22            204:12
 period 37:13 38:15       328:22               placing 27:1 29:20      po 191:13,14,15,16
   59:9 65:19 71:9      pertaining 249:10        301:10                  191:19,21,25 193:2
   110:24 111:1 120:2   peterson 5:9 9:22      plaintiff 1:4 2:3 3:3     193:19 198:7 205:9
   123:4,7 124:6          275:19,20 276:4        9:15 33:23 336:14       205:10
   154:24 183:4,24,25   petition 81:23           340:4                 point 7:4 10:10,24
   196:1 201:21 202:9   phase 223:10,11        plaintiff's 6:24          35:17 46:5 101:13
   203:11 212:14        phases 214:1             32:13 33:4 60:15        112:22,25 118:3
   260:17 263:19          223:10               plaintiffs 9:14           171:5,6 173:25
   292:9 297:13         phone 3:6,11,16,22     plan 11:21 168:4          176:13 200:11
   299:21 320:22          4:6,11,16,22 5:6       210:7 317:20            209:22 223:15
 periodic 263:20          86:3 101:22 177:15   planning 314:17           225:7 258:13 289:5
 periods 182:24           282:6,7,8,19 283:9   plans 210:6               307:10 321:24
   183:4,13               283:16 285:17        plant 183:11              327:4
 perjury 33:9             341:23 342:23          189:21,22 210:23      pointed 157:4
 permit 257:2           phonetic 101:20          210:24 234:10           206:5
 person 14:24 22:20       104:10 330:20          311:6                 pointing 54:3,5
   24:9 27:4 77:6       phrase 241:19          plants 215:11             202:21 261:3
   79:22,25 107:18        263:9                played 20:10 27:23      policies 8:19
   112:9 158:6 171:24   phuston 5:6            please 9:4,24 12:1        127:17 130:24
   177:22 208:10        physical 23:12,13        28:1,6,9 37:23 38:3     131:9,16 133:2,4
   210:15 215:21          112:2 277:10           41:1 50:3 72:25         334:5,8,11,12,24

                                  Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 384 of 404

                                    CONFIDENTIAL
[policies - problem]                                                            Page 383

  335:5,6,12,15        power 209:23             226:17 245:4           224:19 225:3,5,22
 policy 39:25 40:2       210:9,24               247:17 289:10          270:5 306:9,13
  129:2 130:16,17,19   powerpoint 318:13        291:13 293:7 299:6     317:5,6,7,10
  130:20 131:13          318:15                 310:23               prices 89:19 92:11
  137:3,6,11,13,22     practice 40:13         preparing 88:4,21      pricing 136:22
  137:25 138:1 175:9     137:4 257:13           97:11 105:14           220:9 225:10
  175:20 177:2         practices 128:22         309:13,17              310:24
  329:24               precast 251:19         presence 305:20        primarily 170:14
 politician 13:24      predominant 236:3      present 5:8 89:7         308:20 309:18
 ponce 3:5               236:14                 275:22 307:4         primary 71:10
 pond 234:20           preliminary 12:7       presentations          principal 214:16
 ponds 232:9           premarked 11:6           318:13,16              215:17 216:25
 pops 280:18           premier 98:2,9,12      preserve 281:13,22     print 93:24 94:1,12
 populating 147:12       98:21 106:2 143:23     284:24 285:6,8         99:3 247:23,24
 portion 75:9 78:9       144:7 145:3 146:3    president 27:8         printed 99:2,4
  169:23 181:15          146:7,18,23 147:2      92:13,20 126:21        126:18 178:12
  267:2 294:24           147:6 151:19 153:1     231:6 272:11,13,19   printing 93:24 94:3
  334:15                 153:24 156:22,24       273:12 307:8         printout 53:13
 portions 81:15,16       157:8 158:10,13      pressure 308:9         printouts 53:6
 pos 191:12,12           226:15 229:22        pressured 34:2           138:23 139:17
  192:25 272:6           240:20               pretty 46:13 182:3     prior 30:20 107:2
 position 44:12        premises 124:23          263:15 291:17          111:9 206:6 286:1
  137:20 169:4,11        125:15 133:3,5         315:22                 291:22
  173:15 178:2 215:2     172:3 174:1 258:21   prevailing 185:2       privacy 55:4
  242:3 276:19 307:8     333:24               prevent 281:14         private 85:5
 positions 307:6       premium 176:23         previously 151:8       privilege 290:16
 possession 34:20      premiums 174:12        price 47:15,16 48:1      291:10,19
  169:13                 174:15,16 176:5,14     49:12 51:25 52:2,4   pro 13:16 15:1
 possibility 105:5     prepare 93:5,9           52:5,7 53:1 54:9       20:12,14,15 59:13
 possible 11:25          105:24 151:22          55:14 57:21,23,25      64:19 70:16 117:23
  54:14 66:3,4,6         154:4 155:14           88:24 89:2 91:11       118:5 120:24
  68:23 108:7 109:1      158:12 159:14          91:16 94:14 154:5    probably 22:3 31:4
  127:2 161:22 284:9     163:6 278:15,20        154:6,7 157:9          35:22 37:12 48:3
  284:12,15              299:10 309:20          167:6 168:12           56:17 89:13 96:14
 possibly 111:6          313:5 318:12,15        172:21 178:5,23        112:5 169:24
  144:24 280:12        prepared 88:12           180:7 181:20,21,23     208:10 266:10
 post 4:20               92:6 105:19 143:11     181:24 182:1,2,3       292:20 304:2
 potential 137:5         144:2 149:11 154:3     186:6 187:18,20        331:12
 potentially 58:25       154:19 157:9           188:2,3,5,6 189:4    problem 206:5
  287:24                 158:20 159:17          220:3,13 221:12        241:8 245:13
                         160:7 165:19,20,21     223:16,21 224:17

                                 Veritext Legal Solutions
 800-726-7007                                                               305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 385 of 404

                                      CONFIDENTIAL
[problems - providing]                                                            Page 384

 problems 177:3          profit 171:15,18,19      229:6 235:4,24         242:12 244:5,15
   206:12 234:10           182:6 184:8,10,11      237:22 242:21          249:6,11 252:24
   257:14                  184:23,25 185:11       243:2,4,10,15,17       254:14,20,21
 procedure 2:9             186:4 187:17           245:2 251:6 256:21   proposals 225:11
   131:11 155:10,11        199:24 295:12          257:4,12 259:1       proposed 220:3
   343:24,25               301:22,24 310:24       260:23 265:3,9         221:12 224:18
 proceed 12:10             311:2,8,10,19,23       268:23,25 270:6      protect 128:23
   248:7 254:8             312:2,13,23 319:1      273:9 290:23         protective 10:7
 proceeding 341:10         319:11 321:13          306:12 311:7 312:1     93:3 291:21
 proceedings 337:11      profitability 312:4      312:1                protocol 329:24
 proceeds 319:3          profits 74:9 182:16    projects 36:16         proud 60:9
 process 89:21,25          182:23 312:25          38:10,12,13,24       prove 41:17 42:22
   93:5 177:14 187:22      322:17                 39:7 42:3,4,5 59:7   proved 339:13
   191:3 272:22          program 63:22            76:12,12 78:15,24    provide 65:1,2,8
   290:12                  146:8 282:5 283:2      89:15 100:20           72:11 79:17 100:19
 processing 89:10        programs 282:4           105:21 144:13          115:3 119:21
   231:2                   283:6                  153:25 184:17          120:12 133:9
 procurement             prohibited 135:21        217:21 232:8           169:10 176:4 180:3
   128:10,11,19 129:4    prohibition 133:5        234:25 235:3,14,16     181:10 217:7
   129:23 130:3,4        project 20:16 22:16      260:14 261:2 264:3     244:15 278:12
 produce 107:7             22:23 37:3 44:13       269:14 272:15          283:9 298:17 316:4
   112:15,19 139:2         89:8,15 93:8,12        273:7 306:8 309:15     318:25 319:4 322:4
 produced 2:2 52:23        100:21,24,25           310:22,25,25 311:3   provided 32:18
   112:7 124:20            105:16 125:5,7         311:12,16,19           47:13 65:17,20
   135:10 138:24           143:24 144:9,11,20     312:14                 90:2 102:5 118:20
   139:10,13,21            145:18 149:24,25     pronounce 258:7          119:17 120:10,12
   142:22 247:14,22        150:5 153:5,6,10     proof 42:22 49:6         131:8 139:14,17
   248:5 277:16 292:8      153:20 157:9 164:1     294:6                  170:8 171:12
   297:3,8,9               164:2,10 167:3,9     proper 209:25            175:19 181:11
 production 52:25          167:23 168:4 169:1   properly 33:2            290:21 297:16,21
   112:20 136:23,24        169:11,14,15,16,20   properties 43:12         298:20 336:17
   287:25 288:24           169:21,22,23,24,25     117:15               provider 277:20,25
   289:8 291:5 331:7       170:2,4 173:18       property 66:25           278:6,20,23
 professional              179:14 184:15          67:1 178:9 262:12    providers 137:12
   209:14 216:10           185:13,13,14,17      proposal 6:14,21         277:10
   230:18,20 244:15        186:4,5,6,14,18,24     143:13 166:21        providing 88:1
   262:1,22                186:24 187:1           167:14,21 188:20       90:9 120:3,6 121:4
 professionals 214:7       209:18 211:11          217:22 236:15          121:21 122:11,24
   232:16,17,18            214:16 216:1,18,19     237:3,15,19 238:1      124:7 171:23
   246:12 262:4,9          223:8 224:9,11         238:3,5,23,24,25       177:10 182:20
                           225:7,13,15 226:12     239:2,7 241:23         262:3

                                   Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 386 of 404

                                     CONFIDENTIAL
[provisions - read]                                                             Page 385

 provisions 2:10         49:9,21,24 52:12       198:6 199:13         quotations 136:22
 public 339:24           59:21 64:8 93:11       212:21 214:9         quotes 186:9
   341:1                 93:11 94:15 106:11     217:16 227:20        quoting 295:14,15
 pull 16:12 145:8        113:18 136:17          240:15 248:18          295:16
 pulled 288:4            143:3,12 145:5         256:17 269:3,24                r
 pulling 145:8           153:12,14 155:3        271:19,20 272:3
                                                                     r 3:1 4:1 5:1 165:25
   193:22                156:10 158:24          274:22 275:6
                                                                       279:5
 purchase 6:19 8:4       164:16 168:22,23       278:17 280:16
                                                                     racing 292:1
   52:2,4 162:17         172:4 182:8 188:20     281:20 284:10
                                                                     raise 274:23
   225:17 310:5          197:4 208:14           285:13 289:4,6,15
                                                                     ramp 174:1
   311:24 323:1          211:18 223:13          290:8,12 296:10,12
                                                                     ramped 174:4
   336:21                225:8,9 230:6          296:14 298:7,8
                                                                     ramping 177:16
 purchased 47:21         243:23 246:25          299:1,7 302:20
                                                                     randall 8:18
   48:17 323:4           254:21 262:23          303:18,22,23 310:6
                                                                       294:20
 purchases 61:2          265:21 266:1 268:9     319:12 322:22
                                                                     random 94:16
   115:1 117:15,19       270:14,20 272:21       327:10 333:15
                                                                     range 22:3 65:18
   120:21                290:18 291:14          334:19
                                                                       66:9 108:1 109:5
 purchasing 129:15       294:4 295:13          questioning 101:23
                                                                       111:2,3 172:22,22
   129:19,24 130:1       336:11                 200:10,23 335:17
                                                                       185:16,17,19
 pure 199:24            putting 18:19          questions 17:12,16
                                                                       265:17,19 312:9
 purely 64:5             19:10 47:11 168:8      32:18 38:1 138:9
                                                                     ranges 172:21
 purge 280:23 281:7      168:10,11 229:13       138:17 253:25
                                                                     rate 181:18,19,24
   281:10 287:15         254:19 298:22          254:2 273:16
                                                                       195:11,16,19 204:8
   331:13                        q              276:21 323:25
                                                                       216:13 297:15
 purged 280:24                                  326:2,10 330:2
                        qualified 79:23                                298:1,9
   281:2,14                                     335:23
                         225:11 254:21                               rates 175:23 185:2
 purging 285:22                                quick 72:4 333:14
                        quality 39:8 187:20                            191:5,6 216:17
 purports 152:25                               quickbooks 80:15
                         313:15 327:24                               ravi 231:21
   157:22 165:9                                 80:16,18,21,23
                        quantify 181:14,17                           raw 312:25
 purpose 26:18                                 quickly 209:2
                        question 11:14                               reach 101:17
   74:14 136:13                                quickreport 138:23
                         28:6 29:18 35:3                               210:18
   139:21 324:2                                 140:4
                         38:3,4 41:1,23,24                           react 98:3
 purposes 339:17                               quid 13:16 15:1
                         44:5 61:5 73:1,14                           reaction 83:24,25
 pursuant 2:9 10:6                              20:12,14,15 59:13
                         75:6,10,12 82:3,5,6                           84:1,4 86:3
   340:22                                       64:19 70:16 120:24
                         96:20 103:11                                read 33:1,7 34:1
 put 12:18 16:2                                quiet 319:8
                         112:10 134:10,16                              43:12 44:22 60:21
   19:14,25 21:1                               quit 42:19
                         138:4,7,19 139:5                              61:8 62:12 64:23
   25:16 26:8,14                               quo 13:16 15:1
                         139:23,25 149:10                              75:6,9 107:2 111:9
   27:15 28:12 30:23                            20:12,14,15 59:13
                         151:13,15,16                                  114:8,19 120:19
   30:24 31:6 32:6                              64:19 70:16 120:24
                         175:12 176:15,17                              125:21 128:2,17
   34:3,6 36:7,8 37:1
                         180:13 192:21,21                              129:22 130:24
                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 387 of 404

                                     CONFIDENTIAL
[read - refrain]                                                                 Page 386

   131:7,8,15 132:10      115:25 130:17          250:13 251:5,6       recommendations
   132:17 133:1 136:1     132:14,15 146:9        255:16,17 260:15       234:15
   136:3,11,20 137:9      154:14 173:25          260:16 264:7         recommended
   143:13 153:21,22       178:16 195:22          273:25 275:18          162:22
   154:1 164:1 207:20     198:8,19 199:1,18      279:20 281:6,9,12    reconvene 11:16
   215:16 218:2,5,19      199:22 205:7,7,15      284:5,8 314:13         155:12 201:1
   219:20 220:6,23,25     208:1,3,11 216:21      315:23 331:25        record 2:10 9:1
   221:1 222:9 224:6      217:3 218:14         receipt 114:21           10:3 54:21,23 57:8
   224:12 228:22          220:19 222:1           116:10 117:7 118:9     57:10,14 74:6
   236:18 237:18          229:20 239:1 246:3     130:24 135:12          75:14 109:11 113:3
   238:4 239:8 240:9      265:24 267:10          341:2 343:13           113:5,7,11 139:20
   241:15 242:12,17       289:18 312:15        receipts 61:3,11         155:19,24 156:4
   242:19 244:14,22       319:10 326:1           62:16 114:9,17         158:9 201:5,8
   245:22 247:9         reask 274:18 298:7       116:3,9                227:25 228:3,5,8
   248:11 249:6 250:3   reason 26:17 75:22     receive 49:3 72:12       268:1,2,5 324:19
   255:11 256:4 262:8     146:6 194:6 198:5      72:14 129:3,16         324:24 336:7,11
   262:20 263:8           243:18 314:10          137:11,23 206:24     recorded 77:24
   264:23 265:7           332:4 333:1,4          207:1 262:13           78:18 109:14
   268:18 284:24          338:5                  306:10               records 34:9,13
   287:20 295:7,20      reasonable 56:16       received 18:12 31:7      35:8 54:17,19
   296:1 297:13 301:5     343:13                 34:22 37:5 41:8,22     62:16 74:7,20
   301:10,14 302:8      reasons 341:4            52:15,25 59:10         75:25 80:18 280:7
   305:18 306:6,18        342:9                  87:17 132:19,22        280:10
   309:12 318:24        recall 23:9,10 24:3      135:14,16,17 138:2   recurring 206:13
   328:12 331:23          24:4,7 25:20,22        191:7 277:14         recycling 131:10
   332:9 334:5 337:4      37:16 44:5 46:9        328:11 343:16        reducing 177:17
   339:1 343:11           55:2 61:5 69:23      receives 319:13          224:24
 reading 41:11            83:25 84:1 86:8      receiving 41:14,14     refer 22:19,20
   111:18 132:18          90:3 94:4 98:10,11     41:21,25 115:2       referenced 343:9
   133:20 159:6           98:14 99:5 100:4       120:22 128:18        referral 262:21
   264:25 343:20          107:25 108:2,7         130:13 133:11        referred 127:23
 reads 128:3 318:24       114:16 115:25          318:7                referring 33:23
 ready 152:7 183:10       118:22 122:2 125:7   reciting 342:9           246:2,3 262:14
 real 24:24 91:6          132:18 136:3,4       recognize 32:15          266:6,8 332:17,19
   226:21 227:22          146:9 161:21 162:1   recollection 37:19     reflected 61:2
   241:1                  162:3 164:10 166:8     38:6 61:12 62:17       204:2 220:9
 really 22:15 54:14       166:16 167:8 169:3     65:11 69:7 109:10    reflecting 107:7
   56:10,19 71:20         171:6 174:6,24         114:22 140:8           112:16 137:21
   72:5 77:19 78:20       212:3 216:23 217:3     153:23 176:24          296:25
   89:24 90:15 96:11      225:13 234:3,4         286:19,22            refrain 128:18
   97:3 98:20 109:17      235:17 246:4                                  130:13

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 388 of 404

                                     CONFIDENTIAL
[refresh - research]                                                             Page 387

 refresh 37:19 221:1    relied 310:8,9         rent 211:16              330:6
 refreshes 236:9        rely 308:20            rentals 1:9 326:13     representation
 regard 128:19          remediation 6:21         340:9                  248:7
   129:3 343:14           165:10 166:22        rep 10:16,20 245:9     representative 11:1
 regarding 85:7         remels 4:20            rep's 243:23             28:18 243:20
   265:3 305:20         remember 21:7,19       repair 71:12,13          246:19 270:10
   322:13                 23:11 24:11,22       repairs 192:16         representatives
 reggie 102:19            46:7 54:2 65:24        235:12 243:11,13       244:5 249:19
   103:4                  66:1 68:16,21,25     repeat 12:16 28:6      reps 11:20
 regina 104:12,24         82:15,18 83:12         38:4 41:1 73:14      request 27:18,19
 registration 51:3        97:2 105:14 112:13     139:25 175:18          27:22 34:16 58:7
   51:16 341:21           144:10 163:16          214:9 269:3 278:17     64:15 288:24 289:8
   342:21                 164:12 167:15          281:20 289:4 290:7     291:5 329:4 331:6
 regroup 323:24           173:18 216:16          296:12 308:17,17     requested 62:13
 regular 170:21           219:23 220:1,2       repeated 200:3           75:9 87:12,12
   171:4,11 180:4         232:21 235:16        rephrase 175:13,15       89:22 170:5 206:22
   184:17 185:10          236:3,5,7 243:2        180:14 271:19,20       218:16 297:5,7
   189:25 193:6           251:7,8,15,15          284:10 327:10          340:24 341:6
   194:12 195:10          275:23 286:4,5,8     replace 177:23,24      requesting 200:20
   196:4,5,9 197:23       286:10 303:2,11        258:14                 262:22
   202:1,4,10 203:19      304:4 320:25 325:4   replacing 177:20       requests 287:24
   207:14,15 218:14       325:5,23,24 334:1    report 8:18 50:10      require 174:22
   337:6                  334:2                  51:16 207:9,21         334:18
 regulations 125:24     remembered               242:13 249:6 250:3   required 27:13
   128:23 136:13          275:15 325:2           251:2,19 252:18,25     28:2 89:14 161:2
 relate 125:4           remembers 320:22         254:15 293:24        requirement 20:19
 related 76:14 78:11    remit 293:20             294:2,5,10,13,15       28:11 92:21 121:9
   78:24 79:24 87:4,7     295:10                 294:19 295:21          217:21,22
   105:1 177:2 227:9    remitted 294:6           297:12               requirements
   262:10 271:25          297:16               reported 2:7             19:18 20:20 26:23
   283:12 341:9         remodel 8:19 308:3     reporter 9:24 25:6       27:23,24 64:16
 relates 319:12         removal 133:5            40:23 75:8 96:19       91:17 92:4 125:23
 relating 136:21        remove 30:10             138:20 241:3 255:5     131:25 132:14
   284:17                 245:22 249:19          336:15                 134:22 298:13
 relationship 100:15    removed 34:3           reporter's 6:10          334:17
   220:7 313:8,11,16    removing 168:9           340:15               requires 308:24
 relevance 142:11         249:11               reports 35:15,18,22    requisition 6:19
 relevant 289:14,16     rendered 13:15           38:11 43:7 45:20       8:4 162:17 225:17
   290:13,14,21           72:15                  46:16                  226:3
   322:16               renovation 225:18      represent 9:5          research 52:13
                                                 284:21 326:11          278:15,19 299:10

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 389 of 404

                                     CONFIDENTIAL
[research - right]                                                              Page 388

   299:13,16            result 23:1 65:2         34:4 35:25 36:5,6,9   123:5,8,11,15,17
 resend 245:21            328:18                 36:12,17 37:6,9,13    124:1,8,10,13,18
 reserve 277:3          results 299:15           37:23 38:25 39:5      126:10,19,22,23
 residence 66:25        retain 72:15             39:11,15,20 40:10     127:1,5,8,9,10,24
   69:16,17             retention 232:9          40:20,25 41:4         128:2,14 129:12
 residing 280:5           234:20 262:12          43:22 44:8 46:11      130:7,16 131:5
 resisting 244:18       return 205:20            46:19 47:25 48:10     132:5,19,23,24
 resource 99:12         returned 341:1,3         49:9,21 50:6,12,24    133:11,12 134:1
   162:23                 342:11                 51:1,5,7,8,11,20,21   135:9 136:2,14,15
 respect 266:6          returns 15:3 36:1,3      51:23 52:6,8,9        137:13 138:2 140:3
 respective 2:8         revealing 291:10         53:15,21,25 54:12     140:8,17 141:16
 respond 234:12         revenue 183:13,20        54:13,21 56:1,5,9     142:7,10 143:3
   239:7 241:15,20        267:2,8 321:13         56:20 57:2,5,7,16     144:25 145:3,14
   244:21               revenues 182:23          57:18,21,25 58:23     146:10,12 147:4
 responds 240:8           183:7                  58:25 59:5,8,11,13    149:8 150:4,23,24
 response 33:17         review 151:18            60:13 64:9,13,21      151:2,5,19,20
   34:1 44:7,17,21        155:7 156:7 287:23     65:17 67:2 68:5,7     152:23 153:1
   106:25 112:15          288:22 289:6 291:7     70:25 71:1,3,6,20     154:15,19 155:4,6
   142:22 262:13          342:7 343:10,11,12     72:9,12 73:20 74:1    155:22 156:6,10,20
   264:4 331:10         reviewed 33:7            74:18 75:4,15         157:1,6,10,13,23
 responses 6:24           106:21 120:19          76:16,18,19,22        157:24 158:4,7,15
   32:12,17 33:4,8,11   reviewing 156:11         77:11,22,25 78:6,9    158:16,22,23 159:5
   60:15 113:17,18      revised 252:18           78:17,19 82:2,23      159:8,9,10,11,18
   120:18               revisit 319:24           83:12 84:6 85:15      160:11,12 161:1
 responsibilities       rhyme 194:5              85:18 88:6 89:5,5,6   162:4,5,7,21
   177:19 245:10        rice 3:13 9:18           89:8,21 90:5 91:11    163:25 164:6,8,9
 responsibility         rid 49:13                91:14 95:2,6,8,11     165:8,15,17,18
   180:19,19 244:3      rigging 90:14,19         96:25 97:14,15        166:7,12,14,20
   291:21                 137:13 215:6,22        100:1,6 102:14,25     167:8,16,19 169:1
 responsible 18:19      right 9:13 12:6,9        103:4,11,20 104:5     169:12 170:7,9,11
   168:8 232:1 243:24     12:25 13:6 14:1,15     104:19 105:13,22      170:14,16,18,23
   257:7 309:13,16,24     15:1,4,16,21 16:2      106:22,22 107:25      171:2,8,12,14,16
   309:25                 17:9,14,25 18:10       108:15 109:9          174:17 177:5 180:5
 responsive 287:24        18:14,20 19:10         110:13,16 111:7,22    180:6,25 182:4
   288:24 289:7,8         20:21,24 21:2,8        112:17 113:14,25      183:23 185:10
   291:4,5                22:8 24:12 25:4,12     114:6,19 116:4,8      186:12 187:7,12,22
 rest 132:25 236:25       25:22 27:21 29:12      116:11,12,13,14,24    188:9,13,17 189:2
 restrictions 136:24      29:15,18 30:5,22       117:12,16 118:3,7     189:8,15,18,22,25
 restroom 8:19            30:25 31:3,20 32:3     118:10,13 119:2,19    190:1,7 193:7,14
 restrooms 125:4          32:11,13,14 33:5,6     120:5,11,22 121:11    193:18 194:13,17
   157:17                 33:20,21,24,25         122:13,21,25 123:3    194:18,22 195:11

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 390 of 404

                                      CONFIDENTIAL
[right - says]                                                                    Page 389

   195:18,19,20 196:5      277:2,3,6 279:1      rough 103:16 312:7       298:14
   196:6,10,14 197:8       280:20 286:3 287:5     312:8 336:17,21      sam 9:18 84:20
   197:9,12,14,17,18       287:20 288:8           337:7                  86:12,14,17,22,24
   197:22 199:9,20,24      289:20 292:5 293:6   roughed 336:23           87:4,9 97:1,9
   200:21 202:11,17        293:18,25 294:3,16   roughly 44:16 48:8       159:22 160:23
   202:18,19,20,25         294:18 295:4,6,12    round 192:1,1,5,23       161:8 218:4 336:13
   203:8,13,20,21,22       295:19,21,23,24        198:6                samples 255:12
   203:23 204:6,7,12       296:8,16,19 297:11   rounded 192:2          samsung 282:9
   204:13,17,21 205:1      298:7,22 299:5,25    rounding 192:2,7       samuel 3:9
   206:4,7 207:1,4,7,8     300:8 301:8,12,16      193:16,24 199:21     samuel.sharp 3:11
   207:11 208:10,13        302:7,13 303:9,16    route 243:8            san 62:14
   208:14,23 209:11        304:5 305:18         routes 131:24          sandy 324:3,6
   211:8,9 212:3,13        306:25 308:16        roy 257:21,25            336:2
   212:21,24,25 213:6      309:20 310:20          258:2,7,8,11         sanford 4:19 9:9
   213:8,20,20 214:2       311:19 312:12        rudolph 1:7 340:7        326:9
   214:6,12,13 216:20      313:8 314:11         rule 89:17 142:18      satisfy 125:23
   217:10 219:4            316:16 318:3,22        340:23 343:24,25     save 52:12 135:13
   220:24,25 221:14        321:8,19 322:5,9     rules 2:9 20:11,11       138:13 238:7
   221:23,24 222:16        323:21 324:10,11       64:6 343:14          savvy 282:20
   222:17 223:2,3,5,6      324:17,18 325:25     ruling 291:24          saw 42:20 45:5
   223:19,22,23,25         333:21 335:6,22,24   running 267:24           70:3 73:8,10
   224:18 225:13           336:5                rushed 336:23            181:18 204:17
   226:3,5,7,8,10,12     ripped 168:11          rusty 306:4              213:12 223:17
   227:24 228:24         risk 173:6,16,16                 s              236:4,5 256:10
   229:8,24 230:6          181:15 184:21                                 257:18 263:1 302:2
                                                s 3:1,20 4:1 5:1
   232:21 236:8,21,24      185:14 244:9                                saying 27:24 69:19
                                                  104:21,22 165:25
   241:14,24 242:3,5     road 173:24                                     82:13 195:5 208:2
                                                  279:5
   242:9,16,21,24,25     roadside 256:6                                  208:6 244:6 246:8
                                                safe 35:1 173:20
   244:12,20 246:16      rob 29:9                                        261:4 268:16
                                                safeco 175:24
   247:19 248:9          robbing 29:4,17                                 271:23 314:22
                                                safety 125:25
   249:16 250:23         roberto 114:20                                says 18:6,12 32:23
                                                  131:12,22 134:21
   251:16 253:13           115:11 116:18,21                              51:3,25 54:22,24
                                                  334:11
   254:3,11 255:8,18       117:12,19,23                                  55:14 116:15,18
                                                salary 21:18 24:21
   255:25 256:11,19        119:13                                        117:11,12,23,24
                                                  319:1
   256:25 257:6 262:4    rock 92:25                                      125:21 128:13,17
                                                sale 121:20
   263:17,21,24          rodriguez 279:9                                 129:19,22 130:23
                                                sales 54:9 55:14
   266:14 267:19         room 9:7 272:18,23                              131:7,15 132:20
                                                  136:23 293:16,17
   268:8,13,21 270:8       275:25,25 276:1,2                             133:1 135:2 136:9
                                                  293:20 294:25
   270:11,20,25 273:8      327:3                                         136:11,19 140:4
                                                  295:9,10 296:7,16
   273:24 274:1,6,10     root 307:21                                     141:4 143:12,14,18
                                                  296:18,22,23,25
   275:5,11,13,13,16                                                     145:16 152:25
                                                  297:15,25 298:9,11
                                   Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 391 of 404

                                     CONFIDENTIAL
[says - seeing]                                                               Page 390

   158:12 159:20        scroll 18:1 51:15    secretive 172:9         195:5,7,8 196:2,3
   161:8 164:1 193:10     53:7,21 55:3 64:21 section 125:20          196:16,18 197:25
   204:21,24 218:17       126:6 127:10         128:10,11 135:18      198:1,13 201:13,23
   218:19 219:19          130:22 147:8       see 10:22 11:9          201:25 202:2,6,16
   220:6 221:16,20,20     148:24 204:16        12:15,15 16:6,14      202:24,25 203:7,17
   221:25 222:15,16       222:8 227:1 228:23   16:15,16 17:2,6,23    203:18 204:21
   222:20 224:6           233:13 236:16        18:2,4 30:2,3,4       205:4 206:5 208:20
   228:19 240:9           248:14 252:21        31:1,2 32:9 36:21     209:16 212:7,8,9
   242:12 244:4,5,14      253:14 264:23,24     42:5,11 45:1,2,20     212:12,13,16,17,23
   249:5 262:7 268:18     271:5                47:18 49:25 50:11     213:7 216:3,4
   268:20 295:3,7       scrolled 54:8          50:14,15,19,21        218:7,8,17 219:4
   297:13 298:4 304:6     133:21 255:7         51:16,18 52:6,16      220:4,5 221:18,20
   332:9,16,21 334:5    scrolling 135:18       53:13,22 54:3,3,4,5   222:4,15,20,23
   334:6,13               147:21 148:24        54:11 55:7,12,16      225:19,21,24,25
 scaffoldings 210:17      149:1 151:11         60:19 61:19,25        226:11,13,15,24
   308:9                  164:18 167:5 209:2   65:4,5 70:4 73:11     228:11,14,15,17,19
 schedule 337:7           242:18 253:10        73:12,17,19,22        229:21 233:2,5,8
 scheme 312:10            255:20 294:23        79:8 84:3 86:2        233:11,12,13,16,23
 schools 307:19         sdmattorneys.com       102:2 106:2,14,15     233:24 236:16,25
 scope 93:9 94:12         4:12                 110:7 111:23          237:2,12,16,17,17
   188:17 224:13,20     se 66:18 312:24        113:22 114:12         242:14,15 244:13
   224:24 245:3,11        335:1                115:5 116:6,13,15     244:19,20 245:2
 screen 16:2,14         seal 339:19            117:9,22,25 118:1     247:5,6,21 249:7,8
   17:23 30:25 32:7     search 284:22          122:23 125:12,18      249:22 250:5,6,20
   47:17 49:10,22,23      287:22               125:20 126:2,14       250:22 252:19,20
   49:24 50:20 52:16    searched 284:16        127:13,18 128:6,11    253:2,3,21 254:4
   54:3,4,6 106:11      searches 284:18,19     128:24 130:1,3        254:17,18 255:14
   113:19 124:19        seated 275:13          131:1,17 133:7        255:15 256:7,8
   136:18 140:3 143:4   seats 63:16,16         136:9 137:1,2         258:21 259:8,16
   143:12 145:5         second 9:19 16:9       141:1 143:16,19,25    261:2,16,23 263:3
   147:25 149:1,2         16:11 117:7 128:9    145:19,20,25 146:1    268:10,19,21
   156:11 157:15          140:9 164:18         147:10 149:17,23      270:23 273:4
   158:25 159:1           193:25 196:12        150:5 152:19          291:16 294:21
   162:13 196:17          202:4 203:1 228:22   157:19 159:1,20       295:1,3 296:4,17
   201:13 208:15,21       237:19,25 238:3,23   161:8 162:12,19,21    297:8,18,19 310:25
   228:13 246:23          239:7 269:9,10       162:25 164:4,19,21    313:21 317:18
   253:19 268:9,19        316:24 332:15        164:24 165:2,3,4,9    321:9 323:25
   270:14,21 294:4      seconds 333:18         165:12 166:24         325:11 332:12
   298:23 331:4,4,18    secret 39:14 92:16     177:18 189:12       seeing 112:13
 screwed 172:15           92:17                190:11,19 193:5,11    194:10 199:10
                                               193:12,25 195:1,2     228:18 331:3,4,17

                                  Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 392 of 404

                                       CONFIDENTIAL
[seek - simultaneously]                                                            Page 391

 seek 291:21              sentence 292:15,22       336:15               shows 35:23 51:22
 seeking 88:22            separate 74:13         shawn 193:13             54:9 210:3
   177:18                   78:2,4               she'll 193:19          shutting 215:10
 seen 17:9 46:15          september 70:25        shifted 266:22         sic 11:19 33:9
   58:24 163:18,21          124:4                shipping 252:25          140:23 143:15
   214:22 227:16          series 321:25            254:16 255:13          231:16 255:24
   231:9 243:17           serious 172:13         shit 316:1               295:9
   270:17 272:14            316:2                shocked 84:9 325:8     side 132:2 184:21
   333:6                  served 231:5,8         shop 168:7               279:11 326:25
 select 290:24              340:19               shopping 53:5          sidebar 28:4,14
 selected 261:11          service 13:15 72:11    short 198:17             36:25
 self 308:23 309:6          262:9 277:10         shorthand 2:7          sign 23:14 127:15
 sell 47:14 49:17,18        278:20               shot 305:8               131:25 166:11
   59:24 60:3             services 72:15         show 32:3 34:10          337:4 342:9 343:11
 selling 60:5               79:17 114:23           37:16 52:10 54:17      343:11
 send 23:20 25:11           124:22 125:15          60:25 61:19,25       signarama 94:6
   25:14 59:6 88:5,8        165:10 166:22          62:1,9 82:25 83:4    signature 6:9 23:17
   107:17 146:23            172:24 209:14          106:8 116:2 124:18     23:17 32:21,24
   147:1,23 161:20,25       244:16 262:3 277:8     135:12 138:21          86:16 126:11,16
   166:17 177:14            278:13 333:23          139:13 162:7           131:3 153:10
   193:3,20 206:16,22     set 16:7 32:13 33:4      166:20 189:8,9         157:22,25 159:23
   217:22 219:14            50:7 60:16 116:4       190:10 199:21          159:24,25 160:13
   263:4 269:14,15          189:5 210:6 224:21     201:12 202:9 203:9     165:6,7,24 166:1,6
 sending 11:5 59:4          234:17 282:17          217:25 219:16          338:1 339:2 340:23
   64:25 71:5 119:18      settle 329:11            222:3 225:16           341:1,4,18 342:11
   161:21 162:1 172:5     setup 250:18             232:25 236:8,12,25     342:18 343:22
   206:15 238:2           seven 10:18 30:20        242:8 246:22,23      signed 86:16 126:5
 sends 218:13               57:5 172:25 189:24     247:1 248:4 253:22     126:21 132:3 133:1
 senior 153:10              198:24 201:1           261:15 316:13          133:25 135:11
 sense 10:14 46:22          215:12 327:2           333:21                 158:5,6 159:21
   119:2,6 184:3,4        shaffer 272:20         showed 34:19 85:6        166:16 334:4,20
   187:2                    273:12 329:3,4         85:22 151:8 243:10   significant 310:19
 sensitive 172:9          share 11:7 16:13         243:15 314:2         significantly 171:7
 sent 32:18 96:16           30:25 47:17 49:23    showing 17:5 37:18     signing 23:18
   146:13 148:15            124:19 157:15          203:10 210:1           343:21
   190:15 207:3             230:8,9 307:2          238:21 249:3         similar 135:10,15
   221:13,15 223:4        shareholder 319:14       251:16 264:19          145:15 240:20
   237:14 240:9 246:7     shareholders             294:19 298:18          321:12
   265:20 289:25            306:19 307:1 319:2   shown 198:16           simultaneous 50:16
   332:10,16 333:9        sharp 3:9 9:18           243:16 340:20        simultaneously
                            121:16 294:14                                 145:9

                                    Veritext Legal Solutions
 800-726-7007                                                                  305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 393 of 404

                                     CONFIDENTIAL
[sincerely - started]                                                            Page 392

 sincerely 343:17       smith 3:14             sound 128:22           spending 62:7,10
 single 66:20           snapshot 196:23          158:15,22 160:11       65:2
 sir 113:4,24 124:2     soc 127:23 128:3       sounds 37:9 158:23     spent 77:13
   159:2 162:14,16      society 230:15,16        160:12               spike 183:16
   163:5 164:23           231:15               sources 162:22         spoke 84:21,25
   170:12,15,17,19      software 80:14         southeast 3:20           97:13 100:5 103:4
   343:8                soil 255:12            southern 1:1 340:1       234:16 237:8 264:8
 sirmag 330:19,23       sold 57:22,24 58:22    space 131:24             264:9 276:2
 sister 80:5,8 82:16      60:1,4,7,7           spanning 123:4         spoken 237:7 269:9
   82:19 84:17 87:4     sole 74:14 319:14        292:9                  286:17 330:9
 sit 216:24             solicit 186:9          speak 84:5 198:19      sporadically 107:3
 site 11:7 177:12       solutions 1:11 5:2       256:20 333:8         spot 162:23 163:2,6
   178:4 183:15           9:12 100:10,11       speaking 171:2           163:9
 sits 129:11              190:16 201:20          259:13               st 271:17,22
 sitting 168:21           229:6 237:9 238:23   speaks 335:8           stable 182:3
   320:5                  240:19 330:6,17      special 308:23         stack 42:11
 situation 235:20         331:24 332:3 333:5   specialized 179:11     staff 103:16 211:13
 six 30:19 47:21          340:11 341:20        specializes 210:17     stairwell 251:20
   48:8,10 140:18,22      342:20               specializing 232:8     stamping 213:19
   183:8 198:23         somebody 129:14        specialty 239:13       standard 127:24
   215:12 327:2           129:23 130:4 168:6   specific 37:15,18        133:14,20 134:19
 size 153:25 185:12       172:1 189:5 206:21     81:20 187:8 328:20     135:14 241:18,18
   185:15                 211:16 246:7         specifically 75:20       334:21
 sized 185:3              291:14                 75:23 84:15 104:13   standards 125:24
 skip 249:1 306:16      someone's 196:23         131:21                 127:21 128:4
 skipped 248:15         son 323:11,14          specifics 314:16         130:12 131:10
   249:24                 325:6                  321:10                 132:4,17,22 134:11
 skipping 262:19        soon 11:25 45:12       specified 196:25         134:23 135:12,19
 sleep 199:18           sorry 30:21 41:23      specify 219:13           135:20 136:8
 slight 186:25            49:23 85:18 96:19    speculate 21:20,21       137:10 333:24
 slightly 58:1 91:16      97:20 136:16           43:1,20 239:3        starbucks 140:19
   186:25 187:1 302:8     142:15,19 148:25       246:6 299:8 328:24     140:23 141:1,2
 slope 256:6              150:11 154:13        speculating 142:18     start 18:6 128:2
 slow 183:15 265:8        176:16 207:14          312:15                 183:5,6,19 184:16
   265:11,12,15,15,18     217:11 227:18        speculation 43:17        192:12 237:3 242:9
   265:20,21,23,25        247:12 255:3           96:6                   242:16 245:12
   266:1,2,5,9,13,14      274:14 300:11        speed 131:23             260:4 265:16 273:7
   266:21 268:12,24       308:13               spell 26:4             started 31:11,15,23
 slower 147:16          sort 209:25 328:3      spelled 159:4            42:12,20 101:23
 small 180:24           soto 3:4 9:15          spend 11:8 117:23        102:1 122:11,14,15
   186:24 268:22                                 118:2                  126:25 127:4

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 394 of 404

                                      CONFIDENTIAL
[started - supervisor]                                                            Page 393

   258:14 260:25         stick 43:22 134:21     study 236:3,14         subscribed 339:16
   261:3 279:18            235:8 243:20           238:6                  342:13
 starting 31:25,25       stipulations 336:11    stuff 43:13 213:23     subsidiaries 306:21
   122:12 306:25         stock 292:1              234:20 272:8         substance 342:8
   307:17                stoner 3:19 9:19         274:18 309:5 313:1   substantiate 217:7
 starts 107:1 147:7      stop 37:23 47:17         323:17,19            subtracting 192:12
   242:10                  64:25 71:4 92:24     styled 2:3             sudhakar 41:8,21
 state 2:6 125:25          149:16 191:16        sub 172:1 308:24         41:25 230:11,12
   178:3 293:21            236:18,21 250:14     subcontracted            234:6,16,18 237:13
   296:24 297:1,17         285:13,15,22 287:3     170:14 177:11          243:16,18 249:4
   298:2,10 339:9,24       294:9                subcontractor            250:1 252:23
   342:1                 stopped 71:2,5           167:2                  255:10 256:2 263:5
 stated 2:10 33:10         111:11,13,14,17      subcontractors           264:11 265:2,6
 statement 36:23           261:13 285:10          172:20,23 175:7        269:10 284:7,14,17
   129:1,8,13 293:25       287:2,4                186:9 211:8,10,22      302:15 303:16
   297:23 342:9          stopping 112:22          308:21 309:14,24       305:21 306:7,11
 statements 115:4        storage 277:7            310:1,3,7,15           323:7,16 325:8,12
   118:21                store 227:14,15          334:14               sudhakar's 42:11
 states 1:1 33:10          282:18 323:12,15     subheading 128:16      sued 47:5 81:7
   60:21 295:7 340:1       325:10               subject 133:4 218:5      82:21 84:12,16,24
 statute 296:2           stored 287:23            233:19,20 250:2        101:12,12,15 103:9
   343:14                straight 17:22           255:11 256:4 261:7     105:9 172:6 178:19
 stay 20:7,25 25:15        292:15,22              261:21 334:7 335:4     281:10,23
   26:15 39:17 41:6      strange 27:19            335:14,15            suggest 22:21
   72:10 120:23 264:2      90:10 304:6          submission 301:20      suggested 162:22
 staying 70:17 121:3     strategy 62:4          submissions 301:14       343:12
 steel 129:16            street 3:10,14         submit 92:10           suggesting 322:6
 stenographer              341:21 342:21          146:24 147:2 161:5   suitcase 26:9,13
   12:17 227:18 228:2    strictly 94:11           170:3 177:1 187:15     49:4
   241:6 336:8,20,24     strike 76:5 217:11       217:10,12 240:17     suite 3:5,15,21 4:5
   337:10                strive 229:24            269:20 270:1 306:8     4:10,15,21 272:15
 stephanie 3:13 9:18     strong 235:19            306:12                 341:22 342:22
 stephanie.rice 3:16       244:25 310:17        submitted 90:6           343:4
 stephens 4:9,9 9:7      structural 235:5,6       98:12 156:19,24,25   suites 272:19
   274:6 285:17,19         235:22 242:12          157:5 160:6 162:5    sum 127:12 329:5
   286:1,21 326:23         243:21 244:15          188:23 211:19        super 51:7
 steps 11:4 281:13         246:14 249:6 252:7     270:3 333:5          superimposed
   281:22,24 284:24        252:24 254:15        submitting 135:21        16:24 17:1
   285:5,8 287:21          309:3                  137:4 160:17         supervised 173:7
   290:4                 structure 306:19       subpoenaed 105:2       supervisor 27:6
                           306:23,24                                     39:19 92:10

                                   Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 395 of 404

                                      CONFIDENTIAL
[supplemental - tell]                                                             Page 394

 supplemental 6:23        301:18 302:5 312:9      168:23 172:4,13        143:11 179:10
   32:12 33:3,8,11        318:10 321:24           173:13 178:18,18       182:16,17,19,25
   52:25 60:15            327:11 328:24           179:4 180:18 181:1     183:1,3 184:6
 supplied 101:11        surgery 317:3             192:22 199:7           187:3,3,4 215:24
   172:17 180:7 181:7   surprised 84:9            200:15,17,25,25        223:7 251:21 252:6
 supplier 129:3           90:13                   202:12 211:20          252:10 259:14
 suppliers 128:19       surrounding 115:9         218:1 243:22 244:9     268:10 275:24
   128:20,23 130:14     susan 104:6 105:7         267:17,19 281:13       282:24 302:21
   134:24               susan's 104:7             281:22,24 292:4        313:3
 supply 100:18          suspect 41:18,20          304:24 323:23        talks 128:11
 supplying 100:25         42:17,23 43:2           324:13               tanglewilde 4:10
   101:1,1,2,3 180:6    suspected 41:24         taken 2:3 11:4         target 184:11,24
 support 199:11         suspecting 42:12          44:23 57:11 76:10      185:11,23 221:3,5
   212:4,9 214:6,15     suspicion 42:1            113:9 156:1 201:6      327:5
   214:23 250:4 251:2   suspicions 42:14          228:6 268:3 284:24   tax 24:20 36:1,3
   252:4                sway 235:6                285:6,8 287:21         190:5 199:23
 supports 251:9         swear 9:24                290:4 324:21           204:12 293:20
 supposed 129:16        switch 164:22             341:11                 295:9 296:24
   164:16 178:15        swore 178:14            takes 203:4 323:21       297:15 298:1,9,11
 sure 10:4 11:11        sworn 2:3 10:1          talk 10:9,23 50:16       298:15
   25:7 30:16,23          12:11,16,17,18,22       72:20 84:20 93:2     taxable 55:20
   35:21 36:2,15          13:2 32:17 342:13       101:17 102:3,7       taxes 24:15 293:16
   38:23 46:8,12 47:3   synced 336:18             103:1,7,9,12           293:17 294:25
   53:17 78:4 80:21       337:8                   131:22 170:7 176:6     295:10,11 296:3,7
   86:2 89:10 91:15     system 109:12             227:25 230:10          296:16,18,22,25
   105:7 111:3 118:4      277:18 278:5,7          260:2 263:5 264:11   team 121:14 139:7
   119:1 139:22           279:16 280:3            273:14 277:6           210:21 211:2,2
   142:10 144:3,4,6,9     282:15 288:15           285:21 298:23          247:15 273:10
   144:24,25 145:2      systems 277:7,8           306:3,22 319:18      tear 164:14 168:7
   146:5 151:9,17         289:15                  321:9,23             technical 238:19
   152:16,17 154:14               t             talked 84:20           technology 136:25
   161:11 166:3                                   102:22,25 103:14     telephone 322:10
                        tag 131:22
   167:11 169:15,18                               114:1 172:20,23      telios 211:5,7 212:9
                        tail 236:1
   172:5 176:3,24                                 252:11 260:3 269:8     212:18,22,24 214:3
                        take 24:19 40:3
   186:1 188:10 193:2                             274:16 275:2 303:7     214:11 215:3 216:7
                          43:23 56:21 57:2
   213:19 218:11,13                               305:24 306:2           216:15 217:1
                          58:2,4 60:17 62:4,5
   238:13 253:22                                talking 23:5 50:12     tell 13:10 14:2
                          63:6 75:22 77:21
   258:16 259:25                                  51:13 53:24 55:5       25:17 30:24 37:1
                          78:22 93:21 94:19
   263:8 279:17 282:5                             86:4 92:19,20 93:4     38:11 39:10,13,16
                          126:8 142:4,24
   286:25 287:2,18,19                             101:24 106:18          41:20 46:10 47:12
                          157:15 162:8
   287:19 295:19                                  113:15 129:12          47:19 48:20 49:11
                          163:25 164:14
                                   Veritext Legal Solutions
 800-726-7007                                                                 305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 396 of 404

                                     CONFIDENTIAL
[tell - thought]                                                                Page 395

   55:5 61:18 62:20       286:21 293:1           67:19 136:18         96:14 103:6,8,9
   65:8,19 81:10,13     template 93:13           142:11 145:13        108:21 118:23
   83:13,22 84:15         98:25 99:1             150:8 241:6,13       120:25 124:15
   85:2,10,12,14,20     ten 38:13,17 57:3        262:21 294:16        131:25 139:9,10
   86:14 87:23 90:23      73:6 98:15 272:22      301:4 326:2,3,6,6    140:12 141:7
   93:5 97:16,19,22     term 74:16 90:14         331:20 333:11        152:20 158:17
   98:8 99:22 101:6       90:16 310:10           336:1 337:2,10       167:10 171:5
   101:19 102:6 104:4   terminated 71:2,6      thanks 201:3           176:13 181:22
   105:3 107:11,23        124:13,15 281:3        264:16               182:22 183:11
   108:21 109:19          313:24               theft 29:24            185:17 192:4,20
   137:3 139:15 147:9   termination 70:24      theirs 148:6,7         199:4 206:20
   148:17 154:5,6,7,9     314:12               thing 10:9 15:16,21    207:20 214:22
   155:13 166:10        terms 117:18             16:17 43:12 45:17    230:13 234:2,16
   171:20 184:17        territories 136:24       46:11,12 63:14       244:2 247:20
   209:2,18 219:11      testified 12:22 41:3     83:9,11 97:21        250:18 251:23
   220:13 221:4,6         162:4                  103:18 123:22        257:9,12 261:12
   230:24 235:10        testify 13:2 81:22       157:12 193:12        264:9 273:10
   236:18 241:17          82:13 289:10 299:6     196:2 203:2 206:13   276:17 278:4
   243:4 245:21         testifying 37:21         208:25 210:4,13      279:24 280:8 286:6
   250:14,16 252:12     testimony 10:21          211:4,19 215:13      286:7,20 287:4
   253:6 258:25 259:2     13:5 20:21 153:21      223:9 239:13         289:24 292:17,23
   259:7,10,15 260:9      153:22,24 330:7        241:18 244:1         303:13,24 304:1,2
   260:11,12,21         texas 1:1 2:6 3:15       249:15 333:15        305:24 310:20
   262:24 265:17          4:6,11,16,21 5:5     things 10:2 12:2       311:21 312:13
   270:5 275:7 276:6      54:21,22 55:4          15:23 106:20 132:2   316:2 318:11,20,22
   276:11 279:25          293:22 296:24          143:1 148:14         319:23 320:2 322:2
   282:1 285:5 287:10     297:1,17 298:2,10      171:19 181:8         329:13 330:7
   288:22 299:2,15        298:12 340:1           183:15 186:12,18     333:17 336:2,12
   305:5 306:23 311:2     341:19,22 342:1,19     193:21 232:10      thinking 75:2
   311:18 312:2,8         342:22 343:4           238:22 281:18        89:20 101:16
   313:11 314:1,1,7     text 247:24 248:4        308:23 312:11        129:23 130:4
   314:11,14,17,20        250:19 253:15        think 10:19 20:15      199:18
   315:11,24 316:8,17     277:8,12 282:1,4       21:7,21 30:15,16   third 157:21
   317:9 320:21 325:3     282:24 283:10          32:23 34:15 35:20 thought 19:24
   327:8,12,16 328:6      285:23 304:5,17        39:22 40:9 45:11     27:12 29:22 56:6
 telling 39:22 76:20      330:13                 48:1,12 50:13 52:3   57:2 62:5 89:12
   98:3,10 112:19       texted 282:3,6           53:17 56:10 66:14    90:10,12 96:4,5,6,7
   130:9 141:6 176:22     283:1,8 304:8          69:1 72:3 79:23      96:8 127:2 137:21
   191:20,23 239:11     texting 282:5 305:1      86:25 88:3 89:17     189:4 259:13 286:8
   243:22 246:12,15     thank 9:23 12:5          90:8 94:24 95:21     303:7 305:6 308:14
   260:16 268:11          46:4 52:21 67:17       95:25 96:9,12,13     335:20

                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 397 of 404

                                      CONFIDENTIAL
[thousand - told]                                                                Page 396

 thousand 121:24            269:7,12 270:3,6    123:7,12 124:6,16       260:17 282:3 283:8
 thousands 10:12            271:13 275:11       126:25 127:7            293:2 334:6
   71:19 119:6 120:4        281:4,8 287:8       129:10 135:13        timothy 5:10 9:21
   121:21 137:23            293:17,21 295:8     141:11 142:4 144:8   title 47:22 51:24
 threatened 64:25           297:1,15 298:1,9    144:14 154:25           55:10 219:18
 threats 315:8              298:11,24 299:3     155:3 156:4 170:21   titled 124:22
 three 49:14 73:4           300:3 301:5,12,16   171:11 172:25           236:14
   88:12 99:21 103:21       301:19,24,25 302:4  173:3,4 178:17       tmpe 6:14 143:13
   110:22 118:19            302:9 309:15 310:8  180:4 181:20            143:23 145:18
   154:23 167:23            311:24,25 312:4,5   182:18 183:11        today 9:2,17 11:10
   183:14 196:8 226:2       312:14 313:24       185:3 189:2,25          11:15,22 13:3,5
   226:14 232:4             315:2,9 318:5,8     194:10 195:10,25        25:25 26:2 28:1,9
   234:15,17 235:13         319:3 328:9,10      196:4,5,9 197:23        37:21 121:18
   238:10 260:16            329:23              200:15 201:9,21         122:19 137:20
   311:7 323:24          tic's 27:23,24 33:18   202:9 205:24            216:24 274:19
 threw 264:10               40:24 41:2 67:1     207:14,15 216:17        278:16,21 302:3,11
 throckmorton               90:12 107:6 114:9   218:9 226:13 228:5      311:18 322:16
   341:21 342:21            116:4 120:22        228:9 229:17 232:6      326:1 330:8 331:2
 throw 186:19               148:19 285:1,2,3    232:24 233:25           331:22 332:1
 throwing 205:3             287:24 288:24       255:1,22 263:19      tokyo 224:25
 tic 6:16,20 7:6,9,21       289:8 295:4 302:14  265:13,15,20 267:6   told 20:3 35:16
   7:23,25 8:5,7 33:22      305:20 310:4        267:23,24 268:6         36:7 42:6 45:13,18
   36:16,20,20 37:6         318:24              269:5,5,9 275:7         45:22,24,24 46:17
   38:7 39:11,13,17      tickets 60:25 62:25    280:24 282:19           48:22 61:19,20
   39:17,20,22 40:1      tilt 309:3 310:18      291:25 292:9            62:23 64:7,8 79:15
   41:5,6 52:20 53:22    time 9:2 10:10 11:8    299:21 302:18           81:11,15 82:12,20
   54:9 55:3 64:5,8,25      20:4 22:6,7 23:5    303:3,6,14 312:16       82:22 83:15,20
   66:24 67:2 77:5          27:4 29:22 30:7     316:24 320:22           85:8 86:15 87:21
   85:1 91:20,24 92:3       31:10,13,14 37:13   324:24 326:1,4          89:22 93:1 97:4,18
   92:7,24 100:20           41:14 42:4 45:19    327:4 333:18,22         97:23 100:1 101:8
   101:4 115:2 119:18       49:14 51:1 52:1,2   336:19 337:7,8          101:9,11 104:25
   120:4,16,17 121:9        52:12 56:15 57:14 times 38:7 72:17,19       105:6,8 108:10
   122:13 123:8 124:7       59:3,10 62:7,10,11  73:4,6 88:11            115:13 117:17
   143:22 147:7             65:13,14,15,19,24   108:11,12 135:15        120:1 171:25
   148:19 149:6 152:9       68:16 69:2,11       135:16 138:15           188:18 192:5,5,13
   152:22 160:6 161:3       70:10,11 71:9 73:8  167:24 177:23           192:14,23,25 198:6
   162:15 170:9             73:10,19,22 75:5    178:11 183:7,16         199:15 219:14
   171:10 191:9             88:12 89:12 95:5    188:8,10 194:17         234:13,17 239:11
   217:12,18 218:3          96:8 101:16 103:8   195:1,4 202:22          239:20 240:5,6,6
   220:7 221:7,21           110:16,24 112:25    225:1 231:9,10,22       243:10,18 249:12
   229:4 243:23 269:2       113:12 120:2 123:4  245:18 258:23           249:19,20 263:2

                                   Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 398 of 404

                                   CONFIDENTIAL
[told - trip]                                                                  Page 397

   273:3,4 281:18       59:5,10 64:10          256:19 260:14        track 11:11 169:20
   285:11,14,22 287:3   70:15,17,20,24         262:1 263:12,24        169:21 170:1
   290:10 304:10        71:3,4,5,7,10,17       264:2 265:3,16       tracking 170:1
   305:8 314:4 317:11   72:10,13,16 82:21      266:3,7,22,25        trade 54:24 55:1,18
   317:17 323:8,9,10    85:7,25 89:8,20        267:2,6,9 268:15     trades 169:17
   323:14 325:6,7       92:14,22 97:11         269:21 272:10,13       213:18
 tomorrow 11:16,19      102:4 105:9,21         272:18,23,24 273:2   trail 96:1,16
   12:1 319:24 331:15   121:3 124:13           273:4,21,25 276:12   training 213:17
 tonight 324:7          125:16 126:11          281:11,23 290:23       216:10,15,20
 tools 179:10           127:1,4,21 129:2,2     290:23 296:7,19      transactions 74:21
 top 16:17 162:21       130:5,12,17,25         303:15,17 307:17       128:21
   210:13 220:23        131:9 132:4 133:12     313:13 314:5,6       transcript 10:6
   228:19 242:10        133:22 134:20,24       327:8,12,16,23         12:15 336:17,18,21
   245:20 320:4,21      136:11 137:11,21       328:3,14,17 329:8      336:23 340:17
 topic 82:13 271:6,6    137:25 138:1           329:11 333:24          341:2 342:6 343:9
   271:7,12 273:24      140:19,21 146:24       334:4,20,25 340:3      343:11,13,15,21
   275:2 277:3,7        147:2 162:17           343:6                transfer 23:8,12
   283:12 284:23        165:10 166:23        toshiba's 11:20          48:20,22 49:11
   287:5,6,20 291:15    167:9 171:24           19:18 20:11 40:19      51:24 52:1,3 58:20
   292:7,11 293:9,15    172:10 173:7           129:14 132:22          282:20
   299:11 300:19        174:23 175:2,7         135:12,14 137:6,9    transferred 47:22
   302:13 304:22        177:2,11,15 178:9      148:7 195:11           48:2 51:23 53:4
   305:19 306:6,15,18   178:14 179:1,6,9       199:10 202:9 207:9     56:11,15
   309:12 310:6 313:6   180:8,10,18 181:7      275:21 291:5         transferring 74:14
   313:8 318:3,4,12     181:11,16 182:17       326:20,25 334:21     transformer
   322:9                182:21 183:9 185:2     334:22                 209:23,23 210:3
 topics 271:1,5         187:18 188:1,2,17    total 24:13,14           238:16
   291:13 302:7,10      189:1,16 190:4,17      66:18 68:17 108:16   transformers 181:6
   322:13,14 323:22     196:13,20 197:2,4      116:13 118:2 120:7   transition 143:10
 tops 277:17            197:23 198:17          127:12 164:6         transpired 276:21
 toshiba 1:3 9:15,20    199:24 201:22          182:14,16,17 184:5   transportation
   10:11,11 16:6        203:9 204:1,6,11       184:5,6 189:24         54:21,22
   17:12 19:15,17,17    205:13,21 206:15       190:4,7 207:18       traveled 61:9
   20:7,8,9,23 21:1     206:17,24 207:3,24     212:5,18 277:17      treatment 75:18
   22:8 24:10 25:12     208:1 209:13,20        295:8 298:23 299:2   tredennick 4:14
   25:15,16 26:15,22    211:20 214:8,23        299:5,19,20 318:25   tried 36:3 262:8
   26:25 27:4,9 28:2    223:2 224:20         totally 335:16         trio 310:17
   28:11,18 29:14,25    225:17 233:21        town 163:18            trip 61:9,10,11,15
   31:11,16 33:23       235:1,18 238:10,12   trace 210:25             61:18,21 62:2,6,14
   35:8 38:25 42:4      246:10 248:24        tracing 211:15           62:16,18,20,22
   47:5 50:6 58:10      250:4 251:12           215:9                  63:4,18,20,21

                                Veritext Legal Solutions
 800-726-7007                                                              305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 399 of 404

                                     CONFIDENTIAL
[trip - v2v]                                                                     Page 398

   304:21,24            tucker 60:24 70:4                u              133:9 303:15
 triple 224:19            122:9 304:9,14,16    u 159:5 279:5            325:11
 trips 83:10 106:19       304:25 305:3,22      u.s. 162:2 207:3       unfinished 318:11
   121:25               tune 121:23              218:14               unhappy 84:11,13
 trouble 16:20          turn 33:16 171:10      uh 103:15 104:9,11       84:16
 truck 7:5 47:14,19       210:24,25 215:11       125:11 263:7         united 1:1 33:10
   47:20 48:2,7,13,14     285:18 322:1         ultimately 320:1         340:1
   48:15,17,21,22       turned 32:22           unclear 118:9          universities 307:22
   49:7,11,13,16        turnkey 100:24         uncomfortable          university 231:2
   50:11 51:6,12,20       168:12                 19:10 27:14 58:9     unreasonable
   51:22 52:5 53:3,4    twice 68:11 252:14       90:9 160:21            40:10,12 56:4
   53:16,23,24 54:18      261:12 283:4         underlying 322:14        295:12
   55:1,5,10 56:1,10    two 17:25 49:14        undermined             unrelated 246:25
   56:10 57:20 58:19      61:9 72:4 76:17        137:25               upgrades 157:17
   58:22,24 59:2          87:13,15,21 89:14    understand 15:8        upload 121:14
   83:11 121:20           89:23 91:16 99:21      27:25 28:8,19        uploaded 11:7
 trucks 49:14 53:6        103:17 110:22          29:23 33:22 34:18    upped 173:19
   53:10 59:25 257:5      114:9 116:8 118:19     46:19 74:19 90:24    upset 84:2 85:24
   308:11                 128:10,13 136:19       101:5 130:18,19        86:2 315:20 317:23
 true 33:11,14 36:19      144:13 172:8,15        131:8 133:1,14       upwards 183:12
   36:24 81:13,15,17      173:2 177:21 178:7     146:2 147:18         use 78:22 80:14
   119:20 171:9 182:6     183:14 190:15          180:13 185:25          93:17 97:25 98:21
   207:6 256:20 307:4     191:9 193:3 196:7      199:4,12 200:24        100:19 119:22
   339:3                  201:19 217:21          215:14 247:20          155:3 185:15,23
 trust 318:25             223:10 224:16,17       253:22 254:1 270:9     211:14 219:9,12
 trusted 262:4            225:3 235:13           293:24 311:25          236:3,14 245:8
 truthful 13:6            246:12 316:19          330:7 335:18,19        277:22 282:4,15,22
 try 11:4,22 112:20     tx.com 4:7 343:5       understanding            283:2,14,14,16,19
   142:22 184:20        type 71:13 99:2          13:10 14:2 31:5        284:3,6 289:13
   186:6 188:5 259:23     229:11 232:7,11        43:8,14 89:11,13       296:24 310:9
   270:13 271:3           280:17 292:21          90:19 95:17,19,20      317:10,24
   311:15 313:5 331:8     307:18,23 329:9        117:14 123:23        uses 101:4
 trying 16:12 72:3      types 135:11             129:8 130:8,9,20               v
   74:19 103:6 141:7    typical 186:21,23        138:10 217:16        v 1:5 230:4 340:5
   149:23 150:5,14        186:24 224:21,22       297:9 302:20         v2v 1:10 5:2 9:12
   164:22 185:24          224:23,23              332:14,22              237:9 238:23
   187:2 188:24 191:5   typically 168:6        understandings           240:19 241:2,23
   220:12,13 221:3,4      184:19 186:2,23        136:21                 330:6,16 331:24
   221:4,5,7 225:25       206:16 210:11        understands 43:19        332:3 333:5,6
   243:8 269:2,6                               understood 11:3          340:11
   285:21 314:13                                 12:4,20 89:7,18
                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 400 of 404

                                     CONFIDENTIAL
[vacations - way]                                                               Page 399

 vacations 60:25        video 9:3 57:9,14      vyas 1:11 231:17        253:20 256:25
 vaguely 125:8            113:6,12 155:24        261:21 263:1 265:2    258:6 260:2 268:16
   163:16 164:11          156:4 201:5,9          268:12 269:2,6,8      271:1 275:3 285:14
 valuable 58:25           228:9 268:1,6          340:11                299:8 306:22
 value 47:13 57:21        324:19,24 336:6,18             w             307:16 308:17
   57:25 58:1,20 59:2     336:25 337:7                                 310:2 315:25,25
                                               w 17:25 18:6 23:15
   59:25 60:3,4         videoconference                                317:24 319:23
                                                 30:12,13,24 34:18
   121:20,25 122:4        2:5 3:4 4:4                                  320:19 324:14
                                                 34:19,20 35:16,21
   317:5,6,21           videographer 5:8                               330:8 331:1 332:14
                                                 83:11
 variable 181:6           9:1,23 57:9,13                               334:3 336:11,13,25
                                               wages 18:13 24:16
 variables 185:1          113:4,11 155:23                              337:7
                                                 26:17,18 30:22
   187:13                 156:3 201:4,8                               wanted 10:10,24
                                               wait 243:6 254:5
 varies 186:4             228:4,8 267:23,25                            20:7 26:14 39:14
                                               waiting 11:8 143:5
 various 246:24           268:5 324:18,23                              39:17 41:5,5 49:13
                                                 264:13
 vary 185:12              336:6,25 337:9                               49:17 61:19 64:5
                                               waive 343:11,20
 vegas 61:9,16,20       videotape 227:24                               70:14 72:10,11,12
                                               waiver 343:20
   83:10                videotaped 1:17                                72:14 95:14,18,21
                                               walk 93:8
 vehicle 50:10 51:9       2:1                                          139:23,24 140:20
                                               wall 235:22 309:3
   51:16                view 146:17 241:23                             140:20 143:1
                                                 310:18
 vehicles 52:14         viewed 19:16 26:22                             148:10 171:25
                                               want 10:7 19:15,24
 vein 321:12              28:17,17 40:1                                174:1 189:3 191:9
                                                 20:25 21:19 25:15
 vemparala 1:10 5:2     vin 53:23 54:1,1,12                            209:3,25 210:6
                                                 25:16 33:16 40:24
   9:12 237:5,14          55:6                                         219:11 225:8,9
                                                 41:2 45:14 46:2,15
   330:6,10 340:10      vinh 230:3                                     238:19 245:1,2
                                                 50:11 58:11,13,15
 vendor 39:23 40:8      vinod 1:10 5:2 9:12                            276:12 315:15,21
                                                 60:17 61:25 62:24
   228:17 289:24,24       237:5 330:6,10                               316:15 328:8 332:7
                                                 72:4 79:7 81:20
   290:2,3                340:10                                      wants 200:17
                                                 83:3 92:25 94:19
 vendors 40:4           violating 329:23                               315:12 324:6
                                                 94:22,25 103:24
   289:22,25            violation 133:4                               warehouse 218:6
                                                 106:25 108:1 111:2
 verbal 175:5             137:6                                        250:4
                                                 113:18 137:17
   286:13,15,16         violence 315:8                                warehouse.doc.
                                                 143:10 147:9
 verbally 175:4         virtually 9:18                                 218:21
                                                 154:24,25 155:1
 verification 32:23     visit 67:20,22 305:3                          washington 3:10
                                                 171:1 176:8 185:24
 verified 6:23          visits 177:12                                 waste 131:11
                                                 186:23 200:18,18
 veritext 341:20        volume 1:21 136:22                            water 234:11 243:5
                                                 200:22,23 209:5
   342:20                 288:1                                        243:6,7,9 252:2
                                                 220:23 223:15
 versed 238:11          voluntarily 274:10                             262:12,15 316:23
                                                 224:12 225:2 230:8
 versus 292:1             275:11                                      way 19:14 27:21
                                                 230:10 235:7
 vetting 272:21         vp 165:24                                      30:2,3,4 32:20
                                                 243:20,23,24 245:3
 victor 193:5           vs 343:6                                       46:10,14 53:8
                                                 245:5,9 246:6
                                                                       58:20 63:7 67:9
                                                 247:1 252:14
                                  Veritext Legal Solutions
 800-726-7007                                                                305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 401 of 404

                                    CONFIDENTIAL
[way - working]                                                              Page 400

  70:17 76:6 96:15     wealthy 325:21          16:24 17:3 37:24    179:6 185:11
  109:16 112:21        website 307:14          38:1 50:19 69:25    187:20 188:18,24
  121:21 122:23        websites 53:11          134:8,17 147:17,19  188:25 189:20,21
  124:3 133:14 139:5   week 21:13 45:4         148:4,7,10,12,14    189:24 190:16
  140:15 146:16         72:13 172:25,25        148:25 149:4,9,16   201:22 210:11,21
  147:20 148:3 155:2    173:2 202:1,4          149:22 150:2,8,11   213:12 219:18
  163:17 173:19         203:1                  150:16,19,21 151:2  222:18 224:13,20
  174:9 183:1 199:7    weeks 72:4 191:9        152:2,17 155:16     224:24 229:11,19
  200:5 206:9,10,13     193:3 304:12           176:16 200:16,18    232:7,11 235:10
  209:22 210:8,19      wells 110:11,13         201:3 206:3 248:16  239:13 244:3
  220:21 224:25        went 61:22 73:12        255:3 271:23 275:9  245:11 258:10
  226:25 227:1          73:17,19,22 92:23      291:12 294:7,11     259:11 260:7
  247:24 250:18         93:24 170:2 197:2      295:15,18 298:5     263:16,24 266:22
  253:8 262:1 263:3     224:18 305:7           319:6,8 323:11      267:9 268:15 269:2
  263:23 268:25        west 256:5              326:3 333:12        269:7,12,15 283:18
  269:14,15 271:3      whatsapp 283:2,3        335:19 337:4 338:2  291:19 295:9
  286:11 292:3         white 3:9,14,19         340:20 342:3,4,7,8  298:24 299:3
  296:22 302:8 308:1   whitecase.com           342:10,11           301:24 307:15,16
  308:1 317:25          3:11,16,22,23         won 36:16 37:12      307:18,20,23 308:3
  319:19 320:2         wife 84:22 102:16       38:7,14,25 164:8    308:21 309:15
  329:14 337:4          104:12 122:7          wonderful 11:24      310:4,8,14,24
 ways 58:16 289:13      227:10                woodway 4:15         312:5,22 313:14,14
 we've 11:6,18         wife's 104:23          word 93:11,16,23     316:5,10,18,25
  56:20 57:17,17       williams 228:25         94:7,11 98:25 99:1  317:5,11,12,14,15
  58:24 80:17 94:18     229:5                  99:3 146:8 165:22   318:4,8,11,18
  102:25 120:2         willing 10:18,21        249:20 317:10       319:20 327:24
  122:19 142:22         29:12 244:9 319:19    words 45:16 130:6    328:9 333:23 334:7
  143:2 147:25 151:7    319:22 320:1,20        246:19 249:12       334:15
  158:19 160:9          322:1                  315:19 317:8       worked 169:17
  200:11 214:22        win 188:24             work 19:15 22:12     184:12 189:25
  225:4 227:23         winning 225:13          22:19,21,23 23:1    227:13 234:25
  246:25 247:21,21     wire 23:12              31:11,16 39:8,9,9   235:13
  253:9,9 260:22       wish 199:17             44:14 59:16,16,17 workers 273:23
  267:18 270:25        withdraw 74:2,16        70:15 78:11 79:24 working 20:8
  271:6,6,7,7,8,8       75:21                  93:9 94:12 100:17   101:24 103:19
  275:1,2 293:15,16    withdrawal 74:6         101:11 122:13       104:2,4 122:15
  293:16 302:11        withdrawing 74:22       123:8,10,13 124:22  123:9 127:1,4
  305:24 306:15        withdrawn 75:23         125:15,22 133:3,6   172:9,19,24 175:7
  307:19 311:21,23     withdrew 75:18,20       133:12 155:16       178:9 179:8 196:23
  318:3,20,20,21,21    witness 2:2 9:25        168:14,17 169:5,6   213:2,17 220:7
  319:10 324:1 335:8    10:1 12:13 16:16       169:8,9 174:18,20   234:19 266:25

                                 Veritext Legal Solutions
 800-726-7007                                                            305-376-8800
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 402 of 404

                                    CONFIDENTIAL
[working - zoomed]                                                        Page 401

  279:18               xtra 117:23              110:4 115:23 117:3
 workplace 131:11                y              122:17 173:23
  131:12,12 334:10                              174:5,6 176:23
                       y 26:5 37:2 143:15
 works 71:12,13                                 200:4 226:1 256:9
                       y'all 83:9 263:2
  79:20 155:15                                  266:18 278:1,2
                       yeah 11:23 16:11
 worried 101:10                                 296:2 299:23 320:7
                         16:22 17:3,22
 worry 192:16,17                                320:8,13 321:3
                         21:17 31:2,4 36:13
 worse 140:14                                 yearly 35:17
                         45:2 46:1 50:15
 worth 37:5 47:23                             years 37:17 41:7
                         53:10 54:11 68:14
  56:11,14,17 109:7                             44:14,15 72:22
                         82:1 89:13 96:22
  178:13 280:20                                 73:5 135:15 169:18
                         104:6 112:4,14
  312:22 341:22                                 173:1,24 183:8
                         123:25,25 125:3
  342:22                                        191:18 193:21
                         129:11 132:20
 would've 77:10                                 198:13,24 217:3
                         134:18 137:2 139:4
 wound 53:16                                    238:10 261:11
                         139:7 147:17,19,24
 write 61:7 107:2,13                            266:25 267:3
                         148:2,24 149:17,24
  107:18 109:13                                 279:14 280:8,11,20
                         150:2,2,3,23,23
  111:9 114:19 150:9                            282:13 284:1,2
                         154:17 155:17,21
  150:24 152:5                                  306:25 310:8 311:7
                         164:22 165:3,4,5
  245:21 261:25                                 321:1
                         171:1,3 174:9
  262:8,19 263:8                              yep 147:13,18
                         176:1 177:19
  265:6 266:5 292:14                            193:11 196:3
                         186:17 194:18
  293:12 296:1                                yesterday 274:17
                         195:8 197:5 198:11
 writes 237:18                                  301:23
                         202:25 204:9,19
  244:11                                      york 256:5
                         208:17 212:13
 writing 110:11                                         z
                         216:4 217:20 218:8
  296:15 330:12,16
                         220:23,25 221:4      z 37:2
  330:23
                         224:10 227:17        zero 191:14 269:16
 written 111:19
                         228:2,2 232:24       zoom 2:7 16:23
  179:20 330:13
                         233:1 237:2 248:14     50:2,13 116:9
 wrong 14:15 19:8
                         248:16 249:8           124:24,24 138:25
  48:13 186:18 248:3
                         250:21 257:24          164:24 165:1,4
 wrongly 295:11
                         258:8 259:14,17        222:6 294:23
 wrote 23:10 33:1,7
                         263:18 268:21,21     zoomed 17:5
  34:1 44:22 109:23
                         269:25 282:14
  112:3 114:8 120:19
                         285:16 286:18
  157:25 175:9 264:5
                         297:19 316:1 319:7
          x              319:16,25 322:8
 x 37:2 107:15           324:8 331:11
 xmas 141:3,4          year 31:7,18,20
                         71:16 72:17 73:6
                                 Veritext Legal Solutions
 800-726-7007                                                         305-376-8800
        
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 403 of 404



                     )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                     5XOH



         H 5HYLHZ%\WKH:LWQHVV&KDQJHV

          5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

        GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

        FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

        DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

        WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

         $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

         % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

        VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

        UHDVRQVIRUPDNLQJWKHP

          &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

        7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

        E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

        DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

        PDNHVGXULQJWKHGD\SHULRG




        ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

        $5(3529,'(')25,1)250$7,21$/385326(621/<

        7+($%29(58/(6$5(&855(17$62)$35,/

        3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

        2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 4:19-cv-04274 Document 361-1 Filed on 01/22/21 in TXSD Page 404 of 404

                  VERITEXT LEGAL SOLUTIONS
        COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Legal Solutions represents that the
   foregoing transcript is a true, correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions further represents that the attached
   exhibits, if any, are true, correct and complete
   documents as submitted by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were processed in accordance with
   our litigation support and production standards.

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA), as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amended, with respect to Personally Identifiable
   Information (PII). Physical transcripts and exhibits
   are managed under strict facility and personnel access
   controls. Electronic files of documents are stored
   in encrypted form and are transmitted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 certified facility.

   Veritext Legal Solutions complies with all federal and
   State regulations with respect to the provision of
   court reporting services, and maintains its neutrality
   and independence regardless of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions'
   confidentiality and security policies and practices
   should be directed to Veritext's Client Services
   Associates indicated on the cover of this document or
   at www.veritext.com.
